Exhibit 10.1

AMENDMENT NO. 3 TO THE AMENDED AND RESTATED CREDIT AGREEMENT; AND AMENDMENT NO.
3 TO THE AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

AMENDMENT NO. 3 TO THE AMENDED AND RESTATED CREDIT AGREEMENT; and AMENDMENT NO.
3 TO THE AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT (collectively,
this “Amendment”), dated as of December 12, 2013, among Affinion Group Holdings,
Inc., a Delaware corporation (“Holdings”), Affinion Group, Inc., a Delaware
corporation (the “Borrower”), the Lenders listed on the signature pages hereto
(the “Required Lenders”), and Deutsche Bank Trust Company Americas, as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent (in such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENTS:

(1) Holdings and the Borrower have entered into that certain Amended and
Restated Credit Agreement, dated as of April 9, 2010 (as so amended and restated
and as amended, modified and/or supplemented to but excluding the date hereof,
the “Existing Credit Agreement” and, as amended by this Amendment, the “Credit
Agreement”), with the Lenders party thereto, the Administrative Agent, Credit
Suisse Securities (USA) LLC (“CSS”), as syndication agent, Deutsche Bank
Securities Inc., J.P. Morgan Securities LLC (f/k/a J.P. Morgan Securities Inc.)
(“JPM”) and UBS Securities LLC (“UBS”), as documentation agents, Bank of America
Securities LLC (“BAS”) and CSS, as joint lead arrangers, and BAS, CSS, DBSI, JPM
and UBS, as joint bookrunners. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

(2) The Borrower and certain of its Subsidiaries have entered into that certain
Amended and Restated Guarantee and Collateral Agreement, dated as of April 9,
2010 (as so amended and restated and as amended, modified and/or supplemented to
but excluding the date hereof, the “Existing Guarantee and Collateral Agreement”
and, as amended by this Amendment, the “Guarantee and Collateral Agreement”).

(3) Holdings and the Borrower have requested and the undersigned Required
Lenders and the Administrative Agent have agreed, on the terms and conditions
stated below, to (i) amend and modify the Existing Credit Agreement as set forth
on Exhibit A hereto, (ii) amend and modify the Existing Guarantee and Collateral
Agreement as set forth in Section 2 below, (iii) permit the Borrower, Holdings
and certain of their Subsidiaries to consummate the Permitted Exchange
Transactions (as defined below), (iv) direct the Administrative Agent and the
Collateral Agent to enter into that certain Intercreditor Agreement,
substantially in the form attached as Exhibit B hereto (the “Holdings
Intercreditor Agreement”), by and among Wells Fargo Bank, National Association,
as trustee and collateral agent under New Holdings Notes (as defined in the
Offering Memo), the Collateral Agent and Holdings, and (v) direct the
Administrative Agent and the Collateral Agent to enter into an Intercreditor
Agreement (the “Affinion Investments Intercreditor Agreement”) by and among,
inter alia, Wells Fargo Bank, National Association, as trustee under the
Affinion Investments Notes, the Administrative Agent,



--------------------------------------------------------------------------------

the Collateral Agent, Affinion Investments, LLC (“Affinion Investments”) and
Affinion Investments II, LLC (f/k/a Connexions Loyalty, LLC and prior to that,
Affinion Loyalty, LLC) (Affinion Investments II) on terms consistent with the
intercreditor principles set forth in the memorandum attached as Exhibit C
hereto (the “Affinion Investments Intercreditor Principles”) and otherwise in
form and substance reasonably satisfactory to the persons expressed to be a
party thereto.

(4) Accordingly, in consideration of the mutual agreements set forth herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows, effective as of the
Amendment No. 3 Effective Date (as defined below):

SECTION 1. Amendments to Existing Credit Agreement. The Borrower, Holdings, the
Required Lenders and the Administrative Agent hereby agree that the Existing
Credit Agreement (excluding the annexes, schedules and exhibits thereto that are
not attached as part of Exhibit A hereto) shall be amended on the Amendment
No. 3 Effective Date such that, on the Amendment No. 3 Effective Date, the terms
set forth in Exhibit A hereto shall replace and supersede the terms of the
Existing Credit Agreement. As used in the Credit Agreement, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and
words of similar import shall, unless the context otherwise requires, from and
after the Amendment No. 3 Effective Date, mean the Credit Agreement. As used in
any other Loan Document, from and after the Amendment No. 3 Effective Date, all
references to the “Credit Agreement” in such Loan Documents shall, unless the
context otherwise requires, mean the Credit Agreement.

SECTION 2. Amendments to Existing Guarantee and Collateral Agreement. (a) The
Borrower, Holdings, the Required Lenders, the Administrative Agent and the
Collateral Agent hereby agree that, on the Amendment No. 3 Effective Date,
(i) Section 3.01(a) of the Existing Guarantee and Collateral Agreement shall be
amended by deleting sub-clause (i) of the proviso appearing in said Section and
inserting the following new subclause (i) in lieu thereof:

“(i)(A) unless otherwise agreed by the Borrower and the Collateral Agent in any
given case, more than 65% of the issued and outstanding voting Equity Interests
of any Foreign Subsidiary, which pledge shall be duly noted on the share
register, if any, of such Foreign Subsidiary and (B) unless otherwise agreed by
the Borrower and the Collateral Agent in any given case, any of the issued and
outstanding voting Equity Interests of a Foreign Subsidiary directly owned by
Affinion Investments or Affinion Investments II, so long as not less than 65% of
the total issued and outstanding voting Equity Interests of such Foreign
Subsidiary constitute Pledged Stock of one or more other Pledgors hereunder,”
and

(ii) Article VII of the Existing Guarantee and Collateral Agreement is hereby
amended by inserting the following new Section 17.18 immediately following
Section 17.17 of the Existing Guarantee and Collateral Agreement:

“Section 17.18. Terms of Affinion Investments Intercreditor Agreement; Etc. THE
BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT, THE

 

2



--------------------------------------------------------------------------------

COLLATERAL AGENT AND THE OTHER PARTIES HERETO ACKNOWLEDGE THAT THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, SECTION 5.02 HEREOF) IS SUBJECT TO THE TERMS OF
THE AFFINION INVESTMENTS INTERCREDITOR AGREEMENT.”.

(b) As used in the Guarantee and Collateral Agreement, the terms “Agreement”,
“this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of
similar import shall, unless the context otherwise requires, from and after the
Amendment No. 3 Effective Date, mean the Guarantee and Collateral Agreement. As
used in any other Loan Document, from and after the Amendment No. 3 Effective
Date, all references to the “Guarantee and Collateral Agreement” in such Loan
Documents shall, unless the context otherwise requires, mean the Guarantee and
Collateral Agreement.

SECTION 3. Consent. The Administrative Agent and Required Lenders hereby consent
to the consummation of the exchange offers and related transactions on the terms
and conditions described in the Offering Memorandum and Consent Solicitation
Statement of Holdings and Affinion Investments, dated November 7, 2013 (the
“Offering Memo”), with such amendments, supplements and/or modifications thereto
that are not adverse to the interests of the Lenders in any material respect (as
determined by the Administrative Agent, acting reasonably), and otherwise
consistent with the Loan Documents as modified by this Amendment No. 3, provided
that, any amendment, supplement or modification to such terms and conditions as
originally reflected in the Offering Memo that (i) affects the subordination
provisions contained in the Affinion Investments Notes Documents or the Extended
Senior Subordinated Notes Documents in any manner adverse to the interests of
the Lenders (as determined by the Administrative Agent in its sole discretion),
(ii) provides for the addition of security or an obligor that is not a Loan
Party under the Affinion Investments Notes Documents or the Extended Senior
Subordinated Notes Documents, (iii) provides for additional security or
guaranties for the benefit of the holders of the New Holdings Notes (as defined
in the Offering Memo), or (iv) results in the Affinion Investments Notes or the
Extended Senior Subordinated Notes having a final maturity date or any scheduled
amortization, sinking fund payments or other payments of principal (other than
customary offers to purchase and prepayment events upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) prior to the date that is 91 days after the Term Facility Maturity
Date, shall, in each case, be deemed to be adverse to the interests of the
Lenders in a material respect (such exchange offers and related transactions
effected as required above, the “Permitted Exchange Transactions”).

SECTION 4. Direction by the Required Lenders. (a) The undersigned Required
Lenders (i) hereby direct the Administrative Agent and the Collateral Agent to
enter into the Holdings Intercreditor Agreement, and consent to, and direct the
Administrative Agent and the Collateral Agent to perform, all of the
Administrative Agent’s and the Collateral Agent’s, as applicable, obligations
thereunder and (ii) acknowledge and agree that each of the Administrative Agent
and the Collateral Agent has executed the Holdings Intercreditor Agreement in
reliance on the direction set forth herein; and (b) the undersigned Required
Lenders (i) hereby direct the Administrative Agent and the Collateral Agent to
enter into the Affinion Investments Intercreditor Agreement, and consent to, and
direct the Administrative Agent and the Collateral Agent to perform, all of the
Administrative Agent’s and the Collateral Agent’s, as applicable,

 

3



--------------------------------------------------------------------------------

obligations thereunder and (ii) acknowledge and agree that each of the
Administrative Agent and the Collateral Agent has executed the Affinion
Investments Intercreditor Agreement in reliance on the direction set forth
herein.

SECTION 5. Conditions of Effectiveness. This Amendment is subject to the
provisions of Section 9.09 of the Credit Agreement. This Amendment shall become
effective as of the date (the “Amendment No. 3 Effective Date”) when, and only
when, each of the following conditions shall have been fulfilled to the
satisfaction of the Administrative Agent:

(a) (x) The Administrative Agent shall have received counterparts of this
Amendment executed by Holdings, the Borrower, Lenders constituting the Required
Lenders and the Administrative Agent and (y) the Administrative Agent shall have
additionally received all of the following documents, each of which (unless
otherwise specified) shall be dated the date of receipt thereof by the
Administrative Agent (unless otherwise specified), in form and substance
satisfactory to the Administrative Agent (unless otherwise specified):

(i) Counterparts of the Holdings Intercreditor Agreement duly executed by
Holdings and the other parties thereto;

(ii) Counterparts of the Affinion Investments Intercreditor Agreement duly
executed by Affinion Investments and the other parties thereto;

(iii) Counterparts of the consent attached hereto as Exhibit D executed by each
Subsidiary Loan Party, including Affinion Investments and Affinion Investments
II (the “Consent”); and

(iv) A certificate signed by a duly authorized officer of Holdings and the
Borrower stating that:

(A) the representations and warranties contained in the Loan Documents and in
Section 7 hereof that are qualified by materiality are (both before and after
giving effect to the Permitted Exchange Transactions) true and correct, and each
of such representations and warranties that are not so qualified are (both
before and after giving effect to the Permitted Exchange Transactions) true and
correct in all material respects, in each case, on and as of the date of such
certificate as though made on and as of such date other than any such
representations and warranties that, by their terms, expressly refer to a
specific date other than the date of such certificate, in which case as of such
specific date; and

(B) as of the Amendment No. 3 Effective Date, both before and after giving
effect to this Amendment, no event has occurred and is continuing that
constitutes a Default or an Event of Default.

(b) The Permitted Exchange Transactions shall have been consummated.

 

4



--------------------------------------------------------------------------------

(c) The Borrower shall have paid to the Administrative Agent (or its applicable
affiliates) all fees (including the Consent Fee referred to below, which shall
be paid in accordance with Section 6 set forth below), costs and expenses
(including, without limitation, reasonable legal fees and expenses) payable to
the Administrative Agent (or its applicable affiliates) to the extent then due.

(d) Each of Affinion Investments and Affinion Investments II shall have
delivered (or caused to be delivered) to the Administrative Agent (in each case,
in respect of itself only), (A) all documents, resolutions and certificates
required to be delivered by a Loan Party pursuant to Sections 4.02(d) and (e) of
the Credit Agreement on the Restatement Effective Date as if Affinion
Investments or Affinion Investments II, as the case may be, were a Loan Party on
the Restatement Effective Date, (B) a supplement to the Guarantee and Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of it, (C) in the case of Affinion Investments only, an amendment and supplement
to that certain Security Agreement Pledge of Memberships and Related Rights
dated as of 13 June 2012 between Webloyalty.com, Inc. (“Webloyalty”), Webloyalty
Holdings, Inc. (“Webloyalty Holdings”), Webloyalty Holdings Cooperatief U.A.
(“Webloyalty Cooperatief”), the Collateral Agent and the Borrower (the “Dutch
Pledge Agreement”) duly executed and delivered on behalf of the parties thereto,
pursuant to which Affinion Investments and Webloyalty pledge 100% of the issued
and outstanding Equity Interests of Webloyalty Cooperatief and evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Lien created thereby, and (D) evidence reasonably satisfactory
to the Administrative Agent that (i) all consents and approvals required to be
obtained by it in connection with (I) the execution and delivery of the
supplement to the Guarantee and Collateral Agreement and, in the case of
Affinion Investments only, the amendment and supplement to the Dutch Pledge
Agreement and (II) the performance of its obligations thereunder, have been
obtained and (ii) each other Subsidiary Loan Party has executed any and all
further documents, agreements, instruments, Security Documents or supplements to
Security Documents, and has taken all such further actions, as may be required
by the definition of “Collateral and Guarantee Requirements” in the Credit
Agreement and Section 5.11 of the Credit Agreement to create and perfect the
pledges over the Equity Interests in the Subsidiaries owned by it after the
consummation of the Permitted Exchange Transactions in favor of the Collateral
Agent.

SECTION 6. Consent Fee. The Borrower agrees to pay the Administrative Agent, for
the account of each Lender that delivers to the Administrative Agent (or its
counsel) an executed counterpart of this Amendment on or prior to 5:00 p.m., New
York City time, on November 19, 2013, a payment (collectively, the “Consent
Fee”) in an amount equal to 0.25% of the sum of (i) the aggregate principal
amount of all Term Loans of such Lender outstanding on the Amendment No. 3
Effective Date and (ii) the Revolving Loan Commitment of such Lender as in
effect on the Amendment No. 3 Effective Date. The Consent Fee shall be payable
in Dollars and in immediately available funds and, once paid, such fees or any
part thereof shall not be refundable.

 

5



--------------------------------------------------------------------------------

SECTION 7. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The execution, delivery and performance by Holdings and the Borrower of this
Amendment, the execution and delivery of the Consent hereto by each Subsidiary
Loan Party and the performance by Holdings, the Borrower and each Subsidiary
Loan Party of the Credit Agreement and the Guarantee and Collateral Agreement
(each, as amended hereby) have been duly authorized by all necessary corporate
action.

(b) This Amendment has been duly executed and delivered by Holdings and the
Borrower and the Consent has been duly executed by each Subsidiary Loan Party.
This Amendment, the Credit Agreement and the Guarantee and Collateral Agreement
(each, as amended hereby) constitute the legal, valid and binding obligations of
Holdings, the Borrower and the Subsidiary Loan Parties, enforceable against
Holdings, the Borrower and the Subsidiary Loan Parties in accordance with their
respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally, and subject to the effects of general principles of equity
(regardless whether considered in a proceeding in equity or at law).

(c) The entry into, and consummation of, the Permitted Exchange Transactions and
the other transactions contemplated by this Amendment, including the amendments
to the Existing Credit Agreement and the Existing Collateral and Guarantee
Agreement, will not result in a Default or Event of Default, or give rise to a
right of or result in any acceleration of any right or obligation (including any
payment) or a mandatory repurchase right, in each case, under and as defined in
the Indenture dated as of November 19, 2010, among the Borrower, the guarantors
party thereto and Wells Fargo Bank, National Association, as trustee.

(d) Affinion Developments, LLC does not own any assets or property other than
such assets and property that were owned by Affinion Investments on the
Restatement Effective Date and that have been transferred by Affinion
Investments to Affinion Developments, LLC as a part of the Permitted Exchange
Transactions.

SECTION 8. Reference to and Effect on the Credit Agreement and the other Loan
Documents.

(a) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case as amended by this
Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

6



--------------------------------------------------------------------------------

SECTION 9. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the administration
of the Credit Agreement (as amended hereby) and all costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) to the same extent that such fees and expenses would be payable under,
and on the same terms as are set forth in, Section 9.05 of the Credit Agreement.

SECTION 10. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 11. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AFFINION GROUP, INC. By:  

/s/ Todd H. Siegel

  Name:   Todd H. Siegel   Title:   Chief Executive Officer AFFINION GROUP
HOLDINGS, INC. By:  

/s/ Todd H. Siegel

  Name:   Todd H. Siegel   Title:   Chief Executive Officer

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent and Collateral Agent

By:  

/s/ Peter Cucchiara

  Title:   Vice President By:  

/s/ Michael Winters

  Title:   Vice President

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG AFFINION GROUP HOLDINGS, INC.,
AFFINION GROUP, INC., THE VARIOUS AGENTS PARTY THERETO, THE LENDERS PARTY
THERETO, DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF AMERICA,
N.A.) (AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT); AND AMENDMENT NO. 3 TO THE
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG AFFINION GROUP, INC., THE VARIOUS SUBSIDIARY PARTIES
PARTY THERETO AND DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF
AMERICA, N.A.) (AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT). HOLSTON RIVER
TRADING, LLC By: SunTrust Bank, as manager By:  

/s/ Joshua H. Lowe

  Title:   Vice President ASF1 LOAN FUNDING LLC By: Citibank, N.A. By:  

/s/ Emily Chong

  Title:   Director AUGUSTA TRADING LLC By:  

/s/ Tara E. Kenny

  Title:   Assistant Vice President ZEUS TRADING LLC By:  

/s/ Tara E. Kenny

  Title:   Assistant Vice President

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

MAGNOLIA FUNDING By:  

/s/ Liza Rahmat

  Title:   Authorized Signatory BRYCE FUNDING By:  

/s/ Liza Rahmat

  Title:   Authorized Signatory DAVIDSON RIVER TRADING, LLC By:   SunTrust Bank,
as manager By:  

/s/ Joshua H. Lowe

  Title:   Vice President TRANSAMERICA LIFE INSURANCE COMPANY By:   AEGON USA
Investment Management LLC,   as Investment Manager By:  

/s/ Brad Beman

  Title:   Chief Investment Officer AEGON COMPANIES PENSION TRUST By:   AEGON
USA Investment Management LLC,   as Investment Manager By:  

/s/ Brad Beman

  Title:   Chief Investment Officer ONE WALL STREET CLO II LTD By:   Alcentra
NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Title:   Senior Vice President PACIFICA CLO V LTD By:   Alcentra NY, LLC, as
investment advisor By:  

/s/ Thomas Frangione

  Title:   Senior Vice President

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

PACIFICA CLO VI LTD By:   Alcentra NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Title:   Senior Vice President WESTWOOD CLO II LTD By:   Alcentra NY, LLC, as
investment advisor By:  

/s/ Thomas Frangione

  Title:   Senior Vice President WESTWOOD CLO I LTD By:   Alcentra NY, LLC, as
investment advisor By:  

/s/ Thomas Frangione

  Title:   Senior Vice President SHACKLETON 2013-III CLO, LTD. By:   Alcentra
NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Title:   Senior Vice President SHACKLETON I CLO, LTD. By:   Alcentra NY, LLC,
as investment advisor By:  

/s/ Thomas Frangione

  Title:   Senior Vice President SHACKLETON II CLO, LTD. By:   Alcentra NY, LLC
By:  

/s/ Thomas Frangione

  Title:   Senior Vice President PROSPERO CLO II B.V. By:   Alcentra NY, LLC, as
investment advisor By:  

/s/ Thomas Frangione

  Title:   Senior Vice President

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

VERITAS CLO II, LTD By:   Alcentra NY, LLC, as investment advisor By:  

/s/ Thomas Frangione

  Title:   Senior Vice President NACM CLO I By:  

/s/ Joanna Willars

  Title:   Senior Vice President, Authorized Signatory AIMCO CLO, SERIES 2005-A
By:  

/s/ Chris Gefrgen

  Title:   Authorized Signatory By:  

/s/ Jerry D. Zinkula

  Title:   Authorized Signatory AIMCO CLO, SERIES 2006-A By:  

/s/ Chris Gefrgen

  Title:   Authorized Signatory By:  

/s/ Jerry D. Zinkula

  Title:   Authorized Signatory ALLSTATE INSURANCE COMPANY By:  

/s/ Chris Gefrgen

  Title:   Authorized Signatory By:  

/s/ Jerry D. Zinkula

  Title:   Authorized Signatory ALLSTATE LIFE INSURANCE COMPANY By:  

/s/ Chris Gefrgen

  Title:   Authorized Signatory By:  

/s/ Jerry D. Zinkula

  Title:   Authorized Signatory

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

AG GLOBAL DEBT STRATEGY PARTNERS, L.P. By:   Angelo, Gordon & Co., L.P., its
Fund Advisor By:  

/s/ Bruce Martin

  Title:   Managing Director AG TCDRS DIVERSIDIED INCOME FUND, L.P. By:  
Angelo, Gordon & Co., L.P., its Fund Advisor By:  

/s/ Bruce Martin

  Title:   Managing Director AG DIVERSIDIED CREDIT STRATEGIES MASTER, L.P. By:  
Angelo, Gordon & Co., L.P., its Manager By:  

/s/ Bruce Martin

  Title:   Managing Director NORTHWOODS CAPITAL V, LIMITED By:   Angelo,
Gordon & Co., L.P., as Collateral Manager By:  

/s/ Bruce Martin

  Title:   Managing Director NORTHWOODS CAPITAL VII, LIMITED By:   Angelo,
Gordon & Co., L.P., as Collateral Manager By:  

/s/ Bruce Martin

  Title:   Managing Director NORTHWOODS CAPITAL VI, LIMITED By:   Angelo,
Gordon & Co., L.P., as Collateral Manager By:  

/s/ Bruce Martin

  Title:   Managing Director NORTHWOODS CAPITAL VIII, LIMITED By:   Angelo,
Gordon & Co., L.P., as Collateral Manager By:  

/s/ Bruce Martin

  Title:   Managing Director

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

SWISS CAPITAL ALTERNATIVE STRATEGIES FUNDS SPC for the account of SC ALTERNATIVE
STRATEGY 1 SP By:   Angelo, Gordon & Co., L.P., as attorney-in-fact By:  

/s/ Bruce Martin

  Title:   Managing Director AG DIVERSIDIED INCOME MASTER FUND, L.P. By:  
Angelo, Gordon & Co., L.P., as Fund Advisor By:  

/s/ Bruce Martin

  Title:   Managing Director JAMES RIVER INSURANCE COMPANY By:   Angelo,
Gordon & Co., L.P., as Investment Manager By:  

/s/ Bruce Martin

  Title:   Managing Director JRG REINSURANCE COMPANY, LTD. By:   Angelo,
Gordon & Co., L.P., as Investment Manager By:  

/s/ Bruce Martin

  Title:   Managing Director SWISS CAPITAL PRO LOAN III PLC By:   for and on
behalf of BNY Mellon Trust Company (Ireland) Limited under power of attorney By:
 

/s/ Bruce Martin

  Title:   Managing Director SWISS CAPITAL PRO LOAN V PLC By:   for and on
behalf of BNY Mellon Trust Company (Ireland) Limited under power of attorney By:
 

/s/ Bruce Martin

  Title:   Managing Director

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

SWISS CAPITAL PRO LOAN IV PLC By:   for and on behalf of BNY Mellon Trust
Company (Ireland) Limited under power of attorney By:  

/s/ Bruce Martin

  Title:   Managing Director KAISER FOUNDATION HOSPTIALS By:   Angelo, Gordon &
Co., L.P., as Investment Manager By:  

/s/ Bruce Martin

  Title:   Managing Director NORTHWOODS CAPITAL X, LIMITED By:   Angelo,
Gordon & Co., L.P., as Collateral Manager By:  

/s/ Bruce Martin

  Title:   Managing Director NORTHWOODS CAPITAL IX, LIMITED By:   Angelo,
Gordon & Co., L.P., as Collateral Manager By:  

/s/ Bruce Martin

  Title:   Managing Director AG RIO GRANDE FMC, L.P. By:   Angelo, Gordon & Co.,
L.P., its Investment Manager By:  

/s/ Bruce Martin

  Title:   Managing Director KAISER FOUNDATION HEALTH PLAN, INC., as named
fiduciary of the Kaiser Permanente Group Trust By:   Angelo, Gordon & Co., L.P.,
as Investment Manager By:  

/s/ Bruce Martin

  Title:   Managing Director SUMMER HILL FIXED INCOME AG, LLC By:   Angelo,
Gordon & Co., L.P., its Investment Manager By:  

/s/ Bruce Martin

  Title:   Managing Director

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

STICHTING DEPOSITARY APG FIXED INCOME CREDITS POOL, as a Lender By:   apg Asset
Management US Inc. By:  

/s/ Michael Leiva

  Title:   Portfolio Manager GULF STREAM – COMPASS CLO 2007, LTD. By:   Gulf
Stream Asset Management LLC, as Collateral Manager By:  

/s/ Joe Moroney

  Title:   Vice President GULF STREAM – SEXTANT CLO 2006-1, LTD. By:   Gulf
Stream Asset Management LLC, as Collateral Manager By:  

/s/ Joe Moroney

  Title:   Vice President GULF STREAM – SEXTANT CLO 2007-1, LTD. By:   Gulf
Stream Asset Management LLC, as Collateral Manager By:  

/s/ Joe Moroney

  Title:   Vice President GULF STREAM – SEXTANT CLO 2005-II, LTD. By:   Gulf
Stream Asset Management LLC, as Collateral Manager By:  

/s/ Joe Moroney

  Title:   Vice President GULF STREAM – SEXTANT CLO 2005-I, LTD. By:   Gulf
Stream Asset Management LLC, as Collateral Manager By:  

/s/ Joe Moroney

  Title:   Vice President GULF STREAM – RASHINBAN CLO 2006-1, LTD. By:   Gulf
Stream Asset Management LLC, as Collateral Manager By:  

/s/ Joe Moroney

  Title:   Vice President

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

ARES INSTITUTIONAL LOAN FUND B.V. By:   Ares Management Limited, as manager By:
 

/s/ John Eanes

  Title:   Authorized Signatory ARES XXIII CLO LTD. By:   Ares CLO Management
XXIII, L.P., its asset manager By:   Ares CLO GP XXIII, LLC, its General Partner
By:  

/s/ John Eanes

  Title:   Authorized Signatory GLOBAL LOAN OPPORTUNITY FUND B.V. By:   Ares
Management Limited, its Portfolio Manager By:  

/s/ John Eanes

  Title:   Authorized Signatory ARES XVI CLO LTD. By:   Ares CLO Management XVI,
L.P., its asset manager By:   Ares CLO GP XVI, LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory ARES XXI CLO LTD. By:   Ares CLO Management XXI,
L.P., its investment manager By:   Ares CLO GP XXI, LLC, its General Partner By:
 

/s/ John Eanes

  Title:   Authorized Signatory ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.
By:   Ares Enhanced Loan Management IR, L.P., as portfolio manager By:   Ares
Enhanced Loan IR GP, LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

ARES ENHANCED LOAN INVESTMENT STRATEGY IX, L.P. By:   Ares IX Management, LLC,
its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory ARES ENHANCED LOAN INVESTMENT STRATEGY II, LTD.
By:   Ares Enhanced Loan Management II, L.P., its portfolio manager By:   Ares
Enhanced Loan II GP, LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory ARES IIIR/IVR CLO, LTD. By:   Ares CLO IIIR/IVR,
L.P., its asset manager By:   Ares CLO IIIR/IVR, LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory SPC HOLDINGS, L.P. By:   Ares SPC Holdings GP,
LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory ONTARIO PUBLIC SERVICE EMPLOYEES UNION PENSION
PLAN TRUST FUND By:   Ares X Management, L.P., its investment counsel By:   Ares
X Management GP, LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory ARES XXIV CLO LTD. By:   Ares CLO Management
XXIV, L.P., its asset manager By:   Ares CLO GP XXIV, LLC, its General Partner
By:  

/s/ John Eanes

  Title:   Authorized Signatory

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

ARES XXVI CLO LTD. By:   Ares CLO Management XXVI, L.P., its collateral manager
By:   Ares CLO GP XXVI, LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory PPF NOMINEE 1 B.V. By:   Ares Management
Limited, its portfolio manager By:  

/s/ John Eanes

  Title:   Authorized Signatory RUSSELL INSTITUTIONAL FUNDS, LLC By:   Ares
Management LLC, in its capacity as Money Manager for the Russell High Yield Bond
Fund By:  

/s/ John Eanes

  Title:   Authorized Signatory SUPERANNUATION FUNDS MANAGEMENT CORPORATION OF
SOUTHERN AUSTRALIA By:   Ares High Yield Strategies Fund IV Management, L.P.,
its investment manager By:   Ares High Yield Strategies Fund IV GP, LLC, its
General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory ARES NF CLO XIV LTD By:   ARES NF CLO XIV
Management, L.P., its collateral manager By:   ARES NF CLO XIV Management, LLC,
its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory ARES SENIOR LOAN TRUST By:   ARES Senior Loan
Trust Management, L.P., its investment advisor By:   ARES Senior Loan Trust
Management, LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

ARES VIR CLO LTD. By:   ARES CLO Management VIR, L.P., its investment manager
By:   ARES CLO GP VIR, LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory ARES VR CLO LTD. By:   ARES CLO Management VR,
L.P., its investment manager By:   ARES CLO GP VR, LLC, its General Partner By:
 

/s/ John Eanes

  Title:   Authorized Signatory ARES X CLO LTD. By:   ARES CLO Management X,
L.P., its investment manager By:   ARES CLO GP X, LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory ARES XI CLO LTD. By:   ARES CLO Management XI,
L.P., its asset manager By:   ARES CLO GP XI, LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory ARES XII CLO LTD. By:   ARES CLO Management XII,
L.P., its asset manager By:   ARES CLO GP XII, LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory ARES XXV CLO LTD. By:   ARES CLO Management XXV,
L.P., its asset manager By:   ARES CLO GP XXV, LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

SEI INSTITUTIONAL INVESTMENTS TRUST – OPPORTUNISTIC INCOME FUND By:   ARES
Management, LLC, as portfolio manager By:  

/s/ John Eanes

  Title:   Authorized Signatory SEI INSTITUTIONAL MANAGED TRUST ENHANCED INCOME
FUND By:   ARES Management, LLC, as sub-advisor By:  

/s/ John Eanes

  Title:   Authorized Signatory ARES NF CLO XV LTD By:   ARES NF CLO XV
Management, L.P., its collateral manager By:   ARES NF CLO XV Management, LLC,
its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory CONFLUENT 2 LIMITED By:   ARES Private Account
Management I, L.P., as Sub Manager By:   ARES Private Account Management I GP,
LLC, its General Partner By:  

/s/ John Eanes

  Title:   Authorized Signatory AVIVA STAFF PENSION SCHEME By:   Ares Management
Limited, its manager By:  

/s/ John Eanes

  Title:   Authorized Signatory BANK OF AMERICA N.A. By:  

/s/ Jonathan Jacob

  Title:   Vice President

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Jenna Yoo

  Title:   Authorized Signatory BLACKROCK SENIOR INCOME SERIES IV By:  
BlackRock Financial Management, Inc., its Collateral Manager By:  

/s/ Dale Fieffe

  Title:   Authorized Signatory BLACKROCK SENIOR INCOME SERIES II By:  
BlackRock Financial Management, Inc., its Collateral Manager By:  

/s/ Dale Fieffe

  Title:   Authorized Signatory BLACKROCK SENIOR INCOME SERIES V LIMITED By:  
BlackRock Financial Management, Inc., its Collateral Manager By:  

/s/ Dale Fieffe

  Title:   Authorized Signatory CEDARVIEW OPPORTUNITIES MASTER FUND By:  

/s/ Burton Weinstein

  Title:   Managing Partner REGATTA FUNDING LTD. By:   Napier Park Global
Capital, LLC, attorney-in-fact By:  

/s/ Roger Yee

  Title:   Director DUANE STREET CLO I, LTD. By:   Napier Park Global Capital,
LLC, as Collateral Manager By:  

/s/ Roger Yee

  Title:   Director

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

DUANE STREET CLO IV, LTD. By:   Napier Park Global Capital, LLC, as Collateral
Manager By:  

/s/ Roger Yee

  Title:   Director COLUMBIA VARIABLE PORTFOLIO – STRATEGIC INCOME FUND, a
series of Columbia Funds Variable Insurance Trust By:  

/s/ Robin C. Stancil

  Title:   Authorized Signatory COLUMBIA FLOATING RATE FUND, a series of
Columbia Funds Series Trust II By:  

/s/ Robin C. Stancil

  Title:   Assistant Vice President CENT CLO 18 LIMITED By:   Columbia
Management Investment Advisers, LLC as Collateral Manager By:  

/s/ Robin C. Stancil

  Title:   Assistant Vice President CENT CLO 17 LIMITED By:   Columbia
Management Investment Advisers, LLC as Collateral Manager By:  

/s/ Robin C. Stancil

  Title:   Assistant Vice President CENT CLO 16, L.P. By:   Columbia Management
Investment Advisers, LLC as Collateral Manager By:  

/s/ Robin C. Stancil

  Title:   Assistant Vice President CENT CLO 10 LIMITED By:   Columbia
Management Investment Advisers, LLC as Collateral Manager By:  

/s/ Robin C. Stancil

  Title:   Assistant Vice President

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

CENT CLO 15 LIMITED By:   Columbia Management Investment Advisers, LLC as
Collateral Manager By:  

/s/ Robin C. Stancil

  Title:   Assistant Vice President CENTURION CLO 8 LIMITED By:   Columbia
Management Investment Advisers, LLC as Collateral Manager By:  

/s/ Robin C. Stancil

  Title:   Assistant Vice President CENTURION CLO 9 LIMITED By:   Columbia
Management Investment Advisers, LLC as Collateral Manager By:  

/s/ Robin C. Stancil

  Title:   Assistant Vice President RIVERSOURCE LIFE INSURANCE COMPANY By:  

/s/ Robin C. Stancil

  Title:   Authorized Signatory CENT CLO 12 LIMITED By:   Columbia Management
Investment Advisers, LLC as Collateral Manager By:  

/s/ Robin C. Stancil

  Title:   Assistant Vice President CENT CLO 14 LIMITED By:   Columbia
Management Investment Advisers, LLC as Collateral Manager By:  

/s/ Robin C. Stancil

  Title:   Assistant Vice President

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

CENT CLO XI LIMITED By:   Columbia Management Investment Advisers, LLC as
Collateral Manager By:  

/s/ Robin C. Stancil

  Title:   Assistant Vice President COLUMBIA STRATEGIC INCOME FUND, a series of
Columbia Funds Series Trust I By:  

/s/ Robin C. Stancil

  Title:   Authorized Signatory CREDIT SUISSE LOAN FUNDING LLC By:  

/s/ Robert Healey

  Title:   Authorized Signatory DENALI CAPITAL CLO V, LTD. By:   Denali Capital,
LLC, managing member of DC Funding Partners LLC, portfolio manager By:  

/s/ John P. Thacker

  Title:   Chief Credit Officer DENALI CAPITAL CLO VI, LTD. By:   Denali
Capital, LLC, managing member of DC Funding Partners LLC, collateral manager By:
 

/s/ John P. Thacker

  Title:   Chief Credit Officer DENALI CAPITAL CLO VII, LTD. By:   Denali
Capital, LLC, managing member of DC Funding Partners LLC, collateral manager By:
 

/s/ John P. Thacker

  Title:   Chief Credit Officer

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

SPRING ROAD CLO 2007-1, LTD. By:   Denali Capital, LLC, managing member of DC
Funding Partners LLC, Collateral Manager By:  

/s/ John P. Thacker

  Title:   Chief Credit Officer MIDTOWN ACQUISITIONS L.P. By:  

/s/ Robert Healey

  Title:   Managing Member SENIOR DEBT PORTFOLIO By:   Boston Management and
Research, as Investment Advisor By:  

/s/ Michael B. Botthof

  Title:   Vice President EATON VANCE CDO IX LTD. By:   Eaton Vance Management,
as Investment Advisor By:  

/s/ Michael B. Botthof

  Title:   Vice President EATON VANCE CDO VII PLC By:   Eaton Vance Management,
as Interim Investment Advisor By:  

/s/ Michael B. Botthof

  Title:   Vice President EATON VANCE CDO VIII LTD. By:   Eaton Vance
Management, as Investment Advisor By:  

/s/ Michael B. Botthof

  Title:   Vice President EATON VANCE CDO X PLC By:   Eaton Vance Management, as
Investment Advisor By:  

/s/ Michael B. Botthof

  Title:   Vice President

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND By:   Eaton Vance Management, as
Investment Advisor By:  

/s/ Michael B. Botthof

  Title:   Vice President GRAYSON & CO By:   Boston Management and Research as
Investment Advisor By:  

/s/ Michael B. Botthof

  Title:   Vice President EMPYREAN INVESTMENTS, LLC By:  

/s/ Sterling Hathaway

  Title:   Authorized Signatory FIRST TRUST SENIOR FLOATING RATE INCOME FUND II
By:   First Trust Senior Advisors L.P., as investment manager By:  

/s/ Scott Fries

  Title:   Senior Vice President GLOBAL LEVERAGED CAPITAL CREDIT OPPORTUNITY
FUND I By:   Global Leveraged Capital Management LLC   its Collateral Manager
By:  

/s/ Christian Giordano

  Title:   Principal GREYWOLF CLO I, LTD By:   Greywolf Capital Management LP,
its Investment Manager By:  

/s/ William Troy

  Title:   Authorized Signatory

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP By:   GSO Capital Partners LP,
as Investment Manager By:  

/s/ Dan Smith

  Title:   Authorized Signatory GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD.
By:   GSO Capital Partners LP, as investment advisor By:  

/s/ Dan Smith

  Title:   Authorized Signatory GSO SPECIAL SITUATIONS FUND LP By:   GSO Capital
Partners LP, as investment advisor By:  

/s/ Dan Smith

  Title:   Authorized Signatory WHITEHORSE III, LTD. By:   WhiteHorse Capital
Partners, LP, as Collateral Manager By:   WhiteHorse Asset Advisor, LLC, its GP
By:  

/s/ Jay Carvell

  Title:   Manager WHITEHORSE IV, LTD. By:   WhiteHorse Capital Partners, LP, as
Collateral Manager By:   WhiteHorse Asset Advisor, LLC, its GP By:  

/s/ Jay Carvell

  Title:   Manager WHITEHORSE VI, LTD. By:   H.I.G. WhiteHorse Capital Partners,
LP, as Collateral Manager By:  

/s/ Jay Carvell

  Title:   Manager

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

HIGHLAND/IBOXX SENIOR LOAN ETF By:  

/s/ Brian Mitts

  Title:   Senior Fund Analyst ICE I EM CLO LTD. By:   Ice Canyon LLC, its
Investment Manager By:  

/s/ Jonathan M. Kaplan

  Title:   Authorized Signatory ICE3GLOBAL CREDIT CLO LTD. By:   Ice Canyon LLC,
its Investment Manager By:  

/s/ Jonathan M. Kaplan

  Title:   Authorized Signatory ICE GLOBAL CREDIT MASTER FUND LIMITED By:   Ice
Canyon LLC, its Investment Manager By:  

/s/ Jonathan M. Kaplan

  Title:   Authorized Signatory ICE GLOBAL CREDIT CLO LTD By:   Ice Canyon LLC,
its Investment Manager By:  

/s/ Jonathan M. Kaplan

  Title:   Authorized Signatory ING FLOATING RATE FUND By:   ING Investment
Management Co. LLC,   as its investment manager ING SENIOR INCOME FUND By:   ING
Investment Management Co. LLC,   as its investment manager ING (L) FLEX - SENIOR
LOANS By:   ING Investment Management Co. LLC,   as its investment manager ING
INVESTMENT MANAGEMENT CLO I, LTD. By:   ING Investment Management Co. LLC,   as
its investment manager

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

ING INVESTMENT MANAGEMENT CLO II, LTD. By:   ING Alternative Asset Management
LLC,   as its investment manager ING INVESTMENT MANAGEMENT CLO III, LTD. By:  
ING Alternative Asset Management LLC,   as its investment manager ING INVESTMENT
MANAGEMENT CLO IV, LTD. By:   ING Alternative Asset Management LLC,   as its
investment manager ING IM CLO 2011-I, LTD. By:   ING Alternative Asset
Management LLC,   as its investment manager PHOENIX CLO I, LTD. By:   ING
Alternative Asset Management LLC,   as its investment manager PHOENIX CLO II,
LTD. By:   ING Alternative Asset Management LLC,   as its investment manager ING
IM CLO 2012-1, LTD. By:   ING Alternative Asset Management LLC,   as its
investment manager ING IM CLO 2012-2, LTD. By:   ING Alternative Asset
Management LLC,   as its Investment Manager By:  

/s/ Mark F. Haak, CFA

  Title:   Senior Vice President HUDSON CANYON FUNDING II, LTD. By:   Invesco
Senior Secured Management, Inc.,   as Collateral Manager and Attorney in Fact
By:  

/s/ Kevin Egan

  Title:   Authorized Individual

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

MOSELLE CLO S.A. By:   Invesco Senior Secured Management, Inc.,   as Collateral
Manager By:  

/s/ Kevin Egan

  Title:   Authorized Individual BELHURST CLO LTD. By:   Invesco Senior Secured
Management, Inc.,   as Collateral Manager By:  

/s/ Kevin Egan

  Title:   Authorized Individual SARATOGA CLO I, LIMITED By:   Invesco Senior
Secured Management, Inc.,   as Asset Manager By:  

/s/ Kevin Egan

  Title:   Authorized Individual MORGAN STANLEY INVESTMENT MANAGEMENT CROTRON,
LTD. By:   Invesco Senior Secured Management, Inc.,   as Collateral Manager By:
 

/s/ Kevin Egan

  Title:   Authorized Individual MSIM PECONIC BAY, LTD. By:   Invesco Senior
Secured Management, Inc.,   as Collateral Manager By:  

/s/ Kevin Egan

  Title:   Authorized Individual CONFLUENT 4 LIMITED, as Lender By:   Loomis,
Sayles & Company, L.P., as Sub-Manager By:   Loomis, Sayles & Company,
Incorporated, its General Partner By:  

/s/ Mary McCarthy

  Title:   Vice President

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

LOOMIS SAYLES SENIOR FLOATING RATE & FIXED INCOME FUND, as Lender By:   Loomis,
Sayles & Company, L.P., its Investment Advisor By:   Loomis, Sayles & Company,
Incorporated, its General Partner By:  

/s/ Mary McCarthy

  Title:   Vice President LOOMIS SAYLES CLO I, LTD., as Lender By:   Loomis,
Sayles & Company, L.P., its Collateral Manager By:   Loomis, Sayles & Company,
Incorporated, its General Partner By:  

/s/ Mary McCarthy

  Title:   Vice President STATE OF CONNECTICUT, as Lender By:   Loomis, Sayles &
Company, L.P., its Investment Manager By:   Loomis, Sayles & Company,
Incorporated, its General Partner By:  

/s/ Mary McCarthy

  Title:   Vice President LOOMIS SAYLES SENIOR FLOATING RATE & FIXED INCOME
TRUST, as Lender By:   Loomis, Sayles Trust Company, LLC, as trustee of Loomis
Sayles Senior Floating Rate and Fixed Income Trust By:  

/s/ Mary McCarthy

  Title:   Vice President LORD ABBETT SERIES FUND – BOND DEBENTURE FUND By:  

/s/ Christopher Towle

  Title:   Partner, Portfolio Manager

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

LORD ABBETT BOND DEBENTURE FUND By:  

/s/ Christopher Towle

  Title:   Partner, Portfolio Manager GOLDEN KNIGHT II CLO, LTD. By:  

/s/ Christopher Towle

  Title:   Partner, Portfolio Manager LORD ABBETT INVESTMENT TRUST – LORD ABBETT
FLOATING RATE FUND By:  

/s/ Christopher Towle

  Title:   Partner, Portfolio Manager MARATHON CLO IV LTD. By:  

/s/ Jake Hyde

  Title:   Authorized Signatory MARATHON CLO V LTD. By:  

/s/ Jake Hyde

  Title:   Authorized Signatory VENTURE IX CDO, LIMITED By:   its investment
advisor, MJX Asset Management LLC By:  

/s/ Atha Baugh

  Title:   Managing Director VENTURE V CDO LIMITED By:   its investment advisor,
MJX Asset Management LLC By:  

/s/ Atha Baugh

  Title:   Portfolio Manager VENTURE VII CDO LIMITED By:   its investment
advisor, MJX Asset Management LLC By:  

/s/ Atha Baugh

  Title:   Managing Director VENTURE VIII CDO, LIMITED By:   its investment
advisor, MJX Asset Management LLC By:  

/s/ Atha Baugh

  Title:   Managing Director

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

VENTURE X CDO, LIMITED By:   its investment advisor, MJX Asset Management LLC
By:  

/s/ Atha Baugh

  Title:   Managing Director MORGAN STANLEY SENIOR FUNDING, INC. By:  

/s/ Adam Savarese

  Title:   Authorized Signatory J.P. MORGAN WHITEFRIARS INC. By:  

/s/ Virginia R. Conway

  Title:   Attorney-in-fact AIRLEE CLO 2006-II LTD By:  

/s/ Seth Cameron

  Title:   Portfolio Manager NOB HILL CLO LIMITED By:  

/s/ Kyle Jennings

  Title:   Managing Director NEWMARK CAPITAL FUNDING 2013-1 CLO LTD. By:  
NewMark Capital LLC, its Collateral Manager By:  

/s/ Mark Gold

  Title:   CEO NCRAM LOAN TRUST By:  

/s/ Christopher Parham

  Title:   Associates

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

NOMURA BOND & LOAN FUND By:  

/s/ Christopher Parham

  Title:   Associates NOMURA CORPORATE FUNDING AMERICAS, LLC By:  

/s/ Gregory Ford

  Title:   Managing Director OCTAGON INVESTMENT PARTNERS VIII, LTD. By:  
Octagon Credit Investors, LLC as Collateral Manager By:  

/s/ Margaret B. Harvey

  Title:   Managing Director of Portfolio Administration OPPENHEIMER GLOBAL
STRATEGIC INCOME FUND/VA By:   Brown Brothers Harriman & Co. acting as agent for
OppenheimerFunds, Inc. By:  

/s/ Sherry Settle

  Title:   Manager OPPENHEIMER MASTER LOAN FUND, LLC By:   Brown Brothers
Harriman & Co. acting as agent for OppenheimerFunds, Inc. By:  

/s/ Sherry Settle

  Title:   Manager OPPENHEIMER SENIOR FLOATING RATE PLUS FUND By:   Brown
Brothers Harriman & Co. acting as agent for OppenheimerFunds, Inc. By:  

/s/ Sherry Settle

  Title:   Manager OPPENHEIMER SENIOR FLOATING RATE FUND By:   Brown Brothers
Harriman & Co. acting as agent for OppenheimerFunds, Inc. By:  

/s/ Sherry Settle

  Title:   Manager

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

OPPENHEIMER QUEST FOR VALUE FUNDS FOR THE ACCOUNT OF OPPENHEIMER GLOBAL
ALLOCATION FUND By:   Brown Brothers Harriman & Co. acting as agent for
OppenheimerFunds, Inc. By:  

/s/ Sherry Settle

  Title:   Manager MET INVESTORS SERIES TRUST – PIONEER STRATEGIC INCOME
PORTFOLIO By:   Pioneer Investment Management, Inc. as its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel WHITE MOUNTAIN SUB-ACCT
193 FUND By:   Pioneer Institutional Asset Management, Inc. as its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel PIONEER BOND FUND By:  
Pioneer Investment Management, Inc. as its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel PIONEER OPPORTUNISTIC CORE
PLUS FIXED INCOME TRUST By:   Pioneer Institutional Asset Management, Inc. as
its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel PIONEER DIVERSIFIED HIGH
INCOME TRUST By:   Pioneer Investment Management, Inc. as its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

PIONEER FLOATING RATE FUND By:   Pioneer Investment Management, Inc. as its
adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel PIONEER FLOATING RATE
TRUST By:   Pioneer Investment Management, Inc. as its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel FLOATING GLOBAL HIGH YIELD
FUND By:   Pioneer Investment Management, Inc. as its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel FLOATING HIGH YIELD FUND
By:   Pioneer Investment Management, Inc. as its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel PIONEER INSTITUTIONAL
OPPORTUNISTIC CORE PLUS PORTFOLIO By:   Pioneer Institutional Asset Management,
Inc. as its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel PIONEER INSTITUTIONAL
SOLUTIONS – CREDIT OPPORTUNITIES By:   Pioneer Investment Management, Inc. as
its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

CHIMCO ALPHA FUND, LLC By:   Pioneer Institutional Asset Management, Inc. as its
adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel PIONEER DYNAMIC CREDIT
FUND By:   Pioneer Institutional Management, Inc. as its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel METROPOLITAN WATER
RECLAMATION DISTRICT RETIREMENT FUND By:   Pioneer Institutional Asset
Management, Inc. as its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel PIONEER STRATEGIC INCOME
FUND By:   Pioneer Investment Management, Inc. as its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel ASCENSION HEALTH MASTER
PENSION TRUST - PIONEER By:   Pioneer Institutional Asset Management, Inc. as
its adviser By:  

/s/ Maggie Begley

  Title:   Vice President & Associate General Counsel JNL/PPM AMERICA FLOATING
RATE INCOME FUND,   a series of the JNL Series Trust By:   PPM America, Inc. as
sub-adviser By:  

/s/ Chris Kappas

  Title:   Managing Director

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

PPM GRAYHAWK CLO, LTD. By:   PPM America, Inc. as Collateral Manager By:  

/s/ Chris Kappas

  Title:   Managing Director DRACO DOLLAR FUNDING LIMITED By:  

/s/ Sinisa Krnic

  Title:   Director VELA DOLLAR FUNDING LIMITED By:  

/s/ Sinisa Krnic

  Title:   Director PUTNAM FLOATING RATE INCOME FUND By:  

/s/ Beth Mazor

  Title:   Vice President PUTNAM ABSOLUTE RETURN 300 FUND By:   Putnam
Investment Management, LLC By:  

/s/ Kevin Parnell

  Title:   Manager THE ROYAL BANK OF SCOTLAND PLC By:   RBS Securities Inc., its
Agent By:  

/s/ Matthew S. Soencrans

  Title:   Vice President BAKER STREET FUNDING CLO 2005-1 LTD. By:   Seix
Investment Advisors LLC, as Collateral Manager BAPTIST HEALTH SOUTH FLORIDA,
INC. By:   Seix Investment Advisors LLC, as Advisor BLUE CROSS OF IDAHO HEALTH
SERVICE, INC. By:   Seix Investment Advisors LLC, as Investment Manager

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

CNI CHARTER FUNDS – FIXED INCOME OPPORTUNITIES FUND By:   Seix Investment
Advisors LLC, as Subadvisor MOUNTAIN VIEW FUNDING CLO 2006-1 LTD. By:   Seix
Investment Advisors LLC, as Collateral Manager MOUNTAIN VIEW FUNDING CLO II LTD.
By:   Seix Investment Advisors LLC, as Collateral Manager MOUNTAIN VIEW FUNDING
CLO III LTD. By:   Seix Investment Advisors LLC, as Collateral Manager
RIDGEWORTH FUNDS - SEIX FUNDING RATE HIGH INCOME FUND By:   Seix Investment
Advisors LLC, as Subadvisor RIDGEWORTH FUNDS –TOTAL RETURN BOND FUND By:   Seix
Investment Advisors LLC, as Subadvisor SEIX MULTI-SECTOR ABSOLUTE RETURN FUND
L.P. By:   Seix Multi-Sector Absolute Return Fund GP LLC, in its capacity as
sole general partner By:   Seix Investment Advisors LLC, it sole member By:  

/s/ George Goudelias

  Title:   Managing Director LANDMARK V CDO LIMITED By:   Landmark Funds LLC, as
Manager By:  

/s/ James Bragg

  Title:   Designate Signatory LANDMARK VII CDO LTD By:   Landmark Funds LLC, as
Manager By:  

/s/ James Bragg

  Title:   Designate Signatory

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

LANDMARK VIII CDO LTD By:   Landmark Funds LLC, as Manager By:  

/s/ James Bragg

  Title:   Designate Signatory GREYROCK CDO LTD. By:   Landmark Funds LLC, as
Manager By:  

/s/ James Bragg

  Title:   Designate Signatory LANDMARK XI CDO LTD By:   Landmark Funds LLC, as
Manager By:  

/s/ James Bragg

  Title:   Designate Signatory CRESCENT CAPITAL HIGH INCOME FUND L.P. Business
Name: Crescent Capital LP High Income Fund By:   Crescent Capital Group LP, its
adviser By:  

/s/ Gil Tollnchi

  Title:   Managing Director By:  

/s/ John Hwang

  Title:   Vice President CRESCENT CAPITAL HIGH INCOME FUND B, L.P. By:  
Crescent Capital Group LP, its adviser By:  

/s/ Gil Tollnchi

  Title:   Managing Director By:  

/s/ John Hwang

  Title:   Vice President PALMETTO INVESTORS MASTER FUND LLC By:   Crescent
Capital Group LP, its adviser By:  

/s/ Gil Tollnchi

  Title:   Managing Director By:  

/s/ John Hwang

  Title:   Vice President

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

TRUST COMPANY OF THE WEST As trustee of TCW Capital Trust By:  

/s/ Honathan R. Insull

  Title:   Managing Director GANNETT PEAK CLO I, LTD. By:   THL Credit Senior
Loan Strategies LLC, as Manager By:  

/s/ Kathleen A. Zarn

  Title:   Managing Director THL CREDITS SENIOR LOAN FUND By:   THL Credit
Senior Loan Strategies LLC, as Subadviser By:  

/s/ Kathleen A. Zarn

  Title:   Managing Director TRIMARAN CLO IV LTD. By:   Trimaran Advisors,
L.L.C. By:  

/s/ Daniel Gilligan

  Title:   Authorized Signatory TRIMARAN CLO V LTD. By:   Trimaran Advisors,
L.L.C. By:  

/s/ Daniel Gilligan

  Title:   Authorized Signatory TRIMARAN CLO VI LTD. By:   Trimaran Advisors,
L.L.C. By:  

/s/ Daniel Gilligan

  Title:   Authorized Signatory TRIMARAN CLO VII LTD. By:   Trimaran Advisors,
L.L.C. By:  

/s/ Daniel Gilligan

  Title:   Authorized Signatory

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:  

/s/ Lana Gifas

  Title:   Director By:  

/s/ Jennifer Anderson

  Title:   Associate Director VECTOR TRADING (CAYMAN), L.P. By it general
Partner VCP Credit, L.L.C. By:  

/s/ David Baylor

  Title:   Chief Operating Officer WATERSHED CAPITAL PARTNERS (OFFSHORE) MASTER
FUND, L.P. By WS Partners, L.L.C., its General Partner By:  

/s/ Q. Murir Alam

  Title:   Managing Member WATERSHED CAPITAL PARTNERS (OFFSHORE) MASTER FUND II,
L.P. By WS Partners, L.L.C., its General Partner By:  

/s/ Q. Murir Alam

  Title:   Managing Member WATERSHED CAPITAL INSTITUTIONAL PARTNERS III, L.P. By
WS Partners, L.L.C., its General Partner By:  

/s/ Q. Murir Alam

  Title:   Managing Member THE HARTFORD FLOATING RATE FUND By Wellington
Management Company, LLP as its Investment Adviser By:  

/s/ Donna Sirianni

  Title:   Assistant Vice President

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

THE HARTFORD FLOATING RATE HIGH INCOME FUND By Wellington Management Company,
LLP as its Investment Adviser By:  

/s/ Donna Sirianni

  Title:   Assistant Vice President WELLS FARGO BANK, NA By:  

/s/ Derek Dunn

  Title:   CIL, Overland Advisors OCEAN TRAILS CLO IV By West Fate Horizons
Advisors, LLC, as Asset Manager By:  

/s/ Bradley K. Bryan

  Title:   Senior Credit Analyst OCEAN TRAILS CLO I By West Fate Horizons
Advisors, LLC, as Investment Manager By:  

/s/ Bradley K. Bryan

  Title:   Senior Credit Analyst OCEAN TRAILS CLO II By West Fate Horizons
Advisors, LLC, as Investment Manager By:  

/s/ Bradley K. Bryan

  Title:   Senior Credit Analyst WG HORIZONS CLO I By West Fate Horizons
Advisors, LLC, as Investment Manager By:  

/s/ Bradley K. Bryan

  Title:   Senior Credit Analyst

 

[AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED CREDIT AGREEMENT; and
AMENDMENT NO. 3 TO THE AFFINION AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

AMENDED CREDIT AGREEMENT

[See Attached.]



--------------------------------------------------------------------------------

EXHIBIT A to Amendment No. 3

dated as of December 12, 2013

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 9, 2010,

Among

AFFINION GROUP HOLDINGS, INC.,

AFFINION GROUP, INC.,

as Borrower,

THE LENDERS PARTY HERETO,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF AMERICA, N.A.),

as Administrative Agent and Collateral Agent

 

 

BANC OF AMERICA SECURITIES LLC,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers,

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent,

DEUTSCHE BANK SECURITIES INC.,

J.P. MORGAN SECURITIES INC.

and

UBS SECURITIES LLC,

as Documentation Agents,

and

BANC OF AMERICA SECURITIES LLC,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

J.P. MORGAN SECURITIES INC.

and

UBS SECURITIES LLC,

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    DEFINITIONS   

SECTION 1.01. Defined Terms

     2   

SECTION 1.02. Terms Generally

     56   

SECTION 1.03. Effectuation of Transfers

     56   

SECTION 1.04. Currency Translation

     56   

SECTION 1.05. Letter of Credit Amounts

     56    ARTICLE II    THE CREDITS   

SECTION 2.01. Commitments

     57   

SECTION 2.02. Loans and Borrowings

     57   

SECTION 2.03. Requests for Borrowings

     58   

SECTION 2.04. Swingline Loans

     59   

SECTION 2.05. Letters of Credit

     60   

SECTION 2.06. Funding of Borrowings

     67   

SECTION 2.07. Interest Elections

     67   

SECTION 2.08. Termination and Reduction of Commitments

     68   

SECTION 2.09. Repayment of Loans; Evidence of Debt

     69   

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans

     70   

SECTION 2.11. Prepayment of Loans

     72   

SECTION 2.12. Fees

     74   

SECTION 2.13. Interest

     75   

SECTION 2.14. Alternate Rate of Interest

     76   

SECTION 2.15. Increased Costs

     76   

SECTION 2.16. Break Funding Payments

     77   

SECTION 2.17. Taxes

     78   

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     79   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     81   

SECTION 2.20. Incremental Commitments

     82   

SECTION 2.21. Illegality

     84   

SECTION 2.22. Cash Collateral

     85   

SECTION 2.23. Defaulting Lenders

     86    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01. Organization; Powers

     88   

SECTION 3.02. Authorization

     88   

SECTION 3.03. Enforceability

     88   

SECTION 3.04. Governmental Approvals

     89   

SECTION 3.05. Financial Statements

     89   

 

ii



--------------------------------------------------------------------------------

SECTION 3.06. No Material Adverse Change or Material Adverse Effect

     89   

SECTION 3.07. Title to Properties; Possession Under Leases

     90   

SECTION 3.08. Subsidiaries

     90   

SECTION 3.09. Litigation; Compliance with Laws

     91   

SECTION 3.10. Federal Reserve Regulations

     91   

SECTION 3.11. Investment Company Act; Public Utility Holding Company Act

     91   

SECTION 3.12. Use of Proceeds

     91   

SECTION 3.13. Tax Returns

     92   

SECTION 3.14. No Material Misstatements

     92   

SECTION 3.15. Employee Benefit Plans

     93   

SECTION 3.16. Environmental Matters

     93   

SECTION 3.17. Security Documents

     94   

SECTION 3.18. Location of Real Property

     95   

SECTION 3.19. Solvency

     96   

SECTION 3.20. Labor Matters

     96   

SECTION 3.21. Insurance

     96   

SECTION 3.22. Senior Debt

     97   

SECTION 3.23. No Violation

     97   

SECTION 3.24. Holdings Indebtedness

     97    ARTICLE IV    CONDITIONS OF LENDING   

SECTION 4.01. All Credit Events

     97   

SECTION 4.02. Restatement Effective Date

     98    ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01. Existence; Businesses and Properties

     100   

SECTION 5.02. Insurance

     101   

SECTION 5.03. Taxes

     102   

SECTION 5.04. Financial Statements, Reports, etc.

     103   

SECTION 5.05. Litigation and Other Notices

     105   

SECTION 5.06. Compliance with Laws

     105   

SECTION 5.07. Maintaining Records; Access to Properties and Inspections

     105   

SECTION 5.08. Payment of Obligations

     106   

SECTION 5.09. Use of Proceeds

     106   

SECTION 5.10. Compliance with Environmental Laws

     106   

SECTION 5.11. Further Assurances; Additional Security

     106   

SECTION 5.12. Fiscal Year; Accounting

     108   

SECTION 5.13. Rating

     108   

SECTION 5.14. Lender Meetings

     108   

SECTION 5.15. Compliance with Material Contracts

     109   

 

iii



--------------------------------------------------------------------------------

ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01. Indebtedness

     109   

SECTION 6.02. Liens

     113   

SECTION 6.03. Sale and Lease-Back Transactions

     117   

SECTION 6.04. Investments, Loans and Advances

     117   

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions

     120   

SECTION 6.06. Dividends and Distributions

     122   

SECTION 6.07. Transactions with Affiliates

     124   

SECTION 6.08. Business of Holdings, the Borrower and the Subsidiaries

     127   

SECTION 6.09. Limitation on Modifications and Payments of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

     129   

SECTION 6.10. Consolidated Leverage Ratio

     132   

SECTION 6.11. Interest Coverage Ratio

     132   

SECTION 6.12. Swap Agreements

     132   

SECTION 6.13. Designated Senior Debt

     132    ARTICLE VII    EVENTS OF DEFAULT   

SECTION 7.01. Events of Default

     133   

SECTION 7.02. Exclusion of Certain Subsidiaries

     135   

SECTION 7.03. Right to Cure

     136    ARTICLE VIII    THE AGENTS   

SECTION 8.01. Appointment and Authority

     136   

SECTION 8.02. Rights as a Lender

     137   

SECTION 8.03. Exculpatory Provisions

     137   

SECTION 8.04. Reliance by Administrative Agent

     138   

SECTION 8.05. Delegation of Duties

     138   

SECTION 8.06. Resignation of Administrative Agent

     139   

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders

     140   

SECTION 8.08. No Other Duties, Etc.

     140   

SECTION 8.09. Administrative Agent May File Proofs of Claim

     140   

SECTION 8.10. Guarantee and Collateral Agreement

     141    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01. Notices

     142   

SECTION 9.02. Survival of Agreement

     143   

SECTION 9.03. Binding Effect

     143   

SECTION 9.04. Successors and Assigns

     144   

SECTION 9.05. Expenses; Indemnity

     148   

 

iv



--------------------------------------------------------------------------------

SECTION 9.06. Right of Set-off

     150   

SECTION 9.07. Payments Set Aside

     150   

SECTION 9.08. Applicable Law

     151   

SECTION 9.09. Waivers; Amendment

     151   

SECTION 9.10. Interest Rate Limitation

     153   

SECTION 9.11. [Reserved]

     153   

SECTION 9.12. Entire Agreement

     153   

SECTION 9.13. WAIVER OF JURY TRIAL

     154   

SECTION 9.14. Severability

     154   

SECTION 9.15. Counterparts

     154   

SECTION 9.16. Headings

     154   

SECTION 9.17. Jurisdiction; Consent to Service of Process

     155   

SECTION 9.18. Confidentiality

     155   

SECTION 9.19. Direct Website Communications

     156   

SECTION 9.20. Release of Liens and Guarantees

     157   

SECTION 9.21. Power of Attorney

     158   

SECTION 9.22. U.S.A. Patriot Act

     158   

SECTION 9.23. No Advisory or Fiduciary Relationship

     158   

SECTION 9.24. Affiliate Lenders

     159   

SECTION 9.25. Effect of Amendment and Restatement.

     159   

 

v



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of
Administrative Questionnaire Exhibit C-1    Form of Borrowing Request
Exhibit C-2    Form of Swingline Borrowing Request Exhibit D    Form of
Guarantee and Collateral Agreement Exhibit E    Form of Holdings Guarantee and
Pledge Agreement Exhibit F    Intellectual Property Security Agreement Exhibit G
   Auction Procedures Exhibit H    Form of Affiliated Lender Assignment and
Acceptance Schedule 1.01(a)    Existing Letters of Credit Schedule 1.01(b)   
Immaterial Subsidiaries Schedule 1.01(c)    Subsidiary Spin-offs
Schedule 1.01(d)    Unrestricted Subsidiaries Schedule 2.01    Commitments and
Lenders Schedule 2.05    Issuing Banks Schedule 3.01    Organization and Good
Standing Schedule 3.04    Governmental Approvals Schedule 3.05(b)   
Liabilities/Long-Term Obligations Schedule 3.07(b)    Possession under Leases
Schedule 3.08(a)    Subsidiaries Schedule 3.08(b)    Subscriptions Schedule 3.13
   Taxes Schedule 3.15    Employee Benefit Plans Schedule 3.16    Environmental
Matters Schedule 3.18    Real Property Schedule 3.20    Labor Matters
Schedule 3.21    Insurance Schedule 3.24    Holdings Indebtedness
Schedule 4.02(e)    Subsidiary Collateral Schedule 6.01    Indebtedness
Schedule 6.02(a)    Liens Schedule 6.04    Investments; Intercompany Loans
Schedule 6.07    Transactions with Affiliates Schedule 6.09(c)    Contractual
Encumbrances and Restrictions Schedule 9.01(a)(i)    Loan Party Notice
Information Schedule 9.01(a)(ii)    Administrative Agent Notice Information

 

vi



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
April 9, 2010, is made by among AFFINION GROUP HOLDINGS, INC., a Delaware
corporation (“Holdings”), AFFINION GROUP, INC., a Delaware corporation (the
“Borrower”), the Lenders (as hereinafter defined) from time to time party
hereto, DEUTSCHE BANK TRUST COMPANY AMERICAS (as successor to BANK OF AMERICA,
N.A), as administrative agent (together with any successor administrative agent
appointed pursuant hereto, in such capacity, the “Administrative Agent”) and as
collateral agent (together with any successor collateral agent appointed
pursuant hereto, in such capacity, the “Collateral Agent”) for the Lenders,
CREDIT SUISSE SECURITIES (USA) LLC (“CSS”), as syndication agent (in such
capacity, the “Syndication Agent”), DEUTSCHE BANK SECURITIES INC. (“DBS”), J.P.
MORGAN SECURITIES INC. (“JPM”) and UBS SECURITIES LLC (“UBS”), as documentation
agents (in such capacity, each, a “Documentation Agent” and collectively, the
“Documentation Agents”), BANK OF AMERICA SECURITIES LLC (“BAS’) and CSS, as
joint lead arrangers (in such capacity, each, a “Joint Lead Arranger” and
together, the “Joint Lead Arrangers”) and BAS, CSS, DBS, JPM and UBS, as joint
bookrunners (in such capacity, each, a “Bookrunner” and collectively, the
“Bookrunners”).

WHEREAS, Holdings was organized by the Fund (as hereinafter defined), to acquire
(the “Acquisition”) (a) all of the Equity Interests in Cendant Marketing Group,
LLC (formerly known as Cendant Membership Services Holdings LLC, “CMG”), a
Delaware limited liability company and a direct wholly owned subsidiary of
Cendant Corporation, a Delaware corporation (the “Seller”), and (b) 10,000,000
ordinary shares of £1 each in the capital of Cendant International Holdings
Limited, a private company limited by shares incorporated in England and Wales
with registered number 3458969 and an indirect wholly owned subsidiary of the
Seller (“CIH” and, together with CMG, the “Companies”);

WHEREAS, in order to effect the Acquisition, Holdings created the Borrower, as
its wholly owned Subsidiary, and the Seller, Holdings and the Borrower entered
into the Purchase Agreement, dated as of July 26, 2005 (as amended by Amendment
No. 1, dated as of October 17, 2005, and as further amended from time to time in
accordance with the terms hereof and thereof, the “Purchase Agreement”), setting
forth the terms and conditions of the Acquisition;

WHEREAS, in connection with the consummation of the Acquisition and the payment
of certain fees and expenses related thereto, the Borrower entered into that
certain Credit Agreement, dated as of October 17, 2005 (as amended, restated,
supplemented or otherwise modified on or prior to the date hereof (the “Existing
Credit Agreement”) with Holdings, the lenders party thereto (the “Existing
Lenders”) and Credit Suisse AG, Cayman Islands Branch (formerly known as Credit
Suisse, Cayman Islands Branch), as administrative agent for such lenders,
pursuant to which the Existing Lenders agreed to extend credit in the form of
(a) Tranche B Term Loans (as defined in the Existing Credit Agreement) on the
Closing Date in an aggregate principal amount not in excess of $860,000,000 and
(b) Revolving Facility Loans (as defined in the Existing Credit Agreement) and
Letters of Credit (as defined in the Existing Credit Agreement) at any time and
from time to time prior to the Revolving Facility Maturity Date (as defined in
the Existing Credit Agreement) in an aggregate principal amount at any time
outstanding not in excess of $100,000,000; and

 

-1-



--------------------------------------------------------------------------------

WHEREAS, Holdings and the Borrower have requested and the Administrative Agent
and the Lenders party hereto have agreed, to amend and restate the Existing
Credit Agreement in the manner set forth herein;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Restatement Effective Date, the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by DBTCA as its
“prime rate” and (c) 2.50%. The “prime rate” is a rate set by DBTCA based upon
various factors including DBTCA’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by DBTCA shall take effect at the opening of
business on the day specified in the public announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, any ABR Revolving Loan or any Swingline
Loan to the Borrower.

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acquisition” shall have the meaning assigned to such term in the recitals
hereto.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.11(c).

“Adjusted Eurocurrency Rate” shall mean for any Interest Period with respect to
a Eurocurrency Loan, a rate per annum equal to the higher of (a) 1.50% and (b) a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

Adjusted

Eurocurrency Rate =

 

Eurocurrency Base Rate

     1.00 - Eurocurrency Reserve Percentage   

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto (it being understood that, from and after the Amendment No. 2
Effective Date, DBTCA shall be the successor administrative agent referred to in
the definition of “Administrative Agent”).

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or in such other form as may be supplied by the Administrative
Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in Section 9.24.

“Affiliated Lender Assignment and Acceptance” shall have the meaning assigned to
such term in Section 9.04(h)).

“Affinion International” shall mean Affinion International Holdings Limited
(UK), a limited liability company incorporated in England and Wales and a
Subsidiary of the Borrower.

“Affinion Investments” shall mean Affinion Investments LLC, a Delaware limited
liability company and a Wholly Owned Subsidiary of the Borrower.

“Affinion Investments II” shall mean Affinion Investments II LLC (f/k/a
Connexions Loyalty LLC and prior to that, Affinion Loyalty LLC), a Delaware
limited liability company and a Wholly Owned Subsidiary of the Borrower.

“Affinion Investments Intercreditor Agreement” shall mean the Intercreditor
Agreement dated as of the Amendment No. 3 Effective Date, on terms consistent
with the Affinion Investments Intercreditor Principles (as defined in Amendment
No.3) and otherwise in form and substance reasonably satisfactory to the
Administrative Agent, as amended, modified or otherwise supplemented from time
to time, among Affinion Investments, Affinion Investments II, the Administrative
Agent, the Collateral Agent and Wells Fargo Bank, National Association, as
trustee under the Affinion Investments Notes Indenture.

“Affinion Investments Notes” shall mean the Senior Subordinated Notes due 2018
issued by Affinion Investments on the Amendment No. 3 Effective Date pursuant to
the Affinion Investments Notes Indenture in exchange for the Senior Subordinated
Notes as contemplated by the Permitted Exchange Transactions.

 

-3-



--------------------------------------------------------------------------------

“Affinion Investments Notes Documents” shall mean, collectively, the Affinion
Investments Notes, the Affinion Investments Notes Indenture and any documents,
supplements, instruments and agreements delivered in connection therewith.

“Affinion Investments Notes Indenture” shall mean the Indenture, dated as of the
Amendment No. 3 Effective Date, among Affinion Investments, Affinion Investments
II and Wells Fargo Bank, National Association, as trustee.

“Agent Parties” shall have the meaning assigned to such term in Section 9.19(c).

“Agents” shall have the meaning assigned to such term in the preamble hereto.

“Agreement” shall have the meaning assigned to such term in the preamble hereto,
as amended from time to time in accordance with the terms hereof.

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
November 20, 2012, among Holdings, the Borrower, the Lenders party thereto, the
Administrative Agent and Deutsche Bank Securities Inc., as arranger of Amendment
No. 1.

“Amendment No. 1 Effective Date” shall have the meaning provided in Amendment
No. 1.

“Amendment No. 2” shall mean Amendment No. 2 to Amendment and Restated Credit
Agreement; and Amendment No. 1 to Guarantee and Collateral Agreement and Certain
Other Loan Documents, dated as of December 21, 2012.

“Amendment No. 2 Effective Date” shall have the meaning provided in Amendment
No. 2.

“Amendment No. 3” shall mean Amendment No. 3 to Amended and Restated Credit
Agreement; and Amendment No. 3 to the Amended and Restated Guarantee and
Collateral Agreement, dated as of December 12, 2013.

“Amendment No. 3 Effective Date” shall have the meaning provided in Amendment
No. 3.

“Applicable Insurance Laws and Regulations” shall mean any laws, rules and
regulations of any government or governmental authority or agency, including of
any Applicable Insurance Regulatory Authority, applicable to the Insurance
Business or the Insurance Subsidiaries.

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in (x) the state or other jurisdiction in which such
Insurance Subsidiary is domiciled or (y) to the extent asserting regulatory
jurisdiction over such Insurance Subsidiary, the insurance department, authority
or agency in each state or other jurisdiction in which such Insurance Subsidiary
is licensed, and shall include any Federal insurance regulatory department,
authority or agency that may be created in the future and that asserts
regulatory jurisdiction over such Insurance Subsidiary.

 

-4-



--------------------------------------------------------------------------------

“Applicable Margin” shall mean for any day (a) with respect to any Tranche B
Term Loan and Revolving Facility Loan, 5.25% per annum in the case of any
Eurocurrency Loan, and 4.25% per annum in the case of any ABR Loan and (b) with
respect to the Commitment Fee, 0.75% per annum.

“Applicable Percentage” shall mean, (a) in respect of the Tranche B Term Loans,
with respect to any Tranche B Lender at any time, the percentage (carried out to
the ninth decimal place) of the Tranche B Term Loans represented by (i) such
Tranche B Lender’s Tranche B Term Loan Commitment at such time and
(ii) thereafter, the principal amount of such Tranche B Lender’s Tranche B Term
Loans at such time, (b) in respect of the Other Term Loans, with respect to any
Incremental Term Loan Lender at any time, the percentage (carried out to the
ninth decimal place) of the Other Term Loans represented by (i) such Incremental
Term Loan Lender’s Incremental Term Loan Commitment at such time and
(ii) thereafter, the principal amount of such Tranche B Lender’s Tranche B Term
Loans at such time, and (c) in respect of the Revolving Facility Loans, with
respect to any Revolving Facility Lender at any time, the percentage (carried
out to the ninth decimal place) of the Revolving Facility Loans represented by
such Revolving Facility Lender’s Revolving Facility Commitment at such time. If
the commitment of each Revolving Facility Lender to make Revolving Facility
Loans and the obligation of the Issuing Bank to make L/C Advances have been
terminated pursuant to Section 7.01, or if the Revolving Facility Commitments
have expired, then the Applicable Percentage of each Revolving Facility Lender
in respect of the Revolving Facility Loans shall be determined based on the
relative amounts of the Revolving Facility Exposures of such Revolving Facility
Lender in respect of the total Revolving Facility Exposure most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Lender becomes a party hereto, as applicable.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of any of the Holdings, the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent.

“Auction” shall have the meaning assigned to such term in Section 2.11(e).

 

-5-



--------------------------------------------------------------------------------

“Auction Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

“Auction Procedures” shall mean the procedures set forth in Exhibit G hereto.

“Available Free Cash Flow Amount” shall mean, at any time of determination, an
amount equal to, without duplication:

(a) the Cumulative Retained Excess Cash Flow Amount on such date of
determination (which may be a negative amount), plus

(b) the aggregate amount of proceeds received after the Restatement Effective
Date and prior to such date of determination that would have constituted Net
Proceeds pursuant to clause (a) of the definition thereof except for the
operation of clause (x) or (y) of the second proviso thereof (the
“Below-Threshold Asset Sale Proceeds”), plus

(c) the Cumulative Equity Proceeds Amount on such date of determination, minus

(d) the cumulative amount of Investments pursuant to Section 6.04(b)(iv)(B) from
and after the Restatement Effective Date and on or prior to such time, minus

(e) the cumulative amount of all dividends paid and distributions made pursuant
to Sections 6.06(h) and 6.06(l) from and after the Restatement Effective Date
and on or prior to such time, minus

(f) the cumulative amount of the Available Free Cash Flow Amount immediately
prior to the time of such determination used to repay, repurchase, redeem,
acquire, cancel or terminate Indebtedness pursuant to Section 6.09(b)(i) from
and after the Restatement Effective Date and on or prior to such time;

provided, however, for purposes of determining the amount of Available Free Cash
Flow Amount available for dividends and distributions under Section 6.06(h), the
calculation of the Available Free Cash Flow Amount shall not include any
Below-Threshold Asset Sale Proceeds to the extent the cumulative amount of such
Below-Threshold Asset Sale Proceeds exceeds the sum of the cumulative amounts
referred to in clauses (d), (e) and (f) above.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (a) the aggregate
amount of the Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the Revolving Facility Exposure of such Revolving Facility
Lender at such time.

“Bank of America” shall mean Bank of America, N.A. and its successors.

“Banking Subsidiary” shall mean any Subsidiary that is an Insured Depository
Institution (as defined in Section 3 of the Federal Deposit Insurance Act,
12 U.S.C. § 1813).

“BAS” shall have the meaning assigned to such term in the preamble hereto.

 

-6-



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
managers, as applicable, of such person (or, if such person is a partnership,
the board of directors or other governing body of the general partner of such
person) or any duly authorized committee thereof.

“Bookrunners” shall have the meaning assigned to such term in the preamble
hereto.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean a group of Loans of a single Type, Class and currency and
made on a single date to a single Borrower and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $5,000,000.

“Borrowing Multiple” shall mean $1,000,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Bridge Financing Documents” shall mean the Bridge Loan Agreement and the other
“Loan Documents” as defined in the Bridge Loan Agreement.

“Bridge Loan Agreement” shall mean the Senior Subordinated Bridge Loan Agreement
dated as of October 17, 2005 among Holdings, the Borrower, Credit Suisse,
Deutsche Bank AG Cayman Islands Branch, Banc of America Bridge LLC and BNP
Paribas as initial bridge lenders, and Credit Suisse, Cayman Islands Branch, as
administrative agent.

“Budget” shall have the meaning assigned to such term in Section 5.04(f).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures shall not include:

(a) expenditures with funds that would have constituted Net Proceeds under
clause (a) of the definition of the term “Net Proceeds” but for the application
of the first proviso to such clause (a));

 

-7-



--------------------------------------------------------------------------------

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 12 months of receipt of such proceeds;

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary) and for which none of Holdings, the Borrower or any
Subsidiary has provided or is required to provide or incur or is otherwise
liable for, directly or indirectly, any consideration or obligation to such
third party or any other person (whether before, during or after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business; or

(g) Investments in respect of a Permitted Business Acquisition.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, any applicable
Issuing Bank or Swingline Lender (as applicable) and the Lenders, as collateral
for unreimbursed L/C Disbursements, Obligations in respect of Swingline Loans,
or obligations of Lenders to fund participations in respect of either thereof
(as the context may require), cash or deposit account

 

-8-



--------------------------------------------------------------------------------

balances or, if the applicable Issuing Bank or Swingline Lender benefitting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to
(a) the Administrative Agent and (b) the applicable Issuing Bank or the
Swingline Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Interest Expense” shall mean, with respect to any person on a consolidated
basis for any period, Interest Expense for such period, less, without
duplication, the sum of (a) pay-in-kind Interest Expense or other noncash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any
financing fees paid by, or on behalf of, Holdings, the Borrower or any
Subsidiary, including such fees paid in connection with the Transactions and the
Restatement Transactions, (c) the amortization of debt discounts, if any, or
fees in respect of Swap Agreements and (d) cash interest income of Holdings, the
Borrower and the Subsidiaries for such period; provided, that Cash Interest
Expense shall exclude any one-time financing fees paid in connection with the
Transactions or Restatement Transactions or one-time amendment fees paid in
connection with any amendment of this Agreement.

“Cendant” shall mean Cendant Corporation, a Delaware corporation.

A “Change in Control” shall be deemed to occur if:

(a) a majority of the seats (other than vacant seats) on the Board of Directors
of Holdings shall at any time be occupied by persons who were neither
(a) nominated by the Board of Directors of Holdings or a Permitted Holder,
(b) appointed by directors so nominated nor (c) appointed by the Fund or a Fund
Affiliate; or

(b) a “change of control” shall occur under (i) the Senior Notes, the Senior
Subordinated Notes, the Affinion Investments Notes, the Extended Senior
Subordinated Notes or any Permitted Refinancing Indebtedness in respect of any
of the foregoing, or (ii) the Seller Preferred Equity; or

(c) Holdings shall fail to own, directly or indirectly, beneficially and of
record, 100% of all issued and outstanding Equity Interests of the Borrower; or

(d) before a Qualifying IPO, Permitted Holders, collectively, shall fail to own
beneficially, directly or indirectly, in the aggregate Equity Interests
representing at least 51% of (i) the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of Holdings or (ii) the common
stock represented by the issued and outstanding Equity Interests of Holdings (it
being understood that the issuance of the Series B Warrants pursuant to the
Permitted Exchange Transactions shall be deemed not to reduce the beneficial
ownership of the Permitted Holders in the Equity Interests of Holdings for
purposes of this clause (d), so long as such Series B Warrants (x) are not
exercisable by the holders thereof and (y) do not afford the holders thereof
rights equivalent to the ordinary voting power exercisable by the holders of the
issued and outstanding Equity Interests of Holdings (except for the right of
such holders to elect one director), in each case at any time prior to the Term
Facility Maturity Date); or

 

-9-



--------------------------------------------------------------------------------

(e) on or after a Qualifying IPO, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than any one or more members of the Permitted Holders becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of (i) 35% or more
of the Equity Interests of Holdings entitled to vote for members of the board of
directors or equivalent governing body of such person on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right) and (ii) Equity Interests with
greater voting power than the Equity Interests owned by the Permitted Holders.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Restatement Effective Date, (b) any change in law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or Issuing Bank’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“CIH” shall have the meaning assigned to such term in the recitals hereto.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Facility Loans,
Tranche B Term Loans, Other Revolving Facility Loans, Other Term Loans or
Swingline Loans and (b) any Commitment, refers to whether such Commitment is a
Revolving Facility Commitment, Tranche B Commitment, Incremental Revolving
Facility Commitment with respect to Other Revolving Facility Loans or
Incremental Term Loan Commitment with respect to Other Term Loans. Other Term
Loans (together with the Incremental Term Loan Commitments in respect thereof)
and Other Revolving Facility Loans (together with the Incremental Revolving
Facility Commitments in respect thereof) that have different terms and
conditions shall be construed to be in different Classes.

“Closing Date” shall mean October 17, 2005.

“CMG” shall have the meaning assigned to such term in the recitals hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

-10-



--------------------------------------------------------------------------------

“Collateral” shall mean all “Collateral” and “Mortgaged Property” referred to in
the Security Documents (including the Mortgaged Properties) and all other
property that is or is intended to be subject to any Lien in favor of the
Administrative Agent or any Subagent for the benefit of the Lenders.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto (it being understood that, from and after the Amendment No. 2 Effective
Date, DBTCA shall be the successor collateral agent referred to in the
definition of “Collateral Agent”).

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

(a) on the Closing Date (or with respect to clauses (ii) and (iii) below, on the
Restatement Effective Date), the Administrative Agent shall have received
(i) from the Borrower and each other Loan Party a counterpart of the Guarantee
and Collateral Agreement, duly executed and delivered on behalf of such person,
(ii) from Holdings a counterpart of the Holdings Guarantee and Pledge Agreement,
duly executed and delivered on behalf of Holdings, and (iii) (except as provided
in Section 4.02(e)), from each Loan Party that directly owns any Equity
Interests of a Foreign Subsidiary (other than any Foreign Subsidiary organized
under the laws of an Excluded Jurisdiction), a counterpart of a Foreign Pledge
Agreement, duly executed and delivered on behalf of such person;

(b) on the Closing Date (except as provided in Section 4.02(e) with respect to
any Equity Interests issued by a Foreign Subsidiary), all outstanding Equity
Interests of the Borrower, all other outstanding Equity Interests directly owned
by any Loan Party (other than (x) the Equity Interests of a Banking Subsidiary
or an Insurance Subsidiary to the extent that a pledge of such Equity Interests
violates applicable law, (y) in the case of Holdings, the Equity Interests of a
special purpose person the sole assets of which are the Netcentives Assets, and
(z) the Equity Interests of the Unrestricted Travel Rewards Subsidiary), and all
Indebtedness owing to any Loan Party (other than intercompany indebtedness,
which is governed by clause (c) below) shall have been pledged pursuant to the
Guarantee and Collateral Agreement (or other applicable Security Document) and
the Administrative Agent shall have received certificates or other instruments
representing or evidencing all such Equity Interests (other than
(i) uncertificated Equity Interests, (ii) Equity Interests issued by Foreign
Subsidiaries organized under the laws of a jurisdiction where receipt of such
certificates or other instruments is not required for perfection of security
interests in such Equity Interests and (iii) Equity Interests issued by a
Foreign Subsidiary organized under the laws of an Excluded Jurisdiction) and any
notes or other instruments representing such Indebtedness in excess of
$10,000,000, together with stock powers, note powers or other instruments of
transfer with respect thereto endorsed in blank, provided, that, (A) unless
otherwise agreed by the Borrower and the Administrative Agent in any given case,
in no event shall more than 65% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary be pledged to secure Obligations of the Loan
Parties and (B) unless otherwise agreed by the Borrower and the Administrative
Agent in any given case, none of the issued and outstanding voting Equity
Interests of a Foreign Subsidiary directly owned by Affinion Investments or
Affinion

 

-11-



--------------------------------------------------------------------------------

Investments II shall be pledged to secure Obligations of the Loan Parties, so
long as not less than 65% of the total issued and outstanding voting Equity
Interests of such Foreign Subsidiary are pledged by other Loan Parties;

(c) (i) all Indebtedness of Holdings, the Borrower and each Subsidiary (other
than (x) intercompany Indebtedness incurred in the ordinary course of business
in connection with the cash management operations and intercompany sales of the
Borrower and each Subsidiary, (y) any Indebtedness not exceeding $1,000,000 and
(z) to the extent that a pledge of such promissory note or instrument would
violate applicable law) that is owing to any Loan Party (A) shall be evidenced
by a promissory note or an instrument in form satisfactory to the Administrative
Agent and (B) except for (x) Indebtedness of any Foreign Subsidiary owing to the
Borrower or a Domestic Subsidiary for so long as the pledge of such Indebtedness
would be deemed an incurrence of Indebtedness under the Senior Notes or the
Senior Subordinated Notes and (y) Indebtedness of the Borrower or any Domestic
Subsidiary owing to the Borrower or a Domestic Subsidiary at any time that the
pledge of such Indebtedness would be deemed an incurrence of Indebtedness under
the Senior Notes Indenture or the Senior Subordinated Notes Indenture and, in
each case, the Indebtedness arising from such pledge is not expressly permitted
Indebtedness under the Senior Notes Indenture or the Senior Subordinated Notes
Indentures as “Permitted Debt” (or similar term) and could not otherwise be
incurred in accordance with the terms of the Senior Notes Indenture or the
Senior Subordinated Notes Indenture, shall have been pledged pursuant to the
Guarantee and Collateral Agreement (or other applicable Security Document), and
(ii) the Administrative Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank (other than with respect to any such
intercompany debt the perfection of the pledge of which does not require
delivery to the Administrative Agent);

(d) except as otherwise contemplated by any Security Document (including with
regard to deposit accounts), all documents and instruments, (including, in the
United States of America, filings of Uniform Commercial Code financing
statements and filings with the United States Copyright Office and the United
States Patent and Trademark Office) and all other actions required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the Holdings Intercreditor Agreement, shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
the recording or taken concurrently with, or promptly following, the execution
and delivery of each such Security Document;

(e) except as set forth pursuant to any Security Document, each Loan Party shall
have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

 

-12-



--------------------------------------------------------------------------------

(f) subject to Section 5.11(g), in the case of any person that (i) becomes a
Subsidiary Loan Party after the Restatement Effective Date, the Administrative
Agent shall have received from such Subsidiary Loan Party, (A) a supplement to
the Guarantee and Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such person, (B) with respect to any Foreign
Pledge Agreement that the Administrative Agent determines, based on the advice
of counsel, to be necessary or advisable in connection with the pledge of Equity
Interests or Indebtedness of a Foreign Subsidiary (other than a pledge of Equity
Interests of any Foreign Subsidiary that is not directly owned by it or that is
organized under the laws of an Excluded Jurisdiction) owned by such Subsidiary
Loan Party, a counterpart thereof, duly executed and delivered on behalf of such
person, (C) such other Security Documents as may be required to be delivered
pursuant to Section 5.11, and (D) evidence that any other requirements of
Section 5.11 shall have been complied with and (ii) becomes such a Subsidiary
Loan Party, the Administrative Agent shall have received from the parent of such
Subsidiary Loan Party, (A) supplements to the applicable Security Documents
pursuant to which it shall have pledged the Equity Interests in the other
Subsidiaries owned by it, or other Security Documents, effecting the pledge of
such Equity Interests in favor of the Administrative Agent, subject to the same
exceptions and limitations as set forth in paragraph (c) above, (B) certificates
and instruments representing or evidencing such Equity Interests, subject to the
same exceptions and limitations as set forth in paragraph (c) above.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, Tranche B Term Loan Commitment, Incremental Revolving
Facility Commitment and/or Incremental Term Loan Commitment, (b) with respect to
the Swingline Lender, its Swingline Commitment and (c) with respect to any
Issuing Bank, such Issuing Bank’s L/C Commitment.

“Communications” shall have the meaning assigned to such term in
Section 9.19(a).

“Companies” shall have the meaning assigned to such term in the recitals hereto.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

 

-13-



--------------------------------------------------------------------------------

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit, to the extent undrawn) consisting of
Capital Lease Obligations, bankers’ acceptances, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

“Consolidated Fixed Charges” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, the sum, without
duplication, of:

(a) the consolidated interest expense (net of interest income) to the extent it
relates to Indebtedness of the Borrower and the Subsidiaries for such period,
and to the extent such expense was deducted in computing Consolidated Net
Income, whether paid or accrued, including, without limitation, amortization of
debt issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net of the effect of all payments made or
received pursuant to obligations under any Swap Agreement, but excluding the
amortization or write-off of deferred financing fees or expenses of any bridge
or other financing fee in connection with the Transactions and the Restatement
Transactions; plus

(b) the consolidated interest of the Borrower and the Subsidiaries that was
capitalized during such period; plus

(c) any interest expense on Indebtedness of another person that is Guaranteed by
the Borrower and the Subsidiaries or secured by a Lien on assets of the Borrower
and the Subsidiaries, whether or not such Guarantee or Lien is called upon;

in each case, on a consolidated basis and in accordance with GAAP.

“Consolidated Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Total Debt as of such date to (b) EBITDA for the period of
four consecutive fiscal quarters of the Borrower most recently ended and
Reported as of such date, all determined on a consolidated basis in accordance
with GAAP; provided, that EBITDA shall be determined for the applicable Test
Period on a Pro Forma Basis.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis, plus the amount that the provision for taxes
exceeds cash taxes paid by such person and its Restricted Subsidiaries in such
period; provided, however, that, without duplication,

(a) any net after-tax extraordinary or nonrecurring or unusual gains, losses,
income, expense or charges (less all fees and expenses relating thereto),
including, without limitation, any severance, relocation or other restructuring
expenses, fees or charges actually paid in cash relating to plant, store and
office closure, consolidation, downsizing and/or shutdown costs (including
future lease commitments and contract

 

-14-



--------------------------------------------------------------------------------

termination costs with respect thereto), acquisition integration costs, and
expenses or charges related to any offering of Equity Interests or debt
securities of Holdings or any direct or indirect parent of Holdings, any
Investment, acquisition, disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses, charges or change in control payments
related to the Restatement Transactions and the Transactions (including any
transition-related expenses incurred before, on or after the Closing Date), in
each case, shall be excluded;

(b) any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting in connection with any acquisition
that is consummated on or after the Closing Date shall be excluded;

(c) the cumulative effect of a change in accounting principles during such
period shall be excluded;

(d) any net after-tax gains or losses on disposal of discontinued operations
shall be excluded;

(e) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
senior management or the Board of Directors of the Borrower) shall be excluded;

(f) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of (i) indebtedness,
and (ii) Swap Agreements and other derivative instruments to the extent that
such gains or losses have been realized by the Borrower, in each case, shall be
excluded;

(g) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments actually paid in cash (or to the
extent converted into cash) to the referent person or a subsidiary thereof in
respect of such period;

(h) the Net Income for such period of any subsidiary of such person (other than
Affinion Investments and Affinion Investments II) shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
such subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such subsidiary or its equity holders, unless such
restrictions with respect to the payment of dividends or similar distributions
have been legally waived; provided that the Consolidated Net Income of such
person shall be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or converted into cash) by any such
subsidiary to such person or a subsidiary of such person (subject to the
provisions of this clause (h)), to the extent not already included therein;

 

-15-



--------------------------------------------------------------------------------

(i) any non-cash impairment charge or asset write-off resulting from the
application of Statement of Financial Accounting Standards No. 142 and 144, and
the amortization of intangibles arising pursuant to No. 141, shall be excluded;

(j) any non cash expenses realized or resulting from employee benefit plans or
post employment benefit plans, long-term incentive plans or grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors and employees of such person or any of its Subsidiaries
shall be excluded;

(k) any one-time non-cash compensation charges shall be excluded;

(l) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded;

(m) the effects of purchase accounting as a result of the Acquisition shall be
excluded;

(n) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded (until such time as such items require an expenditure of
cash);

(o) any currency translation gains and losses realized from currency
remeasurements of Indebtedness, and any net loss or gain realized from any Swap
Agreements for currency exchange risk, in each case, that are actually paid in
cash, shall be excluded;

(p) (i) the non-cash portion of “straight-line” rent expense shall be excluded
and (ii) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included; and

(q) to the extent not already reflected in Consolidated Net Income, the amount
of any accrual, reserve or other charge that reduces Net Income of such person
that was taken in respect of expected or actual Losses by reason of (x) any
legal proceedings disclosed in the Offering Circular, including the financial
statements included therein, or relating to the same facts and circumstances as
disclosed, or (y) a breach or violation of law, in each case, shall be excluded;
provided, that (as certified in a Certificate delivered to the Administrative
Agent and signed by any two of the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of the
Borrower) the Borrower has (i) a reasonable good faith belief that it is
entitled to be indemnified by Cendant pursuant to the Purchase Agreement in
respect of such Losses in an amount greater than or equal to the amount to be
excluded from the calculation of Consolidated Net Income pursuant to this
clause (q) and (ii) provided Cendant a notice in respect of the Borrower’s
intent to seek indemnity; provided, further, that (x) if Net Income is increased
as a result of any amounts received from Cendant in respect of such

 

-16-



--------------------------------------------------------------------------------

an indemnity and the right to be so indemnified was used in a prior period to
increase Consolidated Net Income pursuant to this clause (q), such amounts
received shall be excluded from Consolidated Net Income and (y) to the extent
the actual indemnity received is less than the expected indemnity amount
excluded in a prior period pursuant to this clause (q), Consolidated Net Income
shall be reduced by the difference in the period in which such lower actual
indemnity amounts are received or in which a final judgment of a court of
competent jurisdiction is made that the Borrower is entitled to no indemnity.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as set forth on the consolidated balance sheet of the Borrower as of
the last day of the fiscal quarter most recently ended and Reported.

“Consolidated Total Debt” at any date shall mean (i) Consolidated Debt on such
date less (ii) the Permitted Cash Amount, if any, on such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“CSS” shall have the meaning assigned to such term in the preamble hereto.

“Cumulative Equity Proceeds Amount” shall mean, at any time of determination, an
amount equal to, without duplication:

(a) 100% of the aggregate net proceeds (determined in a manner consistent with
the definition of “Net Proceeds”), including cash and the Fair Market Value of
tangible assets other than cash, received by the Borrower after the Closing Date
from the issue or sale of Equity Interests of the Borrower to Holdings
(excluding, without duplication, Excluded Contributions, Excluded Equity
Proceeds, Permitted Cure Securities (including the Cure Amount) and Disqualified
Stock) including Equity Interests of Holdings (other than Disqualified Stock)
issued upon conversion of Indebtedness or Disqualified Stock to the extent the
Borrower had received the Net Proceeds of such Indebtedness or Disqualified
Stock, plus

(b) 100% of the aggregate amount of contributions to the capital of the Borrower
by Holdings received in cash and the Fair Market Value of tangible assets other
than cash after the Closing Date (other than Excluded Contributions, Excluded
Equity Proceeds, Permitted Cure Securities (including the Cure Amount) and
Disqualified Stock), plus

(c) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash and the Fair Market Value of tangible assets other than cash received by
the Borrower or any Subsidiary after the Closing Date from:

(i) the sale or other disposition (other than to the Borrower or a Subsidiary of
the Borrower) of Investments made by the Borrower and its Subsidiaries and from
repurchases and redemptions of such Investments from the Borrower and its
Subsidiaries by any person (other than Holdings, the Borrower or any of its
Subsidiaries) to the extent the Net Proceeds thereof are not required to be
applied pursuant to Section 2.11(b);

 

-17-



--------------------------------------------------------------------------------

(ii) the sale (other than to the Holdings, Borrower or a Subsidiary of the
Borrower) of the Equity Interests of an Unrestricted Subsidiary to the extent
the Net Proceeds thereof are not required to be applied pursuant to
Section 2.11(b); or

(iii) a distribution, dividend or other payment from an Unrestricted Subsidiary.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date of
determination, an amount (which may be negative) equal to:

(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for each Excess Cash Flow Period; plus

(b) for each Excess Cash Flow Interim Period during any Excess Cash Flow Period
in which the Borrower has elected to make an Excess Cash Flow Early Prepayment,
an amount equal to the Retained Percentage of the Excess Cash Flow for such
Excess Cash Flow Interim Period; plus

(c) an amount (which may be negative) equal to (i) the Retained Percentage of
Year To Date Excess Cash Flow for such Excess Cash Flow Period minus (ii) the
aggregate of all amounts, if any, added pursuant to clause (b) above during any
Excess Cash Flow Period.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).

“Cure Right” shall have the meaning assigned to such term in Section 7.03(a).

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Permitted Investments or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits.

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions and the Restatement Transactions, (e) accruals of any costs or
expenses related to (i) severance or termination of employees prior to the
Closing Date or (ii) bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for add-backs to EBITDA included in
clauses (a)(iv) and (a)(vi) of the definition of such term.

 

-18-



--------------------------------------------------------------------------------

“DBS” shall have the meaning assigned to such term in the preamble hereto.

“DBTCA” shall mean Deutsch Bank Trust Company Americas and its successors.

“Debt Service” shall mean, with respect to Holdings, the Borrower and the
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Debt for such
period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.23(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
into which such Equity Interests are convertible or for which such Equity
Interests are redeemable or exchangeable), or upon the happening of any event,
(i) mature or are mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),
(ii) are convertible or exchangeable other than at the option of the issuer
thereof for Indebtedness or Disqualified Stock or (iii) are redeemable at the
option of the holder thereof (other than upon the occurrence of a Change of
Control (or similar event), sale or disposition of all or substantially all of
the assets of the Borrower and its Subsidiaries, or the acceleration of the
Loans, subject, in each case, to the prior payment in full in cash of all
Obligations), in whole or in part, in each case

 

-19-



--------------------------------------------------------------------------------

prior to 91 days after the latest to mature of any Tranche, Other Term Loan, if
any, and Other Revolving Loan, if any; provided, however, that only the portion
of the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
further, that if such Equity Interests are issued to any employee or to any plan
for the benefit of employees of the Borrower or the Subsidiaries or by any such
plan to such employees, such Equity Interests shall not constitute Disqualified
Stock solely because they may be required to be repurchased by the Borrower in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability; provided, still further,
that any class of Equity Interests of such person that by its terms authorizes
such person to satisfy its obligations thereunder by delivery of Equity
Interests that are not Disqualified Stock shall not be deemed to be Disqualified
Stock; provided, still further, that the Seller Preferred Equity, as in effect
on the date hereof, shall not be deemed to be Disqualified Stock.

“Dividends” shall have the meaning assigned to such term in Section 6.06.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Dollar” and “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period (without giving effect to the amount added
to Net Income in calculating Consolidated Net Income for the excess of the
provision for taxes over cash taxes) plus (a) the sum of without duplication:

(i) to the extent deducted or otherwise excluded in calculating Consolidated Net
Income for such period, provision for taxes based on income, profits or capital
of the Borrower and the Subsidiaries for such period, without duplication,
including, without limitation, state franchise and similar taxes, and including
an amount equal to the amount of tax distributions actually made to the holders
of Equity Interests of the Borrower and the Subsidiaries in respect of such
period in accordance with Section 6.06(b), which shall be included as though
such amounts had been paid as income taxes directly by the Borrower or any
Subsidiary; plus

(ii) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, Consolidated Fixed Charges of the Borrower and the
Subsidiaries for such period; plus

(iii) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, depreciation, amortization (including amortization
of intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period) and other non-cash expenses (excluding any such non-cash
charges or expenses

 

-20-



--------------------------------------------------------------------------------

to the extent that it represents an accrual of or reserve for cash expenses in
any future period or amortization of a prepaid cash expense that was paid in a
prior period) of the Borrower and the Subsidiaries for such period; plus

(iv) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, the amount of any business optimization expenses and
restructuring charges or expenses (which, for the avoidance of doubt, shall
include office and plant closures, facility consolidations, retention payments
and special supplemental bonus payable in connection with the Acquisition or
otherwise, exit costs, severance payments, systems establishment costs or excess
pension charges); provided, that the aggregate total amount of all such
restructuring charges and expenses that are actually paid in cash that may be
added back under this clause (iv) shall not exceed $25,000,000 for the relevant
Test Period; plus

(v) [Reserved];

(vi) to the extent permitted to be paid pursuant to Section 6.07(b), the amount
of management, monitoring, consulting and advisory fees and related expenses
paid to the Fund or any Fund Affiliate (or any accruals relating to such fees
and related expenses) during such period; provided, however, that such amount
shall not exceed in any four-fiscal quarter period the sum of (A) greater of
(x) $2,500,000, and (y) 1% of EBITDA of the Borrower and its Subsidiaries on a
consolidated basis plus any deferred fees (calculated without giving effect to
this clause (vi)) plus (B) 2% of the value of transactions permitted hereunder
and entered into by the Borrower or any of the Subsidiaries with respect to
which the Fund or any Fund Affiliate provides any of the aforementioned types of
services; plus

(vii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the offering of the
Senior Notes, Senior Subordinated Notes, and the Obligations, and (y) any
amendment or other modification of the Obligations or other Indebtedness; plus

(viii) non-cash gains and losses with respect to Swap Agreements and other
derivative instruments; plus

(ix) non-cash currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net non-cash loss or gain resulting from
any Swap Agreement for currency exchange risk; minus

(b) non-cash items increasing such Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any non-cash items which
represent the reversal of any accrual of, or reserve for, anticipated cash
charges in any prior period and any items for which cash was received in any
prior period and excluding amounts increasing Consolidated Net Income pursuant
to clause (q) of the definition of Consolidated Net Income);

 

-21-



--------------------------------------------------------------------------------

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Consolidated Fixed Charges of, the depreciation and amortization
and other non-cash expenses or non-cash items of and the restructuring charges
or expenses of, a Subsidiary of the Borrower will be added to (or subtracted
from, in the case of non-cash items described in clause (b) above) Consolidated
Net Income to compute EBITDA, (A) in the same proportion that the Net Income of
such Subsidiary was added to compute such Consolidated Net Income of the
Borrower, and (B) only to the extent that a corresponding amount of the Net
Income of such Subsidiary would be permitted at the date of determination to be
dividended or distributed to the Borrower by such Subsidiary without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Subsidiary or its stockholders.

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the euro in one or more
member states.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, directives, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters (to the extent relating to the environment or
Hazardous Materials).

“Equity Financing” shall mean, in connection with the consummation of the
Acquisition, the issuance by Holdings of Equity Interests to the Permitted
Holders and the Seller Preferred Equity to the Seller and/or its designee.

“Equity Financing Documents” shall mean, collectively, (a) the Registration
Rights Agreement, dated as of October 17, 2005, between Holdings and Affinion
Group Holdings, LLC, (b) the Subscription Agreement and Redemption Agreement,
dated as of October 17, 2005, between Holdings and Affinion Group Holdings, LLC,
(c) the Seller Warrants, and (d) the Seller Preferred Equity Documents, as the
same may be amended from time to time in accordance with the terms hereof and
thereof.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or

 

-22-



--------------------------------------------------------------------------------

interests in (however designated) equity or ownership of such person, including
any preferred stock, any limited or general partnership interest and any limited
liability company membership interest, and any securities or other rights or
interests convertible into or exchangeable for any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention, or the institution by
the PBGC of proceedings, to terminate any Plan or to appoint a trustee to
administer any Plan; (f) the incurrence by Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“euro” or “€” shall mean the currency constituted by the Treaty on the European
Union and as referred to in the EMU Legislation.

“Eurocurrency Base Rate” shall mean, for such Interest Period, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurocurrency Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Loan being made, continued or
converted by DBTCA and with a term equivalent to such Interest Period would be
offered by DBTCA’s London Branch to major banks in the London interbank
Eurocurrency market at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period.

 

-23-



--------------------------------------------------------------------------------

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Liabilities” has the meaning specified in the definition of
“Eurocurrency Reserve Percentage”.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Adjusted Eurocurrency Rate for
each outstanding Eurocurrency Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Excess Cash Flow Period, EBITDA of the Borrower
and the Subsidiaries on a consolidated basis for such Excess Cash Flow Period,
minus, without duplication,

(a) Debt Service for such Excess Cash Flow Period, reduced by the aggregate
principal amount of voluntary prepayments of Consolidated Debt (other than
prepayments of the Loans) that would otherwise constitute scheduled principal
amortization during such Excess Cash Flow Period;

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness (other than any Term Loans) during such Excess Cash Flow Period, in
each case to the extent not financed, or intended to be financed, using the
proceeds of, without duplication, the incurrence of Indebtedness, the sale or
issuance of any Equity Interests, any Cumulative Equity Proceeds Amount or any
Net Proceeds not otherwise required to

 

-24-



--------------------------------------------------------------------------------

prepay the Loans pursuant to Section 2.11 or the definition of the term “Net
Proceeds”, in each case, to the extent that the amount of such prepayment is not
already reflected in Debt Service;

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period that are paid in cash and
(ii) the aggregate consideration paid in cash during such Excess Cash Flow
Period in respect of Permitted Business Acquisitions and other Investments
permitted hereunder, in each case, to the extent not financed with the proceeds
of, without duplication, the incurrence of Indebtedness, the sale or issuance of
any Equity Interests, any component of Available Free Cash Flow Amount (which,
in the case of Cumulative Retained Excess Cash Flow Amount, only to the extent
attributable to a time prior to such Excess Cash Flow Period) or any Net
Proceeds not otherwise required to prepay the Loans pursuant to Section 2.11 or
the definition of the term “Net Proceeds” (less any amounts received in respect
thereof as a return of capital);

(d) Capital Expenditures that the Borrower or any Subsidiary shall, during such
Excess Cash Flow Period, become obligated to make but that are not made during
such Excess Cash Flow Period; provided, that (i) any amount so deducted that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period, and (ii) the Borrower
shall deliver a certificate to the Administrative Agent not later than 90 days
after the end of such Excess Cash Flow Period, signed by a Responsible Officer
of the Borrower and certifying that such Capital Expenditures and the delivery
of the related equipment will be made in the following Excess Cash Flow Period;
provided, further, that if any such Capital Expenditures so deducted are either
(A) not so made in the following Excess Cash Flow Period or (B) made in the
following Excess Cash Flow Period with the proceeds of, without duplication, the
incurrence of Indebtedness, the sale or issuance of any Equity Interests, any
component of Available Free Cash Flow Amount (which, in the case of Cumulative
Retained Excess Cash Flow Amount, only to the extent attributable to a time
prior to such Excess Cash Flow Period) or any Net Proceeds not otherwise
required to prepay the Loans pursuant to Section 2.11 or the definition of the
term “Net Proceeds”, the amount of such Capital Expenditures not so made or so
financed shall be added to the calculation of Excess Cash Flow in such following
Excess Cash Flow Period;

(e) Taxes paid in cash by Holdings, the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period or that will be paid
within six months after the close of such Excess Cash Flow Period and for which
reserves have been established, including income tax expense and withholding tax
expense incurred in connection with cross-border transactions involving the
Foreign Subsidiaries; provided, that any amount so deducted that will be paid
after the close of such Excess Cash Flow Period shall not be deducted again in a
subsequent Excess Cash Flow Period;

(f) an amount equal to any increase in Working Capital of the Borrower and the
Subsidiaries for such Excess Cash Flow Period;

(g) cash expenditures made in respect of Swap Agreements during such Excess Cash
Flow Period, to the extent not reflected in the computation of EBITDA or Cash
Interest Expense;

 

-25-



--------------------------------------------------------------------------------

(h) permitted dividends or distributions or repurchases of its Equity Interests
paid in cash by the Borrower to Holdings during such Excess Cash Flow Period and
permitted dividends paid by any Subsidiary to any person other than the Borrower
or any of the Subsidiaries during such Excess Cash Flow Period, in each case in
accordance with Section 6.06 (other than any permitted dividends or
distributions made under Section 6.06(e);

(i) without duplication of any exclusions to the calculation of Consolidated Net
Income or EBITDA, amounts paid in cash during such Excess Cash Flow Period on
account of (A) items that were accounted for as noncash reductions of Net Income
in determining Consolidated Net Income or as noncash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and the Subsidiaries in a prior
Excess Cash Flow Period and (B) reserves or accruals established in purchase
accounting;

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith to the
extent that the income or gain realized from the transaction giving rise to such
Net Proceeds exceeds the aggregate amount of all such mandatory prepayments and
Capital Expenditures made with such Net Proceeds, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by the Borrower and the Subsidiaries or did not represent cash received
by the Borrower and the Subsidiaries, in each case on a consolidated basis
during such Excess Cash Flow Period,

plus, without duplication,

(a) an amount equal to any decrease in Working Capital of the Borrower and the
Subsidiaries for such Excess Cash Flow Period;

(b) all proceeds received during such Excess Cash Flow Period of Capital Lease
Obligations, purchase money Indebtedness, Sale and Lease-Back Transactions
pursuant to Section 6.03 and any other Indebtedness, in each case to the extent
used to finance any Capital Expenditure (other than Indebtedness under this
Agreement to the extent there is no corresponding deduction to Excess Cash Flow
above in respect of the use of such Borrowings);

 

-26-



--------------------------------------------------------------------------------

(c) all amounts referred to in clause (c) or (d) above to the extent funded
with, without duplication, (i) the proceeds of the sale or issuance of Equity
Interests of, or capital contributions to, the Borrower after the Restatement
Effective Date, (ii) any amount that would have constituted Net Proceeds under
clause (a) of the definition of the term “Net Proceeds” if not so spent or
(iii) any component of Available Free Cash Flow Amount (which, in the case of
Cumulative Retained Excess Cash Flow Amount, only to the extent attributable to
a time prior to such Excess Cash Flow Period), in each case to the extent there
is a corresponding deduction from Excess Cash Flow above;

(d) to the extent any permitted Capital Expenditures referred to in clause (d)
above and the delivery of the related equipment do not occur in the following
Excess Cash Flow Period specified in the certificate of the Borrower provided
pursuant to clause (d) above, the amount of such Capital Expenditures that were
not so made in such following Excess Cash Flow Period;

(e) cash payments received in respect of Swap Agreements during such Excess Cash
Flow Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense;

(f) any extraordinary or nonrecurring gain realized in cash during such Excess
Cash Flow Period, except to the extent such gain consists of Net Proceeds
subject to Section 2.11(c);

(g) to the extent deducted in the computation of EBITDA, cash interest income;
and

(h) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (x) such items represented cash received by the Borrower or any
Subsidiary or (y) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Excess Cash Flow
Period;

provided, that for purposes of calculating Excess Cash Flow in connection with
any Excess Cash Flow Early Prepayment of Term Loans to be made in accordance
with Section 2.11(a)(ii) or Cumulative Retained Excess Cash Flow Amount for any
Excess Cash Flow Interim Period, Excess Cash Flow Period as used in this
definition shall be deemed to be Excess Cash Flow Interim Period.

“Excess Cash Flow Early Prepayment” shall have the meaning assigned to such term
in Section 2.11(a)(ii).

“Excess Cash Flow Interim Period” shall mean during any Excess Cash Flow Period,
the one, two or three quarter period (taken as one accounting period) for which
an Excess Cash Flow Early Prepayment has been made (or calculated and not
required to be made) (a) commencing on the later of (i) the end of the
immediately preceding Excess Cash Flow Period and (ii) if an Excess Cash Flow
Early Prepayment shall have previously been made during such Excess Cash Flow
Period, the end of the immediately preceding Excess Cash Flow

 

-27-



--------------------------------------------------------------------------------

Interim Period during such Excess Cash Flow Period and (b) ending on the last
day of the most recently ended fiscal quarter (other than the last day of the
fiscal year) during such Excess Cash Flow Period for which financial statements
are available.

“Excess Cash Flow Period” shall mean (a) the fiscal year of the Borrower ending
on December 31, 2011, and (b) each fiscal year of the Borrower ended thereafter;
provided, that solely for purposes of determining the Available Free Cash Flow
Amount, such period shall be (i) the period taken as one accounting period
beginning on January 1, 2010, and ending on December 31, 2010, and (ii) each
fiscal year of the Borrower ended thereafter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Existing Holdings Notes” shall mean Holdings’ 11.625% Senior Notes due 2015.

“Excluded Contributions” shall mean the Permitted Investments or other assets
(valued at their Fair Market Value as determined in good faith by senior
management or the Board of Directors of the Borrower) received by the Borrower
from:

(a) contributions in respect of its common stock and

(b) the sale (other than to a Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower or any of its Subsidiaries) of Equity
Interests (other than Disqualified Stock) of the Borrower to Holdings,

in each case, as designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by a Responsible Officer of the Borrower; provided, that,
notwithstanding anything to the contrary, Excluded Contributions shall not
include any amounts included in Cumulative Equity Proceeds Amount, any Excluded
Equity Proceeds and any Permitted Cure Securities (including the Cure Amount).

“Excluded Equity Proceeds” shall mean, during any fiscal year, the net proceeds
(determined in a manner consistent with the definition of “Net Proceeds”)
received by Holdings during such fiscal year from the sales and issuance of its
Equity Interests (other than Disqualified Stock) so long as (a) all such
proceeds are contributed in cash to the Borrower, (b) none of such proceeds are
included in Cumulative Equity Proceeds Amount (or otherwise in the calculation
of Available Free Cash Flow Amount), Excluded Contributions or Cure Amount, and
(c) such Equity Interests are not Permitted Cure Securities.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (as amended or waived from time to time).

“Excluded Jurisdictions” shall mean any jurisdiction in which a Foreign
Subsidiary is formed or organized to the extent that (a) the perfection of the
pledge of Equity Interests in such Foreign Subsidiary pursuant to a Foreign
Pledge Agreement requires the consent or approval of any Governmental Authority
in such jurisdiction and such consent or

 

-28-



--------------------------------------------------------------------------------

approval is not readily obtainable in the ordinary course, or violates
applicable law, or (b) such Foreign Subsidiary, taken on a consolidated basis
with its subsidiaries, is an Immaterial Subsidiary.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, the following taxes,
including interest, penalties or other additions thereto:

(a) income taxes imposed on (or measured by) its net income or franchise taxes
imposed on (or measured by) its gross or net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, in each case
including any political subdivision thereof,

(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a) above,

(c) any withholding tax that is attributable to a Lender’s failure to comply
with Section 2.17(e) (other than as a result of a change in law), and

(d) any withholding tax that is in effect and would apply to amounts payable
hereunder by the Borrower at the time such Lender becomes a party to this
Agreement (or designates a new Lending Office),

except, in the case of clause (d) above, to the extent that (i) such Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from a Loan Party with
respect to any withholding tax pursuant to Section 2.17(a) or (ii) such
withholding tax shall have resulted from the making of any payment to a location
other than the office designated by the Administrative Agent or such Lender for
the receipt of payments of the applicable type.

“Existing Agent” shall mean Credit Suisse AG, Cayman Islands Branch (formerly
known as Credit Suisse, Cayman Islands Branch), in its capacity as
“Administrative Agent” under the Existing Credit Agreement and the Loan
Documents (as defined in the Existing Credit Agreement).

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Existing Lenders” shall have the meaning assigned to such term in the recitals
hereto.

“Existing Letters of Credit” shall mean, each letter of credit issued pursuant
to the Existing Credit Agreement and set forth on Schedule 1.01(a).

“Extended Senior Subordinated Notes” shall mean the Senior Subordinated Notes
due 2018 issued by the Borrower to Affinion Investments on the Amendment No. 3
Effective Date pursuant to the Extended Senior Subordinated Notes Indenture in
connection with the Permitted Exchange Transactions.

 

-29-



--------------------------------------------------------------------------------

“Extended Senior Subordinated Notes Documents” shall mean, collectively, the
Extended Senior Subordinated Notes, the Extended Senior Subordinated Notes
Indenture and any documents, supplements, instruments and agreements delivered
in connection therewith.

“Extended Senior Subordinated Notes Indenture” shall mean the Indenture, dated
as of the Amendment No. 3 Effective Date, among the Borrower, the Subsidiary
Loan Parties, Wells Fargo Bank, National Association, as trustee and Wilmington
Trust, National Association, as holder agent.

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing and able buyer, neither of whom is under undue pressure or
compulsion to complete the transaction.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to DBTCA on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” shall mean that certain Administrative Agent Fee Letter, dated as
of December 21, 2012, by and among Holdings, the Borrower and Deutsche Bank
Trust Company Americas (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time).

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Pledge Agreement” shall mean a pledge or charge agreement with respect
to the Pledged Collateral that constitutes Equity Interests of a Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided, that, (A) unless the Borrower and the Administrative Agent
otherwise agree in any given case, in no event shall

 

-30-



--------------------------------------------------------------------------------

more than 65% of the issued and outstanding voting Equity Interests of such
Foreign Subsidiary be pledged to secure Obligations of the Loan Parties and
(B) unless otherwise agreed by the Borrower and the Administrative Agent in any
given case, none of the issued and outstanding voting Equity Interests of a
Foreign Subsidiary directly owned by Affinion Investments or Affinion
Investments II shall be pledged to secure Obligations of the Loan Parties, so
long as not less than 65% of the total issued and outstanding voting Equity
Interests of such Foreign Subsidiary are pledged by other Loan Parties.

“Foreign Subsidiary” shall mean any Subsidiary (together with its successors)
that is incorporated or organized under the laws of any jurisdiction other than
the United States of America, any State thereof or the District of Columbia.

“FRB” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to each Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit obligations other than Letter of
Credit obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Applicable Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” shall mean (i) Apollo Overseas Partners V, L.P., (ii) Apollo Netherlands
Partners V(A), L.P., (iii) Apollo Netherlands Partners (V)(B), L.P., (iv) Apollo
German Partners V GmbH KG & Co., and (v) Apollo Investment Fund V, L.P.

“Fund Affiliate” shall mean (a) each Affiliate of the Fund that is neither a
“portfolio company”, whether or not controlled, nor a company controlled by a
“portfolio company” or in which a “portfolio company” has made an investment
(including joint ventures) and (b) any individual who is a partner or employee
of the Fund.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided, that any reference to the application of
GAAP in Sections 3.13(a), 3.13(b), 3.20, 5.03, 5.07 and 6.02(e), to a Foreign
Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall mean
generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality, regulator or regulatory or
legislative body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct

 

-31-



--------------------------------------------------------------------------------

or indirect, (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep well, to purchase assets,
goods, securities or services, to take-or-pay or otherwise) or to purchase (or
to advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation,
or (b) any Lien on any assets of the guarantor securing any Indebtedness or
other obligation (or any existing right, contingent or otherwise, of the holder
of Indebtedness or other obligation to be secured by such a Lien) of any other
person, whether or not such Indebtedness or other obligation is assumed by the
guarantor; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Restatement Effective Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, in the form of Exhibit D, as amended, supplemented or otherwise
modified from time to time, among the Borrower and each Subsidiary Loan Party,
the Administrative Agent and the Collateral Agent.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Holdings Credit Agreement” shall mean the Credit Agreement dated as of
January 31, 2007, among Holdings, the lenders party thereto, Deutsche Bank Trust
Company Americas, as administrative agent and Bank of America Securities LLC, as
syndication agent, as in effect on the Restatement Effective Date, and as
amended from time to time thereafter.

“Holdings Indebtedness” shall mean any Indebtedness incurred by Holdings under
and pursuant to the Holdings Credit Agreement (or any Permitted Refinancing
Indebtedness in respect of the foregoing).

“Holdings Guarantee and Pledge Agreement” shall mean the Guarantee and Pledge
Agreement, in the form of Exhibit E, as amended, supplemented or otherwise
modified from time to time, among Holdings, the Administrative Agent and the
Collateral Agent.

 

-32-



--------------------------------------------------------------------------------

“Holdings Intercreditor Agreement” shall mean the Intercreditor Agreement,
substantially in the form attached as Exhibit B to Amendment No. 3, dated as of
the Amendment No. 3 Effective Date, as amended, modified or otherwise
supplemented from time to time, among Holdings, the Administrative Agent, the
Collateral Agent and Wells Fargo Bank, National Association, as trustee and
collateral agent under the New Holdings Notes (as defined in the Offering Memo).

“Honor Date” shall have the meaning assigned to such term in Section 2.05.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended and Reported,
have assets with a value in excess of 5% of the Consolidated Total Assets or
revenues representing in excess of 5% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date and (b) taken together with
all Unrestricted Subsidiaries designated pursuant to clause (ii) of the
definition thereof and all other Immaterial Subsidiaries as of the last day of
the fiscal quarter of the Borrower most recently ended and Reported, did not
have assets with a value in excess of 10% of the Consolidated Total Assets or
revenues representing in excess of 10% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date; provided, that (i) for
purposes of the definition of “Excluded Jurisdiction”, the assets and revenues
of such Subsidiary shall be deemed to include all assets and revenues of such
Subsidiary’s Subsidiaries on a consolidated basis and (ii) any Subsidiary that
is a “Significant Subsidiary” as such term (or any similar term) is used in the
Senior Notes Indenture, the Senior Subordinated Notes Indenture, the Extended
Senior Subordinated Notes Indenture or the Affinion Investments Notes Indenture
shall not be an “Immaterial Subsidiary” hereunder. Each Immaterial Subsidiary
shall be set forth in Schedule 1.01(b), and the Borrower shall update such
Schedule from time to time after the Closing Date as necessary to reflect all
Immaterial Subsidiaries at such time (the selection of Subsidiaries to be added
to or removed from such Schedule to be made as the Borrower may determine).

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) the
Incremental General Amount plus the Incremental Refinancing Amount over (b) the
aggregate amount of all Incremental Term Loan Commitments and Incremental
Revolving Facility Commitments established prior to such time pursuant to
Section 2.20.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Facility Lenders.

“Incremental General Amount” shall mean the greater of (a) $300,000,000 and
(b) EBITDA for the period of four consecutive fiscal quarters most recently
ended as of the last day of the fiscal quarter of the Borrower most recently
ended and Reported.

 

-33-



--------------------------------------------------------------------------------

“Incremental Refinancing Amount” shall mean $455,000,000, plus any unpaid
accrued interest and premium (including tender premium) with respect to
Indebtedness that is purchased, redeemed, retired, acquired, cancelled or
terminated with the proceeds of Loans incurred pursuant to Section 2.20 and
original issue discounts, underwriting discounts, defeasance costs, fees,
commissions and expenses, as applicable.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.20, to make Incremental Revolving
Facility Loans to the Borrower.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Facility
Loan.

“Incremental Revolving Facility Loans” shall mean Revolving Facility Loans made
by one or more Lenders to the Borrower pursuant to Section 2.01(c). Incremental
Revolving Facility Loans may be made in the form of additional Revolving
Facility Loans or, to the extent permitted by Section 2.20 and provided for in
the relevant Incremental Assumption Agreement, Other Revolving Facility Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional Tranche B Term Loans or, to the extent permitted by
Section 2.20 and provided for in the relevant Incremental Assumption Agreement,
Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than current trade liabilities and current
intercompany liabilities (but not any refinancings, extensions, renewals or
replacements thereof) incurred in the ordinary course of business and maturing
within 365 days after the incurrence thereof), (e) all Guarantees by such person
of Indebtedness of others, (f) all Capital Lease Obligations of such person,
(g) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements, (h) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, (i) the principal component of all obligations of
such person in respect of bankers’ acceptances and (j) the amount of all
obligations of such person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock). The
Indebtedness of any person shall include the Indebtedness of any

 

-34-



--------------------------------------------------------------------------------

partnership in which such person is a general partner, other than to the extent
that the instrument or agreement evidencing such Indebtedness expressly limits
the liability of such person in respect thereof; provided, however, that,
notwithstanding the foregoing, solely for purposes of calculating any financial
covenant in Section 6.10 or Section 6.11 or calculating any financial ratio,
Indebtedness shall be deemed not to include (i) contingent obligations incurred
in the ordinary course of business, (ii) deferred or prepaid revenues,
(iii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller, (iv) with respect to the Borrower, the Seller Preferred Stock, whether
or not reflected as a liability of the Borrower on the balance sheet of the
Borrower, as in effect as of the Restatement Effective Date and as permitted to
be amended pursuant to Section 6.08(b), so long as the Borrower and its
Subsidiaries do not have any obligations or liabilities in respect thereof,
contingent or otherwise, (v) obligations to make payments in respect of money
backed guarantees offered to customers in the ordinary course of business,
(vi) obligations to make payments to one or more insurers in respect of profit
sharing arrangements entered into in the ordinary course of business, or
(vii) any Indebtedness of Holdings deemed to be Indebtedness of the Borrower on
its balance sheet under GAAP but for which the Borrower and its Subsidiaries do
not have any obligations or liabilities, contingent or otherwise.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter, with the written consent of the Administrative Agent, by
delivery of a notice thereof to the Administrative Agent setting forth such
person or persons (or the person or persons previously identified to Agent that
are to be no longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum,
dated March, 2010, as modified or supplemented prior to the Restatement
Effective Date.

“Insurance Business” shall mean one or more aspects of the business of
soliciting, administering, selling, issuing or underwriting insurance or
reinsurance.

“Insurance Reserves” shall mean all reserves required by Applicable Insurance
Laws and Regulations to by maintained by any company engaged in the Insurance
Business, including, without limitation, adequate reserves for incurred losses
and incurred loss adjustment expenses, whether or not reported.

“Insurance Subsidiary” shall mean any Subsidiary that is licensed by any
Applicable Insurance Regulatory Authority to conduct, and conducts, an Insurance
Business.

 

-35-



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” shall mean the Assignment of
Intellectual Property Security Agreement, in the form of Exhibit F, as amended,
supplemented or otherwise modified from time to time, among Holdings, the
Borrower and each Subsidiary Loan Party and the Administrative Agent.

“Intercreditor Agreement” shall mean the Holdings Intercreditor Agreement and/or
the Affinion Investments Intercreditor Agreement, as the context may require.

“Intercreditor Agreement Supplement” has the meaning provided in Section 8.11.

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA to
(b) Cash Interest Expense of the Borrower and the Subsidiaries, in each case,
for the applicable period of four consecutive fiscal quarters of the Borrower,
all determined on a consolidated basis in accordance with GAAP.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) net payments and receipts (if any) pursuant to interest rate hedging
obligations, and excluding amortization of deferred financing fees and expensing
of any bridge or other financing fees, (b) capitalized interest of such person,
whether paid or accrued, and (c) commissions, discounts, yield and other fees
and charges incurred for such period in connection with any receivables
financing of such person or any of its subsidiaries that are payable to persons
other than Holdings, the Borrower and the Subsidiaries.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last day of each calendar quarter (being
the last day of March, June, September and December of each year).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (12 months, if at the time of the relevant Borrowing, all
Lenders agree to make interest periods of such length available), as the
Borrower

 

-36-



--------------------------------------------------------------------------------

may elect, or the date any Eurocurrency Borrowing is converted to an ABR
Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

“Investment” shall have the meaning set forth in Section 6.04.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issuer Documents” shall have the meaning set forth in Section 2.05(a).

“Issuing Bank” shall mean each Issuing Bank set forth on Schedule 2.05 and each
other Issuing Bank designated pursuant to Section 2.05(j), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i). An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
preamble hereto.

“JPM” shall have the meaning assigned to such term in the preamble hereto.

“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The
initial aggregate amount of the L/C Commitments of all Issuing Banks is
$50,000,000.

 

-37-



--------------------------------------------------------------------------------

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Facility
Lender at any time shall be its Applicable Percentage of the total L/C Exposure
at such time.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.20, including, as applicable the Swingline Lender, and in respect of
Letters of Credit, each Issuing Bank.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans to the
Borrower.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05 and shall include the Existing Letters of Credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable Issuing Bank.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities; provided, that in no event shall an operating lease or an agreement
to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Resignation and Assignment Agreement, Amendment No. 1, Amendment
No. 2 Amendment No. 3, the Affinion Investments Intercreditor Agreement,
Holdings Intercreditor Agreement and any promissory note issued under
Section 2.09(e), and solely for the purposes of 7.01(c) hereof, the Fee Letter;
provided, that the Holdings Intercreditor Agreement shall not constitute a “Loan
Document” for purposes of Section 9.09 if the amendment, restatement, waiver,
supplement or other modification thereto constitutes an Intercreditor Agreement
Supplement.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

 

-38-



--------------------------------------------------------------------------------

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans (and shall include any Loans under the Incremental Revolving
Facility Commitments or Incremental Term Loan Commitments).

“Local Time” shall mean New York City time.

“Losses” shall have the meaning assigned to such term in Section 6.01(v).

“Majority Lenders” of any Tranche shall mean, at any time, Lenders under such
Tranche having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Tranche and unused Commitments under
such Tranche at such time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings and the Borrower on the
Restatement Effective Date together with (a) any new directors of Holdings or
the Borrower whose election by such Boards of Directors or whose nomination for
election by the shareholders of Holdings was approved by a vote of a majority of
the directors of Holdings then still in office who were either directors on the
Restatement Effective Date or whose election or nomination was previously so
approved and (b) executive officers and other management personnel of Holdings
or the Borrower hired at a time when the directors on the Restatement Effective
Date together with the directors so approved constituted a majority of the
directors of Holdings.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean the existence of any event, development or
circumstance that, subsequent to December 31, 2009, has had or could reasonably
be expected to have a material adverse effect on (a) the business, property,
operations or condition of the Borrower and the Subsidiaries, taken as a whole,
or (b) the validity or enforceability of any material Loan Document or the
rights and remedies of the Administrative Agent and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $40,000,000.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.10.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean each real property encumbered by a Mortgage
pursuant to Section 5.11.

 

-39-



--------------------------------------------------------------------------------

“Mortgages” shall mean the mortgages, debentures, hypothecs, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered pursuant to Section 5.11, as amended, supplemented or
otherwise modified from time to time, with respect to Mortgaged Properties, each
in form and substance reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Borrower or any Subsidiary or
any ERISA Affiliate is making or accruing an obligation to make contributions,
or has within any of the preceding six plan years made or accrued an obligation
to make contributions.

“Netcentives Assets” shall mean the portfolio of patents that relate to online
award redemption programs, which expire on December 14, 2015.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends minus an amount equal to the amount of tax
distributions actually made to the holders of Equity Interests of such person or
any parent of such person in respect of a period in accordance with
Section 6.06(b)(i) as if such amounts had been paid as income taxes directly by
such person but only to the extent such amounts have not already been accounted
for as taxes reducing the net income (loss) of such person.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by any Loan Party (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise and including casualty insurance settlements and condemnation awards,
but only as and when received) from any loss, damage, destruction or
condemnation of, or any sale, transfer or other disposition (including any sale
and leaseback of assets and any mortgage or lease of real property) to any
person of any asset or assets of the Borrower or any Subsidiary Loan Party
(other than those pursuant to Section 6.05(a), (b), (c), (e), (f) (except to the
extent of any cash consideration), (g), (i), (j), or (m)) net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset (other than pursuant hereto), other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith and (ii) Taxes paid or payable as a result
thereof; provided, that, if no Event of Default exists, the Borrower or any
Subsidiary may deliver a certificate of a Responsible Officer of the Borrower to
the Administrative Agent promptly after receipt of any such proceeds setting
forth the Borrower’s or such Subsidiary’s intention to use, or to commit to use,
any portion of such proceeds, to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of the Borrower and the
Subsidiary Loan Parties or to make investments in Permitted Business
Acquisitions or Investments permitted by Section 6.04, in each case, if such
certificate shall have been delivered, within twelve months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the

 

-40-



--------------------------------------------------------------------------------

extent (A) not so used (or committed to be used) within such twelve-month period
or (B) if committed to be used within such twelve-month period, not so used
within 18 months of such receipt); provided, further, that (x) no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such proceeds shall exceed $5,000,000 and (y) no
proceeds shall constitute Net Proceeds in any fiscal year until the aggregate
amount of all such proceeds in such fiscal year shall exceed $10,000,000;
provided, still further, that pending such reinvestment, such proceeds may be
applied to temporarily reduce outstanding Revolving Facility Loans; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by any Loan
Party of any Indebtedness (other than Excluded Indebtedness), net of all taxes
and fees (including investment banking fees), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the Borrower or any Affiliate of
either of them shall be disregarded, except for financial advisory fees
customary in type and amount paid to Affiliates of the Fund.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall, unless otherwise indicated, have the meaning assigned to
the term “Loan Document Obligations” in the Guarantee and Collateral Agreement.

“Offering Circular” shall mean the offering circular dated October 3, 2005
prepared in connection with the offering of the Senior Notes.

“Offering Memo” shall mean the Offering Memo, as defined in Amendment No. 3.

“OID” shall have the meaning assigned to such term in Section 2.20(b).

“Other Revolving Facility Loans” shall have the meaning assigned to such term in
Section 2.20(a).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.20(a).

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(r).

 

-41-



--------------------------------------------------------------------------------

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower, in a form reasonably satisfactory to the Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, a person or division or
line of business of a person (or any subsequent investment made in a person,
division or line of business previously acquired in a Permitted Business
Acquisition) if (a) such acquisition was not preceded by, or effected pursuant
to, an unsolicited or hostile offer by the acquirer or an Affiliate of the
acquirer; and (b) immediately after giving effect thereto: (i) no Event of
Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions related thereto shall be consummated in accordance with
applicable laws; (iii) (A) the Borrower and the Subsidiaries shall be in Pro
Forma Compliance after giving effect to such acquisition, calculated as of the
last day of the most recently ended and Reported fiscal quarter, and the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower to such effect, together with all relevant
financial information for such Subsidiary or assets, and (B) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness (except for
Indebtedness permitted by Section 6.01); and (iv) to the extent required by
Section 5.11, the Collateral and Guarantee Requirement will be satisfied with
respect to such acquired person and the equity interests of such acquired
person.

“Permitted Cash Amount” shall mean, as of any date of determination, an amount
equal to the aggregate total amount of all Unrestricted Cash and Permitted
Investments held by the Borrower and its Subsidiaries on such date; provided
that during the two-year period commencing on the Restatement Effective Date,
the “Permitted Cash Amount” shall be an amount equal to the lesser of
$50,000,000, and the actual aggregate total amount of all Unrestricted Cash and
Permitted Investments held by the Borrower and its Subsidiaries; provided,
further, that the aggregate amount of Unrestricted Cash and Permitted
Investments of all Subsidiaries that are not Loan Parties hereunder which may be
included in any calculation of “Permitted Cash Amount” shall be an amount equal
to the lesser of $15,000,000, and the actual amount of Unrestricted Cash and
Permitted Investments held by the non-Loan Party Subsidiaries.

“Permitted Cure Security” shall mean Equity Interests of Holdings other than
Disqualified Stock.

“Permitted Exchange Transactions” shall mean the Permitted Exchange
Transactions, as defined in Amendment No. 3.

“Permitted Holder” shall mean each of (a) the Fund and the Fund Affiliates and
(b) the Management Group, with respect to not more than 10% of the total voting
power of the Equity Interests of Holdings or the Borrower.

 

-42-



--------------------------------------------------------------------------------

“Permitted Holdings Liens” shall mean (i) Liens on the Collateral (as defined in
the Holdings Guarantee and Pledge Agreement) securing permitted Indebtedness of
Holdings, so long as (x) such Liens are subordinated to the Liens on the
Collateral (as defined in the Holdings Guarantee and Pledge Agreement) securing
the Obligations pursuant to the Holdings Intercreditor Agreement and (y) the
security documents relating to such Liens are substantially the same as the
Holdings Guarantee and Pledge Agreement (except for the inclusion of a guaranty
and with such other differences as are reasonably satisfactory to the
Administrative Agent) and (ii) Liens on any other assets of Holdings securing
permitted Indebtedness of Holdings.

“Permitted Investments” shall mean:

(a) U.S. Dollars, Sterling, euros, or, in the case of any Foreign Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business;

(b) securities issued or directly and fully guaranteed or insured by the
government of, or any agency or instrumentality thereof, the United States of
America, Mexico or any member state of the European Union, in each case, with
maturities not exceeding two years after the date of acquisition;

(c) in the case of any Foreign Subsidiary, securities issued or directly and
fully guaranteed or insured by the government of, or any agency or
instrumentality thereof, in each case with maturities not exceeding 270 days
after the date of acquisition and held by it from time to time in the ordinary
course of business;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits and demand deposits (in their respective local currencies), in
each case with any commercial bank having capital and surplus in excess of
$500,000,000 or the foreign currency equivalent thereof and whose long-term debt
is rated “A” or the equivalent thereof by Moody’s or S&P (or, in the case of an
obligor domiciled outside of the United States, reasonably equivalent ratings of
another internationally recognized credit rating agency);

(e) repurchase obligations for underlying securities of the types described in
clauses (b) and (d) above entered into with any financial institution meeting
the qualifications specified in clause (d) above;

(f) commercial paper issued by a corporation (other than an Affiliate of
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or,
in the case of an obligor domiciled outside of the United States, reasonably
equivalent ratings of another internationally recognized credit rating agency)
and in each case maturing within one year after the date of acquisition;

(g) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P in each case
with maturities not exceeding two years from the date of acquisition;

 

-43-



--------------------------------------------------------------------------------

(h) Indebtedness issued by persons (other than the Fund or any of its
Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s (or, in the case of an obligor domiciled outside of the United States,
reasonably equivalent ratings of another internationally recognized credit
rating agency) in each case with maturities not exceeding two years from the
date of acquisition; and

(i) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (h) above.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and original issue
discounts, underwriting discounts, fees, commissions and expenses), (b) the
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to that of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced; provided that, in the case of a Refinancing of
the Extended Senior Subordinated Notes or the Affinion Investments Notes (or any
previous refinancing of the foregoing constituting Permitted Refinancing
Indebtedness), such Indebtedness shall not be subject to the requirements of
this clause (c) if, at the time of the incurrence thereof, (i) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (ii) immediately after the incurrence of such Indebtedness and giving effect
to any related transaction, on a Pro Forma Basis, the Consolidated Leverage
Ratio, calculated as of the last day of the most recently completed and Reported
fiscal quarter, shall not exceed 5.00 to 1.00, (d) no Permitted Refinancing
Indebtedness shall have obligors that are not Loan Parties hereunder, or greater
guarantees or security, than the Indebtedness being Refinanced, (e) if the
Indebtedness being Refinanced is secured by any collateral (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Permitted
Refinancing Indebtedness may be secured by such collateral (including in respect
of Indebtedness of Foreign Subsidiaries that are not Loan Parties otherwise
permitted under this Agreement only, any collateral pursuant to after-acquired
property clauses to the extent any such collateral secured the Indebtedness
being Refinanced) on terms no less favorable to the Secured Parties than those
contained in the documentation (including any intercreditor agreement) governing
the Indebtedness being Refinanced, and (f) in the case of the Senior Notes, the
Senior Subordinated Notes, the Extended Senior Subordinated Notes or the
Affinion Investments Notes (or any Permitted Refinancing in respect of the
foregoing), has no scheduled amortization, payments of principal, sinking fund
payments or similar scheduled payments, other than regularly scheduled payments
of interest.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

-44-



--------------------------------------------------------------------------------

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.19(b).

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement or a Foreign Pledge Agreement, as applicable.

“Presumed Tax Rate” shall mean the highest effective marginal statutory combined
U.S. federal, state and local income tax rate prescribed for an individual
residing in New York City (taking into account (a) the deductibility of state
and local income taxes for U.S. federal income tax purposes, assuming the
limitation of Section 68(a)(2) of the Code applies and taking into account any
impact of Section 68(f) of the Code, and (b) the character (long-term or
short-term capital gain, dividend income or other ordinary income) of the
applicable income).

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation or consolidation (including the Transactions
and the Restatement Transactions) (or any similar transaction or transactions
not otherwise permitted under Section 6.04 or 6.05 that require a waiver or
consent of the Required Lenders and such waiver or consent has been obtained),
any dividend, distribution or other similar payment, any designation of any
Subsidiary as an Unrestricted Subsidiary and any designation of any Unrestricted
Subsidiary as a Subsidiary, and any restructurings of the business of Holdings,
the Borrower or any of the Subsidiaries that Holdings, the Borrower or any of
its Subsidiaries has determined to make and/or made and are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of a Financial Officer of the
Borrower (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Permitted Business Acquisition” or pursuant to
Sections 2.11(b), 2.20(c), 6.01, 6.02, 6.06 or 6.09, occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of

 

-45-



--------------------------------------------------------------------------------

Indebtedness or Liens or dividend is consummated) and (ii) (A) for any
designation of an Unrestricted Subsidiary as a Subsidiary, effect shall be given
to such designation and all other such designations of Unrestricted Subsidiaries
as Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the applicable designation of an Unrestricted Subsidiary as
a Subsidiary, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower. Any such pro forma calculation may include adjustments appropriate, in
the reasonable good faith determination of the Borrower, to reflect operating
expense reductions, other operating improvements or synergies reasonably
expected to result from the applicable pro forma event (including, to the extent
applicable, from the Restatement Transactions) in the 12 month period following
the consummation of the pro forma event. The Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements or synergies and information and calculations
supporting them in reasonable detail.

“Pro Forma Closing Balance Sheet” shall have the meaning assigned to such term
in Section 3.05(a)(i).

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower shall be in pro forma compliance with the covenants set forth in
Sections 6.10 and 6.11 as of the date of such determination (calculated on a Pro
Forma Basis and giving pro forma effect to the event giving rise to such
determination).

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Restatement Effective Date.

“Public Lender” shall have the meaning assigned to such term in Section 9.19(b).

“Purchase Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Qualifying IPO” shall mean an underwritten public offering of the Equity
Interests of Holdings or any direct or indirect parent of Holdings which
generates cash proceeds of at least $50,000,000.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

-46-



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the partners, directors, officers, employees, agents,
trustees and advisors of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Reported” shall mean, with respect to any fiscal quarter or Excess Cashflow
Period of the Borrower, the delivery to the Administrative Agent of the
financial statements required to be delivered with respect to the end of such
fiscal quarter or such Excess Cashflow Period under Section 5.04(a) or (b), as
applicable.

“Repricing Transaction” means any repayment, refinancing, substitution or
replacement, in whole or in part, of principal of outstanding Tranche B Term
Loans, directly or indirectly, from the net proceeds of any Indebtedness of
Holdings, the Borrower or any of its

 

-47-



--------------------------------------------------------------------------------

Subsidiaries having an effective interest rate margin or weighted average yield
(as determined by the Administrative Agent consistent with generally accepted
financial practice) that is less than the Applicable Margin for, or weighted
average yield (as determined by the Administrative Agent on the same basis) of,
the Tranche B Term Loans, including, without limitation, as may be effected
through any Incremental Term Loans or any other new or additional loans under
this Agreement or by an amendment of any provisions of this Agreement relating
to the Applicable Margin for, or weighted average yield of, the Tranche B Term
Loans.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) L/C Exposure, (c) Swingline Exposure and
(d) Available Unused Commitments that, taken together, represent more than 50%
of the sum of (w) all Loans (other than Swingline Loans) outstanding, (x) L/C
Exposure, (y) Swingline Exposure and (z) the total Available Unused Commitments
at such time. The Loans, L/C Exposure, Swingline Exposure and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 50%; provided, that (a) if the Senior Secured
Leverage Ratio calculated as of the end of any Excess Cash Flow Period (or
Excess Cash Flow Interim Period) is (i) less than or equal to 2.50 to 1.00, the
Required Percentage shall be 25% and (ii) less than or equal to 1.75 to 1.00,
the Required Percentage shall be 0% and (b) with respect to any Excess Cash Flow
Period (or Excess Cash Flow Interim Period) or portion thereof occurring during
the fiscal year ended December 31, 2010, the Required Percentage shall be 0%.

“Resignation and Assignment Agreement” shall mean that certain Resignation and
Assignment Agreement, dated as of December 21, 2012, among Holdings, the
Borrower, the other Loan Parties, Bank of America, as Existing Agent (as defined
therein) and DBTCA, as Successor Agent (as defined therein).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restatement Effective Date” shall mean April 9, 2010.

“Restatement Transactions” shall mean, collectively, the transactions to occur
pursuant to the Loan Documents, including (a) the execution and delivery of the
Loan Documents on the Restatement Effective Date, (b) the initial borrowings
hereunder and the application of the proceeds thereof; and (c) the payment of
all fees and expenses in connection therewith to be paid on, prior to or
subsequent to the Restatement Effective Date and owing in connection with the
foregoing.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

 

-48-



--------------------------------------------------------------------------------

“Revolving Availability Period” shall mean, with respect to the Revolving
Facility Commitments, the period from and including the Restatement Effective
Date to but excluding the earlier of the Revolving Facility Maturity Date and
the date of termination of the Revolving Facility Commitments.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to any Revolving
Facility Lender, such Lender’s commitment to make Revolving Facility Loans
pursuant to Section 2.01, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Facility Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 2.20 or pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Facility Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance or Incremental Assumption Agreement pursuant to
which such Lender shall have assumed its Revolving Facility Commitment, as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
as of the Restatement Effective Date is $125,000,000.

“Revolving Facility Exposure” shall mean, at any time, the sum of the aggregate
principal amount of the Revolving Facility Loans outstanding at such time and
the aggregate L/C Exposure at such time; provided, that for purposes of
Sections 2.01(b), 2.04(a)(ii), 2.05(b)(ii), 2.08(b)(ii) and 2.11(d), “Revolving
Facility Exposure” shall also include the aggregate Swingline Exposure at such
time. The Revolving Facility Exposure of any Lender at any time shall be such
Lender’s Applicable Percentage of the total Revolving Facility Exposure at such
time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Exposure, or an Incremental
Revolving Facility Lender.

“Revolving Facility Loans” shall mean a loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) and Other Revolving Facility Loans. Each Revolving
Facility Loan shall be a Eurocurrency Loan or an ABR Loan.

“Revolving Facility Maturity Date” shall mean April 9, 2015.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw Hill Companies, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.

 

-49-



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Holdings Guarantee and Pledge Agreement, the Foreign Pledge
Agreements, the Intellectual Property Security Agreement and each of the
security agreements, mortgages and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.11, in each
case, as amended from time to time in accordance with the terms hereof and
thereof.

“Security Trust Deed” shall mean a security trust deed entered into between the
Administrative Agent, as security trustee thereunder, and the applicable
grantors thereunder, in form and substance reasonably acceptable to the
Administrative Agent.

“Seller” shall have the meaning assigned to such term in the recitals hereto.

“Seller Preferred Equity” shall mean the Seller Preferred Stock, as amended from
time to time in accordance with the terms hereof and thereof.

“Seller Preferred Equity Documents” shall mean the certificate of designation
governing the Seller Preferred Stock and the Securityholder Rights Agreement
dated as of October 17, 2005, among Holdings, Affinion Group Holdings, LLC and
Cendant, in each case as amended from time to time in accordance with the terms
hereof and thereof.

“Seller Preferred Stock” shall mean the Series A Redeemable Exchangeable
Preferred Stock issued by Holdings on October 17, 2005, plus any accrued and
unpaid dividends paid-in-kind with respect to the Seller Preferred Stock from
and after the Closing Date.

“Seller Warrants” shall mean the Warrant to Purchase Common Stock of Holdings
dated October 17, 2005, or any warrant or warrants issued in connection with the
partial exercise thereof, in each case as amended from time to time in
accordance with the terms hereof and thereof.

“Senior Notes” shall mean (i) $270,000,000 in initial aggregate principal amount
of 10.125% Senior Notes due 2013 yielding gross cash proceeds of $266,387,400 on
or prior to the Closing Date, and such additional 10.125% Senior Notes due 2013
or Senior Notes with the same terms other than coupon and maturity date, which
may be the same as or later than (but not earlier than) the maturity date of
10.125% Senior Notes due 2013, (ii) $34,000,000 in initial aggregate principal
amount of 10.125% Senior Notes due 2013 issued on May 3, 2006, and
(iii) $150,000,000 in initial aggregate principal amount of 10.125% Senior Notes
due 2013 issued on June 5, 2009.

“Senior Notes Documents” shall mean the Senior Notes, the Senior Notes
Indentures and any documents, supplements, instruments and agreements delivered
in connection therewith.

“Senior Notes Indentures” shall mean the (i) indenture, dated as of October 17,
2005, among the Borrower, the subsidiary guarantors parties thereto and Wells
Fargo Bank, N.A., and (ii) indenture, dated as of June 5, 2009, among the
Borrower, the subsidiary guarantors parties thereto and Wells Fargo Bank, N.A.,
in each case, as amended and supplemented from time to time in accordance with
the terms hereof and thereof.

 

-50-



--------------------------------------------------------------------------------

“Senior Secured Debt” at any date shall mean the aggregate principal amount of
Consolidated Total Debt of the Borrower and its Subsidiaries outstanding at such
date that consists of, without duplication, Indebtedness that in each case is
then secured by Liens on property or assets of the Borrower and its Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby) and both such
Consolidated Debt and the Liens securing the same are not subordinated to the
Obligations, or the Liens securing the same, respectively.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Senior
Secured Debt as of such date to (b) EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended and Reported as of such
date, all determined on a consolidated basis in accordance with GAAP; provided,
that EBITDA shall be determined for the relevant Test Period on a Pro Forma
Basis.

“Senior Subordinated Notes” shall mean $355,500,000 in initial aggregate
principal amount of 11.5% Senior Subordinated Notes due 2015 issued by the
Borrower on April 26, 2006 pursuant to the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes Documents” shall mean, collectively, the Senior
Subordinated Notes, the Senior Subordinated Notes Indenture and any documents,
supplements, instruments and agreements delivered in connection therewith.

“Senior Subordinated Notes Due Date” shall mean October 15, 2015.

“Senior Subordinated Notes Indenture” shall mean the indenture, dated as of
April 26, 2006, among the Borrower, the subsidiary guarantors parties thereto
and Wells Fargo National Bank, N.A., as trustee.

“Series B Warrants” shall mean the Series B Warrants, as defined in the Offering
Memo.

“Similar Business” shall mean any business or activity of the Borrower or any of
its Subsidiaries currently conducted or proposed as of the Restatement Effective
Date, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof, or is complementary,
incidental, ancillary or related thereto.

“Statutory Reserves” shall mean, with respect to any currency, the aggregate of
the maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Board, the Financial
Services Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of U.S. Dollar-denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to

 

-51-



--------------------------------------------------------------------------------

such reserve, liquid asset or similar requirements without benefit of or credit
for proration, exemptions or offsets that may be available from time to time to
any Lender under any applicable law, rule or regulation, including Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve, liquid asset or similar requirement.

“Sterling” or “£” shall mean the lawful money of the United Kingdom.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower other than any Unrestricted Subsidiary.

“Subsidiary Loan Party” shall mean each Wholly Owned Subsidiary of the Borrower
that is a Domestic Subsidiary other than (a) Safecard Services Insurance Co.,
(b) any Banking Subsidiary, (c) any Unrestricted Subsidiary and (d) to the
extent prohibited Applicable Insurance Laws and Regulations, any Insurance
Subsidiary.

“Subsidiary Spin-off” shall mean each Subsidiary listed on Schedule 1.01(c).

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The initial aggregate amount of the Swingline Commitments is
$30,000,000.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

 

-52-



--------------------------------------------------------------------------------

“Swingline Lender” shall mean DBTCA, in its capacity as a lender of Swingline
Loans.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Facility Maturity Date” shall mean October 9, 2016.

“Term Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a).

“Term Loans” shall mean Tranche B Term Loans and Other Term Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended and
Reported (taken as one accounting period).

“Tranche” shall mean a category of Commitments and extensions of credits
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) the Revolving Facility Commitments and the Revolving Facility Loans
and (b) the Tranche B Term Loan Commitments and the Tranche B Term Loans.

“Tranche B Lender” shall mean a Lender with a Tranche B Term Loan Commitment or
an outstanding Tranche B Term Loan.

“Tranche B Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Tranche B Term Loans hereunder on the
Restatement Effective Date, expressed as an amount representing the maximum
aggregate permitted principal amount of the Tranche B Term Loans to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 2.20 or pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Tranche B Term Loan Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance or Incremental Assumption Agreement pursuant to
which such Lender shall have assumed its Tranche B Term Loan Commitment, as
applicable. The aggregate amount of the Lenders’ Tranche B Term Loan Commitments
as of the Restatement Effective Date is $875,000,000.

 

-53-



--------------------------------------------------------------------------------

“Tranche B Term Loans” shall mean the term loans made by the Lenders to the
Borrower pursuant to clause (a) of Section 2.01.

“Transaction Documents” shall mean the Purchase Agreement and all material
exhibits and schedules thereto and all agreements expressly contemplated
thereby, the Loan Documents, the Senior Notes Documents, the Bridge Financing
Documents and/or, as applicable, the Senior Subordinated Notes Documents and the
Equity Financing Documents, in each case as amended from time to time in
accordance with the terms hereof and thereof.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the Acquisition; (b) the execution and
delivery of the Loan Documents (as defined in the Existing Credit Agreement) and
the initial borrowings hereunder; (c) the Equity Financing; (d) the issuance,
and initial purchase, of the Senior Notes; (e) the funding of the loans under
the Bridge Financing Documents (and the refinancing thereof with Senior
Subordinated Notes and Senior Notes); and (e) the payment of all fees and
expenses in connection therewith to be paid on, prior to or subsequent to the
Closing Date and owing in connection with the foregoing.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and ABR.

“UBS” shall have the meaning assigned to such term in the preamble hereto.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

“Unrestricted Subsidiary” shall mean (i) any subsidiary of the Borrower
identified on Schedule 1.01(d) hereto1 and (ii) any additional subsidiary of the
Borrower designated as such by the Borrower that, together with Affinion
Developments, LLC and all other Unrestricted Subsidiaries designated pursuant to
this clause (ii), constitutes in the aggregate less than 10% of (A) aggregate
EBITDA on a trailing twelve months’ basis and (B) Consolidated Total Assets at
such date of determination, calculated as of the last day of the most recently
ended and Reported fiscal quarter; provided, that, at any time an Unrestricted
Subsidiary designation pursuant to preceding clause (ii) causes the aggregate
EBITDA or aggregate assets test set forth above to no longer be satisfied, the
Unrestricted Subsidiary or Unrestricted Subsidiaries, as applicable, that has or
have either the highest sales or the largest book value of

 

1 

NTD: Schedule 1.01(d) has been modified directly to (i) delete the references to
Affinion Investments LLC and Affinion Loyalty LLC (which has been renamed
Connexions Loyalty LLC and will become Affinion Investments II LLC) and (ii) add
Affinion Developments, LLC which will hold a small investment currently held by
Affinion Investments before its redesignation as a Restricted Subsidiary.

 

-54-



--------------------------------------------------------------------------------

assets, as applicable, of all such Unrestricted Subsidiaries as of the last day
of the most recently ended and Reported fiscal quarter shall automatically
constitute a Subsidiary and cease to constitute an Unrestricted Subsidiary and
the Borrower shall promptly cause the appropriate Security Documents to be
executed and delivered to the Administrative Agent (such that, following such
conversion of each such Unrestricted Subsidiary to a Subsidiary, the Collateral
and Guarantee Requirement shall be satisfied and the remaining Unrestricted
Subsidiaries shall satisfy this definition); provided, further that (x) the
EBITDA attributable to Banking Subsidiaries that are Unrestricted Subsidiaries
shall not be included in the foregoing determination, only so long as the
cumulative amount of Investments made by the Borrower and its Subsidiaries in
Banking Subsidiaries does not exceed $20,000,000 in the aggregate and (y) the
Borrower may not designate either Affinion Investments or Affinion Investments
II as an Unrestricted Subsidiary.

“Unrestricted Travel Rewards Subsidiary” shall mean the Unrestricted Subsidiary
of the Borrower the sole asset of which is a copy (but not the original) of the
source code for the loyalty program established and/or to be established by
Travel Rewards, Inc., a Delaware corporation.

“U.S.A. Patriot Act” shall mean the U.S.A. Patriot Act, Title III of Pub.L.
107-56 (signed into law October 26, 2001).

“U.S. Dollars” or “$” shall mean lawful money of the United States of America.

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the Borrower.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Year To Date Excess Cash Flow” shall mean, at any time of determination with
respect to any Excess Cash Flow Period, the Excess Cash Flow for the period
commencing on the end of the immediately preceding Excess Cash Flow Period and
ending on, as applicable, the last day of the most recent Excess Cash Flow
Interim Period during such Excess Cash Flow Period or the last day of such
Excess Cash Flow Period.

 

-55-



--------------------------------------------------------------------------------

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document or other document or agreement shall mean such document as
amended, restated, supplemented or otherwise modified from time to time. Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions and
Restatement Transactions (or such portion thereof as shall be consummated as of
the date of the applicable representation or warranty), unless the context
otherwise requires.

SECTION 1.04. Currency Translation. For purposes of determining compliance as of
any date with Section 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 or 6.07, amounts
incurred or outstanding in currencies other than U.S. Dollars shall be
translated into U.S. Dollars at the exchange rates in effect on the first
Business Day of the fiscal quarter in which such determination occurs or in
respect of which such determination is being made, as such exchange rates shall
be determined in good faith by the Borrower. No Default or Event of Default
shall arise as a result of any limitation or threshold set forth in U.S. Dollars
in Section 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 or 6.07 or paragraph (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those applicable on the first day of the fiscal quarter in which such
determination occurs or in respect of which such determination is being made.

SECTION 1.05. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall at all times be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such times.

 

-56-



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) each Tranche B Lender agrees to make Tranche B Term Loans to the Borrower in
U.S. Dollars on the Restatement Effective Date from its U.S. Lending Office in a
principal amount equal to 99.0% of its Tranche B Term Loan Commitment (and the
remaining 1.0% of each Tranche B Lender’s Tranche B Term Loan Commitment shall
be retained by such Tranche B Lender); provided, that for the avoidance of
doubt, the principal amount of each Tranche B Term Loan made hereunder shall be
an amount equal to 100% of the applicable Tranche B Lender’s Tranche B Term Loan
Commitment;

(b) each Revolving Facility Lender agrees from time to time during the Revolving
Availability Period to make Revolving Facility Loans in U.S. Dollars to the
Borrower from its U.S. Lending Office in an aggregate principal amount that will
not result in such Lender’s Revolving Facility Exposure exceeding such Lender’s
Revolving Facility Commitment;

(c) each Lender having an Incremental Term Loan Commitment or an Incremental
Revolving Facility Commitment agrees, subject to the terms and conditions set
forth in the applicable Incremental Assumption Agreement, to make Incremental
Term Loans to the Borrower and/or Incremental Revolving Facility Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Loan Commitment or Incremental Revolving Facility Commitment, as the case may
be; and

(d) within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Facility
Loans. Amounts repaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class (or, in the case of Swingline
Loans, in accordance with their respective Swingline Commitments).

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs or taxes
resulting from such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that (i) each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount

 

-57-



--------------------------------------------------------------------------------

that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided, that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided, that there shall
not at any time be more than a total of (i) ten Eurocurrency Borrowings
outstanding under each of the Tranche B Term Loans or any Other Term Loans and
(ii) ten Eurocurrency Borrowings outstanding under each of the Revolving
Facility or any Other Revolving Facility Loans.

(d) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date or the Term Facility Maturity Date, as applicable.

SECTION 2.03. Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, the Borrower shall notify the Administrative Agent of
such request (as provided in Section 9.01) by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing, (b) in the case of an ABR Term
Loan Borrowing, not later than 12:00 p.m., Local Time, one Business Day before
the date of the proposed Borrowing, and (c) in the case of an ABR Revolving
Borrowing, not later than 10:00 a.m., Local Time, on the day of the proposed
Borrowing; provided, that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 11:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the Class of such Borrowing;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

-58-



--------------------------------------------------------------------------------

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans in U.S. Dollars to the
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the Swingline Exposure exceeding the Swingline Commitment or (ii) the
Revolving Facility Exposure exceeding the total Revolving Facility Commitments;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Borrowing. Each Swingline Borrowing
shall be in an amount that is an integral multiple of $500,000, and not less
than $1,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy), not later than
1:00 p.m., Local Time, on the day of a proposed Swingline Borrowing. Each such
notice and Swingline Borrowing Request shall be irrevocable and shall specify
(i) the requested date (which shall be a Business Day) and (ii) the amount of
the requested Swingline Borrowing. The Swingline Lender shall consult with the
Administrative Agent as to whether the making of the Swingline Loan is in
accordance with the terms of this Agreement prior to the Swingline Lender
funding such Swingline Loan. The Swingline Lender shall make each Swingline Loan
to be made by it hereunder in accordance with Section 2.02(a) on the proposed
date thereof by wire transfer of immediately available funds by 3:00 p.m., Local
Time, to the account of the Borrower (or, in the case of a Swingline Borrowing
made to finance the reimbursement of an L/C Disbursement as provided in
Section 2.05(e), by remittance to the applicable Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 p.m., Local Time, in its sole discretion, on any Business
Day require the Revolving Facility Lenders to acquire participations on such
Business Day in all or a portion of the outstanding Swingline Loans made by it.
Such notice shall specify the aggregate amount of such Swingline Loans in which
the Revolving Facility Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each such Revolving
Facility Lender, specifying in such notice such Revolving Facility Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Facility
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent for the account of the
Swingline Lender, such Revolving Facility Lender’s Applicable Percentage of such
Swingline Loan or Loans (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swingline Loan). Each Revolving
Facility Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Facility Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Facility Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Facility
Lenders. The Administrative Agent shall notify the Borrower of any
participations in

 

-59-



--------------------------------------------------------------------------------

any Swingline Loan acquired pursuant to this paragraph (c), and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the Borrower (or other party on behalf of the Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Facility Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided, that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.05, from time to time on any Business day during the Revolving
Availability Period and prior to the date that is thirty days prior to the
Revolving Facility Maturity Date, to issue Letters of Credit for the account of
the Borrower or its Subsidiaries, and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and to honor drawings of
Letters of Credit; and (ii) the Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any issuance of
any Letter of Credit, (x) the total Revolving Facility Exposure shall not exceed
the total Revolving Facility Commitments, (y) the Revolving Facility Exposure of
any Lender shall not exceed such Lender’s respective Revolving Facility
Commitment, and (z) the L/C Exposure shall not exceed the aggregate L/C
Commitments. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
issuance or amendment of such Letter of Credit so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Restatement Effective Date shall be
subject to the terms and conditions hereof. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of Letter of Credit Application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit (collectively, the “Issuer Documents”), the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension. (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the applicable Issuing Bank (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the applicable Issuing Bank and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the applicable Issuing
Bank may agree in a

 

-60-



--------------------------------------------------------------------------------

particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable Issuing Bank: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the stated amount thereof; (C) the expiry date thereof (and
any “evergreen” renewals, if any, including the terms thereof); (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such Issuing Bank may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank (w) the Letter of Credit to be amended; (x) the proposed
date of amendment thereof (which shall be a Business Day); (y) the nature of the
proposed amendment; and (z) such other matters as such Issuing Bank may require.
Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuing Bank or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such Issuing Bank will provide
the Administrative Agent with a copy thereof. Unless the applicable Issuing Bank
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article 4.01 shall not then be satisfied, then, subject
to the terms and conditions hereof, such applicable Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable Issuing Bank shall notify the Borrower and
the Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the applicable Issuing Bank under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the applicable Issuing Bank
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the applicable Issuing Bank by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s

 

-61-



--------------------------------------------------------------------------------

Applicable Percentage thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of ABR Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of ABR Loans, but
subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 4.01 (other than the delivery of a Borrowing
Request). Any notice given by the applicable Issuing Bank or the Administrative
Agent pursuant to this Section 2.05(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(i) Each Lender shall upon any notice pursuant to Section 2.05(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable Issuing Bank at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.05(c)(iii), each Lender that so makes funds available shall be
deemed to have made an ABR Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable Issuing
Bank.

(ii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Loans because the conditions set forth in Section 4.01 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate specified in Section 2.13. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable Issuing Bank pursuant to
Section 2.05(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.05.

(iii) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.05(c) to reimburse applicable Issuing Bank for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the applicable Issuing Bank.

(iv) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
applicable Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.05(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable Issuing Bank, the Borrower or any other person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.01 (other than delivery by the Borrower of a Borrowing Request). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the applicable Issuing Bank for the amount of any
payment made by the Issuing Bank under any Letter of Credit, together with
interest as provided herein.

 

-62-



--------------------------------------------------------------------------------

(v) If any Lender fails to make available to the Administrative Agent for the
account of the applicable Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(ii), then, without limiting the other provisions of
this Agreement, the applicable Issuing Bank shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the applicable
Issuing Bank at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the applicable Issuing Bank in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the applicable Issuing Bank in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the applicable Issuing Bank submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of the applicable Issuing Bank any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 9.07 (including pursuant to any
settlement entered into by the applicable Issuing Bank in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
Issuing Bank its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Banks for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the applicable Issuing Bank
or any other person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

-63-



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.

(f) Role of the Issuing Banks. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the person executing or delivering any such document. Neither any Issuing Bank,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.
Neither any Issuing Bank, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of any Issuing
Bank shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an Issuing Bank, and such Issuing Bank may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the

 

-64-



--------------------------------------------------------------------------------

Borrower which the Borrower proves were caused by such Issuing Bank’s willful
misconduct or gross negligence or such Issuing Bank’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
any Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, no Issuing Bank shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.

(h) Certain Conditions. No Issuing Bank shall be under any obligation to issue
any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable Issuing Bank
from issuing the Letter of Credit, or any Law applicable to the applicable
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the applicable
Issuing Bank shall prohibit, or request that the applicable Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the applicable Issuing Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
applicable Issuing Bank is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon the applicable Issuing Bank
any unreimbursed loss, cost or expense which was not applicable on the
Restatement Effective Date and which the applicable Issuing Bank in good faith
deems material to it;

(ii) the issuance of the Letter of Credit would violate one or more policies of
the applicable Issuing Bank applicable to letters of credit generally;

(iii) the Letter of Credit is to be denominated in a currency other than
Dollars; or

(iv) any Lender is at that time a Defaulting Lender, unless the applicable
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the applicable Issuing Bank (in its sole discretion)
with the Borrower or such Lender to eliminate the Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
obligations as to which the applicable Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(i) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Facility Maturity Date; provided, that
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the applicable date referred to in clause (a) of this Section 2.05).

 

-65-



--------------------------------------------------------------------------------

(j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate up to four Lenders (in addition to DBTCA and
Bank of America (for so long as Bank of America remains an Issuing Bank
hereunder), each of which agrees (in its sole discretion) to act in such
capacity and each of which is reasonably satisfactory to the Administrative
Agent as an Issuing Bank. Each such additional Issuing Bank shall execute a
counterpart of this Agreement upon the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) and shall thereafter be an
Issuing Bank hereunder for all purposes.

(l) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each month, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding month,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written (or,
with respect to any Issuing Bank, if the Administrative Agent so agrees with
respect to such Issuing Bank, telephonic) confirmation from the Administrative
Agent that it is then permitted under this Agreement, (iii) on each Business Day
on which such Issuing Bank makes any L/C Disbursement in respect of any Letter
of Credit issued, the date of such L/C Disbursement and the amount of such L/C
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an L/C Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such L/C Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.

 

-66-



--------------------------------------------------------------------------------

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided, that Swingline Loans shall
be made as provided in Section 2.04. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided, that L/C Advances made to finance a L/C
Borrowing pursuant to Section 2.05(b)(ii) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date and at the time required
by Section 2.06(a) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower each severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans resulting from an election made with respect to any
such portion shall be considered a separate Borrowing. This Section shall not
apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (as provided in Section 9.01) by
telephone, in the case of

 

-67-



--------------------------------------------------------------------------------

an election that would result in a Borrowing, by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower. Notwithstanding any
other provision of this Section, the Borrower shall not be permitted to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing not available under the Class of Commitments
pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting outstanding credit extension is to be an ABR
Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitments shall terminate on the Revolving
Facility Maturity Date.

(a) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided, that (i) each reduction of the
Commitments of any

 

-68-



--------------------------------------------------------------------------------

Class shall be in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000 (or, if less, the remaining amount of the Revolving
Facility Commitments) and (ii) the Borrower shall not terminate or reduce the
Revolving Facility Commitments if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11, the
total Revolving Facility Exposure would exceed the total Revolving Facility
Commitments; provided further that, the Borrower may terminate the unused
Revolving Facility Commitments of any Defaulting Lender at any time, or from
time to time, in any amounts and without a pro rata reduction of the Revolving
Facility Commitments of the other Lenders.

(b) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class pursuant to this
Section 2.08 shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan of such Lender to the Borrower on the Revolving Facility
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Term Loan of such Lender to the
Borrower as provided in Section 2.10 and (iii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan to the Borrower on the Revolving
Facility Maturity Date.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence, currencies
and amounts of the obligations recorded therein; provided, that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

-69-



--------------------------------------------------------------------------------

(d) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans.

(a) (i) Subject to the other paragraphs of this Section, the Borrower shall
repay Tranche B Term Loans prior to 2:00 p.m., Local Time, on each date set
forth below in the aggregate principal amount set forth for such Borrowings
opposite such date (each such date being referred to as a “Term Loan Installment
Date”):

 

Date

   Tranche B Term
Loans to Be Repaid  

June 30, 2010

   $ 2,187,500   

September 30, 2010

   $ 2,187,500   

December 31, 2010

   $ 2,187,500   

March 31, 2011

   $ 2,187,500   

June 30, 2011

   $ 2,187,500   

September 30, 2011

   $ 2,187,500   

December 31, 2011

   $ 2,187,500   

March 31, 2012

   $ 2,187,500   

June 30, 2012

   $ 2,187,500   

September 30, 2012

   $ 2,187,500   

December 31, 2012

   $ 2,187,500   

March 31, 2013

   $ 2,187,500   

June 30, 2013

   $ 2,187,500   

September 30, 2013

   $ 2,187,500   

December 31, 2013

   $ 2,187,500   

March 31, 2014

   $ 2,187,500   

June 30, 2014

   $ 2,187,500   

September 30, 2014

   $ 2,187,500   

December 31, 2014

   $ 2,187,500   

March 31, 2015

   $ 2,187,500   

June 30, 2015

   $ 2,187,500   

September 30, 2015

   $ 2,187,500   

December 31, 2015

   $ 2,187,500   

March 31, 2016

   $ 2,187,500   

June 30, 2016

   $ 2,187,500   

September 30, 2016

   $ 2,187,500   

Term Facility Maturity Date

   $ 818,125,000   

 

-70-



--------------------------------------------------------------------------------

To the extent not previously paid, outstanding Term Loans shall be due and
payable on the Term Facility Maturity Date. If any payment under this clause
(i) shall be due on a day that is not a Business Day, the date for payment shall
be the next preceding Business Day.

(ii) In the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the Incremental Assumption Agreement.

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date; provided, that
any Other Revolving Facility Loans shall be due and payable as set forth in the
relevant Incremental Assumption Agreement.

(c) Subject to Section 2.23, prepayment of the Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(a)(ii) and Section 2.11(c) to be applied to prepay Term Loans of
any Class shall be applied (A) to reduce in order of maturity the next twelve
unpaid quarterly scheduled amortization payments under paragraph (a) above in
respect of the Term Loans of such Class, and (B) thereafter, to reduce on a pro
rata basis (based on the amount of such amortization payments) the remaining
scheduled amortization payments in respect of the Term Loans of such Class; and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)(i)
shall be applied to the remaining installments thereof as directed by the
Borrower.

(d) Prior to any repayment of any Loan or Loans hereunder, the Borrower shall
select the Borrowing or Borrowings constituting such Loan or Loans to be repaid
or reduced and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection (i) in the case of an ABR Borrowing, not later than
12:00 p.m., Local Time, one Business Day before the scheduled date of such
repayment and (ii) in the case of a Eurocurrency Borrowing, not later than
12:00 p.m., Local Time, three Business Days before the scheduled date of such
repayment or reduction. Subject to Section 2.23, any mandatory prepayment of
Term Loans shall be applied so that the aggregate amount of such prepayment is
allocated among the Tranche B Term Loans and Other Term Loans of each Class, if
any, pro rata based on the aggregate principal amount of outstanding Loans of
each such Class. In the case of prepayments under Section 2.11(a)(i), the
Borrower may in its sole discretion select the Borrowing or Borrowings to be
prepaid. Except as otherwise provided in Section 2.11(e), each repayment of a
Borrowing within any Class shall be applied ratably to the Loans in such Class
included in the repaid Borrowing. Notwithstanding anything to the contrary in
the immediately preceding sentence, the Borrower shall select the Borrowing or
Borrowings to be repaid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than 12:00 p.m., Local Time,
on the scheduled date of such repayment. Repayments of Borrowings shall be
accompanied by accrued interest on the amount repaid. Notwithstanding anything
herein to the contrary (but in any event subject to Section 2.16), the Borrower
may rescind any notice of prepayment pursuant to Section 2.11(a)(i), if such
prepayment would have resulted from a refinancing or repayment of the facilities
under this Agreement (whether through the incurrence of other Indebtedness,
issuance of Equity Interests or otherwise), which refinancing or repayment shall
not be consummated or shall otherwise be delayed, or condition such prepayment
pursuant to Section 2.11(a)(i) on the consummation of such refinancing or
repayment.

 

-71-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary, each prepayment of Term Loans
pursuant to Section 2.11(a) made on or after the Amendment No. 1 Effective Date
but on or before the date that is one year after the Amendment No. 1 Effective
Date in connection with any Repricing Transaction shall be accompanied by a
prepayment premium equal to 1.00% of the aggregate principal amount of each such
prepayment.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right, in its sole discretion (i) at any time
and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to Section 2.16), except as provided in
Section 2.10(e), in an aggregate principal amount that is an integral multiple
of the Borrowing Multiple and not less than the Borrowing Minimum or, if less,
the amount outstanding, subject to prior notice in accordance with
Section 2.10(d), and (ii) during any fiscal year, not later than 45 days after
the end of any Excess Cash Flow Interim Period, to prepay the Term Loans in
whole or in part in accordance with Sections 2.10(c) and (d), without premium or
penalty (but subject to Section 2.16), in an amount equal to (the “Excess Cash
Flow Early Prepayment”) the amount by which (A) the Required Percentage of Year
to Date Excess Cash Flow as of the last of day of such Excess Cash Flow Interim
Period exceeds (B) the sum of the aggregate principal amount of (1) voluntary
prepayments of Term Loans previously made pursuant to this Section 2.11(a)
(including Excess Cash Flow Early Prepayments for a prior Excess Cash Flow
Interim Period in such fiscal year), and (2) permanent voluntary reductions of
Revolving Facility Commitments pursuant to Section 2.08(b) to the extent that an
equal amount of Revolving Facility Loans was simultaneously repaid pursuant to
Section 2.11(a), in each case, during such fiscal year; provided, that (x) if
the amount in clause (B) exceeds the amount in clause (A), the amount of Term
Loans to be prepaid in connection with such Excess Cash Flow Prepayment shall be
zero, (y) not later than the date on which the Borrower is required to deliver
financial statements with respect to the end of each Excess Cash Flow Interim
Period under Section 5.04(b), the Borrower will deliver to the Administrative
Agent a certificate signed by a Responsible Officer of the Borrower setting
forth the calculation thereof in reasonable detail, and (z) no more than two
Excess Cash Flow Early Prepayments may be made in respect of any fiscal year.

(b) All Net Proceeds shall be applied promptly after receipt thereof to prepay
Term Loans in accordance with paragraphs (c) and (d) of Section 2.10; provided,
that no prepayments of the Term Loans shall be required hereunder from Net
Proceeds pursuant to clause (b) of the definition thereof if, on the date of
receipt thereof, and after giving effect to the repayment, redemption,
incurrence, issuance or sale of any Indebtedness in connection with any
transaction giving rise to such Net Proceeds on a Pro Forma Basis, the Senior
Secured Leverage Ratio, calculated as of the last day of the fiscal quarter most
recently ended and Reported, shall be less than or equal to 2.00 to 1.00.

(c) Not later than 90 days after the end of each Excess Cash Flow Period (or
such later date, if any, on which the Borrower is permitted to deliver annual
audited statements under Section 5.04(a), commencing with the Excess Cash Flow
Period beginning on January 1, 2011), the Borrower shall calculate Excess Cash
Flow for such Excess Cash Flow Period and an amount equal to the amount by which
(A) the Required Percentage of such Excess Cash Flow exceeds (B) the sum of
(1) the aggregate principal amount of voluntary prepayments of Term Loans
pursuant to Section 2.11(a)(i), (2) permanent voluntary reductions of Revolving
Facility Commitments pursuant to Section 2.08(b) to the extent that an equal
amount of Revolving

 

-72-



--------------------------------------------------------------------------------

Facility Loans was simultaneously repaid pursuant to Section 2.11(a), and
(3) the aggregate principal amount of Excess Cash Flow Early Prepayments
pursuant to Section 2.11(a)(ii), in each case, during such Excess Cash Flow
Period, shall be applied to prepay Term Loans in accordance with paragraphs (c)
and (d) of Section 2.10; provided, that if the amount in clause (B) exceeds the
amount in clause (A), no such prepayment of Term Loans shall be required. Not
later than the date on which the Borrower is required to deliver financial
statements with respect to the end of each Excess Cash Flow Period under
Section 5.04(a), the Borrower will deliver to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower setting forth the
amount, if any, of Excess Cash Flow for such fiscal year, the amount of any
required prepayment and the calculation thereof in reasonable detail; provided,
that no prepayments of the Term Loans shall be required hereunder from Excess
Cash Flow and no such certificate need to be delivered if the Senior Secured
Leverage Ratio on the last day of the Borrower’s then most recently completed
and Reported Excess Cashflow Period was less than or equal to 1.75 to 1.00
unless any Excess Cash Flow Early Prepayments were made during such Excess Cash
Flow Period.

(d) In the event and on such occasion that the total Revolving Facility Exposure
exceeds the total Revolving Facility Commitments, the Borrower shall prepay
Revolving Facility Borrowings or Swingline Borrowings (or, if no such Borrowings
are outstanding, deposit Cash Collateral in an account with the Collateral Agent
pursuant to Section 2.22) in an aggregate amount equal to such excess.

(e) Notwithstanding anything to the contrary contained in this Section 2.11 or
any other provision of this Agreement, the Borrower may prepay any Class or
Classes of outstanding Term Loans at a discount to par pursuant to one or more
auctions (each, an “Auction”) on the following basis (any such prepayment, an
“Auction Prepayment”):

(i) All Term Lenders (other than Defaulting Lenders) of the applicable Class or
Classes shall be permitted (but not required) to participate in each Auction.
Any such Lender who elects to participate in an Auction may choose to offer all
or part of such Lender’s Term Loans of the applicable Class for prepayment.

(ii) Each Auction Prepayment shall be subject to the conditions that (A) the
Administrative Agent shall have received a certificate to the effect that (I)
immediately prior to and after giving effect to the Auction Prepayment, no
Default shall have occurred and be continuing, (II) as of the date of the
Auction Notice (as defined in Exhibit G), the Borrower is not in possession of
any material non-public information with respect to Holdings or any of its
Subsidiaries that either (x) has not been disclosed to the Lenders (other than
Lenders that do not wish to receive material non-public information with respect
to Holdings or any of its Subsidiaries) prior to such date or (y) if not
disclosed to the Lenders, could reasonably be expected to have a material effect
upon, or otherwise be material to, (1) a Lender’s decision to participate in any
Auction or (2) the market price of the Term Loans subject to such Auction, and
(III) each of the conditions to such Auction Prepayment has been satisfied,
(B) immediately prior to and after giving effect to the Auction Prepayment, the
sum of the unused Revolving Facility Commitments plus Unrestricted Cash and cash
equivalents held by Loan Parties shall not be less than $50,000,000, (C) each
offer of prepayment made pursuant to this Section 2.11(e) must be in an amount
not less than $1,000,000, (D) no Auction Prepayment shall be made from the
proceeds of any Revolving Facility Loan or Swingline Loan, and (E) any Auction
Prepayment shall be offered to all Lenders with Term Loans on a pro rata basis.

 

-73-



--------------------------------------------------------------------------------

(iii) All Term Loans prepaid by the Borrower pursuant to this Section 2.11(e)
shall be accompanied by all accrued interest on the par principal amount so
prepaid to, but not including, the date of the Auction Prepayment. Auction
Prepayments shall not be subject to Section 2.16. The par principal amount of
Term Loans prepaid pursuant to this Section 2.11(e) shall be applied pro rata to
reduce the remaining scheduled installments of principal thereof pursuant to
Section 2.10(a)(i) or (ii), as applicable.

(iv) Each Auction shall comply with the Auction Procedures and any such other
procedures established by the Administrative Agent in its reasonable discretion
and agreed to by the Borrower.

(v) This Section 2.11(e) shall neither (A) require the Borrower to undertake any
Auction nor (B) limit or restrict the Borrower from making voluntary prepayments
of Term Loans in accordance with Section 2.11(a).

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to each Revolving Facility Lender (other than any
Defaulting Lender), through the Administrative Agent, three Business Days after
the last day of March, June, September and December in each year, and three
Business Days after the date on which the Revolving Facility Commitments of all
the Revolving Facility Lenders shall be terminated as provided herein, a
commitment fee (a “Commitment Fee”) on the daily amount of the Available Unused
Commitment of such Revolving Facility Lender during the preceding quarter (or
shorter period commencing with the Restatement Effective Date or ending with the
date on which the last of the Revolving Facility Commitments of such Lender
shall be terminated), which shall accrue at a rate equal to the Applicable
Margin. All Commitment Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days. For the purpose of calculating any
Lender’s Commitment Fee, the outstanding Swingline Loans during the period for
which such Lender’s Commitment Fee is calculated shall be deemed to be zero. The
Commitment Fee due to each Revolving Facility Lender shall commence to accrue on
the Restatement Effective Date and shall cease to accrue on the date on which
the last of the Revolving Facility Commitments of such Lender shall be
terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender, through the Administrative Agent, three Business Days after the last day
of March, June, September and December of each year and three Business Days
after the date on which the Revolving Facility Commitments of all the Lenders
shall be terminated as provided herein, a fee (an “L/C Participation Fee”) on
such Lender’s Applicable Percentage of the daily aggregate L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements),
during the preceding quarter (or shorter period commencing with the Restatement
Effective Date or ending with the Revolving Facility Maturity Date or the date
on which the Revolving Facility Commitments shall be terminated) at the rate per
annum equal to the Applicable Margin for Eurocurrency Revolving Borrowings
effective for each day in such period; provided, however, that any L/C
Participation Fee otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Bank pursuant to
Section 2.22 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.23(a)(iv), with the balance of such fee, if any, payable to the
Issuing Bank for its own account, and (ii) to each Issuing Bank, for its own
account, (x)

 

-74-



--------------------------------------------------------------------------------

three Business Days after the last day of March, June, September and December of
each year and three Business Days after the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a
fronting fee in respect of each Letter of Credit issued by such Issuing Bank for
the period from and including the date of issuance of such Letter of Credit to
and including the termination of such Letter of Credit, computed at a rate equal
to 1/4 of 1% per annum of the daily average stated amount of such Letter of
Credit (or as otherwise agreed with such Issuing Bank), plus (y) in connection
with the issuance, amendment or transfer of any such Letter of Credit or any L/C
Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges (collectively, “Issuing Bank Fees”). All L/C Participation
Fees and Issuing Bank Fees that are payable on a per annum basis shall be
computed on the basis of the actual number of days elapsed in a year of
360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the fees set forth in the Fee Letter (the
“Administrative Agent Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, then (i) such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (A) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (B) in the case of any other amount, 2.00% plus
the interest rate that would have applied had such amount, during the period of
non-payment, constituted an ABR Loan, and (ii) all other principal of any Loan
then outstanding hereunder shall bear interest at a rate of 2.00% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.13; provided, that this paragraph (c) shall not apply to any
Event of Default that has been waived by the Lenders pursuant to Section 9.09.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the Revolving Facility Commitments, and (iii) in the
case of the Term Loans, on the Term Facility Maturity Date; provided, that
(A) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (B) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, and (C) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

-75-



--------------------------------------------------------------------------------

(e) All computations of interest for ABR Loans when the ABR is determined by
DBTCA’s “prime rate” shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.18(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency, on any
day:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining any applicable Adjusted Eurocurrency Rate for such currency for
such Interest Period for such day; or

(b) the Administrative Agent is advised by the Required Lenders that any
applicable Adjusted Eurocurrency Rate for such currency for such Interest Period
for such day will not adequately and fairly reflect the cost to such Lenders of
making or maintaining their Loans included in such Borrowing, for such Interest
Period or such day;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto, an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
such currency, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. i) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

 

-76-



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a

 

-77-



--------------------------------------------------------------------------------

Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the Eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Documents shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided, that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or any Issuing Bank, as applicable, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Loan Party shall make such deductions and (iii) such Loan Party shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(a) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(b) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as applicable, on or with respect to any
payment by or on account of any obligation of such Loan Party hereunder or under
any other Loan Documents (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Loan Party by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf, on behalf of
another Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(c) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), to the extent such Lender is legally entitled
to do so, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as may
reasonably be requested by such Borrower to permit such payments to be made
without such withholding tax or at a reduced rate; provided, that no Lender
shall have any obligation under

 

-78-



--------------------------------------------------------------------------------

this paragraph (e) with respect to any withholding Tax imposed by any
jurisdiction other than the United States if in the reasonable judgment of such
Lender such compliance would subject such Lender to any material unreimbursed
cost or expense or would otherwise be disadvantageous to such Lender in any
material respect.

(e) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which such Loan
Party has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (including any Taxes imposed with respect to such refund) as is
determined by the Administrative Agent or Lender in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without condition or deduction for any defense, recoupment,
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent to the
applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Unless otherwise specified, if any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document of principal or interest
in respect of any Loan (or of any breakage indemnity in respect of any Loan)
shall be made in the currency of such Loan; all other payments hereunder and
under each other Loan Document shall be made in U.S. Dollars, except as
otherwise expressly provided herein. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

 

-79-



--------------------------------------------------------------------------------

(a) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (ii) second, towards payment of principal of Swingline Loans and
unreimbursed L/C Disbursements then due from the Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal,
and unreimbursed L/C Disbursements then due to such parties, and (iii) third,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans or participations in L/C Disbursements
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements and Swingline Loans and accrued interest
thereon under any Tranche than the proportion received by any other Lender under
such Tranche, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Term Loans, Revolving Facility
Loans and participations in L/C Disbursements and Swingline Loans of other
Lenders under such Tranche to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders under such Tranche ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans, Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans under such Tranche; provided, that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to
(x) any payment made pursuant to and in accordance with the express terms of
this Agreement (including, without limitation, Section 2.11(e) or the
application of funds arising from the existence of a Defaulting Lender), (y) the
application of Cash Collateral provided for in Section 2.22, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Disbursements or
Swingline Loans to any assignee or participant. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day

 

-80-



--------------------------------------------------------------------------------

from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of (A) (1) in
the case of Loans, the Federal Funds Effective Rate, (2) in the case of any
other amounts denominated in U.S. Dollars, the Federal Funds Effective Rate, and
(3) in the case of any other amount denominated in a currency other than U.S.
Dollars, the rate reasonably determined by the Administrative Agent to be the
cost to it of funding such amount, and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the applicable conditions set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.05(d) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.05(d) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.05(d).

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require any such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Swingline Lender and the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in L/C Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal

 

-81-



--------------------------------------------------------------------------------

and accrued interest and fees) or the Borrower (in the case of all other
amounts) (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, (iv) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 9.04, and (v) such assignment does not
conflict with any applicable Laws. A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment cease to apply. Nothing in this Section 2.19 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender.

(b) If any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 9.09 requires the
consent of all the Lenders affected and with respect to which the Required
Lenders shall have granted their consent (any such Lender referred to above, a
“Non-Consenting Lender”), then so long as no Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to (i) replace any such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans and Commitments hereunder to one or
more assignees reasonably acceptable to the Administrative Agent (and, if in
respect of any Revolving Facility Commitment or Revolving Facility Loan, the
Swingline Lender and the Issuing Bank) or (ii) require such Non-Consenting
Lender to assign all of its Term Loans hereunder or all of its Revolving
Facility Commitments or Revolving Facility Loans hereunder to one or more
assignees reasonably acceptable to the Administrative Agent (and, if in respect
of any Revolving Facility Commitment or Revolving Facility Loan, the Swingline
Lender and the Issuing Bank); provided, that (i) all Obligations of the Borrower
owing to such Non-Consenting Lender being replaced, including obligations
arising under Section 2.16 as a result of such replacement, and/or all
Obligations of the Borrower owing to such Non-Consenting Lender in respect of
any Loans required to be assigned shall be paid in full to such Non-Consenting
Lender concurrently with such assignment, and (ii) the replacement Lender shall
purchase the foregoing by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon. In
connection with any such assignment the Borrower, the Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04.

SECTION 2.20. Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments, as applicable, in an amount not to exceed the Incremental
Amount from one or more Incremental Term Lenders and/or Incremental Revolving
Facility Lenders (which may include any existing Lender) willing to provide such
Incremental Term Loans and/or Incremental Revolving Facility Loans, as the case
may be, in their own discretion; provided, that each Incremental Term Lender
and/or Incremental Revolving Facility Lender shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld).
Such notice shall set forth (i) the amount of the Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments being requested
(which shall be in minimum increments of $5,000,000 and a minimum amount of
$25,000,000 or equal to the remaining Incremental Amount), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective (the “Increased

 

-82-



--------------------------------------------------------------------------------

Amount Date”) and (iii) (a) whether such Incremental Term Loan Commitments are
to be Tranche B Term Loan Commitments or commitments to make term loans with
pricing and/or amortization terms different from the Tranche B Term Loans
(“Other Term Loans”) and/or (b) whether such Incremental Revolving Facility
Commitments are to be Revolving Facility Commitments or commitments to make
revolving loans with pricing and/or amortization terms different from the
Revolving Facility Loans (“Other Revolving Facility Loans”).

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the Incremental Term
Loans and/or Incremental Revolving Facility Loans to be made thereunder;
provided, that (i) the Other Term Loans and Other Revolving Facility Loans shall
rank pari passu or junior in right of payment and of security with the Tranche B
Term Loans and Revolving Facility Loans and (except as to pricing and
amortization) shall have the same terms as the Tranche B Term Loans, as
applicable, (ii) the final maturity date of (A) any Other Term Loans shall be no
earlier than the Term Loan Maturity Date and/or (BS) any Other Revolving
Facility Loans shall be no earlier than the Revolving Facility Maturity Date,
(iii) the weighted average life to maturity of any Other Term Loans shall be no
shorter than the weighted average life to maturity of the Term Loans, (iv) the
Other Revolving Facility Loans shall require no scheduled amortization or
mandatory commitment reductions prior to the Revolving Facility Maturity Date,
(v) only Incremental Term Loans may be incurred with respect to the Incremental
Refinancing Amount, and such Incremental Term Loans incurred with respect to the
Incremental Refinancing Amount shall only be used to purchase, prepay, repay,
redeem, retire, acquire, cancel or terminate Senior Notes or any Permitted
Refinancing Indebtedness in respect thereof, and (vi) in the event that the
Applicable Margin for any Other Term Loans or Other Revolving Facility Loans is
more than 50 basis points greater than the Applicable Margin for the Term Loans
or Revolving Facility Loans, as applicable, then the Applicable Margin for the
Term Loans or Revolving Facility Loans, as applicable, shall be increased to the
extent necessary so that the Applicable Margin for the Other Term Loans or Other
Revolving Facility Loans is no more than 50 basis points greater than the
Applicable Margin for the Term Loans or Revolving Facility Loans, as applicable;
provided further, that in determining the Applicable Margin applicable to the
Term Loans, Revolving Facility Loans, Other Term Loans and Other Revolving
Facility Loans, (x) original issue discount (“OID”) or upfront fees (which shall
be deemed to constitute like amounts of OID) payable by the Borrower to the
Lenders in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity),
(y) customary arrangement or commitment fees payable to the arrangers (or their
affiliates) of such loans shall be excluded and (z) if the Adjusted Eurocurrency
Rate “floor” applicable to the Other Term Loans or Other Revolving Facility
Loans is higher than the Adjusted Eurocurrency Rate “floor” applicable to the
Term Loans or Revolving Facility Loans, as applicable, the amount of such
difference shall be deemed to be an increase to the Applicable Margin for the
Other Term Loans or Other Revolving Facility Loans for purposes of determining
compliance with this clause (vi). The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Incremental Assumption Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption

 

-83-



--------------------------------------------------------------------------------

Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Loan Commitments evidenced thereby
as provided for in Section 9.09(e). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.20 unless (i) on the date of such effectiveness, the conditions set
forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower, (ii) the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and consistent with those delivered on the
Restatement Effective Date under Section 4.02 and such additional documents and
filings (including amendments to the Mortgages and other Security Documents and
title endorsement bringdowns) as the Administrative Agent may reasonably require
to assure that the Incremental Term Loans and/or Incremental Revolving Facility
Loans are secured by the Collateral ratably with (or, to the extent agreed by
the applicable Incremental Term Lenders or Incremental Revolving Facility
Lenders in the applicable Incremental Assumption Agreement, junior to) the
existing Term Loans and Revolving Facility Loans, (iii) the Borrower would be in
Pro Forma Compliance, calculated as of the last day of the most recently ended
and Reported fiscal quarter, after giving effect to such Incremental Term Loan
Commitment and/or Incremental Revolving Facility Commitments and the Loans to be
made thereunder and the application of the proceeds therefrom as if made and
applied on such date, (iv) in the case of any Incremental Term Loans incurred
with respect to the Incremental Refinancing Amount (to purchase, repay, prepay,
redeem, retire, acquire, cancel or terminate any Senior Notes or any Permitted
Refinancing Indebtedness in respect thereof), the Senior Secured Leverage Ratio,
after giving effect to such Incremental Term Loan Commitment and the Loans to be
made thereunder and the application of the proceeds therefrom as if made and
applied on such date shall not be greater than 3.50:1.00, and (v) in the case of
any Incremental Term Loans or Incremental Revolving Facility Commitments
incurred with respect to the Incremental General Amount, the Senior Secured
Leverage Ratio, after giving effect to such Incremental Term Loans or
Incremental Revolving Facility Commitment and the application of the proceeds
therefrom on such date (and assuming that the entire amount of any Incremental
Revolving Facility Commitments has been borrowed), shall not be greater than
3.50:1:00.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans and/or Incremental Revolving Facility Loans (other than
Other Term Loans or Other Revolving Facility Loans), when originally made, are
included in each Borrowing of outstanding Term Loans or Revolving Facility Loans
under the same Tranche on a pro rata basis, and the Borrower agrees that
Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR Loans
reasonably required by the Administrative Agent to effect the foregoing.

SECTION 2.21. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Restatement Effective Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the

 

-84-



--------------------------------------------------------------------------------

Borrower through the Administrative Agent, any obligations of such Lender to
make or continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), either convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

SECTION 2.22. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or any Issuing Bank if, as of the expiration date for all Letters of Credit set
forth in Section 2.05(c), any L/C Exposure for any reason remains outstanding,
the Borrower shall, in each case, immediately Cash Collateralize the then
outstanding amount of all L/C Exposure.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at DBTCA. The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Collateral Agent, for the benefit of the Administrative Agent,
the applicable Issuing Bank and the Lenders (including the Swingline Lender),
and agrees to maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22(c). If at any time the Administrative Agent or the
Collateral Agent determines that Cash Collateral is subject to any right or
claim of any person other than the Collateral Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, then (i) the Borrower (solely to
the extent that the applicable Cash Collateral was provided by the Borrower), or
(ii) the relevant Defaulting Lender (solely to the extent that the applicable
Cash Collateral was provided by such Defaulting Lender) will, promptly upon
demand by the Administrative Agent, pay or provide to the Collateral Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.22 or
Sections 2.04, 2.05, 2.11, 2.23 or 7.01 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
Letter of Credit obligations, Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.04(b)(ii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;

 

-85-



--------------------------------------------------------------------------------

provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.22 may be
otherwise applied in accordance with Section 7.01), and (y) the person providing
Cash Collateral and the Issuing Bank or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

SECTION 2.23. Defaulting Lenders. ii) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.09.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.06), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Bank or Swingline Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swingline Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Bank or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, Issuing Bank or Swingline Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C

 

-86-



--------------------------------------------------------------------------------

Borrowings to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. The Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.12(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender), and (y) shall be limited in its right to receive L/C
Participation Fees as provided in Section 2.12(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the Issuing Bank agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.23(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

-87-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings, the Borrower and each of the Subsidiaries (a) is a limited
liability company, unlimited liability company, corporation or partnership duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by
Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Restatement Transactions and the Permitted
Exchange Transactions (a) have been duly authorized by all corporate,
stockholder or limited liability company or partnership action required to be
obtained by Holdings, the Borrower and such Subsidiary Loan Parties and (b) will
not (i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents
(including any limited liability company or operating agreements) or by-laws of
Holdings, the Borrower or any such Subsidiary Loan Parties, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (C) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which Holdings, the Borrower
or any such Subsidiary Loan Parties is a party or by which any of them or any of
their property is or may be bound, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default
under, give rise to a right of or result in any cancellation or acceleration of
any right or obligation (including any payment) or to a loss of a material
benefit under any such indenture, certificate of designation for preferred
stock, agreement or other instrument, where any such conflict, violation, breach
or default referred to in clause (i) or (ii) of this Section 3.02, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by
Holdings, the Borrower or any such Subsidiary Loan Parties, other than the Liens
created by the Loan Documents and Liens permitted by Section 6.02.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) except to the extent set forth
in the applicable Foreign Pledge Agreements, any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries that are not Loan Parties.

 

-88-



--------------------------------------------------------------------------------

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Restatement Transactions, except for
(a) the filing of Uniform Commercial Code financing statements and equivalent
filings in foreign jurisdictions, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(c) recordation of the Mortgages, (d) such as have been made or obtained and are
in full force and effect, (e) such other actions, consents, approvals,
registrations or filings with respect to which the failure to be obtained or
made could not reasonably be expected to have a Material Adverse Effect and
(f) filings or other actions listed on Schedule 3.04.

SECTION 3.05. Financial Statements. (a) The Borrower has heretofore furnished to
the Lenders:

(i) The unaudited pro forma condensed combined balance sheet as of December 31,
2009 (the “Pro Forma Closing Balance Sheet”) of the Borrower, together with its
combined subsidiaries (in each case including the notes thereto), copies of
which have heretofore been furnished to each Lender, which have been prepared
giving effect to the Restatement Transactions (as if such events had occurred on
such date). The Pro Forma Closing Balance Sheet has been prepared in good faith
based on assumptions believed by Holdings and the Borrower to have been
reasonable as of the date of delivery thereof (it being understood that such
assumptions are based on good faith estimates of certain items and that the
actual amount of such items is subject to change). The Pro Forma Closing Balance
Sheet presents fairly in all material respects on a pro forma basis the
estimated financial position of the Borrower and its consolidated subsidiaries
as at December 31, 2009, assuming that the events specified in the second
preceding sentence had actually occurred at such date.

(ii) The audited combined balance sheets of the Borrower and its combined
Subsidiaries as at December 31, 2008 and December 31, 2009 and the related
combined statements of operations, changes in combined equity and cash flows of
the Borrower and its combined Subsidiaries for the fiscal years ended
December 31, 2008 and December 31, 2009, in each such case, copies of which have
heretofore been furnished to each Lender, which have been prepared in accordance
with GAAP applied consistently throughout the periods involved and
Regulation S-X under the Securities Act of 1933, as amended, and present fairly
the financial condition and results of operations of the Borrower and its
combined Subsidiaries, as of and on such dates set forth on such financial
statements.

(b) Except as set forth in Schedule 3.05(b), none of the Borrower or the
Subsidiaries has any material Guarantees, contingent liabilities and liabilities
for taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the
financial statements referred to in the preceding clauses (a)(i) and (ii).
During the period from December 31, 2009, to and including the Restatement
Effective Date there has been no disposition by Holdings, the Borrower or any of
its subsidiaries of any material part of its business or property that has not
been disclosed to the Administrative Agent.

SECTION 3.06. No Material Adverse Change or Material Adverse Effect. Since
December 31, 2009, there has been no event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

 

-89-



--------------------------------------------------------------------------------

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and valid record fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its properties and assets (including all Mortgaged Properties), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes and except where the failure to have such title,
interests or easements could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. All such properties and assets held
in fee simple are free and clear of Liens, other than Liens expressly permitted
by Section 6.02 or arising by operation of law.

(a) Each of the Borrower and the Subsidiaries has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not reasonably be considered to have Material Adverse Effect, and all such
leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect could not reasonably be expected to have
a Material Adverse Effect. Except as set forth on Schedule 3.07(b), the Borrower
and each of the Subsidiaries enjoys peaceful and undisturbed possession under
all such leases, other than leases in respect of which the failure to enjoy
peaceful and undisturbed possession could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) Each of the Borrower and the Subsidiaries owns or possesses, or could obtain
ownership or possession of or rights under, on terms not materially adverse to
it, all patents, trademarks, service marks, trade names, copyrights, licenses
and rights with respect thereto necessary for the present conduct of its
business, without any conflict (of which the Borrower has been notified in
writing) with the rights of others, and free from any burdensome restrictions on
the present conduct of the their businesses, except where such conflicts and
restrictions could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c) As of the Restatement Effective Date, none of the Borrower or the
Subsidiaries has received any notice of any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation that remains unresolved as of the Restatement
Effective Date.

(d) None of the Borrower or the Subsidiaries is obligated on the Restatement
Effective Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein, except as permitted under Section 6.02 or 6.05.

SECTION 3.08. Subsidiaries. (a) Schedule 3.08(a) sets forth as of the
Restatement Effective Date the name and jurisdiction of incorporation, formation
or organization of each direct and indirect subsidiary of Holdings. Except as
set forth on Schedule 3.08(a), as of the Restatement Effective Date, all of the
issued and outstanding Equity Interests of each subsidiary of Holdings is owned
directly by Holdings or by another subsidiary.

(a) As of the Restatement Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
Holdings, the Borrower or any of the Subsidiaries, except rights of employees to
purchase Equity Interests of Holdings or as set forth on Schedule 3.08(b).

 

-90-



--------------------------------------------------------------------------------

SECTION 3.09. Litigation; Compliance with Laws. (a) As of the Restatement
Effective Date, there are no actions, suits or proceedings at law or in equity
or, to the knowledge of the Borrower, investigations by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
the Borrower, threatened in writing against or affecting Holdings or the
Borrower or any of its subsidiaries or any business, property or rights of any
such person (i) that involve any Loan Document or the Restatement Transactions
or (ii) could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or materially adversely affect the Restatement
Transactions. As of the date of any Borrowing after the Restatement Effective
Date, there are no actions, suits or proceedings at law or in equity or, to the
knowledge of the Borrower, investigations by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of the Borrower,
threatened in writing against or affecting Holdings or the Borrower or any of
its subsidiaries or any business, property or rights of any such person which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(a) None of Holdings, the Borrower, the Subsidiaries or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permit) or any restriction of record
or agreement affecting any Mortgaged Property, or is in default with respect to
any judgment, writ, injunction or decree of any Governmental Authority, where
such violation or default could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations. (a) None of Holdings, the Borrower or
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(a) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.11. Investment Company Act; Public Utility Holding Company Act. None
of Holdings, the Borrower or the Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935, as amended.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the Term
Loans borrowed on the Restatement Effective Date, to refinance Indebtedness
under the Existing Credit Agreement, for the payment of fees and expenses
payable in connection with the Restatement Transactions and for working capital
needs and other general corporate purposes (including, without limitation, for
Permitted Business Acquisitions and to make Permitted Investments). The Borrower
will use the proceeds of the Revolving Facility Loans and the Swingline Loans
for working capital needs and other general corporate purposes (including,

 

-91-



--------------------------------------------------------------------------------

without limitation, for Permitted Acquisitions and to make Permitted
Investments). The Borrower will use the proceeds of the Letters of Credit solely
to support payment obligations incurred by the Borrower and its Subsidiaries.

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Each of Holdings, the Borrower and the Subsidiaries (i) has timely filed or
caused to be timely filed all federal, state, local and non-U.S. Tax returns
required to have been filed by it that are material to such companies taken as a
whole and each such Tax return is true and correct in all material respects,
including, without limitation, relating to all periods or portions thereof
ending on or prior to the Restatement Effective Date and (ii) has timely paid or
caused to be timely paid all Taxes shown thereon to be due and payable by it and
all other material Taxes or assessments, except Taxes or assessments, including,
without limitation, relating to all periods or portions thereof ending on or
prior to the Restatement Effective Date that are being contested in good faith
by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrower or any of the Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP; and

(b) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Restatement Effective
Date, with respect to each of Holdings, the Borrower and the Subsidiaries,
(i) there are no claims being asserted in writing with respect to any Taxes,
(ii) no presently effective waivers or extensions of statutes of limitation with
respect to Taxes have been given or requested and (iii) no Tax returns are being
examined by, and no written notification of intention to examine has been
received from, the Internal Revenue Service or any other Taxing authority.

SECTION 3.14. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature) (the
“Information”) concerning Holdings, the Borrower, the Subsidiaries, the
Restatement Transactions and any other transactions contemplated hereby included
in the Information Memorandum or otherwise prepared by or on behalf of the
foregoing or their representatives and made available to any Lenders or the
Administrative Agent in connection with the Restatement Transactions or the
other transactions contemplated hereby, when taken as a whole, were true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and as of the Restatement Effective Date and did not contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made.

(a) Any Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Restatement Transactions or the other transactions
contemplated hereby (i) have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable as of the date thereof, as of the date
such Projections and estimates were furnished to the Lenders and as of the
Restatement Effective Date, and (ii) as of the Restatement Effective Date, have
not been modified in any material respect by the Borrower.

 

-92-



--------------------------------------------------------------------------------

SECTION 3.15. Employee Benefit Plans. (a) Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
as set forth on Schedule 3.15: (i) each of Holdings, the Borrower, the
Subsidiaries and the ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder and any similar applicable
law; no Reportable Event has occurred during the past five years as to which
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate was required to file
a report with the PBGC, other than reports that have been filed; (ii) no
Reportable Event has occurred during the past five years as to which Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate was required to file a report
with the PBGC, other than reports that have been filed; (iii) the present value
of all benefit liabilities under each Plan of Holdings, the Borrower, the
Subsidiaries and the ERISA Affiliates (based on those assumptions used to fund
such Plan), as of the last annual valuation date applicable thereto for which a
valuation is available, does not exceed the value of the assets of such Plan,
and the present value of all benefit liabilities of all underfunded Plans (based
on those assumptions used to fund each such Plan), as of the last annual
valuation dates applicable thereto for which valuations are available, does not
exceed the value of the assets of all such underfunded Plans; (iv) no ERISA
Event has occurred or is reasonably expected to occur; and (v) none of Holdings,
the Borrower, the Subsidiaries or the ERISA Affiliates has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated.

(a) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that could not reasonably be
expected to have a Material Adverse Effect.

(b) None of Holdings, the Borrower or any of the Subsidiaries is or has at any
time been an employer (for the purposes of sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme that is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993), and none of Holdings,
the Borrower or any of the Subsidiaries is or has at any time been “connected”
with or an “associate” of (as those terms are used in sections 39 and 43 of the
Pensions Act 2004) such an employer, other than any such scheme, connection or
association that could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.16. Environmental Matters. Except as disclosed on Schedule 3.16 and
except as to matters that could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect (i) no written notice, request
for information, order, complaint or penalty has been received by the Borrower
or any of the Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or threatened, that allege a violation of
or liability under any applicable Environmental Laws, in each case relating to
the Borrower or any of the Subsidiaries, (ii) each of the Borrower and the
Subsidiaries has obtained and maintained all permits, licenses and other
approvals necessary for its operations to comply with all applicable
Environmental Laws and is, and during the term of all applicable statutes of
limitation, has been, in compliance with the terms of such permits, licenses and
other

 

-93-



--------------------------------------------------------------------------------

approvals and with all other applicable Environmental Laws, (iii) there has been
no material written environmental assessment or audit conducted since January 1,
2005, by the Borrower or any of the Subsidiaries of any property currently owned
or leased by the Borrower or any of the Subsidiaries that has not been made
available to the Administrative Agent prior to the date hereof, (iv) no
Hazardous Material is located at, on or under any property currently or, to the
knowledge of the Borrower, formerly owned, operated or leased by the Borrower or
any of its Subsidiaries that would reasonably be expected to give rise to any
cost, liability or obligation of the Borrower or any of the Subsidiaries under
any applicable Environmental Laws, and no Hazardous Material has been generated,
owned, treated, stored, handled or controlled by the Borrower or any of its
Subsidiaries and transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of the Borrower or any of the Subsidiaries under any Environmental Laws, and
(v) there are no written agreements in which the Borrower or any of the
Subsidiaries has expressly assumed or undertaken responsibility, and such
assumption or undertaking of responsibility has not expired or otherwise
terminated, for any liability or obligation of any other person arising under or
relating to applicable Environmental Laws, which in any such case has not been
made available to the Administrative Agent prior to the date hereof.

SECTION 3.17. Security Documents. (a) Each of the Guarantee and Collateral
Agreement and the Holdings Guarantee and Pledge Agreement is effective to create
in favor of the Collateral Agent (for the benefit of the Secured Parties) a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof to the extent intended to be created thereby. In
the case of the Pledged Collateral described in the Guarantee and Collateral
Agreement and the Holdings Guarantee and Pledge Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement (other than the Intellectual
Property (as defined in the Guarantee and Collateral Agreement)), when financing
statements and other filings specified on Schedule 6 of the Perfection
Certificate in appropriate form are filed in the offices specified on Schedule 6
of the Perfection Certificate, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in
(to the extent required thereby), all right, title and interest of the Loan
Parties in such Collateral and, subject to Section 9-315 of the New York Uniform
Commercial Code, the proceeds thereof, as security for the Obligations to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person
(except, in the case of Collateral other than Pledged Collateral, Liens
expressly permitted by Section 6.02 and Liens having priority by operation of
law).

(a) When the Intellectual Property Security Agreement is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the domestic
Intellectual Property (to the extent intended to be created thereby), in each
case prior and superior in right to any other person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on

 

-94-



--------------------------------------------------------------------------------

registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the grantors thereunder after the Closing
Date) except Liens permitted by Section 6.02 and Liens having priority by
operation of Law.

(b) Each Foreign Pledge Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof to the fullest extent permissible under applicable law. In the
case of the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Collateral Agent, the Collateral Agent (for the benefit of the Secured Parties)
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, (subject to Section 6.02) prior and superior in
right to any other person except Liens having priority by operation of the law
governing such Foreign Pledge Agreement.

(c) The Mortgages executed and delivered after the Closing Date pursuant to
Section 5.11 shall be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable Lien on all
of the Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Mortgaged Property and, to the extent applicable, subject to
Section 9-315 of the Uniform Commercial Code, the proceeds thereof, in each case
prior and superior in right to any other person, other than with respect to the
rights of a person pursuant to Liens expressly permitted by Section 6.02 and
Liens having priority by operation of law.

(d) After taking the actions specified for perfection therein, each Security
Document (excluding the Foreign Pledge Agreements, the Guarantee and Collateral
Agreement, the Holdings Guarantee and Pledge Agreement and the Mortgages, each
of which is covered by another paragraph of this Section 3.17), when executed
and delivered, will be effective under applicable law to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral subject thereto (to the extent
intended to be created thereby), and will constitute a fully perfected Lien on
and security interest in all right, title and interest of the Loan Parties in
the Collateral subject thereto (to extent required thereby), prior and superior
to the rights of any other person, except for rights secured by Liens expressly
permitted by Section 6.02 and Liens having priority by operation of law.

(e) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements, none of the Borrower or any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

SECTION 3.18. Location of Real Property. Schedule 3.18 lists completely and
correctly as of the Restatement Effective Date all material real property owned
by Holdings, the Borrower and the Subsidiary Loan Parties and the addresses
thereof. As of the Restatement Effective Date, Holdings, the Borrower and the
Subsidiary Loan Parties own in fee all the real property set forth as being
owned by them on such Schedule 3.18.

 

-95-



--------------------------------------------------------------------------------

SECTION 3.19. Solvency. (a) Immediately after giving effect to the Restatement
Transactions on the Restatement Effective Date, (i) the sum of the assets of the
Borrower (individually) and Holdings, the Borrower and the Subsidiaries on a
consolidated basis, both at a fair valuation and at present fair salable value,
exceeds the liabilities, including contingent, subordinated, unmatured,
unliquidated, and disputed liabilities of the Borrower (individually) and
Holdings, the Borrower and the Subsidiaries on a consolidated basis,
respectively; (ii) the Borrower (individually) and Holdings, the Borrower and
the Subsidiaries on a consolidated basis, respectively, have sufficient capital
with which to conduct their business; and (iii) the Borrower (individually) and
Holdings, the Borrower and the Subsidiaries on a consolidated basis have not
incurred debts beyond their ability to pay such debts as they mature. For
purposes of this definition, “debt” means any liability on a claim, and “claim”
means (i) a right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (ii) a right to an
equitable remedy for breach of performance to the extent such breach gives rise
to a payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
or unsecured. With respect to any such contingent liabilities, such liabilities
shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represents the amount which can reasonably
be expected to become an actual or matured liability.

(a) Neither of Holdings or the Borrower intends to, or believes that it or any
Subsidiary Loan Party will, incur debts beyond its ability to pay such debts as
they mature, taking into account the timing and amounts of cash to be received
by it or any such Subsidiary Loan Party and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary Loan Party.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; (c) all payments due from Holdings, the Borrower or any of
the Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP; and (d) Holdings, the Borrower and the Subsidiaries are in compliance with
all applicable laws, agreements, policies, plans and programs relating to
employment and employment practices. Except as set forth on Schedule 3.20,
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which Holdings, the Borrower or any of the Subsidiaries (or any
predecessor) is a party or by which Holdings, the Borrower or any of the
Subsidiaries (or any predecessor) is bound.

SECTION 3.21. Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or the Subsidiaries as of the Restatement Effective Date. As of
such date, such insurance is in full force and effect. Such insurance complies
with the requirements of this Agreement and the other Loan Documents and the
Borrower believes that the insurance maintained by or on behalf of Holdings, the
Borrower and the Subsidiaries is adequate.

 

-96-



--------------------------------------------------------------------------------

SECTION 3.22. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Senior Subordinated Notes Indenture, the Extended Senior Subordinated
Notes Indenture and the Affinion Investments Notes Indenture, including any
Permitted Refinancing Indebtedness in respect of the Senior Subordinated Notes,
the Extended Senior Subordinated Notes and the Affinion Investments Notes.

SECTION 3.23. No Violation. (a) None of Holdings, the Borrower or any Subsidiary
is (a) a party to any agreement or instrument, or subject to any corporate
restriction, that, individually or in the aggregate, has resulted, or could
reasonably be expected to result, in a Material Adverse Effect or (b) is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which any of
Holdings, the Borrower or any Subsidiary is a party that, individually or in the
aggregate, has resulted, or could reasonably be expected to result, in a
Material Adverse Effect.

SECTION 3.24. Holdings Indebtedness. As of the Restatement Effective Date, and
prior to giving effect to the Restatement Transactions, Holdings’ only
Indebtedness is the Indebtedness set forth on Schedule 3.24.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue, amend, extend or renew Letters of
Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction of the following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents that are
qualified by materiality shall be true and correct, and the representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case on and as of the date of such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any (i) increase in the
stated amount of such Letter of Credit or (ii) extension of the expiration of
such Letter of Credit), as applicable, with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and

 

-97-



--------------------------------------------------------------------------------

warranties that are qualified by materiality shall be true and correct, and the
representations and warranties that are not so qualified shall be true and
correct in all material respects, as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any (i) increase in the stated amount
of such Letter of Credit or (ii) extension of the expiration of such Letter of
Credit), as applicable, no Event of Default or Default shall have occurred and
be continuing or would result therefrom.

Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit (other than an amendment, extension or renewal of a Letter of Credit
without any (i) increase in the stated amount of such Letter of Credit or
(ii) extension of the expiration of such Letter of Credit) shall be deemed to
constitute a representation and warranty by the Borrower on the date of such
Borrowing, issuance, amendment, extension or renewal as applicable, as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. Restatement Effective Date. On the Restatement Effective Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Restatement Effective Date, a favorable
written opinion of Akin Gump Strauss Hauer and Feld, LLP, special counsel for
Holdings, the Borrower and the other Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent, dated the Restatement
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent, and addressed to each Issuing Bank on the Restatement
Effective Date, the Administrative Agent and the Lenders, covering such other
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request, and each of Holdings, the Borrower and the other Loan
Parties hereby instructs its counsel to deliver such opinions.

(c) All legal matters incident to this Agreement, the borrowings and extensions
of credit hereunder and the other Loan Documents shall be reasonably
satisfactory to the Administrative Agent, to the Lenders and to each Issuing
Bank on the Restatement Effective Date.

(d) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i) a copy of the certificate or articles of incorporation or formation, limited
liability agreement, partnership agreement or other constituent or governing
documents, including all amendments thereto, of each Loan Party, (a) if
applicable in such jurisdiction, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization,
and a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of each such Loan
Party as of a recent date from such Secretary of State (or other similar
official), and (b) otherwise,

 

-98-



--------------------------------------------------------------------------------

(i) certified by the Secretary or Assistant Secretary of each such Loan Party or
other person duly authorized by the constituent documents of such Loan Party or
(ii) otherwise in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party or other person duly authorized by the constituent documents of
such Loan Party dated the Restatement Effective Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents) of such Loan Party as in
effect on the Restatement Effective Date and at all times since a date prior to
the date of the resolutions described in clause (B) below;

(B) that attached thereto is a true and complete copy of resolutions (or
equivalent authorizing actions) duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party (or its managing general partner
or managing member) authorizing the execution, delivery and performance of the
Loan Documents to which such person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Restatement
Effective Date;

(C) that the certificate or articles of incorporation, by-laws, limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents of such Loan Party have not
been amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above;

(D) as to the incumbency and specimen signature of each officer or other duly
authorized person executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party; and

(iii) a certification of another officer or other duly authorized person as to
the incumbency and specimen signature of the Secretary or Assistant Secretary or
similar officer or other person duly authorized by such Loan Party executing the
certificate pursuant to clause (ii) above.

(e) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Restatement Effective Date shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, and the results of a search
of the Uniform Commercial Code (or equivalent) filings made with respect to the
Loan Parties and evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such

 

-99-



--------------------------------------------------------------------------------

filings (or similar documents) are permitted by Section 6.02 or have been
released; provided that, to the extent that it is not practicable for the
requirements of clause (iii) of clause (a) of the definition of “Collateral and
Guarantee Requirement” to be satisfied on or prior to the Restatement Effective
Date, then such requirements may be satisfied following the Restatement
Effective Date in accordance with Section 5.11(h).

(f) On the Closing Date, after giving effect to the Restatement Transactions and
the other transactions contemplated hereby, Holdings, the Borrower and the
Subsidiaries shall have outstanding no Indebtedness or preferred Equity
Interests other than (i) Indebtedness permitted pursuant to Section 6.01,
(ii) in the case of Holdings, the Indebtedness under the Holdings Credit
Agreement, and Guarantees of Indebtedness under the Loan Documents, and
(iii) the Seller Preferred Equity of Holdings.

(g) The Joint Lead Arrangers shall have received a customary certificate in from
a Responsible Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, certifying that Holdings and its subsidiaries, on a
consolidated basis after giving effect to the Restatement Transactions and the
other transactions contemplated hereby, are solvent.

(h) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Restatement Effective Date and, to the extent invoiced, all
other amounts due and payable pursuant to the Loan Documents on or prior to the
Restatement Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Shearman & Sterling LLP and U.S. and local and
foreign counsel) required to be reimbursed or paid by the Loan Parties hereunder
or under any Loan Document.

(i) The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 5.02 of this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.

ARTICLE V

Affirmative Covenants

Each of Holdings (solely with respect to Section 5.01(a) and Section 5.06) and
the Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations) and until the Commitments have been terminated and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each of Holdings (solely with respect to
Section 5.01(a) and Section 5.06) and the Borrower will, and will cause each of
the Material Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, (i) except as otherwise expressly permitted under Section 6.05,
and (ii) except for the liquidation or dissolution of Subsidiaries if the assets
of such Subsidiaries to the extent they exceed estimated liabilities are
acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in such
liquidation or dissolution; provided, that Subsidiaries that are Subsidiary Loan
Parties may not be liquidated into Subsidiaries that are not Subsidiary Loan
Parties unless such liquidation is otherwise permitted by Section 6.05(b).

 

-100-



--------------------------------------------------------------------------------

(a) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, unless the failure to do so would not result, in each case, in a
Material Adverse Effect, (ii) comply in all material respects with all material
applicable laws, rules, regulations (including any zoning, building, ordinance,
code or approval or any building permits or any restrictions of record or
agreements affecting the Mortgaged Properties) and judgments, writs,
injunctions, decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, and (iii) at all times maintain and preserve all
material property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

SECTION 5.02. Insurance.

(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices, self-insurance), of such types, to such extent
and against such risks, as is customary with companies in the same or similar
businesses, taking into account the general degree to which such companies are
leveraged, and maintain such other insurance as may be required by law or any
other Loan Document.

(b) Cause all such property and property casualty insurance policies to be
endorsed or otherwise amended to include appropriate loss payable endorsements,
including, with respect to Mortgaged Properties, a “standard” or “New York”
lender’s loss payable endorsement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent, which endorsement shall
provide that, from and after the Restatement Effective Date, if the insurance
carrier shall have received written notice from the Administrative Agent of the
occurrence of an Event of Default, the insurance carrier shall pay all proceeds
otherwise payable to the Borrower or the other Loan Parties under such policies
directly to the Administrative Agent; cause all such policies to provide that
none of the Borrower, the Administrative Agent or any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement,” without
any deduction for depreciation, and such other provisions as the Administrative
Agent may reasonably (in light of a Default or a material development in respect
of the insured property) require from time to time to protect their interests;
deliver original or certified copies of all such policies or a certificate of an
insurance broker to the Administrative Agent; cause each such policy to provide
that it shall not be canceled, lapsed (including for

 

-101-



--------------------------------------------------------------------------------

nonrenewal) or terminated upon less than 30 days’ prior written notice (or
10 days’ prior written notice in the case of any failure to pay any premium due
thereunder) thereof by the insurer to the Administrative Agent; deliver to the
Administrative Agent, prior to the cancellation, lapse (including for
nonrenewal) or termination of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent), or insurance certificate with respect
thereto, together with evidence satisfactory to the Administrative Agent of
payment of the premium therefor.

(c) Notify the Administrative Agent promptly whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 5.02 is taken out by Holdings, the Borrower or any
of the Subsidiaries; and promptly deliver to the Administrative Agent a
duplicate original copy of such policy or policies, or an insurance certificate
with respect thereto.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of its subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, (b) Holdings, the Borrower
or the affected Subsidiary, as applicable, shall have set aside on its books
adequate reserves in accordance with GAAP with respect thereto, and (c) the
failure to make such payment and discharge could not reasonably be expected to
result in a Material Adverse Effect.

 

-102-



--------------------------------------------------------------------------------

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Annual Reports on Form 10-K or, if applicable, such
longer period permitted under Rule 12b-25 under the Exchange Act) after the end
of each fiscal year, (i) a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and its subsidiaries as of the close of such fiscal year and the
consolidated results of its operations during such year and, commencing with the
fiscal year ending December 31, 2010, setting forth in comparative form the
corresponding figures for the prior fiscal year, and (ii) management’s
discussion and analysis of significant operational and financial developments
during such fiscal year, which consolidated balance sheet and related statements
of operations, cash flows and owners’ equity shall be audited by independent
public accountants of recognized national standing and accompanied by an opinion
of such accountants (which shall not be qualified in any material respect) to
the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and its subsidiaries on a consolidated basis in accordance with GAAP
(it being understood that the delivery by the Borrower of Annual Reports on
Form 10-K of the Borrower and its consolidated subsidiaries shall satisfy the
requirements of this Section 5.04(a) to the extent such Annual Reports include
the information specified herein);

(b) within 45 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Quarterly Reports on Form 10-Q or, if applicable, such
longer period permitted under Rule 12b-25 under the Exchange Act) after the end
of each of the first three fiscal quarters of each fiscal year, commencing with
the fiscal quarter ending March 31, 2010 (it being agreed that such deliverables
shall be furnished no later than the date such requirements are complied with
under the Senior Notes Indenture), (i) a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Borrower and its subsidiaries as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, and (ii) management’s discussion and analysis of significant operational
and financial developments during such quarterly period, all of which shall be
in reasonable detail and which consolidated balance sheet and related statements
of operations and cash flows shall be certified by a Responsible Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
its subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the delivery by the Borrower of Quarterly Reports on Form 10-Q
of the Borrower and its consolidated subsidiaries shall satisfy the requirements
of this Section 5.04(b) to the extent such Quarterly Reports include the
information specified herein);

(c) (i) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Responsible Officer of the
Borrower (A) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (B) setting forth

 

-103-



--------------------------------------------------------------------------------

computations in reasonable detail demonstrating compliance with the covenants
contained in Sections 6.10 and 6.11, and (C) setting forth the calculation and
uses of Available Free Cash Flow Amount for the fiscal period then ended if the
Borrower shall have used the Available Free Cash Flow Amount for any purpose
during such fiscal period, and (ii) concurrently with any delivery of financial
statements under paragraph (a) above, a certificate of the accounting firm
opining on or certifying such statements stating whether they obtained knowledge
during the course of their examination of such statements of any Default or
Event of Default (which certificate may be limited to accounting matters and
disclaims responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other reports and statements filed by
Holdings, the Borrower or any of its subsidiaries with the SEC, or after an
initial public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (d) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower or any website operated by the SEC containing “EDGAR” database
information;

(e) if, as a result of any change in accounting principles and policies from
those applied in the preparation of the financial statements referred to in
Section 3.05(a)(ii) for the fiscal year ended December 31, 2009, the
consolidated financial statements of the Borrower and its subsidiaries delivered
pursuant to paragraph (a) above will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then, together with the first delivery of financial statements pursuant to
paragraph (a) above following such change, a schedule prepared by a Responsible
Officer on behalf of the Borrower reconciling such changes to what the financial
statements would have been without such changes;

(f) within 90 days after the beginning of each fiscal year, a detailed
consolidated quarterly budget for such fiscal year and, as soon as available,
significant revisions, if any, of such budget and quarterly projections with
respect to such fiscal year, including a description of underlying assumptions
with respect thereto (collectively, the “Budget”);

(g) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (g) or Section 5.11(f);

(h) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any of Holdings, the Borrower or any Subsidiary in
connection with any material interim or special audit made by independent
accountants of the books of Holdings, the Borrower or any Subsidiary;

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of its subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender); and

 

-104-



--------------------------------------------------------------------------------

(j) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of
Holdings or the Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of its subsidiaries as to which an adverse
determination is reasonably probable and that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of its
subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect; and

(d) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, could reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided, that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.10, or to laws related to
Taxes, which are the subject of Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings or the
Borrower to discuss the affairs, finances and condition of Holdings, the
Borrower or any of the Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).

 

-105-



--------------------------------------------------------------------------------

SECTION 5.08. Payment of Obligations. Pay its material Indebtedness and other
material obligations, including material Tax liabilities, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make such payment could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.09. Use of Proceeds. Use the proceeds of the Loans and the Letters of
Credit only as contemplated in Section 3.12.

SECTION 5.10. Compliance with Environmental Laws. Comply with all Environmental
Laws applicable to its operations and properties; and comply with and obtain and
renew all material permits, licenses and other approvals required pursuant to
Environmental Law for its operations and properties, except, in each case with
respect to this Section 5.10, to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.11. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Loan Parties, and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any asset (including any real property (other than real property covered
by Section 5.11(c) below) or improvements thereto or any interest therein) that
has an individual Fair Market Value in an amount, or if purchase price therefor
is, greater than $2,500,000 is acquired by Holdings, the Borrower or any other
Loan Party after the Restatement Effective Date or owned by an entity at the
time it becomes a Subsidiary Loan Party (in each case other than assets
constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof and other than assets
that (i) are subject to secured financing arrangements containing restrictions
permitted by Section 6.09(c) pursuant to which a Lien on such assets securing
the Obligations is not permitted or (ii) are not required to become subject to
the Liens of the Administrative Agent pursuant to Section 5.11(g) or the
Security Documents), cause such asset to be subjected to a Lien securing the
Obligations pursuant to appropriate Security Documents and take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section 5.11, all at
the expense of the Loan Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition of, and, upon
the written request of the Administrative Agent, grant and cause each of the
Subsidiary Loan Parties to grant to the Administrative Agent security interests
and mortgages in, such real property of the Borrower or any such Subsidiary Loan
Parties as are not covered by the original

 

-106-



--------------------------------------------------------------------------------

Mortgages (other than assets that (i) are subject to permitted secured financing
arrangements containing restrictions permitted by Section 6.09(c), pursuant to
which a Lien on such assets securing the Obligations is not permitted or
(ii) are not required to become subject to the Liens of the Administrative Agent
pursuant to Section 5.11(g) or the Security Documents), to the extent acquired
after the Restatement Effective Date and having a value or purchase price at the
time of acquisition in excess of $2,500,000 pursuant to documentation in such
form as is reasonably satisfactory to the Administrative Agent (each, an
“Additional Mortgage”) and constituting valid and enforceable perfected Liens
superior to and prior to the rights of all third persons subject to no other
Liens except as are permitted by Section 6.02 or arising by operation of law, at
the time of perfection thereof, record or file, and cause each such Subsidiary
to record or file, the Additional Mortgage or instruments related thereto in
such manner and in such places as is required by law to establish, perfect,
preserve and protect the Liens in favor of the Administrative Agent required to
be granted pursuant to the Additional Mortgages and pay, and cause each such
Subsidiary to pay, in full, all Taxes, fees and other charges payable in
connection therewith, in each case subject to paragraph (g) below. With respect
to each such Additional Mortgage, the Borrower shall deliver, or cause the
applicable Subsidiary Loan Party to deliver, to the Administrative Agent
contemporaneously therewith a title insurance policy or policies or marked up
unconditional binder of title insurance, paid for by the Borrower or the
applicable Loan Party, issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid first Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 6.02 and Liens arising by operation of law, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request and a survey if reasonably available with respect to property
outside the United States.

(d) In connection with (i) the formation or acquisition of any direct or
indirect Domestic Subsidiary of Holdings or the Borrower or any direct Foreign
Subsidiary of any Loan Party or (ii) any existing direct or indirect subsidiary
of Holdings or the Borrower becoming a Subsidiary Loan Party, within ten
Business Days after the date of such formation, acquisition or Subsidiary
becoming a Subsidiary Loan Party, notify the Administrative Agent and the
Lenders thereof and, within 20 Business Days after such date or such longer
period as the Administrative Agent shall agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to such subsidiary and with
respect to any Equity Interest in or Indebtedness of such subsidiary owned by or
on behalf of any Loan Party, subject to Section 5.11(g).

(e) If any newly formed or acquired or any existing subsidiary of Holdings or
the Borrower becomes a “first tier” Foreign Subsidiary that is a Material
Subsidiary of any Loan Party, within ten Business Days after the date such
subsidiary becomes such a “first tier” Foreign Subsidiary, notify the
Administrative Agent and the Lenders thereof and, within 20 Business Days after
such date or such longer period as the Administrative Agent shall agree (or such
later date as may be the first practicable date because of delays caused by
foreign legal requirements, despite diligent efforts on the part of the Loan
Parties), cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such subsidiary owned by or on behalf of any
Loan Party, subject to Section 5.11(g).

(f) (i) Furnish to the Administrative Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have

 

-107-



--------------------------------------------------------------------------------

been made, or will have been made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the
applicable Secured Parties (to the extent intended to be created by the Security
Documents) and (ii) promptly notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.11 need not be satisfied with respect to (i) any real property held by
the Borrower or any of the Subsidiaries as a lessee under a lease, (ii) any
Equity Interests acquired after the Restatement Effective Date in accordance
with this Agreement if, and to the extent that, and for so long as (A) such
Equity Interests constitute less 100% of all applicable Equity Interests of such
person and the persons holding the remainder of such Equity Interests are not
Affiliates, (B) doing so would violate or require a consent (that could not be
readily obtained without undue burden on the Loan Parties) under applicable law
or regulations or a contractual obligation binding on such Equity Interests,
including with regard to any Insurance Subsidiary and any future Banking
Subsidiary and (C) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Equity Interests,
(iii) any assets acquired after the Restatement Effective Date, to the extent
that, and for so long as, taking such actions would violate a contractual
obligation binding on such assets that existed at the time of the acquisition
thereof and was not created or made binding on such assets in contemplation or
in connection with the acquisition of such assets (except in the case of assets
acquired with Indebtedness permitted pursuant to Section 6.01(i) that is secured
by a Lien permitted pursuant to Section 6.02(i) or (j), (iv) any Unrestricted
Subsidiary and (v) any Subsidiary or asset with respect to which the
Administrative Agent determines that the cost of the satisfaction of the
Collateral and Guarantee Requirement or the provisions of this Section 5.11 with
respect thereto exceeds the value of the security afforded thereby; provided,
that, upon the reasonable request of the Administrative Agent, Holdings and the
Borrower shall, and shall cause any applicable Subsidiary to, use commercially
reasonable efforts to have waived or eliminated any contractual obligation of
the types described in clauses (ii) and (iii) above.

(h) In the event that any requirement set forth in Section 4.02(e) (as it
pertains to clause(a)(iii) of the definition of “Collateral and Guarantee
Requirement”) has not been satisfied in full on or prior to the Restatement
Effective Date, cause such requirement to be satisfied as promptly as
practicable after the Restatement Effective Date and, in any event, cause all
such requirements to be satisfied not later than five Business Days following
the Restatement Effective Date (or such later date, as the Administrative Agent
may agree, in its sole discretion, because of delays despite diligent efforts).

SECTION 5.12. Fiscal Year; Accounting. In the case of the Borrower, cause its
fiscal year to end on December 31.

SECTION 5.13. Rating. In the case of the Borrower, use commercially reasonable
efforts to maintain ratings from each of Moody’s and S&P for the Term Loans.

SECTION 5.14. Lender Meetings. In the case of the Borrower, upon the request of
the Administrative Agent, (a) participate in a meeting of the Administrative
Agent and the Lenders once during each fiscal year to be held at such time and
location as may be agreed upon by the Borrower and the Administrative Agent, and
(b) to the extent that the Borrower has not

 

-108-



--------------------------------------------------------------------------------

already participated in or scheduled a similar conference call for such quarter
in connection with the delivery of its financial statements under the Senior
Notes, the Senior Subordinated Notes, the Extended Senior Subordinated Notes
and/or the Affinion Investments Notes, participate in a telephonic conference
call with the Administrative Agent and the Lenders quarterly at such time as may
be agreed upon by the Borrower and the Administrative Agent.

SECTION 5.15. Compliance with Material Contracts. Perform and observe all of the
terms and conditions of each material agreement to be performed or observed by
it, maintain each such material agreement in full force and effect, enforce each
such material agreement in accordance with its terms, except where the failure
to do so, either individually or in the aggregate, could not be reasonably
likely to have a Material Adverse Effect.

ARTICLE VI

Negative Covenants

Each of Holdings (solely with respect to Sections 6.08(b) and 6.09) and the
Borrower covenants and agrees with each Lender that, on and after the
Restatement Effective Date, so long as this Agreement shall remain in effect
(other than in respect of contingent indemnification obligations) and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, Holdings will not (solely
with respect to Sections 6.08(b) and 6.09) and the Borrower will not, and will
not cause or permit any of the Material Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness (other than intercompany Indebtedness) of the Subsidiaries
existing, or incurred pursuant to facilities existing, on the Restatement
Effective Date and set forth on Schedule 6.01 and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness or, without duplication,
replacements of such facilities that would constitute Permitted Refinancing
Indebtedness with respect to such facilities if all Indebtedness available to be
incurred thereunder were outstanding on the date of such replacement;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of the Borrower and the Subsidiaries pursuant to Swap
Agreements permitted by Section 6.12;

(d) Indebtedness of the Borrower and the Subsidiaries owed to (including
obligations in respect of letters of credit or bank guarantees or similar
instruments for the benefit of) any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such person, in each case, provided in the
ordinary course of business; provided, that upon the incurrence of Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed not later than 30 days following such
incurrence;

 

-109-



--------------------------------------------------------------------------------

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that (i) Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party owing to the Borrower or any
Subsidiary Loan Party shall be subject to Section 6.04(b), and (ii) Indebtedness
of the Borrower to any Subsidiary and Indebtedness of any other Loan Party to
any Subsidiary that is not a Subsidiary Loan Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

(f) Indebtedness of the Borrower and the Subsidiaries in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees and
similar obligations, in each case, reasonably required in the conduct of the
business (giving effect to any growth or expansion of such business permitted
hereunder), including those incurred to secure health, safety, insurance and
environmental obligations of the Borrower and its Subsidiaries as conducted in
accordance with good and prudent business industry practice and otherwise as
permitted by the Loan Documents;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (i) such Indebtedness (other
than credit or purchase cards) is extinguished within 10 Business Days of
notification to the Borrower of its incurrence and (ii) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Restatement Effective
Date or a person merged into or consolidated with the Borrower or any Subsidiary
after the Restatement Effective Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness, in each case, exists at the time
of such acquisition, merger or consolidation and is not created in contemplation
of such event and where such acquisition, merger or consolidation is permitted
by this Agreement, and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided, that the aggregate principal amount of
such Indebtedness at the time of, and after giving effect to, such acquisition,
merger or consolidation, such assumption or such incurrence, as applicable
(together with Indebtedness outstanding pursuant to this paragraph (h) or
paragraph (i) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03), would not exceed $115,000,000
in the aggregate;

(i) (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, (ii) any Permitted Refinancing Indebtedness in respect thereof, and
(iii) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, collectively, in an aggregate principal amount that at the time
of, and after giving effect to, the incurrence thereof (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01 or this
paragraph (i) and the Remaining Present Value of leases permitted under
Section 6.03) would not exceed $115,000,000 in the aggregate;

 

-110-



--------------------------------------------------------------------------------

(j) Indebtedness in respect of (i) the Senior Notes outstanding on the
Restatement Effective Date, (ii) the Senior Subordinated Notes outstanding on
the Amendment No. 3 Effective Date, (iii) the Affinion Investments Notes
outstanding on the Amendment No. 3 Effective Date, (iv) the Extended Senior
Subordinated Notes outstanding on the Amendment No. 3 Effective Date and (v) any
Permitted Refinancing Indebtedness incurred to Refinance such Senior Notes,
Senior Subordinated Notes, Extended Senior Subordinated Notes or Affinion
Investments Notes;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount at any time outstanding pursuant to this paragraph (k) not in
excess of $110,000,000;

(l) Guarantees by the Borrower or any Subsidiary of any Indebtedness of the
Borrower or any Subsidiary expressly permitted to be incurred under this
Agreement; provided, that, notwithstanding anything to the contrary in this
Section 6.01, (i) the Borrower and the Subsidiary Loan Parties shall not
Guarantee the Indebtedness of any Subsidiary that is not a Subsidiary Loan Party
unless such Guarantee is permitted under Section 6.04, (ii) any Guarantees by
the Borrower or any Subsidiary Loan Party under this Section 6.01(m) of any
other Indebtedness of a person that is subordinated to other Indebtedness of
such person shall be expressly subordinated to the Obligations on terms not less
favorable to the Lenders than the subordination terms of such other
Indebtedness, (iii) no Subsidiary shall Guarantee the Senior Notes, the Senior
Subordinated Notes, the Extended Senior Subordinated Notes or the Affinion
Investments Notes unless such Subsidiary is also a Subsidiary Loan Party in
compliance with the Collateral and Guarantee Requirement, (iv) neither Affinion
Investments nor Affinion Investments II shall Guarantee the Senior Notes or any
other obligations under the Senior Notes Documents (or any Permitted Refinancing
in respect thereof) and (v) no Subsidiary (other than Affinion Investments II)
shall Guarantee the Affinion Investment Notes Documents;

(m) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition,
in each case, to the extent such obligation or transaction is permitted by this
Agreement;

(n) reimbursement and similar obligations of Subsidiaries in respect of letters
of credit or bank guarantees (other than Letters of Credit issued pursuant to
Section 2.05) having an aggregate face amount not in excess of $12,000,000;

(o) Indebtedness of the Borrower and the Subsidiaries supported by a Letter of
Credit, in a principal amount not in excess of the stated amount of such Letter
of Credit;

(p) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) to the extent constituting Indebtedness, all premium (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on Indebtedness otherwise permitted to be incurred pursuant
to this Section 6.01;

 

-111-



--------------------------------------------------------------------------------

(r) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by Lenders and, in each
case, established for the Borrower’s and such Subsidiaries’ ordinary course of
operations (such Indebtedness, the “Overdraft Line”), which Indebtedness may be
secured as, but only to the extent, provided in Section 6.02(b) and in the
Security Documents (it being understood, however, that for a period of 90
consecutive days during each fiscal year of the Borrower the outstanding
principal amount of Indebtedness under the Overdraft Line shall not exceed
$30,000,000);

(s) deposits raised by any Material Subsidiary that is subject to state and/or
federal banking regulations that constitute Indebtedness owing to such depositor
and any discounts or borrowing by such Material Subsidiary;

(t) up to $50,000,000 in aggregate principal amount of Indebtedness of Foreign
Subsidiaries that are not Loan Parties at any time outstanding; provided, that
to the extent that the terms of such Indebtedness are permitted hereunder, any
increase in the amount of such Indebtedness as a result of capitalized or
paid-in-kind interest or accreted principal on such Indebtedness pursuant to
such terms shall not constitute a further issuance or incurrence of Indebtedness
for purposes of this Section 6.01(t);

(u) Indebtedness consisting of earn-outs and obligations of the Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder;

(v) Indebtedness incurred by the Borrower or any of its Subsidiaries to fund
losses, damages, liabilities, claims, costs and expenses (including attorney’s
fees, interest, penalties, judgments and settlements, collectively, “Losses”),
by reason of any litigation disclosed in this Agreement (including the schedules
hereto) or the Offering Circular, including the financial statements included
therein, or relating to the same facts and circumstances as disclosed; provided,
that, as certified in an Officer’s Certificate executed by a Responsible Officer
of the Borrower (i) the Borrower has provided to Cendant a notice in respect of
such losses and has a reasonable good faith belief that it its entitled to be
indemnified by Cendant pursuant to the Purchase Agreement in respect of such
losses and (ii) the Indebtedness incurred pursuant to this clause (v) is in an
amount equal to or less than the amount of the losses for which indemnification
is claimed; provided, further, that (i) after 30 days of the Borrower receiving
funds in satisfaction of such indemnity or (ii) if Cendant gives written notice
to the Borrower or any Subsidiary Loan Party that it disputes the Borrower’s
entitlement to such indemnity with respect to such losses and (A) such dispute
is not challenged by the Borrower within 30 days of receipt of such notice or
(B) there is a final judgment of a court of competent jurisdiction confirming
that the Borrower is not entitled to such indemnity, which judgment is not
discharged, waived or stayed for a period of 60 days, any amounts incurred
pursuant to this clause (v) in respect of such indemnity that remain outstanding
shall no longer be permitted under this clause (v) and shall be deemed to be
incurred on such date;

(w) Indebtedness consisting of an unsecured corporate purchase card program in
an aggregate amount at any time outstanding pursuant to this paragraph (w) not
in excess of $45,000,000; and

(x) (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan Party
so long as (A) no Default or Event of Default shall have occurred and be
continuing

 

-112-



--------------------------------------------------------------------------------

or would result therefrom, and (B) immediately after giving effect to the
issuance, incurrence or assumption of such Indebtedness, on a Pro Forma Basis,
(x) the Consolidated Leverage Ratio, calculated as of the last day of the most
recently completed and Reported fiscal quarter, shall not exceed 5.00 to 1.00,
and (y) the Interest Coverage Ratio, calculated as of the last day of the most
recently completed and Reported fiscal quarter, shall not be less than 2.00 to
1.00, and (ii) Permitted Refinancing Indebtedness in respect thereof.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower or any Subsidiary of the Borrower) at the time owned by it or on
any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Subsidiaries existing on the Restatement
Effective Date and set forth on Schedule 6.02(a); provided, that (i) such Liens
shall secure only those obligations that they secure on the Restatement
Effective Date (and Permitted Refinancing Indebtedness in respect thereof
permitted by Section 6.01(a)) and shall not subsequently apply to any other
property or assets of the Borrower or any Subsidiary and (ii) in the case of a
Lien securing Permitted Refinancing Indebtedness, any such Lien is permitted,
subject to compliance with clause (e) of the definition of the term “Permitted
Refinancing Indebtedness”;

(b) any Lien created under the Loan Documents, the Overdraft Line or permitted
in respect of any Mortgaged Property by the terms of the applicable Mortgage;
provided, however, in no event shall the holders of the Indebtedness under the
Overdraft Line have the right to receive proceeds in respect of a claim in
excess of $30,000,000 in the aggregate, together with (i) any accrued and unpaid
interest in respect of Indebtedness under the Overdraft Line and (ii) any
accrued and unpaid fees and expenses owing by the Subsidiaries under the
Overdraft Line from the enforcement of any remedies available to the Secured
Parties under all of the Loan Documents;

(c) any Lien on any property or asset of the Borrower or any Subsidiary
(i) securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h) or (ii) acquired after the Restatement Effective Date in a
transaction permitted by this Agreement; provided, that such Lien (A) does not
apply to any other property or assets of Holdings, the Borrower or any of the
Subsidiaries not securing such Indebtedness or other obligations owing to the
same financier as the financier of such Indebtedness or other obligations or to
any person to which such financier has assigned such Indebtedness or other
obligations, at the date of the acquisition of such property or asset (other
than after acquired property subjected to a Lien securing Indebtedness incurred
prior to such date and which Indebtedness is permitted hereunder, such
Indebtedness owing to the same financier as the financier of such Indebtedness
at the date of the acquisition, that require a pledge of after acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (B) such Lien is not created in contemplation of or in
connection with such acquisition, (C) in the case of a Lien securing Permitted
Refinancing Indebtedness, any such Lien is permitted, subject to compliance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”
and (D) in the case of clause (ii) of this Section 6.02(c), (x) after giving

 

-113-



--------------------------------------------------------------------------------

effect to any such Lien and the incurrence of Indebtedness, if any, secured by
such Lien is created, incurred, acquired or assumed (or any prior Indebtedness
becomes so secured) on a Pro Forma Basis, the Senior Secured Leverage Ratio,
calculated as of the last day of the most recently ended and Reported fiscal
quarter, shall be less than or equal to 2.75 to 1.00, (y) at the time of the
incurrence of such Lien and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(z) the Indebtedness or other obligations secured by such Lien are otherwise
permitted by this Agreement;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, Holdings, the Borrower or any Subsidiary shall have set
aside on its books reserves in accordance with GAAP;

(f) (i) deposits and other Liens made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, the Borrower or any
Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
public utilities, and other obligations of a like nature (including letters of
credit in lieu of any such bonds or to support the issuance thereof) incurred by
Holdings, the Borrower or any Subsidiary in the ordinary course of business,
including those incurred to secure health, safety, insurance and environmental
obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions, easements, trackage rights, leases
(other than Capital Lease Obligations), licenses, special assessments,
rights-of-way, restrictions on or agreements dealing with the use of real
property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements);
provided, that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the

 

-114-



--------------------------------------------------------------------------------

Indebtedness secured thereby is created, within 270 days after such acquisition,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of such
equipment or other property or improvements at the time of such acquisition or
construction, including transaction costs incurred by the Borrower or any
Subsidiary in connection with such acquisition, and (iv) such security interests
do not apply to any other property or assets of Holdings, the Borrower or any
Subsidiary (other than to accessions to such equipment or other property or
improvements but not to other parts of the property to which any such
improvements are made); provided, further, that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender; provided, further, that
individual financings of equipment provided by a single lender may be
cross-collateralized to other financings of equipment provided solely by such
lender; provided, still further, that such security interest shall not be
required to secure Indebtedness under Section 6.01(i), if (A) after giving
effect to any such Lien and the incurrence of Indebtedness secured by such Lien
is created, incurred, acquired or assumed (or any prior Indebtedness becomes so
secured) on a Pro Forma Basis, the Senior Secured Leverage Ratio, calculated as
of the last day of the most recently completed and Reported fiscal quarter,
shall be less than or equal to 3.00 to 1.00 (ii) at the time of the incurrence
of such Lien and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing or would result therefrom, and (iii) the
Indebtedness or other obligations secured by such Lien are otherwise permitted
by this Agreement;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j); provided, that such Liens, to the extent that they secure
aggregate amounts of more than $40,000,000, shall be discharged within 60 days
of the creation thereof;

(l) other Liens with respect to property or assets of the Borrower or any
Subsidiary not constituting, or required to constitute, Collateral for the
Obligations; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) on a Pro
Forma Basis, the Senior Secured Leverage Ratio, calculated as of the last day of
the most recently completed and Reported fiscal quarter, shall be less than or
equal to 3.00 to 1.00 (ii) at the time of the incurrence of such Lien and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (iii) the Indebtedness or other
obligations secured by such Lien are otherwise permitted by this Agreement;

(m) Liens disclosed by the title insurance policies delivered on or subsequent
to the Restatement Effective Date and pursuant to Section 5.11 and any
replacement, extension or renewal of any such Lien; provided, that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

(n) any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Subsidiary in the ordinary course of business;

 

-115-



--------------------------------------------------------------------------------

(o) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(q) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f), (k) or (n) and covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit
and the proceeds and products thereof;

(r) licenses of intellectual property and software that are not material to the
conduct of any of the business lines of the Borrower and the Subsidiaries and
the value of which does not constitute a material portion of the assets of the
Borrower and its Subsidiaries, taken as a whole, and such license does not
materially interfere with the ordinary course of conduct of the business of the
Borrower or any of its Subsidiaries;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(t) Liens on the assets of a Foreign Subsidiary that is not a Loan Party that
secure Indebtedness of such Foreign Subsidiary that is permitted to be incurred
under Section 6.01;

(u) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder with respect to any acquisition that would
constitute an Investment permitted by this Agreement;

(v) Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business;

(w) Liens in favor of the Borrower or any Subsidiary Loan Party;

(x) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(y) Liens of franchisors in the ordinary course of business not securing
Indebtedness;

(z) Liens on not more than $12,000,000 of deposits securing Swap Agreements
permitted to be incurred under Section 6.12;

(aa) Liens securing insurance premium financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(bb) Liens incurred to secure cash management services in the ordinary course of
business; provided, that such Liens are not incurred in connection with, and do
not secure, any borrowings or Indebtedness;

(cc) deposits or other Liens with respect to property or assets of the Borrower
or any Subsidiary; provided, that such property and assets shall have an
aggregate fair market value (valued at the time of creation of the Liens) of not
more than $18,000,000 at any time; and

 

-116-



--------------------------------------------------------------------------------

(dd) leases and subleases not constituting Capital Lease Obligations of real
property not material to the conduct of any business line of the Borrower and
its Subsidiaries granted to others in the ordinary course of business that do
not materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries.

Notwithstanding the foregoing, (i) no Liens shall be permitted to exist,
directly or indirectly, on (a) Pledged Collateral and (b) any Indebtedness of
the Borrower or any Subsidiary to the Borrower or a Domestic Subsidiary (unless
such Indebtedness shall have become subject to a first priority Lien securing
the Obligations), other than Liens in favor of the Administrative Agent for the
benefit of the Secured Parties and Liens permitted by Section 6.02(d) or (p),
and (ii) no Liens over any deposit account of the Borrower or any Subsidiary
Loan Party not in favor of the Administrative Agent for the benefit of the
Secured Parties other than Liens permitted by Sections 6.02(b), (d), (f), (g),
(k), (o)(i), (o)(ii), (p) or (bb) shall be perfected.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that (a) a Sale and Lease-Back Transaction shall be permitted with
respect to property (i) owned by the Borrower or any Domestic Subsidiary that is
acquired after the Restatement Effective Date so long as such Sale and
Lease-Back Transaction is consummated within 270 days of the acquisition of such
property, or (ii) owned by any Foreign Subsidiary that is not a Loan Party
regardless of when such property was acquired, and (b) at the time the lease in
connection therewith is entered into, and after giving effect to the entering
into of such lease, the Remaining Present Value of such lease (together with
Indebtedness outstanding pursuant to paragraphs (h) and (i) of Section 6.01 and
the Remaining Present Value of outstanding leases previously entered into under
this Section 6.03) would not exceed $115,000,000 in the aggregate.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), in any other person, except:

(a) Investments by Holdings in the Equity Interests of the Borrower at any time,
which Equity Interests will constitute Pledged Collateral;

(b) (i) Investments by (x) the Borrower or the Subsidiaries in other
Subsidiaries and Unrestricted Subsidiaries effective as of the Restatement
Effective Date as set forth on Schedule 6.04 and (y) the Borrower in Affinion
Developments, LLC

 

-117-



--------------------------------------------------------------------------------

outstanding on the Amendment No. 3 Effective Date;2 (ii) Investments by the
Borrower or any Subsidiary Loan Party in the Borrower or any Subsidiary Loan
Party; (iii) Investments by any Foreign Subsidiary that is not a Subsidiary Loan
Party in any Foreign Subsidiary that is not a Subsidiary Loan Party; and
(iv) Investments by the Borrower or any Subsidiary Loan Party in any Subsidiary
not otherwise permitted in clause (ii) above or in any Similar Business in an
aggregate amount for all such Investments made or deemed made pursuant to this
Section 6.04(b)(iv) not to exceed (A) the greater of (x) $115,000,000 and (y) 5%
of Consolidated Total Assets plus (B) an amount not to exceed the Available Free
Cash Flow Amount on the date of such Investment as elected by the Borrower to be
applied to this Section 6.04(b)(iv)(B), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Available Free Cash Flow Amount immediately
prior to such election and the amount thereof elected to be so applied;
provided, that intercompany current liabilities incurred in the ordinary course
of business in connection with the cash management operations shall not be
included in calculating the limitation in this Section 6.04(b) at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) (i) loans and advances to employees of Holdings, the Borrower or any
Subsidiary in the ordinary course of business not to exceed $20,000,000 in the
aggregate at any time outstanding (calculated without regard to write-downs or
write-offs thereof) and (ii) advances of payroll payments and expenses to
employees in the ordinary course of business;

(f) (i) accounts receivable arising, and trade credit granted, in the ordinary
course of business, (ii) any securities received in satisfaction or partial
satisfaction of defaulted accounts receivable from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
(iii) any prepayments and other credits to suppliers made in the ordinary course
of business;

(g) Swap Agreements permitted pursuant to Section 6.12;

(h) Investments existing on the Restatement Effective Date and set forth on
Schedule 6.04;

(i) Investments resulting from pledges and deposits referred to in
Sections 6.02(f), (g), (k), (s) and (u);

(j) additional Investments by the Borrower or any of its Subsidiaries having an
aggregate Fair Market Value, taken together with all other Investments made
pursuant to this Section 6.04(j) that are at that time outstanding (after giving
effect to the sale of Investments made pursuant to this Section 6.04(j) to the
extent the proceeds of such sale received by the Borrower and its Subsidiaries
consists of cash and Permitted Investments), not to exceed the greater of
(x) $130,000,000 and (y) 5% of Consolidated Total Assets of the Borrower at the
time of such Investment (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

 

2  New Unrestricted Subsidiary (Affinion Developments, LLC) to be formed to hold
small investment that is currently in Affinion Investments, LLC. That initial
investment was already in existence on the Restatement Effective Date, so was
scheduled on Schedule 6.04.

 

-118-



--------------------------------------------------------------------------------

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(m) intercompany loans and other Investments between Foreign Subsidiaries that
are not Loan Parties;

(n) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property in each case in the ordinary course of business;

(o) (i) the Acquisition and (ii) (x) Investments made by the Borrower or any of
its Subsidiaries on the Amendment No. 3 Effective Date in the form of
contributions of Equity Interests of various Subsidiaries of the Borrower as
contemplated by the Permitted Exchange Transactions and (y) Investments made by
the Borrower in Affinion Investments and Affinion Investments II on the
Amendment No. 3 Effective Date to pay fees and expenses incurred by Affinion
Investments and Affinion Investments II in connection with the consummation of
the Permitted Exchange Transactions;

(p) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(q) Investments of a Subsidiary acquired after the Restatement Effective Date or
of a person merged into or consolidated with a Subsidiary in accordance with
Section 6.05 after the Restatement Effective Date to the extent that (i) such
acquisition, merger or consolidation is permitted under this Section 6.04,
(ii) such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation, and (iii) such Investments were in
existence on the date of such acquisition, merger or consolidation; and

(r) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings; provided, that (i) no Change of Control would result
therefrom, and (ii) such Equity Interests do not constitute Disqualified Stock;

(s) Investments in joint ventures not in excess of $18,000,000 in the aggregate;

(t) Guarantees by (i) the Borrower or any Subsidiary of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case, entered into by any Subsidiary Loan Party in the
ordinary course of business and (ii) any Foreign Subsidiary of operating leases
(other than Capital Lease Obligations) or of obligations that do not constitute
Indebtedness, in each case, entered into by any Foreign Subsidiary in the
ordinary course of business;

(u) Investments made with Excluded Contributions;

(v) Investments in a Banking Subsidiary not in excess of $18,000,000; and

(w) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04).

 

-119-



--------------------------------------------------------------------------------

The amount of Investments made or deemed made pursuant to Section 6.04(b)(iv)
and Section 6.04(j) shall be valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof, but after
deducting any return of capital actually received by the Borrower or the
respective Subsidiary Loan Parties in respect of investments or loans
theretofore made after the Restatement Effective Date by them pursuant to such
Sections or, in the case of Guarantees made by them pursuant to such Sections,
after deducting any reduction in the amount thereof without having made payment
thereunder.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Subsidiary or purchase, lease
or otherwise acquire (in one transaction or a series of transactions) all of any
division, unit or business of any other person, except that this Section shall
not prohibit:

(a) (i) the lease, purchase and sale of inventory in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition of any other
asset in the ordinary course of business by the Borrower or any Subsidiary,
(iii) the sale of obsolete or worn out equipment or other property in the
ordinary course of business by the Borrower or any Subsidiary or (iv) the sale
of Permitted Investments in the ordinary course of business;

(b) if at the time thereof and immediately thereafter no Event of Default shall
have occurred and be continuing or would result therefrom, (i) the merger of any
Subsidiary into the Borrower in a transaction in which the Borrower is the
survivor, (ii) the merger or consolidation of any Domestic Subsidiary into or
with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party and, in the case of each of
clauses (i) and (ii), no person other than the Borrower or Subsidiary Loan Party
receives any consideration, (iii) the merger or consolidation of any Subsidiary
that is not a Subsidiary Loan Party into or with any other Subsidiary that is
not a Subsidiary Loan Party or (iv) the liquidation or dissolution or change in
form of entity of any Subsidiary (other than the Borrower) in accordance with
Section 5.01(a)(ii) if the Borrower determines in good faith that such
liquidation, change in form or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party shall be made in compliance with Section 6.07 and
the aggregate gross proceeds of any such sales, transfers, leases or other
dispositions plus the aggregate gross proceeds of any or all assets sold,
transferred or leased in reliance upon paragraph (h) below shall not exceed, in
any fiscal year of the Borrower, the greater of $110,000,000 and 5% of
Consolidated Total Assets as of the end of the immediately preceding fiscal
year;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
Dividends permitted by Section 6.06;

(f) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Borrower and the Subsidiaries as a whole, as determined in good faith by
the

 

-120-



--------------------------------------------------------------------------------

management of the Borrower, which in the event of a swap with a Fair Market
Value in excess of (x) $15,000,000 shall be evidenced by a certificate from a
Responsible Officer of the Borrower and (y) $35,000,000 shall be set forth in a
resolution approved in good faith by at least a majority of the Board of
Directors of the Borrower;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided, that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (h) plus the aggregate
gross amount of such proceeds in reliance upon clause (i) in the proviso to
Section 6.05(c) above shall not exceed, in any fiscal year of the Borrower, the
greater of $110,000,000 and 5% of Consolidated Total Assets as of the end of the
immediately preceding fiscal year; provided, further, that the Net Proceeds
thereof are applied in accordance with Section 2.11(b);

(i) any Permitted Business Acquisition or merger or consolidation in order to
effect a Permitted Business Acquisition; provided, that following any such
merger or consolidation (i) involving the Borrower, the Borrower is the
surviving corporation, (ii) involving a Domestic Subsidiary, the surviving or
resulting entity shall be a Subsidiary Loan Party that is a Wholly Owned
Subsidiary and (iii) involving a Foreign Subsidiary, the surviving or resulting
entity shall be a Wholly Owned Subsidiary;

(j) non-exclusive licensing and cross-licensing arrangements involving any
technology or other intellectual property of the Borrower or any Subsidiary in
the ordinary course of business and other licensing and cross-licensing
arrangements involving any technology or other intellectual property of the
Borrower or any Subsidiary that are not material to the conduct of any of the
business lines of the Borrower and the Subsidiaries, and the value of which does
not constitute a material portion of the assets of the Borrower and its
Subsidiaries, taken as a whole, and that are not material to the ordinary course
of conduct of the business of the Borrower or any of its Subsidiaries;

(k) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(l) sales, leases or other dispositions of inventory, equipment or other assets
(excluding Equity Interests, assets constituting a business division, unit, line
of business, all or substantially all of the assets of any Material Subsidiary,
Sale and Lease-Back Transactions and receivables) of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries; provided, that the Net Proceeds thereof are applied in accordance
with Section 2.11(b);

(m) the sale, transfer or other disposition by the Borrower or any of its
Subsidiaries of the Netcentives Assets to Holdings or any Affiliate of Holdings
on the Closing Date, including pursuant to Section 6.06(g);

(n) any Subsidiary Spin-off, to the extent Net Proceeds received are used to
repay the Loans in accordance with Section 2.11(a) or, subject to Section 6.09,
to repay or redeem the Senior Notes, the Senior Subordinated Notes, the Extended
Senior Subordinated Notes or the Affinion Investment Notes; and

(o) any sale of Equity Interests in, or other securities of, an Unrestricted
Subsidiary.

 

-121-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (except as permitted to Loan Parties pursuant to Section 6.05(c))
unless such disposition is for Fair Market Value, and (iii) no sale, transfer or
other disposition of assets shall be permitted by paragraph (a), (d), (h) or
(l) of this Section 6.05 unless such disposition is for at least 75% cash
consideration; provided, that for purposes of clause (i), the amount of any
secured Indebtedness of the Borrower or any Subsidiary or other Indebtedness of
a Subsidiary that is not a Loan Party (as shown on the Borrower’s or such
Subsidiary’s most recent balance sheet or in the notes thereto) that is assumed
by the transferee of any such assets shall be deemed to be cash.

SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make, directly or indirectly, any other distribution
(by reduction of capital or otherwise), whether in cash, property, securities or
a combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional Equity Interests (other than Disqualified Stock) of the person
paying such dividends or distributions) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value (or permit any subsidiary of the
Borrower to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests of the person redeeming, purchasing, retiring or acquiring such
shares) (any of the foregoing dividends, distributions, redemptions,
repurchases, retirements, other acquisitions or setting aside of amounts,
“Dividends”); provided, however, that:

(a) (i) any Subsidiary may declare and pay dividends to, or make other
distributions to, the Borrower or any Subsidiary that is a direct parent of such
Subsidiary and, if not a Wholly Owned Subsidiary, to each other direct owner of
Equity Interests of such Subsidiary on a pro rata basis (or more favorable basis
from the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests; and (ii) to the extent permitted by Section 6.04, any
Subsidiary that is not a Wholly Owned Subsidiary may repurchase its Equity
Interests from any owner of the Equity Interests of such Subsidiary that is not
the Borrower or a Subsidiary;

(b) the Borrower may declare and pay dividends or make other distributions to
Holdings in respect of (i) overhead, legal, accounting and other professional
fees and expenses of Holdings and actual Tax liabilities of Holdings for the
consolidated group of which Holdings is parent to the extent that Holdings, and
not the Borrower, (A) files a consolidated U.S. federal tax return that includes
the Borrower and its Subsidiaries in an amount not to exceed the amount that the
Borrower and its Subsidiaries would have been required to pay in respect of
federal, state or local taxes, as the case may be, in respect of such year if
the Borrower and its Subsidiaries had paid such taxes directly as a stand-alone
taxpayer or stand-alone group, and (B) actually pays, or will pay, as the
consolidated tax payor, such taxes for the Borrower and its Subsidiaries, it
being agreed that if such dividends and distributions are paid to Holdings and
Holdings does not make such consolidated tax payments on the date when the
Borrower and its subsidiaries are required to pay such taxes, such failure shall
be an Event of Default that shall continue until all such taxes are paid,
(ii) fees and expenses related to any public offering or private placement of
equity securities of Holdings that is not consummated and maintaining the
corporate existence of the special purpose Unrestricted Subsidiary

 

-122-



--------------------------------------------------------------------------------

formed to own the Netcentives Assets, (iii) other fees and expenses in
connection with the maintenance of its existence and its ownership of the
Borrower, and (iv) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, in order to permit Holdings to make
(A) payments permitted by Section 6.07(b) and (B) interest payments in respect
of Indebtedness of Holdings permitted by Section 6.09 (other than Guarantees of
Indebtedness of the Borrower or any of its Subsidiaries);

(c) the Borrower may declare and pay dividends or make other distributions to
Holdings in order to enable Holdings to purchase or redeem Equity Interests of
Holdings (including related stock appreciation rights or similar securities)
held by then present or former directors, consultants, officers or employees of
Holdings, the Borrower or any of the Subsidiaries or by any Plan upon such
person’s death, disability, retirement or termination of employment or under the
terms of any such Plan or any other agreement under which such shares of stock
or related rights were issued; provided, that the aggregate amount of dividends
for such purchases or redemptions under this Section 6.06(c) shall not exceed
(i) in any fiscal year (A) $15,000,000 (plus any amounts carried over from prior
years, up to $30,000,000 in the aggregate) plus (B) Excluded Equity Proceeds
received from directors, consultants, officers or employees of Holdings, the
Borrower or any Subsidiary in connection with permitted employee compensation
and incentive arrangements as set forth in a certificate of a Responsible
Officer of the Borrower, which, if not used in any fiscal year, may be carried
forward to any fiscal calendar year, and (ii)amounts received in respect of key
man life insurance policy proceeds;

(d) any person may make noncash repurchases of Equity Interests deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;

(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any person may make additional dividends or other
distributions in an aggregate amount with all other Dividends and other
distributions made pursuant to this clause (e) not to exceed $40,000,000;

(f) any person may make distributions to minority shareholders of any subsidiary
that is acquired pursuant to a Permitted Business Acquisition pursuant to
appraisal or dissenters’ rights with respect to shares of such subsidiary held
by such shareholders;

(g) the Borrower may declare and pay dividends to Holdings (i) on the Closing
Date consisting solely of the Netcentives Assets or (ii) from amounts received
from a concurrent dividend or other distribution or other concurrent payment
from the special purpose Unrestricted Subsidiary formed to own the Netcentives
Assets for so long as such person remains an Unrestricted Subsidiary; provided,
that no Default or Event of Default shall have occurred and be continuing or
would result therefrom;

(h) the Borrower may elect to declare and pay dividends to Holdings in an amount
not to exceed the excess, if any, of the Available Free Cash Flow Amount, such
election to be specified as provided in a written notice of a Responsible
Officer of the Borrower calculating in reasonable detail the amount of (x) the
aggregate total amount of all Dividends paid to Holdings pursuant to this clause
(h) and pursuant to clause (l) of this Section 6.06 from the Restatement
Effective Date through the date of such election, and (y) Available Free Cash
Flow Amount immediately prior to such election and the

 

-123-



--------------------------------------------------------------------------------

amount thereof elected to be so applied; provided, that (i) no Default or Event
of Default shall have occurred and be continuing or would result therefrom and
any related transactions (including, without limitation, the incurrence of any
Indebtedness), and (ii) for any such Dividend, immediately after giving effect
to the payment of such Dividend and any related transactions (including, without
limitation, the incurrence of any Indebtedness) on a Pro Forma Basis (x) the
Consolidated Leverage Ratio, calculated as of the last day of the most recently
completed and Reported fiscal quarter, shall not exceed 5.00 to 1.00, and
(y) the Interest Coverage Ratio, calculated as of the last day of the most
recently completed and Reported fiscal quarter, shall not be less than 2.00 to
1.00;

(i) the Borrower or any Subsidiary may make any Dividend on the Closing Date
used to fund the Transactions and the fees and expenses related thereto or made
in connection with the consummation of the Transactions as described in the
Offering Circular (including payments made pursuant to or as contemplated by the
Transaction Documents, as in effect on the Closing Date);

(j) the Borrower or any Subsidiary may make payments of cash, or dividends,
distributions or advances to allow such person to make payments of cash, in lieu
of the issuance of fractional shares upon exercise of warrants or upon the
conversion or exchange of Equity Interests of such person; provided, however,
that the aggregate amount of such payments, dividends, distributions or advances
shall not exceed $5,000,000; and

(k) after a Qualifying IPO, the Borrower may make Dividends to Holdings so that
Holdings or any parent entity may make Dividends to its equity holders in an
amount equal to 6.0% per annum of the net proceeds from any public offering of
Equity Interests of the Borrower, Holdings or any parent entity; and

(l) the Borrower may declare and pay dividends to Holdings to enable Holdings to
make payments or purchases in respect of any Indebtedness of Holdings; provided,
that (i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and any related transactions (including, without
limitation, the incurrence of any Indebtedness), and (ii) other than with
respect to payments or purchases in respect of the Existing Holdings Notes that
remain outstanding after the consummation of the Permitted Exchange Transactions
on the Amendment No. 3 Effective Date, for any such Dividend, immediately after
giving effect to the payment of such Dividend and any related transactions
(including, without limitation, the incurrence of any Indebtedness) on a Pro
Forma Basis, the Consolidated Leverage Ratio, calculated as of the last day of
the most recently completed and Reported fiscal quarter, shall not exceed 5.00
to 1.00.

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates, unless such transaction is (i) otherwise expressly permitted
(or required) with such Affiliates or holders under this Agreement or (ii) upon
terms no less favorable to the Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate; provided, that this clause (ii) shall not apply to (A) the
payment to the Fund of the monitoring and management and transaction fees and
expenses referred to in  paragraph (b) below or fees and expenses payable on the
Closing Date, (B) the indemnification

 

-124-



--------------------------------------------------------------------------------

of directors of Holdings, the Borrower or the Subsidiaries in accordance with
customary practice or (C) to the extent otherwise permitted under this Agreement
(each of which shall not be prohibited by this Section 6.07), the following:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, deferred compensation agreements, stock options and
stock ownership plans or similar employee benefit plans approved by the Board of
Directors of Holdings;

(ii) loans or advances to employees of Holdings, the Borrower or any of the
Subsidiaries in accordance with Section 6.04(e);

(iii) transactions among the Borrower and the Subsidiary Loan Parties and
transactions among the Subsidiary Loan Parties;

(iv) the payment of fees and indemnities to directors, officers, employees and
consultants of Holdings, the Borrower and the Subsidiaries in the ordinary
course of business;

(v) the existence of, or the performance by the Borrower or any of its
Subsidiaries of its obligations under the terms of, the Transaction Documents,
agreements set forth on Schedule 6.07 and any amendment thereto or similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Subsidiaries of
its obligations under, any future amendment to any such existing agreement or
under any similar agreement entered into after the Closing Date shall only be
permitted by this clause (v) to the extent that the terms of any such existing
agreement together with all amendments thereto, taken as a whole, or new
agreement are not otherwise more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Closing Date;

(vi) transactions to effect the Transactions and the payment of all fees and
expenses related to the Transactions, as described herein or contemplated by the
Transaction Documents;

(vii) any employment agreements entered into by Holdings, the Borrower or any of
the Subsidiaries in the ordinary course of business;

(viii) transactions permitted by, and complying with, the provisions of,
Section 6.04;

(ix) transactions permitted by, and complying with, the provisions of,
Section 6.05;

(x) transactions permitted by, and complying with the provisions of,
Section 6.06;

(xi) any purchase by the Permitted Holders or any director, officer, employee or
consultant of the Borrower or Holdings of Equity Interests of Holdings or any
contribution by Holdings to, or purchases of, equity capital of the Borrower;
provided that any Equity Interests of the Borrower shall be pledged to the
Administrative Agent on behalf of the Lenders pursuant to the Holdings Guarantee
and Pledge Agreement;

(xii) provided no Default or Event of Default shall have occurred and be
continuing or would result therefrom, payments by Holdings, the Borrower or any
of the Subsidiaries to the Fund or any Fund Affiliate made for any customary
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by the majority of the
Board of Directors of Holdings, in good faith;

 

-125-



--------------------------------------------------------------------------------

(xiii) payments or loans (or cancellation of loans) to employees or consultants
that are (A) approved by a majority of the Board of Directors or the managing
member of the Borrower in good faith, (B) made in compliance with applicable law
and (C) otherwise permitted under this Agreement;

(xiv) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xv) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower and Holdings from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing that is
(A) in the good faith determination of the Borrower qualified to render such
letter and (B) reasonably satisfactory to the Administrative Agent, which letter
states that such transaction is on terms that are no less favorable to the
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate;

(xvi) subject to paragraph (b) below, the payment of all fees, expenses, bonuses
and awards related to the Transactions and expressly required by the Purchase
Agreement and the payment of any fees to the Fund or any Fund Affiliate to the
extent contemplated by the Offering Circular on the Closing Date and thereafter,
as otherwise permitted by Section 6.07(b);

(xvii) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xviii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice;

(xix) transactions between Holdings, the Borrower or any of its Subsidiaries and
any person that is an Affiliate solely by virtue of having a director who is
also a director of Holdings, the Borrower or any direct or indirect parent
company of the Borrower, provided, however, that such director abstains from
voting as a director of Holdings or the Borrower or such direct or indirect
parent company, as the case may be, on any matter involving such other person;

(xx) intercompany transactions for the purpose of improving the consolidated tax
efficiency of the Borrower and the Subsidiaries;

(xxi) the termination of management agreements and payments in connection
therewith at the net present value of future payments;

(xxii) transactions among Subsidiaries that are not otherwise prohibited under
this Agreement;

(xxiii) entering into tax sharing agreements or arrangements approved by the
Board of Directors of Holdings or the Borrower;

(xxiv) any agreements or arrangements between a third party and an Affiliate of
the Borrower that are acquired or assumed by the Borrower or any Subsidiary in

 

-126-



--------------------------------------------------------------------------------

connection with an acquisition or merger of such third party (or assets of such
third party) by or with the Borrower or any Subsidiary; provided, that (A) such
acquisition or merger is permitted under this Agreement and (B) such agreements
or arrangements are not entered into in contemplation of such acquisition or
merger or otherwise for the purpose of avoiding the restrictions imposed by this
Section 6.07; and

(xxv) any contribution to the capital of the Borrower by Holdings.

(b) Make any payment of or on account of monitoring or management or similar
fees payable to the Fund or any Fund Affiliate unless no Default or Event of
Default has occurred and is continuing and the aggregate amount of such payments
in any fiscal year does not exceed the sum of (i) the lesser of (x) $3,500,000
and (y) 2% of EBITDA of the Borrower and the Subsidiaries on a consolidated
basis for the immediately preceding fiscal year, plus (ii) any deferred fees,
plus (iii) 2% of the value of transactions with respect to which the Fund or any
Fund Affiliate provides any transaction, advisory or other services; provided,
that this Section 6.07(b) shall not restrict the payment of any fees to the Fund
or any Fund Affiliate on the Closing Date to the extent contemplated by the
Offering Circular.

SECTION 6.08. Business of Holdings, the Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than:

(a) in the case of the Borrower and any Material Subsidiary, (i) any business or
business activity conducted by any of them on the Restatement Effective Date and
any business or business activities incidental or related thereto, (ii) any
business or business activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto, including the
consummation of the Restatement Transactions, (iii) any business or business
activity that the senior management of the Borrower deems beneficial for the
Borrower or such Subsidiary, (iv) any business or business activity of any
person acquired pursuant to a Permitted Business Acquisition or (v) the
formation and maintenance of one or more Banking Subsidiaries; and

(b) in the case of Holdings, (i) ownership of the Equity Interests in the
Borrower and Equity Interests of a special purpose person formed to own the
Netcentives Assets, together with activities directly related thereto, and
(A) Holdings shall own no assets other than such Equity Interests, its books and
records, deposit accounts of Holdings existing prior to the Restatement
Effective Date, any replacement deposit accounts or additional deposit accounts
entered into in the ordinary course of Holdings’ business, all cash deposits
held therein, and cash paid to Holdings in accordance with the terms hereof, and
(B) Holdings shall not grant a Lien on any of its assets other than Liens
created pursuant to the Loan Documents, Permitted Holdings Liens and ordinary
course Liens incurred under customary deposit account agreements entered into by
Holdings with respect to deposit accounts existing prior to the Restatement
Effective Date (and any replacement deposit accounts entered into in the
ordinary course of Holdings’ business); (ii) performance of its obligations
under and in connection with the Loan Documents, the Purchase Agreement and the
other agreements contemplated by the Purchase Agreement, the Holdings Credit
Agreement (and the documentation entered into by Holdings with respect to any
Permitted Refinancing Indebtedness in respect of the Holdings Credit Agreement),
and any Indebtedness incurred by Holdings; (iii) issuance of Equity Interests;
(iv) activities in connection with the ownership of the Equity Interests of a
special purpose person formed to own the Netcentives Assets, including the sale
or disposition thereof; (v) as otherwise required by law;

 

-127-



--------------------------------------------------------------------------------

and (vi) holding any cash received in accordance with the terms hereof and
investing such proceeds in Permitted Investments. Notwithstanding anything
contained in this clause (b), Holdings shall be permitted to incur Indebtedness,
incur Permitted Holdings Liens and to engage in any business activity necessary
or incidental to the performance of its obligations under any such Indebtedness
permitted to be incurred by Holdings, including, but not limited to, opening or
closing deposit accounts, transferring cash between accounts, making payments of
principal, interest and fees thereunder, purchasing or acquiring such
Indebtedness and providing required notices.

(b) in the case of Affinion Investments, (i) ownership of the Extended Senior
Subordinated Notes (and Permitted Refinancing Indebtedness in respect thereof)
and the Equity Interests in Foreign Subsidiaries of the Borrower owned on the
Amendment No. 3 Effective Date representing, in the case of any such
“first-tier” Foreign Subsidiary, not more than 35% of the voting power and
economic value of all of the issued and outstanding Equity Interests of such
Foreign Subsidiary (other than as required by applicable local law), together
with activities directly related thereto (including receiving and holding any
distributions or dividends with respect to such Equity Interests), and
(A) Affinion Investments shall own no assets other than such Extended Senior
Subordinated Notes (and Permitted Refinancing Indebtedness in respect thereof),
such Equity Interests, its books and records, deposit accounts existing prior to
the Amendment No. 3 Effective Date, any replacement deposit accounts or
additional deposit accounts entered into in the ordinary course of its business,
all cash deposits held therein, and cash paid to Affinion Investments pursuant
to the Extended Senior Subordinated Notes Documents (and the documentation
governing Permitted Refinancing Indebtedness in respect thereof), (B) Affinion
Investments shall not grant a Lien on any of its assets other than Liens created
pursuant to the Loan Documents and ordinary course Liens incurred under
customary deposit account agreements entered into by Affinion Investments with
respect to deposit accounts existing prior to the Amendment No. 3 Effective Date
(and any replacement deposit accounts entered into in the ordinary course of its
business) and Liens permitted pursuant to Section 6.02(d) and (C) Affinion
Investments shall not incur any Indebtedness other than under, and pursuant to,
the Loan Documents and the Affinion Investments Notes Documents (and the
documentation governing Permitted Refinancing Indebtedness in respect thereof);
(ii) performance of its obligations under and in connection with the Loan
Documents, the Extended Senior Subordinated Notes Documents (and the
documentation governing Permitted Refinancing Indebtedness in respect thereof)
and the Affinion Investment Notes Documents (and the documentation entered into
by Affinion Investments with respect to any Permitted Refinancing Indebtedness
in respect of the Affinion Investments Notes); (iii) issuance of its Equity
Interests; (iv) as otherwise required by law; (v) holding any cash received
pursuant to the Extended Senior Subordinated Notes Documents (and the
documentation governing Permitted Refinancing Indebtedness in respect thereof)
and investing such proceeds in Permitted Investments and/or applying the same to
make payments under the Affinion Investments Notes Documents (and the
documentation governing Permitted Refinancing Indebtedness in respect thereof);
(vi) the sale, transfer lease or other disposition of its assets in accordance
with Section 6.05 to a Person other than Holdings or any of its Subsidiaries
(and the ownership of any assets acquired with the Net Proceeds of such sale,
transfer, lease or other disposition pursuant to the exercise of permitted
reinvestment rights in accordance with this Agreement (including
Section 2.11(b))), together with activities directly related thereto; and
(vii) paying dividends and making other distributions to its parents in
accordance with, and to the extent permitted by, Section 6.06.

 

-128-



--------------------------------------------------------------------------------

(c) in the case of Affinion Investments II, (i) ownership of Equity Interests in
Affinion International owned on the Amendment No. 3 Effective Date representing,
not more than 17.5% of the voting power and economic value of all of Affinion
International’s issued and outstanding Equity Interests (other than as required
by applicable local law), together with activities directly related thereto
(including receiving and holding any distributions or dividends with respect to
such Equity Interests), and (A) Affinion Investments II shall own no assets
other than such Equity Interests, its books and records, deposit accounts
existing prior to the Amendment No. 3 Effective Date, any replacement deposit
accounts or additional deposit accounts entered into in the ordinary course of
its business and all cash deposits held therein, (B) Affinion Investments II
shall not grant a Lien on any of its assets other than Liens created pursuant to
the Loan Documents and ordinary course Liens incurred under customary deposit
account agreements entered into by Affinion Investments II with respect to
deposit accounts existing prior to the Amendment No. 3 Effective Date (and any
replacement deposit accounts entered into in the ordinary course of its
business) and Liens permitted pursuant to Section 6.02(d) and (C) Affinion
Investments II shall not incur any Indebtedness other than under, and pursuant
to, the Loan Documents and the Affinion Investments Notes Documents (and the
documentation governing Permitted Refinancing Indebtedness in respect thereof);
(ii) performance of its obligations under and in connection with the Loan
Documents and the Affinion Investment Notes Documents (and the documentation
entered into by Affinion Investments II with respect to any Permitted
Refinancing Indebtedness in respect of the Affinion Investments Notes);
(iii) issuance of its Equity Interests; (iv) as otherwise required by law;
(v) the sale, transfer lease or other disposition of its assets in accordance
with Section 6.05 to a Person other than Holdings or any of its Subsidiaries
(and the ownership of any assets acquired with the Net Proceeds of such sale,
transfer, lease or other disposition pursuant to the exercise of permitted
reinvestment rights in accordance with this Agreement (including
Section 2.11(b))), together with activities directly related thereto; and
(vi) paying dividends and making other distributions to its parents in
accordance with, and to the extent permitted by, Section 6.06.

SECTION 6.09. Limitation on Modifications and Payments of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders the articles
or certificate of incorporation or by-laws or limited liability company
operating agreement or other organizational documents of the Borrower or any of
the Subsidiaries or amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner if such
granting or termination shall be materially adverse to the Lenders, the Purchase
Agreement.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the Senior Subordinated Notes, the
Extended Senior Subordinated Notes or the Affinion Investment Notes (or any
Permitted Refinancing Indebtedness in respect of the foregoing) or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of the Senior Subordinated
Notes, the Extended Senior Subordinated Notes, the Affinion Investment Notes or
any Permitted Subordinated Indebtedness (or any Permitted Refinancing
Indebtedness in respect of the foregoing), except for (A) Refinancing with
Permitted Refinancing Indebtedness in respect

 

-129-



--------------------------------------------------------------------------------

thereof permitted by Sections 6.01(j) and 6.01(x), (B) payments of regularly
scheduled interest, other than payments in respect of the Senior Subordinated
Notes, the Extended Senior Subordinated Notes, the Affinion Investment Notes or
Permitted Subordinated Indebtedness (or any Permitted Refinancing Indebtedness
in respect of the foregoing) prohibited by the subordination provisions thereof,
(C) to the extent this Agreement is then in effect, principal on the scheduled
maturity date thereof, (D) purchases, redemptions, retirement, acquisition,
cancellation or termination of any Senior Subordinated Notes that remain
outstanding on the Amendment No. 3 Effective Date after consummation of the
Permitted Exchange Transactions, so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (E) in the case of
the Senior Subordinated Notes, the exchange of Senior Subordinated Notes for the
Affinion Investments Notes as contemplated by the Permitted Exchange
Transactions; provided, however, that Holdings or the Borrower may at any time
and from time to time repay, repurchase, redeem, acquire, cancel or terminate
all or any portion of the Senior Subordinated Notes, the Extended Senior
Subordinated Notes or the Affinion Investment Notes (or any Permitted
Refinancing Indebtedness in respect of any of the foregoing) without
duplication, (v) with the net proceeds of any Indebtedness incurred by Holdings,
which have been contributed in cash as common equity to the Borrower, (w) with
Excluded Equity Proceeds not otherwise used for any other purpose, as set forth
in a certificate of a Responsible Officer of the Borrower, (x) through the
exchange of Equity Interests of Holdings, (y) in an aggregate amount not to
exceed the Available Free Cash Flow Basket Amount on the date of such election
as elected by the Borrower to be applied pursuant to this clause (b)(i), such
election to be specified in a written notice of a Responsible Officer of the
Borrower calculating in reasonable detail the amount of Available Free Cash Flow
Amount immediately prior to such election and the amount thereof elected to be
so applied, and (z) so long as no Default or Event of Default has occurred and
is continuing or would result therefrom and, immediately after giving effect
thereto on a Pro Forma Basis, the Senior Secured Leverage Ratio, calculated as
of the last day of the most recently completed and Reported fiscal quarter,
shall not exceed 2.00 to 1.00, with the Net Proceeds of any Subsidiary Spin-off
to the extent not applied to repay Loans in accordance with Section 2.11(a);
provided, further, that, with respect to clauses (y) and (z) of the immediately
preceding proviso of this clause (b)(i), at the time of such repayment,
repurchase, redemption, acquisition, cancellation or termination and after
giving effect thereto and to any borrowing in connection therewith, the
Consolidated Leverage Ratio on a Pro Forma Basis, calculated as of the last day
of the most recently completed and Reported fiscal quarter, does not exceed 5.00
to 1.00 and no Default or Event of Default shall have occurred and be continuing
or would result therefrom.

(ii) Amend or modify, or permit the amendment or modification of, any provision
of the Senior Notes Documents, the Senior Subordinated Notes Documents, the
Extended Senior Subordinated Notes Documents and the Affinion Investments Notes
Documents (and any Permitted Refinancing Indebtedness in respect of the
foregoing), the Seller Preferred Equity, or any agreement (including any
document relating to the Seller Preferred Equity) relating thereto, other than
amendments or modifications that (A) are not in any manner materially adverse to
Lenders and that do not affect the subordination provisions thereof (if any) in
a manner adverse to the Lenders or (B) otherwise comply with the definition of
“Permitted Refinancing Indebtedness.”

(c) Enter into any agreement or instrument that by its terms restricts (i) the
payment of dividends or distributions or the making of cash advances by any
Material Subsidiary

 

-130-



--------------------------------------------------------------------------------

to the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary or (ii) the granting of Liens by Holdings, the Borrower or any Loan
Party, or any Subsidiary required to be a Loan Party, pursuant to the Security
Documents, in each case, other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

(A) (i) restrictions imposed by applicable law, (ii) restrictions on the payment
of dividends and distributions and the making of cash advances, contractual or
otherwise, imposed on Banking Subsidiaries and Insurance Subsidiaries, and
(iii) restrictions on the pledge of the direct Equity Interests of Banking
Subsidiaries and Insurance Subsidiaries under applicable laws;

(B) other than with respect to Holdings, contractual encumbrances or
restrictions (1) in effect on the Restatement Effective Date with respect to
Liens permitted under Section 6.02(a) or as otherwise disclosed on
Schedule 6.09(c), (2) on the granting of Liens pursuant to the Senior Notes
Documents, the Senior Subordinated Notes Documents (including any Permitted
Refinancing Indebtedness in respect thereof) incurred in compliance with
Section 6.01, in each case, no less favorable to the Lenders than those
restrictions set forth in the Senior Notes Indenture and the Senior Subordinated
Notes Indenture on the Restatement Effective Date, (3) on the granting of Liens
pursuant to the Extended Senior Subordinated Notes Documents, pursuant to the
Affinion Investments Notes Documents and any Permitted Refinancing Indebtedness
in respect of the foregoing incurred in compliance with Section 6.01, in each
case, no less favorable to the Lenders than those restrictions set forth in the
Extended Senior Subordinated Notes Indenture or the Affinion Investments Notes
Indenture, as applicable, on the Amendment No. 3 Effective Date, (4) pursuant to
documentation related to any permitted renewal, extension or refinancing of any
Indebtedness existing on the Restatement Effective Date that does not expand the
scope of any such encumbrance or restriction or make such restriction more
onerous or (5) pursuant to documentation related to any permitted renewal,
extension or refinancing of the Extended Senior Subordinated Notes or the
Affinion Investments Notes that does not expand the scope of any such
encumbrance or restriction or make such restriction more onerous than existed
thereunder on the Amendment No. 3 Effective Date;

(C) any restriction on the Equity Interests or assets of a Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of such Equity
Interests or assets permitted under Section 6.05 pending the closing of such
sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to the assets of, or the Equity Interests in, joint
ventures entered into in the ordinary course of business;

(E) other than with respect to Holdings, any restrictions imposed by any
agreement relating to Indebtedness permitted by Section 6.01 and secured by a
Lien permitted by Section 6.02 to secure such Indebtedness to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

 

-131-



--------------------------------------------------------------------------------

(I) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 applicable to the asset to be
sold pending the consummation of such sale;

(J) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(K) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business that impose
restrictions on the property subject to such lease; or

(L) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary and such restriction does not apply to the Borrower or any
other Material Subsidiary or any of their respective assets.

SECTION 6.10. Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio on the last day of any fiscal quarter to exceed 4.25:1.00.

SECTION 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio on the
last day of any fiscal quarter set forth below to be less than the ratio set
forth opposite such fiscal quarter:

 

Period

   Ratio  

September 30, 2012, December 31, 2012, March 31, 2013, June 30,
2013, September 30, 2013, December 31, 2013 and March 31, 2014

     1.25:1.00   

June 30, 2014 and September 30, 2014

     1.35:1.00   

December 31, 2014 and March 31, 2015

     1.50:1.00   

June 30, 2015 and thereafter

     1.65:1.00   

SECTION 6.12. Swap Agreements. Enter into any Swap Agreement other than (a) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities (including currency risks), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of Holdings, the Borrower or any Subsidiary.

SECTION 6.13. Designated Senior Debt. Designate any other Indebtedness as
“Designated Senior Debt” (or the equivalent thereof) under the Senior
Subordinated Notes Indenture, the Extended Senior Subordinated Notes Indenture
or the Affinion Investments Notes Indenture, including any Permitted Refinancing
Indebtedness in respect of the Senior Subordinated Notes, the Extended Senior
Subordinated Notes or the Affinion Investments Notes, in each case, other than
the Obligations under this Agreement.

 

-132-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in paragraph (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of five Business Days;

(d) any default shall be made in the due observance or performance by the
Borrower of any covenant or agreement contained in Section 5.01(a) (with respect
to the Borrower), 5.05(a), 5.09 or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary Loan Party of any covenant or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (a) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (b) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Holdings, the Borrower or any Subsidiary shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided, that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of its subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or any of
its subsidiaries, under Title 11 of the United States

 

-133-



--------------------------------------------------------------------------------

Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, moratorium, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any of its
subsidiaries or for a substantial part of the property or assets of Holdings,
the Borrower or any of its subsidiaries or (iii) the winding-up or liquidation
of Holdings, the Borrower or any of its subsidiaries (except, in the case of any
subsidiary, in a transaction permitted by Section 6.05); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any of its subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, moratorium, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of its subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any of its subsidiaries,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j) the failure by Holdings, the Borrower or any Subsidiary Loan Party or any
Material Subsidiary to pay one or more final judgments aggregating in excess of
$40,000,000, which judgments are not discharged or effectively waived or stayed
for a period of 30 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of Holdings, the Borrower or
any Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan, (iii) the Borrower, a
Subsidiary or any ERISA Affiliate shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan or (iv) any other event or condition shall occur or exist
with respect to a Plan or a Multiemployer Plan; and in each case in clauses (i)
through (iv) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect;

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings, the Borrower or any Subsidiary Loan Party (or, in the case of any
Security Document with respect to the pledge of Equity Interests of the
Borrower, the pledgor thereunder) not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to the Borrower and the Subsidiary Loan Parties on a consolidated basis or the
Equity Interests of the Borrower, shall cease to be, or shall be asserted in
writing by the Borrower or any other Loan Party (or, in the case of any Security
Document with respect to the pledge of Equity Interests of the Borrower, the
pledgor thereunder) not to be, a valid and perfected security interest
(perfected as or having the priority required by this Agreement, the relevant
Security Document or the

 

-134-



--------------------------------------------------------------------------------

Holdings Intercreditor Agreement and subject to such limitations and
restrictions as are set forth herein and therein) in the securities, assets or
properties covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Guarantee and Collateral Agreement and the Holdings
Guarantee and Pledge Agreement, or to file Uniform Commercial Code continuation
statements or take the actions described on Schedule 3.04 and except to the
extent that such loss is covered by a lender’s title insurance policy and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer, or (iii) the Guarantees pursuant to the Security Documents by Holdings,
the Borrower or any material Subsidiary Loan Parties of any of the Obligations
shall cease to be in full force and effect (other than in accordance with the
terms thereof), or shall be asserted in writing by Holdings the Borrower or any
Subsidiary Loan Party not to be in effect or not to be legal, valid and binding
obligations;

(m) the Obligations shall fail to constitute “Senior Debt” (or the equivalent
thereof) and “Designated Senior Debt” (or the equivalent thereof) under the
Senior Subordinated Notes Indenture, the Extended Senior Subordinated Notes
Indenture and the Affinion Investments Notes Indenture, including any Permitted
Refinancing Indebtedness in respect of the Senior Subordinated Notes, the
Extended Senior Subordinated Notes and the Affinion Investments Notes;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans then
outstanding so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding
and (iii) demand Cash Collateral pursuant to Section 2.22; and in any event with
respect to the Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.22, without presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

SECTION 7.02. Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(j) of Section 7.01, any reference in any such clause to any subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

 

-135-



--------------------------------------------------------------------------------

SECTION 7.03. Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails to comply with
the requirements of the covenants set forth in Section 6.10 or 6.11, until the
expiration of the 10th day subsequent to the date the certificate calculating
the covenants set forth in Sections 6.10 and 6.11 is required to be delivered
pursuant to Section 5.04(c), Holdings shall have the right to issue Permitted
Cure Securities for cash or otherwise receive cash contributions to its capital,
and, in each case with respect to Holdings, to contribute any such cash to the
capital of the Borrower (collectively, the “Cure Right”), and upon the receipt
by the Borrower of such cash (the “Cure Amount”) pursuant to the exercise by
Holdings or the Borrower of such Cure Right, the calculation of EBITDA as used
in the covenants set forth in Sections 6.10 and 6.11 shall be recalculated
giving effect to the following pro forma adjustments:

(i) EBITDA shall be increased, solely for the purpose of measuring the covenants
set forth in Sections 6.10 and 6.11 and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and

(ii) If, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of the covenants set forth in
Sections 6.10 and 6.11, the Borrower shall be deemed to have satisfied the
requirements of the covenants set forth in Sections 6.10 and 6.11 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the covenants set forth in Sections 6.10 and 6.11 that had occurred shall be
deemed cured for the purposes of this Agreement.

(b) Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period there shall be at least one fiscal quarter in which
the Cure Right is not exercised, (ii) in each eight-fiscal-quarter period, there
shall be a period of at least four consecutive fiscal quarters during which the
Cure Right is not exercised and (iii) for purposes of this Section 7.03, the
Cure Amount utilized shall be no greater than the amount required for purposes
of complying with the covenants set forth in Section 6.10 and 6.11.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment and Authority.

(a) Each of the Lenders and each Issuing Bank hereby irrevocably appoints DBTCA
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Banks, and
the Borrower shall not have rights as a third party beneficiary of any of such
provisions.

(b) The Administrative Agent shall also act as the “Collateral Agent” under the
Loan Documents, and each of the Lenders and the Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Bank for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as

 

-136-



--------------------------------------------------------------------------------

are reasonably incidental thereto. In this connection, the Administrative Agent,
as “Collateral Agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 8.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article VIII and Article IX (including
Section 9.04(d), as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

(c) Each of the Lenders and each Issuing Bank hereby acknowledges and ratifies
the resignation of the Existing Agent as “Administrative Agent” (as defined in
the Existing Credit Agreement), and waives any notice period and other
succession provisions applicable thereto. Notwithstanding the resignation of the
Existing Agent, the Existing Agent shall be entitled to the benefits of all
provisions of this Article VIII and of Article IX (including Section 9.05(b)),
as though the Existing Agent were the Administrative Agent under the Loan
Documents), as if set forth in full herein, with respect to all actions taken or
omitted to be taken by it in connection with its compliance with the terms of
this Agreement and the terms of that certain Successor Agent Agreement, dated on
or about the date hereof, among the Borrower, the Existing Agent and the
Successor Agent.

SECTION 8.02. Rights as a Lender. The person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

-137-



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.01 and 9.09) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or an Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or an Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

-138-



--------------------------------------------------------------------------------

SECTION 8.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States, and the Administrative Agent further agrees that for the 30 day period
immediately following its notice of resignation, it will not appoint a successor
unless the Borrower shall have consented to such successor, such consent not to
be unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except in its capacity as Collateral Agent holding collateral
security on behalf of any Secured Parties, it shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Banks directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article VIII and Section 9.05 shall continue in effect for the benefit
of such retiring Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by DBTCA as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swingline Lender,
(b) the retiring the Swingline Lender shall be discharged from all of its duties
and obligations hereunder and under the other Loan Documents, and (c) at the
sole election of the retiring Administrative Agent, in its capacity as an
Issuing Bank, either (i) the retiring Administrative Agent, in its capacity as
an Issuing Bank, shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents, and the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit or (ii) the
retiring Administrative Agent, in its capacity as

 

-139-



--------------------------------------------------------------------------------

an Issuing Bank, shall remain party to this Agreement as an Issuing Bank, and in
such capacity shall continue to have all of the rights and obligations of an
“Issuing Bank” under this Agreement and the other Loan Documents with respect to
each Letter of Credit previously issued by such Issuing Bank and outstanding at
the time of its resignation as Administrative Agent (including, without
limitation, the right to receive Issuing Bank Fees pursuant to Section 2.12(b)),
but shall not be required to issue any new (or renew or extend any existing)
Letters of Credit.

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Banks acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder

SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Agents or Joint Lead Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or an
Issuing Bank hereunder.

SECTION 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.12 and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to

 

-140-



--------------------------------------------------------------------------------

the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.12 and 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Banks any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Banks to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Banks in any such proceeding.

SECTION 8.10. Guarantee and Collateral Agreement. The Lenders and the Issuing
Banks irrevocably authorize the Collateral Agent, at its option and in its
discretion, to

(i) release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document (A) upon termination of the Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Collateral Agent and
the Issuing Banks shall have been made), (B) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (C) subject to Section 9.09, if approved, authorized or ratified in
writing by the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02; and

(b) The Lenders and the Issuing Banks irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any guarantor from its
obligations under the Guarantee and Collateral Agreement if such person ceases
to be a Subsidiary Loan Party as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or Collateral Agent’s, as
applicable, authority to release or subordinate its interest in particular types
or items of property, or to release any guarantor from its obligations under the
Guarantee and Collateral Agreement.

SECTION 8.11. Additional Indebtedness. In connection with the incurrence by
Holdings of additional Indebtedness to be secured by a Permitted Holdings Lien
and permitted by Section 6.08 of this Agreement, at the request of Holdings, the
Administrative Agent (including in its capacity as “collateral agent” under the
Loan Documents) agrees to execute and deliver such amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to the Holdings Intercreditor Agreement (each, an “Intercreditor
Agreement Supplement”) in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent. The Lenders and each of the Issuing Banks
hereby authorize the Administrative Agent and the Collateral Agent to take any
action contemplated by the preceding sentence, and any such Intercreditor
Agreement Supplement shall be effective for all purposes of the Loan Documents.

 

-141-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to any Loan Party, to its address set forth on Schedule 9.01(a)(i), with
a copy to Apollo Investment Fund V, L.P., 9 West 57th Street, New York, New York
10019, Attention: Stan Parker;

(ii) if to the Administrative Agent, Collateral Agent, Swingline Lender or
DBTCA, as Issuing Bank, to the applicable address as set forth on Schedule
9.01(a)(ii); and

(iii) if to an Issuing Bank (other than DBTCA), to it at the address or telecopy
number set forth separately in writing.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Notices and other communications to the Lenders and each Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or any
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it,  provided that approval of such
procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-142-



--------------------------------------------------------------------------------

(c) Each of the Borrower, the Administrative Agent, each Issuing Bank and the
Swingline Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Bank and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to the Communications that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(d) The Administrative Agent, each Issuing Bank and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Borrowing
Requests) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Issuing
Bank, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and the other Loan Parties herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the

 

-143-



--------------------------------------------------------------------------------

Administrative Agent shall have received copies hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder other than pursuant to a
merger permitted by Section 6.05(b) or (i) without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section (and any attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may at any time assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans (including for purposes of this
Section 9.04(b), participations in Letter of Credit obligations and in Swingline
Loans) at the time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld); provided, that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other person or in connection with
the initial syndication of the Loans; provided, that any liability of the
Borrower to an assignee that is an Approved Fund or affiliate of the assigning
Lender under Section 2.15 or 2.17 shall be limited to the amount, if any, that
would have been payable hereunder by the Borrower in the absence of such
assignment;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the Swingline Lender and the Issuing Bank; provided, that the consent of the
Issuing Bank shall not be required if such assignment is an assignment under the
Term Facility.

(ii) Assignments shall be subject to the following additional conditions:

(D) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
trade date specified in the Assignment and Acceptance with respect to such
assignment or, if no

 

-144-



--------------------------------------------------------------------------------

trade date is so specified, as of the date such Assignment and Acceptance is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
(x) $1,000,000 in respect of Term Loans, and (y) $5,000,000 in respect of the
Revolving Facility Loans, unless each of the Borrower and the Administrative
Agent otherwise consent; provided that simultaneous assignments to two or more
Related Funds or by two or more Related Funds to a single Assignee shall be
treated as one assignment for purposes of the minimum assignment requirement,
and shall be in an amount that is an integral multiple of $1,000,000 (or the
entire remaining amount of such Lender’s Commitment);

(A) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (which may be waived or reduced at the
Administrative Agent’s sole discretion); provided, that (i) assignments pursuant
to Section 2.19 shall not require the signature of the assigning Lender to
become effective and (ii) any such processing and recordation fee in connection
with assignments pursuant to Section 2.19 shall be paid by the Borrower or the
assignee;

(B) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms; and

(C) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is or will be engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its activities and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement,

 

-145-



--------------------------------------------------------------------------------

and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States of America a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and L/C Exposure owing to each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register, information regarding the
designation, and revocation of the designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person, or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided, that (a) such Lender’s
obligations under this Agreement shall remain unchanged, (b) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (c) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided, that (x) such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to Section 9.04(a)(i) or clause (i), (ii), (iii),
(iv), (v) or (vi) of the first proviso to Section 9.09(b) and (2) directly
affects such Participant and (y) no other agreement with respect

 

-146-



--------------------------------------------------------------------------------

to such Participant may exist between such Lender and such Participant. Subject
to paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender; provided, that such Participant shall be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(d) Any Lender may, without the consent of the Administrative Agent or the
Borrower, at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank and in the case of any Lender that is a Fund, any pledge or assignment to
any holders of obligations owed, or securities issued, by such Lender, including
to any trustee for, or any other representative of, such holders, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided, that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

(e) The Borrower, at its expense and upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 9.04(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g) Notwithstanding the foregoing, no assignment may be made or participation
sold to (i) a natural person, (ii) an Ineligible Institution without the prior
written consent of the Borrower or (iii) any Defaulting Lender or any of its
subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (ii). Upon the
request of any Lender, the Administrative Agent shall inform such Lender as to
whether an actual proposed Participant or Assignee is an Ineligible Institution.

(h) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Affiliate Lender;
provided that:

(i) no Default or Event of Default has occurred or is continuing or would result
therefrom;

 

-147-



--------------------------------------------------------------------------------

(ii) the assigning Lender and Affiliate Lender purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit H hereto (an
“Affiliated Lender Assignment and Acceptance”) in lieu of an Assignment and
Acceptance;

(iii) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Facility Commitments or Revolving Facility Loans to any Affiliate
Lender;

(iv) no Term Loan may be assigned to an Affiliate Lender pursuant to this
Section 9.04(h) if, after giving effect to such assignment, Affiliate Lenders in
the aggregate would own Term Loans with a principal amount in excess of 25% of
the principal amount of all Term Loans then outstanding; and

(v) Affiliate Lenders will be subject to the restrictions specified in
Section 9.24.

(i) Resignation as an Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time DBTCA
assigns all of its Revolving Facility Commitment and Revolving Facility Loans
pursuant to Section 9.04(b), DBTCA may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as an Issuing Bank and/or (ii) upon 30 days’ notice to
the Borrower, resign as Swingline Lender. In the event of any such resignation
as an Issuing Bank or Swingline Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor Issuing Bank or Swingline Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of DBTCA as an Issuing Bank or
Swingline Lender, as the case may be. If DBTCA resigns as an Issuing Bank, it
shall retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an Issuing Bank and all unreimbursed L/C
Disbursements with respect thereto (including the right to require the Lenders
to make ABR Loans or fund risk participations in unreimbursed amounts pursuant
to Section 2.05(c)). If DBTCA resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(b). Upon the appointment of a successor Issuing Bank and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of a retiring Issuing Bank or
Swingline Lender, as the case may be, and (b) the successor Issuing Banks shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to DBTCA to effectively assume the obligations of Bank of America
with respect to such Letters of Credit.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent and its Affiliates
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution and delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) (including reasonable

 

-148-



--------------------------------------------------------------------------------

fees, charges and disbursements of counsel for the Administrative Agent),
(ii) all reasonable out-of-pocket expenses incurred by each Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender and each Issuing Bank
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Bank), in connection with the
enforcement or protection of their rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or the Letters of Credit issued hereunder,
including all such out-of-pocket costs incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers, each Issuing Bank, each Lender, their respective Affiliates and each
of their respective directors, trustees, officers, employees and agents (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
costs and expenses, including reasonable counsel fees, charges and disbursements
(except the allocated costs of in-house counsel), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and thereto of their respective obligations thereunder or the
consummation of the Restatement Transactions and the other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party, by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors; provided, that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are (x) determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
primarily from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment, satisfaction and discharge of
any of the Obligations, the resignation of the Administrative Agent or any
Issuing Bank or the Swingline Lender, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable no later
than ten Business Days after written demand therefor, accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for

 

-149-



--------------------------------------------------------------------------------

special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction

(d) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), any Issuing Bank or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the applicable Issuing Bank or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the applicable Issuing Bank in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or applicable Issuing Bank in connection with such
capacity. The obligations of the Lenders under this subsection (e) are subject
to the provisions of Section 2.18(f).

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings, the
Borrower or any other Subsidiary against any of and all the obligations of
Holdings or the Borrower now or hereafter existing under this Agreement or any
other Loan Document held by such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or such other Loan Document and although the obligations may be
unmatured;  provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

SECTION 9.07. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any Issuing Bank or any
Lender, or

 

-150-



--------------------------------------------------------------------------------

the Administrative Agent, any Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and Issuing Bank severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders and the
Issuing Bank under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement

SECTION 9.08. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.09. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
the Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Holdings, the Borrower or any other Loan
Party in any case shall entitle such person to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified, except as provided in
Section 2.20, or (x) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders and (y) in the case of any other Loan Document, pursuant to an agreement
or agreements in writing entered into by each party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement
without the prior written consent of each Lender directly affected thereby;
provided that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

 

-151-



--------------------------------------------------------------------------------

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

(iii) extend, waive or reduce the amount of any scheduled installment of
principal or extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby,

(iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby, or
require any Lender to make available Interest Periods longer than six months
without its consent, without the prior written consent of the each Lender
adversely affected thereby,

(v) amend or modify the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Restatement Effective Date),

(vi) release all or substantially all the Collateral or release any of Holdings,
the Borrower or any other Subsidiary Loan Party from its Guarantee under the
Guarantee and Collateral Agreement or Holdings Guarantee and Pledge Agreement,
as applicable, unless, in the case a Subsidiary Loan Party, all or substantially
all of the Equity Interests of such Subsidiary Loan Party are sold or otherwise
disposed of in a transaction permitted by this Agreement, without the prior
written consent of each Lender,

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights of Lenders participating in any Tranche differently from
those of Lenders participating in another Tranche, without the consent of the
Majority Lenders participating in the adversely affected Tranche (it being
agreed that the Required Lenders may waive, in whole or in part, any prepayment
required by Section 2.11 so long as the application of any prepayment still
required to be made is not changed),

(viii) effect any waiver, amendment or modification of Section 5.02 of the
Guarantee and Collateral Agreement, Section 4.02 of the Holdings Guarantee and
Pledge Agreement, or any comparable provision of any other Security Document, in
a manner that materially adversely affects the rights in respect of payments or
collateral of Lenders, without the consent of each Lender so affected;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or an Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank acting as such at the effective date of such agreement, as applicable. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section 9.09 and any consent by any Lender pursuant to this Section 9.09
shall bind any Assignee of such Lender.

 

-152-



--------------------------------------------------------------------------------

(c) Without the consent of the Syndication Agent, the Documentation Agents or
any Joint Lead Arranger or Lender, the Loan Parties and the Administrative Agent
may (in their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

(d) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any other waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

(e) Subject to the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

(f) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental Term
Loan Commitments or Incremental Revolving Facility Commitments on substantially
the same basis as the Term Loans or Revolving Facility Loans, as applicable.

SECTION 9.10. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 9.11. [Reserved].

SECTION 9.12. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or

 

-153-



--------------------------------------------------------------------------------

representations from the parties or their Affiliates with respect to the subject
matter hereof is superseded by this Agreement and the other Loan Documents.
Notwithstanding the foregoing, the Fee Letter shall survive the execution and
delivery of this Agreement and remain in full force and effect.

SECTION 9.13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.14. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions. Without
limiting the foregoing provisions of this Section 9.14, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, any Issuing Bank or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 9.15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile (or other electronic) transmission pursuant to procedures approved
by the Administrative Agent shall be as effective as delivery of a manually
signed original.

SECTION 9.16. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

-154-



--------------------------------------------------------------------------------

SECTION 9.17. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Lender or any Issuing Bank may otherwise have to bring any action
or proceeding relating to this Agreement or the other Loan Documents against
Holdings, the Borrower or any other Loan Party or their properties in the courts
of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 9.18. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrower and the other Loan Parties furnished to it by
or on behalf of Holdings, the Borrower or the other Loan Parties (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank or such Agent without violating this Section 9.18
or (c) was available to such Lender, such Issuing Bank or such Agent from a
third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.18),
except: (a) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(b) as part of normal reporting or review procedures to Governmental Authorities
or the National Association of Insurance Commissioners, (c) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (so long as each such
person shall have been instructed to keep the same confidential in accordance
with this Section 9.18), (d) in order to enforce its rights under any Loan
Document in a legal proceeding, (e) to any prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.18), (f) to any direct or indirect contractual
counterparty in Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such

 

-155-



--------------------------------------------------------------------------------

contractual counterparty agrees to be bound by the provisions of this Section),
(g) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, or
(h) subject to an agreement containing provisions substantially the same as
those of this Section.

SECTION 9.19. Direct Website Communications. (a) Delivery. (i) Each Loan Party
hereby agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to this Agreement and any other Loan Document,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (a) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (b) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (c) provides notice of any Default or Event of Default under this
Agreement or (d) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent. In addition, each
Loan Party agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in this Agreement or any other Loan
Document but only to the extent requested by the Administrative Agent. Nothing
in this Section 9.18 shall prejudice the right of the Agents, the Joint Lead
Arrangers or any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document.

(i) The Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address set forth in Section 9.01 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (a) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (b) that
the foregoing notice may be sent to such e-mail address.

(b) Posting. The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make the Communications available to the Lenders and
each Issuing Bank by posting the Communications on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such person’s
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Communications that may be distributed
to the Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by

 

-156-



--------------------------------------------------------------------------------

marking Communications “PUBLIC,” the Borrower shall be deemed to have authorized
the Administrative Agent, the Arranger, each Issuing Bank and the Lenders to
treat such Communications as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Communications constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information.”

(c) Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Bank or
any other person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Communications through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, any Issuing Bank or any other person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

SECTION 9.20. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Loan Party (other than
the Equity Interests of the Borrower) to a person that is not (and is not
required to become) a Loan Party in a transaction not prohibited by this
Agreement, then the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Holdings or the Borrower and at the
Borrower’s expense to release any Liens created by any Loan Document in respect
of such assets or Equity interests, and, in the case of a disposition of the
Equity Interests of any Subsidiary Loan Party in a transaction not prohibited by
this Agreement and as a result of which such Subsidiary Loan Party would cease
to be a Subsidiary, terminate such Subsidiary Loan Party’s obligations or
Holdings’ obligations, as applicable, under the Guarantee and Collateral
Agreement or the Holdings Guarantee and Pledge Agreement. In addition, the
Administrative Agent agrees to take such actions as are reasonably requested by
Holdings or the Borrower and at the Borrower’s expense

 

-157-



--------------------------------------------------------------------------------

to terminate the Liens and security interests created by the Loan Documents when
all the Obligations (other than contingent indemnities and expense reimbursement
obligations to the extent no claim therefor has been made) are paid in full and
all Letters of Credit and Commitments are terminated. Any representation,
warranty or covenant contained in any Loan Document relating to any such Equity
Interests, asset or subsidiary of the Borrower shall no longer be deemed to be
made once such Equity Interests or asset or subsidiary is so conveyed, sold,
leased, assigned, transferred or disposed of.

SECTION 9.21. Power of Attorney. Each Lender (including the Swingline Lender)
and each Issuing Bank hereby (i) authorizes the Administrative Agent as its
agent and attorney-in-fact to execute and deliver, on behalf of and in the name
of such Lender or Issuing Bank (or Affiliate), all and any Loan Documents
(including Security Documents) and related documentation, (ii) authorizes the
Administrative Agent to appoint any further agents or attorneys-in-fact to
execute and deliver, or otherwise to act, on behalf of and in the name of the
Administrative Agent for any such purpose and (iii) authorizes the
Administrative Agent to delegate its powers under this power of attorney and to
do any and all acts and to make and receive all declarations that are deemed
necessary or appropriate to the Administrative Agent.

SECTION 9.22. U.S.A. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the U.S.A. Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
U.S.A. Patriot Act.

SECTION 9.23. No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Joint Lead Arrangers, and the other Agents are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arranger, and the other Agents, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Joint Lead Arrangers, and the
other Agents each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other person and (B) neither the Administrative Agent,
the Joint Lead Arrangers, nor any of the other Agents has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Joint Lead Arrangers, and the
other Agents and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, the Joint Lead Arrangers,
nor any of the other Agents has any obligation to disclose any of such interests
to the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Joint Lead Arrangers, and the other Agents with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

-158-



--------------------------------------------------------------------------------

SECTION 9.24. Affiliate Lenders.

(a) Subject to clause (b) below, each Lender who is a Fund or an Affiliate of
the Fund (an “Affiliate Lender”), in connection with any (i) consent (or
decision not to consent) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document, (ii) other
action on any matter related to any Loan Document, or (iii) direction to the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document,
agrees that, except with respect to any amendment, modification, waiver, consent
or other action described in clause (i), (ii) or (iii) of the first proviso of
Section 9.09(b) or that adversely affects such Affiliate Lender (in its capacity
as a Lender) in any material respect as compared to other Lenders, shall be
deemed to have voted its interest as a Lender without discretion in such
proportion as the allocation of voting with respect to such matter by Lenders
who are not Affiliate Lenders. Subject to clause (b) below, the Borrower and
each Affiliate Lender hereby agrees that if a case under Title 11 of the United
States Code is commenced against the Borrower with respect to any plan of
reorganization that does not adversely affect any Affiliate Lender in any
material respect as compared to other Lenders (in its capacity as a Lender), the
vote of any Affiliate Lender with respect to any such plan of reorganization of
the Borrower or any Affiliate of the Borrower shall not be counted. Subject to
clause (b) below, each Affiliate Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Affiliate Lender’s attorney-in-fact, with full authority in the place and stead
of such Affiliate Lender and in the name of such Affiliate Lender, from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent, the
Collateral Agent or any Lender to which representatives of the Borrower are not
then present, (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent, the Collateral Agent and/or one or more Lenders, except to
the extent such information or materials have been made available to the
Borrower or its representatives, or (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Loan Documents.

SECTION 9.25. Effect of Amendment and Restatement.

(a) On the Restatement Effective Date, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect except to evidence
(i) the incurrence by the Borrower of the “Obligations” under and as defined in
the Existing Credit Agreement (whether or not such “Obligations” are contingent
as of the Restatement Effective Date), (ii) the representations and warranties
made by Holdings and the Borrower prior to the Restatement

 

-159-



--------------------------------------------------------------------------------

Effective Date (which representations and warranties shall not be superseded or
rendered ineffective by this Agreement as they pertain to the period prior to
the Restatement Effective Date) and (iii) any action or omission performed or
required to be performed pursuant to such Existing Credit Agreement prior to the
Restatement Effective Date (including any failure, prior to the Restatement
Effective Date, to comply with the covenants contained in such Existing Credit
Agreement). The parties hereto acknowledge and agree that (A) this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation or termination of the “Obligations”
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement as in effect prior to the Restatement Effective Date and which remain
outstanding, (B) the “Obligations” are in all respects continuing (as amended
and restated hereby and which are hereinafter subject to the terms herein),
(C) the Liens and security interests as granted under the applicable Loan
Documents securing payment of such “Obligations” are in all respects continuing
and in full force and effect and are reaffirmed hereby, and (D) each party which
was a Lender under, and as defined in, the Existing Credit Agreement and which
is not a Lender hereunder shall be deemed to have ratably assigned all of its
Loans and Commitments under, and as defined in, the Existing Credit Agreement to
the Lenders under this Agreement on the Restatement Effective Date.

(b) On and after the Restatement Effective Date, (i) all references to the
“Credit Agreement”, “therein”, “thereof”, “thereunder” or words of similar
import when referring to the Existing Credit Agreement in the Loan Documents
(other than this Agreement) shall mean and shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby, (ii) all references
to any section (or subsection) of the Existing Credit Agreement in any Loan
Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Restatement Effective Date, all
references to this Agreement herein (including for purposes of indemnification
and reimbursement of fees) shall be deemed to be reference to the Existing
Credit Agreement as amended and restated hereby.

(c) Each Loan Party hereby acknowledges and agrees, as of the date hereof, for
itself and for each of its Subsidiaries, that it does not have any claims,
offsets, counterclaims, cross-complaints, defenses or demands of any kind or
nature whatsoever under or relating to the Existing Credit Agreement, the other
“Loan Documents” (as defined in the Existing Credit Agreement) or any of the
obligations existing thereunder that could be asserted to reduce or eliminate
all or any part of the obligation of any Loan Party to pay any amounts owed
thereunder, or to assert any claim for affirmative relief or damages against the
“Administrative Agent” thereunder or any lender party thereto.

(d) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.

SECTION 9.26. Other Liens on Collateral; Terms of Intercreditor Agreements; Etc.
(i) THE LOAN PARTIES, THE AGENTS, THE LENDERS AND THE OTHER PARTIES HERETO
ACKNOWLEDGE THAT THE EXERCISE OF CERTAIN OF THE AGENTS’ RIGHTS AND

 

-160-



--------------------------------------------------------------------------------

REMEDIES HEREUNDER MAY BE SUBJECT TO, AND RESTRICTED BY, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT. EXCEPT AS SPECIFIED HEREIN, NOTHING CONTAINED IN THE
INTERCREDITOR AGREEMENTS SHALL BE DEEMED TO MODIFY ANY OF THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT.
EACH LENDER HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE
CREATED ON CERTAIN COLLATERAL UNDER, AND AS DEFINED IN, THE HOLDINGS GUARANTEE
AND PLEDGE AGREEMENT THAT SHALL BE REQUIRED TO BE SUBJECT TO THE SUBORDINATION
PROVISIONS (TO THE EXTENT APPLICABLE) OF THE HOLDINGS INTERCREDITOR AGREEMENT.
THE INTERCREDITOR AGREEMENTS ALSO HAVE OTHER PROVISIONS WHICH ARE BINDING UPON
THE LENDERS AND THE OTHER SECURED PARTIES PURSUANT TO THIS AGREEMENT. PURSUANT
TO THE EXPRESS TERMS OF EACH INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF SUCH INTERCREDITOR AGREEMENT AND ANY OF THE LOAN
DOCUMENTS, THE PROVISIONS OF SUCH INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.

(ii) EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENTS, ON BEHALF OF
SUCH LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR
DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR
AGREEMENTS.

(iii) THE PROVISIONS OF THIS SECTION 9.26 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENTS, THE FORMS OF WHICH ARE
ATTACHED AS EXHIBITS TO AMENDMENT NO. 3. REFERENCE MUST BE MADE TO EACH
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF EACH
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND
NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN ANY INTERCREDITOR
AGREEMENT.

 

-161-



--------------------------------------------------------------------------------

SCHEDULE 1.01(d)

UNRESTRICTED SUBSIDIARIES

Affinion Developments, LLC

 

-162-



--------------------------------------------------------------------------------

Exhibit B

HOLDINGS INTERCREDITOR AGREEMENT

[See Attached.]



--------------------------------------------------------------------------------

EXECUTION VERSION

INTERCREDITOR AGREEMENT

Dated as of

December 12, 2013,

among

DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF

AMERICA, N.A.),

as First Priority Collateral Agent,

DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF

AMERICA, N.A.),

as First Priority Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Second Priority Collateral Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Second Priority Indenture Trustee,

and

AFFINION GROUP HOLDINGS, INC.,

as Holdings



--------------------------------------------------------------------------------

    TABLE OF CONTENTS                 Page  

Section 1.

 

Definitions

     2   

            1.1

 

Defined Terms

     2   

            1.2

 

Terms Generally

     8   

Section 2.

 

Lien Priorities

     8   

            2.1

 

Relative Priorities

     8   

            2.2

 

Prohibition on Contesting Liens

     9   

            2.3

 

Nature of First Priority Credit Agreement Obligations

     9   

Section 3.

 

Enforcement

     9   

            3.1

 

Exercise of Remedies

     9   

            3.2

 

Cooperation

     12   

            3.3

 

Notices of Default

     13   

Section 4.

 

Payments

     13   

            4.1

 

Application of Proceeds

     13   

            4.2

 

Payments Over

     14   

Section 5.

 

Other Agreements

     14   

            5.1

 

Releases

     14   

            5.2

 

[Reserved]

     15   

            5.3

 

Amendments to Second Priority Documents, etc.

     15   

            5.4

 

Rights as Unsecured Creditors

     17   

            5.5

 

Bailee and Agent for Perfection

     18   

Section 6.

 

Insolvency Proceedings

     18   

            6.1

 

Finance and Sale Issues

     18   

            6.2

 

Adequate Protection

     19   

            6.3

 

No Waiver

     20   

            6.4

 

Reinstatement

     20   

            6.5

 

Post-Petition Interest

     20   

            6.6

 

Separate Grants of Security and Separate Classification

     21   

            6.7

 

Voting for Plan of Reorganization

     21   

            6.8

 

X Clause

     22   

            6.9

 

Determination of Distributions on Account of Lien on Shared Collateral

     22   

            6.10

 

Plan of Reorganization

     23   

Section 7.

 

Reliance; Waivers; etc.

     23   

            7.1

 

Reliance

     23   

            7.2

 

No Warranties or Liability

     23   

            7.3

 

No Waiver of Lien Priorities

     23   

            7.4

 

Obligations Unconditional

     25   

Section 8.

 

Miscellaneous

     26   

            8.1

 

Conflicts

     26   

            8.2

 

Continuing Nature of this Agreement

     26   

            8.3

 

Amendments; Waivers

     26   

 

i



--------------------------------------------------------------------------------

             8.4

 

Information Concerning Financial Condition of Holdings and its Subsidiaries

     27   

             8.5

 

Certain Successors

     27   

             8.6

 

Application of Payments

     27   

             8.7

 

Marshalling of Assets

     27   

             8.8

 

Purchase Option in Favor of Second Priority Secured Parties

     28   

             8.9

 

Notices

     31   

             8.10

 

Further Assurances

     32   

             8.11

 

Governing Law

     32   

             8.12

 

Binding on Successors and Assigns; No Third Party Beneficiaries

     32   

             8.13

 

Specific Performance

     32   

             8.14

 

Section Titles; Time Periods

     33   

             8.15

 

Counterparts

     33   

             8.16

 

Authorization

     33   

             8.17

 

Effectiveness

     33   

             8.18

 

Provisions Solely to Define Relative Rights

     33   

             8.19

 

Exclusive Means of Exercising Rights under this Agreement

     34   

             8.20

 

Right of First Priority Collateral Agent to Continue

     34   

             8.21

 

Interpretation

     35   

             8.22

 

Forum Selection and Consent to Jurisdiction

     35   

             8.23

 

WAIVER OF RIGHT TO TRIAL BY JURY

     35   

             8.24

 

No Contest

     36   

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT, dated as of December 12, 2013, is among DEUTSCHE
BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF AMERICA, N.A.), as
collateral agent for the First Priority Secured Parties under the First Priority
Documents referenced below (in such capacity, the “First Priority Collateral
Agent”), DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF AMERICA,
N.A.), as administrative agent under the First Priority Documents referenced
below (in such capacity, the “First Priority Administrative Agent”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as collateral agent for the Second Priority Secured
Parties under the Second Priority Documents referenced below (in such capacity,
the “Second Priority Collateral Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
as indenture trustee under the Second Priority Documents referenced below (in
such capacity, the “Second Priority Indenture Trustee”), and AFFINION GROUP
HOLDINGS, INC., a Delaware corporation (“Holdings”).

W I T N E S S E T H:

WHEREAS, Affinion Group, Inc. (“AGI”), the Person or Persons from time to time
party thereto as lenders, the First Priority Administrative Agent, the First
Priority Collateral Agent, Holdings and the other “Guarantors” specified therein
previously entered into a certain Amended and Restated Credit Agreement, dated
as of April 9, 2010 (as so amended and restated and as further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“First Priority Credit Agreement”);

WHEREAS, Holdings has granted to the First Priority Collateral Agent, for the
benefit of the First Priority Secured Parties, security interests in the Shared
Collateral (as hereinafter defined) as security for payment and performance of
the First Priority Claims (as hereinafter defined);

WHEREAS, Holdings, the Second Priority Indenture Trustee and the Second Priority
Collateral Agent, have entered into a certain Trust Indenture, dated
December 12, 2013 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Second Priority Indenture”); and

WHEREAS, Holdings will grant to the Second Priority Collateral Agent, for the
benefit of the Second Priority Secured Parties, security interests in the Shared
Collateral as security for payment and performance of the Second Priority Claims
(as hereinafter defined).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and the plural forms of the terms indicated):

“AGI” is defined in the first recital.

“Agreement” means this Intercreditor Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms hereof.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. 101 et
seq.).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, NY or the state where any of the First Priority Collateral
Agent’s, the Second Priority Collateral Agent’s, the First Priority
Administrative Agent’s or the Second Priority Indenture Trustee’s office for
notices pursuant to Section 8.9 is located.

“Collateral Documents” means the First Priority Collateral Documents and the
Second Priority Collateral Documents (and including, for sake of clarity, this
Agreement).

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

“Defaulting Creditor” is defined in Section 8.8(d).

“DIP Financing” is defined in Section 6.1.

“Discharge of First Priority Claims” means, except to the extent otherwise
provided in Section 6.4 the occurrence of each of the following: (a) payment in
full in cash of (i) the principal of and interest (including interest accruing
on or after the commencement of any Insolvency Proceeding in respect of a First
Priority Obligor whether or not such interest would be allowed in such
Insolvency Proceeding) and premium, if any, on all Indebtedness outstanding
under the First Priority Documents and, with respect to letters of credit
outstanding thereunder, if any, termination thereof or delivery of cash
collateral or backstop letters of credit in respect thereof and for the full
amount thereof (or such greater amount as may be required under the First
Priority Documents) in compliance with such First Priority Documents, in each
case after or concurrently with termination of all commitments to extend credit
thereunder and (ii) any other First Priority Claims that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid, in each case other than obligations that constitute Unasserted
Contingent Obligations at the time such principal and interest is paid; and
(b) delivery by the First Priority Administrative Agent to the First Priority
Collateral Agent (with copies to the Second Priority Indenture Trustee and
Second Priority Collateral Agent) of a written notice that the Discharge of
First Priority Claims has occurred.

“Discharge of Second Priority Claims” means, except to the extent otherwise
provided in Section 6.4 or except to the extent the relevant Indebtedness
described below is excluded from

 

2



--------------------------------------------------------------------------------

the definition of Second Priority Claims the occurrence of each of the
following: (a) payment in full in cash of (i) the principal of and interest
(including interest accruing on or after the commencement of any Insolvency
Proceeding in respect of Holdings, whether or not such interest would be allowed
in such Insolvency Proceeding) and premium, if any, on all Indebtedness
outstanding under the Second Priority Documents, after or concurrently with
termination of all commitments to extend credit thereunder and (ii) any other
Second Priority Claims that are due and payable or otherwise accrued and owing
at or prior to the time such principal and interest are paid, in each case other
than obligations that constitute Unasserted Contingent Obligations at the time
such principal and interest is paid; and (b) delivery by the Second Priority
Indenture Trustee to the Second Priority Collateral Agent of a written notice
that the Discharge of Second Priority Claims has occurred.

“Eligible Purchaser” is defined in Section 8.8(a).

“First Priority Administrative Agent” shall include, in addition to the First
Priority Administrative Agent defined in the preamble, any successor thereto
appointed by the requisite First Priority Secured Parties exercising
substantially the same rights and powers.

“First Priority Claims” means (a) all First Priority Credit Agreement
Obligations and (b) all other Indebtedness or other obligations (including
guarantee obligations) of Holdings, AGI or any other First Priority Obligor
under any First Priority Document. First Priority Claims shall include all
interest accrued or accruing (or which would, absent the commencement of an
Insolvency Proceeding of such First Priority Obligor, accrue) after the
commencement of an Insolvency Proceeding of a First Priority Obligor in
accordance with and at the rate specified in the relevant First Priority
Document (including guaranty obligations in respect thereof), whether or not the
claim for such interest is allowed as a claim in such Insolvency Proceeding. For
the avoidance of any doubt, First Priority Claims shall include the fees,
expenses, disbursements and indemnities of the First Priority Collateral Agent
(including guaranty obligations in respect thereof). To the extent any payment
with respect to the First Priority Claims (whether by or on behalf of any First
Priority Obligor, as proceeds of security, enforcement of any right of set-off
or otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. Notwithstanding the foregoing, the Second Priority Claims will
not constitute First Priority Claims even if any proceeds thereof are used to
repay any First Priority Claims.

“First Priority Collateral Agent” shall include, in addition to the First
Priority Collateral Agent defined in the preamble, any successor thereto
appointed by the requisite First Priority Secured Parties exercising
substantially the same rights and powers.

“First Priority Collateral Documents” mean, collectively, the First Priority
Holdings Guarantee and Pledge Agreement, any other “Collateral Document” (as
defined in the First Priority Credit Agreement) and any other agreement,
document or instrument pursuant to which a Lien is granted to secure (or
perfect, preserve or maintain the security of) any First Priority Claim or under
which rights or remedies with respect to such Liens are governed.

 

3



--------------------------------------------------------------------------------

“First Priority Credit Agreement” is defined in the first recital; provided that
the term “First Priority Credit Agreement” shall (a) also include any renewal,
extension, refunding, restructuring, replacement or refinancing thereof (whether
with the original lenders or with an administrative agent or agents or other
lenders, whether provided under the original First Priority Credit Agreement or
any other credit or other agreement or indenture and whether entered into
concurrently with or subsequent to the termination of the prior First Priority
Agreement), and (b) exclude the Second Priority Documents.

“First Priority Credit Agreement Obligations” means all “Obligations” as defined
in the First Priority Credit Agreement and all other Obligations under the First
Priority Documents.

“First Priority Documents” means the First Priority Credit Agreement, the First
Priority Collateral Documents, the other “Loan Documents” (as defined in the
First Priority Credit Agreement), and each of the other agreements, documents
and instruments providing for or evidencing any First Priority Claims, and any
other related document or instrument executed or delivered pursuant to any of
the foregoing at any time or otherwise evidencing any First Priority Claims
thereunder, as any such document or instrument may be amended, supplemented,
amended and restated or otherwise modified from time to time.

“First Priority Holdings Guarantee and Pledge Agreement” means the Amended and
Restated Holdings Guarantee and Pledge Agreement, dated as of April 9, 2010,
among Holdings and the First Priority Collateral Agent, as so amended and
restated and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time.

“First Priority Issuing Bank” means “Issuing Bank” as defined in the First
Priority Credit Agreement.

“First Priority Letter of Credit” means “Letter of Credit” as defined in the
First Priority Credit Agreement.

“First Priority Liens” means all Liens over the Shared Collateral that secure
the First Priority Claims.

“First Priority Obligor” means, Holdings, AGI and each other subsidiary of AGI
obligated under any First Priority Document.

“First Priority Secured Parties” means the “Secured Parties” as defined in the
First Priority Credit Agreement.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Holdings” is defined in the preamble.

 

4



--------------------------------------------------------------------------------

“Indebtedness” means “Indebtedness” as defined in the First Priority Credit
Agreement as in effect on the date hereof or as amended or otherwise modified
from time to time to the extent permitted by this Agreement.

“Insolvency Proceeding” means, with respect to any Person, (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to such
Person as a debtor, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
such Person as a debtor or with respect to any substantial part of their
respective assets, (c) any liquidation, dissolution, reorganization or winding
up of such Person, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any assignment for the benefit of creditors or
any other marshaling of assets and liabilities of such Person.

“Junior Priority Bankruptcy Payments” is defined in Section 6.2.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property).

“Non-Conforming Plan of Reorganization” any Plan of Reorganization whose
provisions are inconsistent with or in contravention of the provisions of this
Agreement, including any plan of reorganization that purports to re-order
(whether by subordination, invalidation, or otherwise) or otherwise disregard,
in whole or part, the provisions of Section 2 (including the Lien priorities of
Section 2.1), the provisions of Section 4 or the provisions of Section 6.

“Obligations” means any and all obligations with respect to the payment of
(a) any principal of or interest (including interest accruing on or after the
commencement of any Insolvency Proceeding, whether or not a claim for
post-filing interest is allowed in such proceeding) or premium on any
Indebtedness, including any reimbursement obligation in respect of any letter of
credit, (b) any fees, indemnification obligations, damages, expense
reimbursement obligations (including, without limitation, reasonable and
documented attorneys’ fees and expenses) or other liabilities payable under the
documentation governing any Indebtedness and (c) any obligation to post cash
collateral in respect of letters of credit and any other obligations.

“Obligors” means, collectively, Holdings and, with respect to any First Priority
Claim or First Priority Document, each other First Priority Obligor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency Proceeding in respect of Holdings and/or any
other Obligor, as the context may require.

 

5



--------------------------------------------------------------------------------

“Recovery” is defined in Section 6.4.

“Relevant Directing Party” means the following Person(s) who are entitled to
provide instructions or directions with respect to the Shared Collateral:
(a) until the Discharge of First Priority Claims has occurred, the First
Priority Collateral Agent and (b) following the Discharge of First Priority
Claims and until the Discharge of Second Priority Claims has occurred, the
Second Priority Collateral Agent.

“Second Priority Claims” means (a) all Second Priority Trust Indenture
Obligations and (b) all other Indebtedness or other obligations of Holdings
under any Second Priority Document. Second Priority Claims shall include all
interest accrued or accruing (or which would, absent the commencement of an
Insolvency Proceeding, accrue) after the commencement of an Insolvency
Proceeding in respect of Holdings in accordance with and at the rate specified
in the relevant Second Priority Document whether or not the claim for such
interest is allowed as a claim in such Insolvency Proceeding. For the avoidance
of any doubt, Second Priority Claims shall include the fees, expenses,
disbursements and indemnities of the Second Priority Collateral Agent. To the
extent any payment with respect to the Second Priority Claims (whether by or on
behalf of Holdings, as proceeds of security, enforcement of any right of set-off
or otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred.

“Second Priority Collateral Agent” shall include, in addition to the Second
Priority Collateral Agent defined in the preamble, any successor thereto
appointed by the requisite Second Priority Secured Parties exercising
substantially the same rights and powers.

“Second Priority Collateral Documents” mean collectively, the Second Priority
Holdings Pledge Agreement, any other “Security Document” (as defined in the
Second Priority Trust Indenture) and any other agreement, document or instrument
pursuant to which a Lien is granted to secure (or perfect, preserve or maintain
the security of) any Second Priority Claim or under which rights or remedies
with respect to such Liens are governed.

“Second Priority Documents” means the Second Priority Trust Indenture, the
Second Priority Collateral Documents, the Notes (as defined in the Second
Priority Trust Indenture), and each of the other agreements, documents and
instruments providing for or evidencing any Second Priority Claims, and any
other related document or instrument executed or delivered pursuant to any of
the foregoing at any time or otherwise evidencing any Second Priority Claims
thereunder, as any such document or instrument may be amended, supplemented,
amended and restated or otherwise modified from time to time.

“Second Priority Holdings Pledge Agreement” means the Collateral Agreement dated
12 December 2013 among Holdings, the Second Priority Indenture Trustee and the
Second Priority Collateral Agent, as the same may be amended, supplemented,
amended and restated, replaced or otherwise modified from time to time.

 

6



--------------------------------------------------------------------------------

“Second Priority Indenture Trustee” shall include, in addition to the Second
Priority Indenture Trustee defined in the preamble, any successor thereto
appointed by the requisite Second Priority Secured Parties exercising
substantially the same rights and powers.

“Second Priority Liens” means all Liens over the Shared Collateral that secure
the Second Priority Claims.

“Second Priority Secured Parties” means the “Secured Parties” as defined in the
Second Priority Holdings Pledge Agreement.

“Secured Parties” means collectively, the First Priority Secured Parties and the
Second Priority Secured Parties.

“Second Priority Trust Indenture” is defined in the third recital; provided that
the term “Second Priority Trust Indenture” shall (a) also include any renewal,
extension, refunding, restructuring, replacement or refinancing thereof whether
with the original noteholders or with a trustee, an administrative agent or
agents or other noteholders or lenders, whether provided under the original
Second Priority Trust Indenture or any other credit or other agreement or
indenture and whether entered into concurrently with or subsequent to the
termination of the prior Second Priority Trust Indenture and (b) exclude the
First Priority Documents.

“Second Priority Trust Indenture Obligations” means all Obligations under the
Second Priority Documents.

“Shared Collateral” means any property, real, personal or mixed, of Holdings in
which both: (a) the First Priority Collateral Agent or any First Priority
Secured Party has a security interest pursuant to any First Priority Collateral
Document; and (b) the Second Priority Collateral Agent or any Second Priority
Secured Party has a security interest pursuant to any Second Priority Collateral
Document.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Unasserted Contingent Obligations” shall mean, at any time, Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(except for (a) the principal of and interest and premium (if any) on, and fees
relating to, any Indebtedness and (b) contingent reimbursement obligations in
respect of amounts that may be drawn under letters of credit) in respect of
which no claim or demand for payment has been made (or, in the case of
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

 

7



--------------------------------------------------------------------------------

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

“Use of Cash Collateral” is defined in Section 6.1.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
document or other writing herein shall be construed as referring to such
agreement, document or other writing as from time to time amended, supplemented
or otherwise modified, (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns to the extent that such
successors and assigns are permitted pursuant to the applicable agreement,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and general intangibles,
(f) terms defined in the UCC but not otherwise defined herein shall have the
same meanings herein as are assigned thereto in the UCC, (g) reference to any
law means such law as amended, modified, codified, replaced or re-enacted, in
whole or in part, and in effect on the date hereof, including rules,
regulations, enforcement procedures and any interpretation promulgated
thereunder and (h) underscored references to Sections or clauses shall refer to
those portions of this Agreement, and any underscored references to a clause
shall, unless otherwise identified, refer to the appropriate clause within the
same Section in which such reference occurs.

Section 2. Lien Priorities.

2.1 Relative Priorities. Irrespective of the date, time, method, manner or order
of grant, attachment or perfection of any Lien granted to the First Priority
Collateral Agent, the Second Priority Collateral Agent, any First Priority
Secured Party, any Second Priority Secured Party or any other Person on the
Shared Collateral (including, in each case, irrespective of whether any such
Lien is granted, or secures obligations relating to the period, before or after
the commencement of any Insolvency Proceeding in respect of Holdings or any
other Obligor) and notwithstanding (i) any provision of the UCC or any other
applicable law or the Second Priority Documents, or any defect or deficiency in,
or failure to attach or perfect any aspect or portion of any First Priority
Lien, to the contrary, (ii) the fact that any First Priority Lien may have been
subordinated, voided, avoided, set aside, invalidated or lapsed or (iii) any
other circumstance whatsoever, including a circumstance that might be a defense
available to, or a discharge of, a Holdings in respect of a First Priority Claim
or a Second Priority Claim or any holder of such claims, each of the Second
Priority Collateral Agent and the Second Priority Indenture Trustee, on behalf
of itself and the other Second Priority Secured Parties, hereby agrees that:
(A) any Lien on the Shared Collateral securing any First Priority Claim now or
hereafter held by the First Priority Secured Parties shall be senior in priority
in all respects to any Lien on the Shared

 

8



--------------------------------------------------------------------------------

Collateral securing the Second Priority Claims; and (B) any Lien on the Shared
Collateral now or hereafter securing any Second Priority Claim regardless of how
or when acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in priority in all respects to all
Liens on the Shared Collateral securing the First Priority Claims. All Liens on
the Shared Collateral securing the First Priority Claims shall be and remain
first in priority in all respects to all Liens on the Shared Collateral securing
the Second Priority Claims for all purposes, whether or not such First Priority
Liens are subordinated to any Lien securing any other obligation of Holdings.

2.2 Prohibition on Contesting Liens. Each of the First Priority Collateral Agent
and the First Priority Administrative Agent, on behalf of itself and the other
First Priority Secured Parties, and each of the Second Priority Collateral Agent
and the Second Priority Indenture Trustee, on behalf of itself and the other
Second Priority Secured Parties, agrees that it shall not (and hereby waives any
right to) contest or support, directly or indirectly, any other Person in
contesting, in any proceeding (including any Insolvency Proceeding), the
priority, validity, perfection or enforceability of (a) the First Priority
Claims or any Lien held by the First Priority Secured Parties in the Shared
Collateral securing the First Priority Claims or (b) the Second Priority Claims
or any Liens by the Second Priority Secured Parties in the Shared Collateral
securing the Second Priority Claims, as the case may be.

2.3 Nature of First Priority Credit Agreement Obligations. Each of the Second
Priority Collateral Agent and the Second Priority Indenture Trustee, on behalf
of itself and the other Second Priority Secured Parties, acknowledges that a
portion of the First Priority Claims are revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed without affecting the lien
subordination or other provisions of this Agreement.

Section 3. Enforcement.

3.1 Exercise of Remedies.

(a) (i) So long as the Discharge of First Priority Claims has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
First Priority Obligor, none of the Second Priority Indenture Trustee, the
Second Priority Collateral Agent or any other Second Priority Secured Party will
(and each such Person hereby waives any right to) (A) exercise or seek to
exercise any rights or remedies (including the exercise of any right of setoff
or any right under any lockbox agreement or account control agreement and
including the exercise of any right to direct or provide direction or orders
with respect to the Shared Collateral or to any account bank, securities
intermediary or any other custodian as to the disposition of the asset or
property on deposit in, carried in or otherwise credited to any deposit accounts
or securities accounts) with respect to any Shared Collateral, (B) institute any
action or proceeding with respect to such rights or remedies, including any
action of foreclosure, any exercise of any right under any control agreement in
respect of a deposit account, securities account, security entitlement or other
investment property constituting Shared Collateral (including, without
limitation, any right to direct or provide direction or orders with respect to
the Shared Collateral or to any account bank, securities intermediary or other
custodian as to the disposition of the asset or property on deposit in, carried
in or otherwise credited to any deposit accounts or

 

9



--------------------------------------------------------------------------------

securities accounts), (C) exercise any other rights or remedies relating to the
Shared Collateral under the Second Priority Documents or otherwise, (D) contest,
protest or object to any foreclosure proceeding or other action brought by the
First Priority Collateral Agent, the First Priority Administrative Agent or any
other First Priority Secured Party or (E) object to the forbearance by the First
Priority Collateral Agent, the First Priority Administrative Agent or any First
Priority Secured Party from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any right or remedy relating to the Shared
Collateral; and (ii) so long as the Discharge of First Priority Claims has not
occurred, whether or not any Insolvency Proceeding has been commenced by or
against any First Priority Obligor, the First Priority Collateral Agent, the
First Priority Administrative Agent and the other First Priority Secured Parties
shall have the exclusive right to enforce rights, exercise remedies (including
the exercise of any right of setoff, any right to credit bid or any right under
any lockbox agreement or account control agreement and including the exercise of
any right to direct or provide direction or orders with respect to the Shared
Collateral or to any account bank, securities intermediary or any other
custodian as to the disposition of the asset or property on deposit in, carried
in or otherwise credited to any deposit accounts or securities accounts),
refrain from enforcing or exercising remedies, make determinations in connection
with any enforcement of rights and remedies regarding release or disposition of,
or restrictions with respect to, the Shared Collateral, and otherwise enforce
the rights and remedies of a secured creditor under the UCC and the bankruptcy
laws of any applicable jurisdiction without the consent of or any consultation
with the Second Priority Indenture Trustee, the Second Priority Collateral Agent
or any other Second Priority Secured Party; provided that with respect to
clauses (i) and (ii) above, (1) in any Insolvency Proceeding commenced by or
against Holdings, any Second Priority Secured Party may file a claim or
statement of interest with respect to the Second Priority Claims, (2) the Second
Priority Collateral Agent may take any action not adverse to the Liens on the
Shared Collateral securing the First Priority Claims or the rights of the First
Priority Collateral Agent, the First Priority Administrative Agent or any other
First Priority Secured Party to exercise remedies in respect thereof in order to
establish, preserve, or perfect its rights in the Shared Collateral, (3) any
Second Priority Secured Party shall be entitled to (u) file any necessary
responsive or defensive pleading in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the Second Priority Claims, including any claim
secured by the Shared Collateral, if any, in each case in accordance with the
terms of this Agreement, (v) file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
Holdings arising under the Bankruptcy Code (excluding exercising the right, if
any, to file an involuntary petition against Holdings), any similar law or any
applicable non-bankruptcy law, in each case to the extent not inconsistent with
the other terms of this Agreement (it being understood that no Second Priority
Secured Party shall be entitled to assert any right or interest of an unsecured
creditor (or otherwise) that they would not be entitled to assert hereunder as a
secured creditor, and, specifically, that no Second Priority Secured Party shall
be entitled to assert any right or interest of an unsecured creditor (or

 

10



--------------------------------------------------------------------------------

otherwise), of any kind or nature, in respect of any Use of Cash Collateral, DIP
Financing or sale of any assets of Holdings, in each case to which holders of a
majority of First Priority Claims have consented), (w) exercise any rights and
remedies as an unsecured creditor against Holdings in accordance with the Second
Priority Documents and applicable law, in each case to the extent not
inconsistent with the other terms of this Agreement (it being understood that no
Second Priority Secured Party shall be entitled to assert any right or interest
of an unsecured creditor (or otherwise) that they would not be entitled to
assert hereunder as a secured creditor) and excluding the filing of pleadings,
objections, motions or agreements covered by the preceding clause (v), (x) bid
(but only for cash, and not by way of credit bid or otherwise) for or purchase
(but only for cash, and not by way of credit bid or otherwise) Shared Collateral
at any private or judicial foreclosure upon such Shared Collateral initiated by
any secured party in respect thereof, (y) file any notice of or vote any claim
in any Insolvency Proceeding of Holdings but solely in accordance with
Section 6.7 of this Agreement and (z) file any proof of claim and other filings,
appear and be heard on any matter in connection therewith and make any arguments
and motions that are, in each case, not inconsistent with the other terms of
this Agreement, with respect to the Second Priority Claims and the Shared
Collateral (it being understood that no Second Priority Secured Party shall be
entitled to assert any right or interest of an unsecured creditor (or otherwise)
that they would not be entitled to assert hereunder as a secured creditor) and
excluding the filing of pleadings, objections, motions or agreements covered by
the preceding clause (v), and (4) nothing herein shall be construed to limit or
impair in any way the right of any Second Priority Secured Party to receive any
remaining Shared Collateral and proceeds of Shared Collateral after the
Discharge of First Priority Claims has occurred. In exercising rights and
remedies with respect to the Shared Collateral, the First Priority Collateral
Agent, the First Priority Administrative Agent or any other First Priority
Secured Party may enforce the provisions of the First Priority Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion except that, following the
Discharge of First Priority Claims and until the Discharge of Second Priority
Claims has occurred, the Second Priority Collateral Agent, the Second Priority
Indenture Trustee or the other Second Priority Secured Parties may enforce the
provisions of the Second Priority Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by the First Priority Collateral Agent, the First Priority
Administrative Agent and the other First Priority Secured Parties (or, following
the Discharge of First Priority Claims and until the Discharge of Second
Priority Claims has occurred, the Second Priority Collateral Agent, the Second
Priority Indenture Trustee and the other Second Priority Secured Parties) to
sell or otherwise dispose of Shared Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured party under the UCC of any applicable
jurisdiction and of a secured creditor under bankruptcy or similar laws of any
applicable jurisdiction.

(b) (i) Until the Discharge of First Priority Claims has occurred, each of the
Second Priority Collateral Agent and the Second Priority Indenture Trustee, on
behalf of itself and the other Second Priority Secured Parties, agrees that it
will not, in connection with the exercise of any right or remedy (including the
exercise of any right of setoff or any right under any lockbox agreement or
account control agreement with respect to any Shared Collateral (but instead
shall be deemed to have hereby irrevocably, absolutely, and unconditionally
waived until after the Discharge of First Priority Claims any right to) take or
receive any Shared Collateral or any proceeds of Shared Collateral.

(ii) Without limiting the generality of the foregoing clause (i), unless and
until the Discharge of First Priority Claims has occurred, except as expressly
provided in the proviso in clause (a) of Section 3.1, the sole right of the
Second Priority Indenture Trustee, the Second Priority Collateral Agent and the
other Second Priority Secured Parties as secured parties with

 

11



--------------------------------------------------------------------------------

respect to the Shared Collateral is to hold a perfected Lien on the Shared
Collateral pursuant to the Second Priority Documents for the period and to the
extent granted therein and to receive a share of the proceeds thereof, if any,
after the Discharge of First Priority Claims has occurred.

(c) Holdings agrees that it will not, and will not permit any of its
Subsidiaries to, in connection with the exercise of any right or remedy with
respect to any Shared Collateral by the Second Priority Indenture Trustee, the
Second Priority Collateral Agent or any other Second Priority Secured Party,
transfer, deliver or pay, as applicable, to the Second Priority Indenture
Trustee, the Second Priority Collateral Agent or any other Second Priority
Secured Party, any Shared Collateral or any proceeds of Shared Collateral unless
and until the Discharge of First Priority Claims has occurred.

(d) (i) Each of the Second Priority Collateral Agent and the Second Priority
Indenture Trustee, on behalf of itself and the other Second Priority Secured
Parties, agrees that the Second Priority Secured Parties will not (and instead
shall be deemed to have hereby irrevocably, absolutely, and unconditionally
waived any right to) take any action (other than as provided in Section 3.1(a))
that would hinder or cause to delay any exercise of remedies undertaken by the
First Priority Collateral Agent, the First Priority Administrative Agent or any
other First Priority Secured Party under the First Priority Documents as secured
parties in respect of any Shared Collateral, including any sale, lease,
exchange, transfer or other disposition of the Shared Collateral, whether by
foreclosure or otherwise.

(ii) Each of the Second Priority Collateral Agent and the Second Priority
Indenture Trustee, on behalf of itself and the other Second Priority Secured
Parties, hereby irrevocably, absolutely and unconditionally waives any and all
rights it or the Second Priority Secured Parties may have as a junior lien
creditor or otherwise (whether arising under the UCC or any other law) to object
to the manner (including by judicial foreclosure, non-judicial foreclosure,
strict foreclosure or otherwise) in which the First Priority Collateral Agent,
the First Priority Administrative Agent or the other holders of First Priority
Claims seek to enforce the Liens granted in any of the Shared Collateral except
that there shall be no waiver of the obligation, if any, of the First Priority
Collateral Agent or the First Priority Administrative Agent to dispose of the
Shared Collateral in a “commercially reasonable” manner within the meaning of
any applicable UCC.

(iii) Each of the Second Priority Collateral Agent and the Second Priority
Indenture Trustee, on behalf of itself and the other Second Priority Secured
Parties, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in the Second Priority Collateral Documents or any other
Second Priority Document (other than this Agreement) is intended to restrict in
any way the rights and remedies of the First Priority Collateral Agent, the
First Priority Administrative Agent or the First Priority Secured Parties with
respect to the Shared Collateral as set forth in this Agreement and the First
Priority Documents.

3.2 Cooperation. Subject to the proviso in Section 3.1(a), each of the Second
Priority Collateral Agent and the Second Priority Indenture Trustee, on behalf
of itself and the other Second Priority Secured Parties, agrees that, unless and
until the Discharge of First Priority Claims has occurred, it will not, and
shall be deemed to have waived any right to, commence, or join with any Person
in commencing any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien with respect to Shared Collateral held by
it under any Second Priority Document.

 

12



--------------------------------------------------------------------------------

3.3 Notices of Default. Each of the First Priority Collateral Agent, the Second
Priority Collateral Agent, the First Priority Administrative Agent and the
Second Priority Indenture Trustee will provide such information as it may have
to the others as the others may from time to time reasonably request concerning
the status of the exercise of any enforcement action against the Shared
Collateral, and each of the First Priority Collateral Agent, the Second Priority
Collateral Agent, the First Priority Administrative Agent and the Second
Priority Indenture Trustee shall be available on a reasonable basis during
normal business hours to review with each other alternatives available in
exercising such rights; provided that the failure of any of them to do any of
the foregoing shall not affect the relative priorities of the First Priority
Liens or the Second Priority Liens as provided herein or the validity or
effectiveness of any notice or demand as against Holdings. Holdings hereby
consents and agrees to each of the First Priority Collateral Agent, the Second
Priority Collateral Agent, the First Priority Administrative Agent and the
Second Priority Indenture Trustee providing any such information to the other
and to such actions by any of them and waives any right or claim against any of
them arising as a result of such information or actions.

Section 4. Payments.

4.1 Application of Proceeds

i. As long as the Discharge of First Priority Claims has not occurred, whether
or not any Insolvency Proceeding has been commenced by or against Holdings or
any other Obligor, the cash proceeds of Shared Collateral received in connection
with the sale or other disposition of, or collection on, such Shared Collateral
upon the exercise of remedies, shall, after payment of all outstanding fees,
expenses (including reasonable fees and expenses of counsel), disbursements and
indemnities of the First Priority Collateral Agent, be delivered by the First
Priority Collateral Agent to the First Priority Administrative Agent for
application against the First Priority Claims in such order as the First
Priority Administrative Agent may determine in its sole discretion and in
accordance with the First Priority Documents until the Discharge of First
Priority Claims has occurred. Upon the Discharge of First Priority Claims,
(i) the First Priority Administrative Agent shall promptly deliver to the First
Priority Collateral Agent (with copies to the Second Priority Collateral Agent
and the Second Priority Indenture Trustee) a written notice stating that the
Discharge of First Priority Claims has occurred and (ii) promptly following
receipt of such notice in clause (i), the First Priority Collateral Agent or
First Priority Administrative Agent, as applicable, shall deliver at the cost of
Holdings, to the Second Priority Collateral Agent for distribution to the Second
Priority Indenture Trustee for the benefit of the Second Priority Secured
Parties any proceeds of Shared Collateral held by it in the same form as
received, with any necessary endorsement or as a court of competent jurisdiction
may otherwise direct.

ii. Following the Discharge of First Priority Claims and until the Discharge of
Second Priority Claims has occurred, whether or not any Insolvency Proceeding
has been commenced by or against Holdings, the cash proceeds of Shared
Collateral received in connection with the sale or other disposition of, or
collection on, such Shared Collateral upon the

 

13



--------------------------------------------------------------------------------

exercise of remedies, shall, after payment of all outstanding fees, expenses
(including reasonable fees and expenses of counsel), disbursements and
indemnities of the Second Priority Collateral Agent, be delivered by the Second
Priority Collateral Agent to the Second Priority Indenture Trustee for
application against the Second Priority Claims in such order as is specified in
the Second Priority Documents until the Discharge of Second Priority Claims has
occurred.

4.2 Payments Over. Except as expressly provided in Section 6.8, so long as the
Discharge of First Priority Claims has not occurred, whether or not any
Insolvency Proceeding has been commenced by or against Holdings or any other
Obligor, any Shared Collateral or proceeds thereof received by the Second
Priority Indenture Trustee, the Second Priority Collateral Agent or any other
Second Priority Secured Party in connection with the exercise of any right or
remedy (including set-off) relating to the Shared Collateral in contravention of
this Agreement or any distribution received on account of or by virtue of any
Lien on the Shared Collateral in any Insolvency Proceeding in respect of
Holdings (including any distribution on account of or otherwise by virtue of any
Lien on the Shared Collateral under any Plan of Reorganization) shall, be
segregated and held in trust and forthwith paid over to the First Priority
Collateral Agent for the benefit of the First Priority Secured Parties in the
same form as received, with any necessary endorsement, or as a court of
competent jurisdiction may otherwise direct. The First Priority Collateral Agent
is hereby authorized to make any such endorsement as agent for the Second
Priority Indenture Trustee, the Second Priority Collateral Agent or any other
Second Priority Secured Party. This authorization is coupled with an interest
and is irrevocable until the Discharge of First Priority Claims has occurred.
For the avoidance of doubt, the Second Priority Claims shall not be reduced or
satisfied by any amounts or distributions required to be paid over to the First
Priority Administrative Agent pursuant hereto.

Section 5. Other Agreements.

5.1 Releases.

(a) If, in connection with (i) the exercise of any remedies by the First
Priority Collateral Agent or any other First Priority Secured Party in respect
of the Shared Collateral provided for in Section 3.1, including any sale, lease,
exchange, transfer or other disposition of any such Shared Collateral or
(ii) any sale, lease, exchange, transfer or other disposition of any Shared
Collateral permitted under the terms of the First Priority Documents and the
Second Priority Documents (in each case, as in effect on the date hereof), the
First Priority Collateral Agent, on behalf of itself and the other First
Priority Secured Parties, releases any of its Liens on any part of the Shared
Collateral, the Lien of the Second Priority Collateral Agent for the benefit of
the Second Priority Secured Parties on such Shared Collateral (but not on any
proceeds of such Collateral not required to be paid to the First Priority
Secured Parties for application to the First Priority Claims) shall be
automatically and unconditionally released with no further consent or action of
any Person, and each of the Second Priority Collateral Agent the Second Priority
Indenture Trustee, on behalf of itself and the other Second Priority Secured
Parties, shall promptly execute and deliver, at the expense of Holdings, to the
First Priority Collateral Agent and the First Priority Administrative Agent and
Holdings such termination statements, releases and other documents as the First
Priority Collateral Agent, the First Priority Administrative Agent and Holdings
(in the case of Holdings, to the extent permitted by the First Priority
Documents) may reasonably request to effectively confirm such release at the
expense of Holdings.

 

14



--------------------------------------------------------------------------------

(b) Until the Discharge of First Priority Claims occurs, each of the Second
Priority Collateral Agent and the Second Priority Indenture Trustee, on behalf
of itself and the other Second Priority Secured Parties, hereby irrevocably
constitutes and appoints the First Priority Collateral Agent and any officer or
agent of the First Priority Collateral Agent, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Person or in the First Priority
Collateral Agent’s own name, from time to time in the First Priority Collateral
Agent’s discretion (as directed by the First Priority Administrative Agent in
writing), for the purpose of carrying out the terms of this Section 5.1, to take
any and all appropriate action and to execute any and all releases, documents
and instruments which may be necessary to accomplish the purposes of this
Section 5.1, including any financing statements, mortgage releases, intellectual
property releases, endorsements or other instruments of transfer or release.

5.2 [Reserved]..

5.3 Amendments to Second Priority Documents, etc.

(a) Unless and until the Discharge of First Priority Claims has occurred,
without the prior written consent of the First Priority Administrative Agent
(and the First Priority Collateral Agent, to the extent an amendment, supplement
or modification would affect its respective rights, protections or obligations),
no Second Priority Collateral Document covering Shared Collateral may be
amended, supplemented or otherwise modified or entered into to the extent such
amendment, supplement or modification, or the terms of any new Second Priority
Collateral Document covering Shared Collateral, would be inconsistent with any
of the terms of this Agreement or the First Priority Documents.

(b) Each of the Second Priority Indenture Trustee and the Second Priority
Collateral Agent agrees that each Second Priority Collateral Document granting a
Lien on any Shared Collateral shall include the following language (or similar
language satisfactory to the First Priority Administrative Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [Insert name of party then acting as the collateral agent thereunder]
pursuant to this Agreement and the exercise of any right or remedy by [Insert
name of party then acting as the collateral agent thereunder] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of
December 12, 2013 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Intercreditor Agreement”), among Deutsche Bank
Trust Company Americas, in its capacity as First Priority Collateral Agent,
Deutsche Bank Trust Company Americas, in its capacity as First Priority
Administrative Agent, Wells Fargo Bank, National Association, in its capacity as
Second Priority Collateral Agent, Wells Fargo Bank, National Association, in its
capacity as Second Priority Indenture Trustee, and the other parties thereto. In
the event of any conflict between the terms of the Intercreditor Agreement and
this Agreement, the terms of the Intercreditor Agreement shall govern and
control.”

 

15



--------------------------------------------------------------------------------

(c) Unless and until the Discharge of First Priority Claims has occurred, in the
event the First Priority Collateral Agent or the First Priority Administrative
Agent enters into any amendment, waiver or consent in respect of any First
Priority Collateral Document for the purpose of adding to, or deleting from, or
waiving or consenting to any departure from any provision of, any First Priority
Collateral Document covering Shared Collateral or changing in any manner the
rights of the First Priority Collateral Agent, the First Priority Administrative
Agent, the other First Priority Secured Parties or Holdings thereunder, then
such amendment, waiver or consent shall apply automatically to any comparable
provision of each Second Priority Collateral Document insofar as such comparable
provision relates to the Shared Collateral without the consent of the Second
Priority Collateral Agent, the Second Priority Indenture Trustee or the Second
Priority Secured Parties and without any action by any of them or Holdings;
provided that (i) no such amendment, waiver or consent shall have the effect of
(A) removing assets subject to the Lien of the Second Priority Collateral
Documents, except to the extent that a release of such Lien is permitted by
Section 5.1 and provided there is a corresponding release of the Lien securing
the First Priority Claims, (B) imposing duties or adding liabilities on the
Second Priority Collateral Agent or any other Second Priority Secured Party
without its consent or (C) permitting other Liens on the Shared Collateral which
are prohibited under the terms of the Second Priority Documents or Section 6,
(ii) any such amendment, waiver or consent that materially and adversely affects
the rights of the Second Priority Collateral Agent or any other Second Priority
Secured Party (and not the First Priority Secured Parties in a like or similar
manner) shall not apply to the Second Priority Collateral Documents without the
consent of the Second Priority Collateral Agent (acting at the written direction
of the Second Priority Indenture Trustee (itself acting at the written direction
of the requisite Second Priority Secured Parties in accordance with the Second
Priority Trust Indenture)), and (iii) notice of such amendment, waiver or
consent shall have been given by the First Priority Administrative Agent to the
Second Priority Collateral Agent (unless it is the same Person as the First
Priority Collateral Agent), within 10 Business Days after the effective date
thereof; provided, further, that (x) nothing contained in this clause (c) shall
impair the rights of the First Priority Collateral Agent, the First Priority
Administrative Agent and the holders of First Priority Claims, or the
obligations and agreements of the Second Priority Collateral Agent and the other
Second Priority Secured Parties, under Sections 3 and 5.1 (y) nothing contained
in this clause (c) shall limit the rights of the Second Priority Collateral
Agent, the Second Priority Indenture Trustee and the holders of the Second
Priority Claims with respect to any assets or property of Holdings (other than
Shared Collateral) over which a Lien has been created as security for the Second
Priority Claims or any rights related to the realization thereof and (z) the
First Priority Collateral Documents and the Second Priority Collateral Documents
may, without the consent of any Second Priority Secured Party, be amended or
modified pursuant to this Section 5.3(c) to secure additional extensions of
credit and add additional secured creditors as long as such amendments or
modifications do not violate the express provisions of any Second Priority
Document.

(d) The First Priority Documents may be amended, supplemented or otherwise
modified in accordance with their terms and the First Priority Credit Agreement
may be refinanced, in each case, without notice to, or the consent of, the
Second Priority Collateral Agent or the other Second Priority Secured Parties,
and in each case subject to the terms hereof, all without affecting the lien
subordination or other provisions of this Agreement.

 

16



--------------------------------------------------------------------------------

(e) Without the written consent of the First Priority Administrative Agent, none
of the Second Priority Indenture Trustee, the Second Priority Collateral Agent
or any other Second Priority Secured Party will be entitled to agree (and none
of them will agree) to any amendment to, or modification of, or consent to any
waiver of departure from, the Second Priority Documents, whether in a
refinancing or otherwise, that is prohibited by or in contravention of this
Agreement or the First Priority Documents as in effect on the date hereof (in
relation to which, the Second Priority Indenture Trustee and the Second Priority
Collateral Agent shall be entitled to rely on a certificate from Holdings that a
proposed amendment to, modification of, waiver of or departure from a Second
Priority Documents is prohibited by, or in contravention of, the First Priority
Documents as in effect on the date hereof, unless the Second Priority Indenture
Trustee or the Second Priority Collateral Agent receive notice to the contrary
from the First Priority Administrative Agent).

(f) Unless and until the Discharge of First Priority Claims has occurred, the
Second Priority Secured Parties shall not consent to the release of any Second
Priority Lien on any Shared Collateral without the written consent of the First
Priority Administrative Agent, except for releases in connection with the
Discharge of Second Priority Claims (or a full or partial refinancing thereof)
with respect to such Shared Collateral for which the First Priority Lien is also
released or to the extent permitted under the First Priority Credit Agreement
(in relation to which, the Second Priority Indenture Trustee and the Second
Priority Collateral Agent shall be entitled to rely on a certificate from
Holdings (copied to the First Priority Administrative Agent) that a release of
any Second Priority Lien on Shared Collateral is permitted under the First
Priority Credit Agreement, unless the Second Priority Indenture Trustee or the
Second Priority Collateral Agent receive notice within five (5) Business Days to
the contrary from the First Priority Administrative Agent).

5.4 Rights as Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Priority Secured Parties may exercise rights and
remedies as unsecured creditors against Holdings in accordance with the terms of
the Second Priority Documents and applicable law only to the extent set forth in
the proviso of Section 3.1(a) hereof. Nothing in this Agreement shall prohibit
the receipt by any Second Priority Secured Party of any payment of interest and
principal on the Second Priority Claims, together with any reimbursable fees and
expenses and other amounts due in respect thereof, so long as such receipt is
not (a) the direct or indirect result of the exercise by any Second Priority
Secured Party of rights and remedies as a secured creditor in respect of the
Second Priority Claims or enforcement of any Second Priority Lien, in either
case in contravention of this Agreement, or (b) a distribution in any Insolvency
Proceeding of Holdings on account of or otherwise by virtue of any Second
Priority Lien (including any distribution on account of or otherwise by virtue
of any Lien on the Shared Collateral under any Plan of Reorganization), other
than as permitted by Section 6.8 hereof. In the event that any Second Priority
Secured Party becomes a judgment lien creditor in respect of Shared Collateral
as a result of its enforcement of its rights as an unsecured creditor in respect
of the Second Priority Claims, such judgment lien shall be subject to the terms
of this Agreement (including in relation to the First Priority Liens and the
First Priority Claims and including in relation to the Second Priority Liens and
Second Priority Claims) to the same extent as the other

 

17



--------------------------------------------------------------------------------

Liens securing the Second Priority Claims (created pursuant to the Second
Priority Collateral Documents) are subject to the terms of this Agreement.
Nothing in this Agreement modifies any right or remedy the holders of First
Priority Claims or, after the Discharge of First Priority Claims has occurred,
the holders of Second Priority Claims may have with respect to the Shared
Collateral.

5.5 Bailee and Agent for Perfection. The First Priority Collateral Agent hereby
acknowledges that, to the extent that it holds, or a third party holds on its
behalf, physical possession over Shared Collateral pursuant to any of the First
Priority Collateral Documents (any such Shared Collateral, as updated from time
to time in accordance with the relevant Collateral Document, the “Bailment
Collateral”), such possession or control is also held as a bailee and agent for
perfection for, on behalf of and for the benefit of, the Second Priority
Collateral Agent (as collateral agent for the Second Priority Secured Parties),
such bailment and agency for perfection being intended, among other things, to
satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the UCC, and in each case solely to the extent required to perfect and enforce
their security interests in such Bailment Collateral. Nothing in the preceding
sentence shall be construed to impose any duty on the First Priority Collateral
Agent, the First Priority Administrative Agent or any First Priority Secured
Party (or any third party acting on their behalf) with respect to such Bailment
Collateral or provide the Second Priority Indenture Trustee, the Second Priority
Collateral Agent or any other Second Priority Secured Party with any rights with
respect to such Bailment Collateral beyond those specified in this Agreement or
the Second Priority Collateral Documents (it being understood that the First
Priority Collateral Agent’s duty under this Section 5.5 shall be limited solely
to holding any such Bailment Collateral as bailee and agent for perfection);
provided that promptly following the Discharge of First Priority Claims, the
First Priority Collateral Agent (upon the written direction of the First
Priority Administrative Agent) shall deliver to the Second Priority Collateral
Agent, at Holdings’ cost and expense, such Bailment Collateral in its possession
together with any necessary endorsements or direct and deliver such Bailment
Collateral as a court of competent jurisdiction may otherwise direct.

Section 6. Insolvency Proceedings

6.1 Finance and Sale Issues.

(a) Until the Discharge of First Priority Claims has occurred, if Holdings shall
be subject to any Insolvency Proceeding and the First Priority Administrative
Agent shall desire to permit the use of cash collateral arising from the Shared
Collateral (as such term is defined in Section 363(a) of the Bankruptcy Code)
under Section 363 of the Bankruptcy Code (“Use of Cash Collateral”) or to permit
an Holdings to obtain financing, whether from the First Priority Secured
Parties, any other Person, or any combination thereof, under Section 364 of the
Bankruptcy Code secured by any Shared Collateral (“DIP Financing”), then each of
the Second Priority Collateral Agent and the Second Priority Indenture Trustee,
on behalf of itself and the other Second Priority Secured Parties, agrees that
(i) it shall not be entitled to raise (and will not raise), but instead shall be
deemed to have otherwise irrevocably, absolutely, and unconditionally waived any
right to raise, any objection to such Use of Cash Collateral or DIP Financing
(and instead will be deemed to have consented to such Use of Cash Collateral or
DIP Financing), (ii) it shall not be entitled to request (and will not request)
adequate protection or any other relief in

 

18



--------------------------------------------------------------------------------

connection therewith (except as expressly agreed by the First Priority
Administrative Agent or to the extent permitted by Section 6.2), and (iii) to
the extent the First Priority Liens are junior in priority to or pari passu with
Liens granted in connection with such Use of Cash Collateral or such DIP
Financing (including adequate protection Liens), the Second Priority Liens in
the Shared Collateral shall be maintained as junior in priority to the First
Priority Liens as contemplated hereunder and to such Liens granted in connection
with such Use of Cash Collateral or such DIP Financing on the same basis as the
Second Priority Liens are junior in priority to First Priority Liens under this
Agreement. Without limiting the other provisions of this Agreement, nothing in
this Section 6.1(a) is intended to limit the ability of the First Priority
Secured Parties or the Second Priority Secured Parties to participate in,
support, or object to any Use of Cash Collateral or DIP Financing that does not
involve the Shared Collateral. Each of the Second Priority Secured Parties
agrees that none of them shall offer to provide, administer or syndicate any DIP
Financing to Holdings unless (i) the application of the proceeds of such DIP
Financing would result in the Discharge of the First Priority Claims or
(ii) consented to by the First Priority Administrative Agent.

(b) Until the Discharge of First Priority Claims has occurred, the Second
Priority Secured Parties, in any Insolvency Proceeding in respect of Holdings,
shall not be entitled to oppose (and shall not oppose) (1) any sale or
disposition of any assets or property of Holdings constituting Shared
Collateral, or (2) any procedure governing sale or disposition of any assets or
property of Holdings constituting Shared Collateral, in each case that is
supported by the First Priority Administrative Agent, and the Second Priority
Secured Parties will be deemed to have consented under Section 363 of the
Bankruptcy Code to any such sale, and any procedure for such sale (and in each
case any motion in support hereof), supported by such First Priority Secured
Parties and to have released (and to have consented to the release of) their
Liens in such assets so long as and to the extent that (i) the First Priority
Secured Parties shall have likewise released their Liens and (ii) the First
Priority Liens and the Second Priority Liens shall attach to the proceeds of any
Shared Collateral sold or disposed of in the priorities set forth herein. For
the avoidance of doubt, and without limitation of the generality of the
foregoing, in any Insolvency Proceeding in respect of Holdings, the Second
Priority Secured Parties irrevocably waive any right to object to any sale, or
any procedure for sale, or any motion for sale or for bid procedures regarding
the sale, of any Shared Collateral under Section 363 of the Bankruptcy Code on
the grounds of inadequate time for marketing of such asset, inopportune time for
sale of such asset (based on market conditions or otherwise), inadequate
purchase price/value to be received for such asset, or any expense
reimbursement, break-up fee or other condition or covenant contained in any
stalking horse bid for such asset.

6.2 Adequate Protection. If and only if directed to do so by Second Priority
Secured Parties holding at least a majority of the principal amount of the
Second Priority Claims, the Second Priority Indenture Trustee or the Second
Priority Collateral Agent, on behalf of itself and the Second Priority Secured
Parties, may, subject to the following sentence, seek or request adequate
protection in the form of a Lien on any additional collateral. The Second
Priority Secured Parties may only seek or request adequate protection in the
form of a Lien on any additional collateral in connection with, or arising as a
result of, the Shared Collateral to the extent that the First Priority Secured
Parties have also received such adequate protection in the form of a Lien
(including by way of objecting to any DIP Financing that does not provide for
such Lien) on such additional collateral and any Lien so received by the Second
Priority Secured

 

19



--------------------------------------------------------------------------------

Parties theron will be junior in priority to the First Priority Liens (including
any adequate protection Lien in favor of the First Priority Secured Parties) and
any Lien securing such DIP Financing (and all Obligations relating thereto) on
the same basis as the other Liens securing the Second Priority Claims are junior
in priority to the First Priority Liens under this Agreement and subject in all
respects to the release obligations set forth in this Agreement, including in
Section 5.1 and Section 6.1 hereof. If the Second Priority Secured Parties are
granted post-petition interest and/or adequate protection payments which are
referable to, or granted as a result of, the Second Priority Secured Parties’
Lien over the Shared Collateral in an Insolvency Proceeding in respect of
Holdings (“Junior Priority Bankruptcy Payments”), such amounts shall be deemed
Shared Collateral, shall be turned over to the First Priority Collateral Agent
in accordance with Section 4.2 hereof (or, following the Discharge of First
Priority Claims and prior to the Discharge of Second Priority Claims, to the
Second Priority Collateral Agent) and shall be applied according to the terms
thereof (regardless of whether or not any order of a bankruptcy court
authorizing and/or directing any Junior Priority Bankruptcy Payments shall
expressly provide for such direct payment to the First Priority Collateral Agent
or the Second Priority Collateral Agent, as applicable).

6.3 No Waiver. Subject to Section 3.1(a), nothing contained herein shall
prohibit or in any way limit the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party from
objecting in any Insolvency Proceeding in respect of Holdings or otherwise to
any action taken by any Second Priority Secured Party, including the seeking by
any Second Priority Secured Party of adequate protection or the asserting by any
Second Priority Secured Party of any of its rights and remedies under the Second
Priority Documents or otherwise. Subject to Section 3.1(a), following the
Discharge of First Priority Claims, nothing contained herein shall prohibit or
in any way limit the Second Priority Indenture Trustee, the Second Priority
Collateral Agent or any other Second Priority Secured Party from objecting in
any Insolvency Proceeding in respect of Holdings.

6.4 Reinstatement. If, in any Insolvency Proceeding in respect of Holdings or
otherwise, all or part of any payment with respect to the First Priority Claims
previously made shall be rescinded for any reason whatsoever (including an order
or judgment for disgorgement of a preference under the Bankruptcy Code, or any
similar law) (a “Recovery”), then the First Priority Claims shall be reinstated
to the extent of such Recovery. If this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement. If any Second Priority Secured Party is required in any
Insolvency Proceeding of Holdings or otherwise to turn over any Recovery, then
the Second Priority Claims shall be reinstated to the extent of such Recovery.
If this Agreement shall have been terminated prior to such Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement.

6.5 Post-Petition Interest. No Second Priority Secured Party shall oppose or
seek to challenge any claim by the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party for
allowance or payment in any Insolvency Proceeding of Holdings of the First
Priority Claims consisting of post-petition interest, fees or

 

20



--------------------------------------------------------------------------------

expenses to the extent of the value of any First Priority Lien on the Shared
Collateral, without regard to the existence of the Second Priority Liens on the
Shared Collateral, such value to be determined without regard to the existence
of the Second Priority Liens on the Shared Collateral.

6.6 Separate Grants of Security and Separate Classification. Each of the First
Priority Collateral Agent and the First Priority Administrative Agent, on behalf
of itself and the other First Priority Secured Parties, and each of the Second
Priority Collateral Agent and the Second Priority Indenture Trustee, on behalf
of itself and the other Second Priority Secured Parties, acknowledge and agree
that:

(a) the grants of Liens in respect of the Shared Collateral pursuant to the
First Priority Collateral Documents and the Second Priority Collateral Documents
constitute two separate and distinct grants of Liens; and

(b) because of, among other things, their differing rights in the Shared
Collateral, the First Priority Claims and the Second Priority Claims are
fundamentally different from one another and must be separately classified in
any Plan of Reorganization proposed or confirmed in an Insolvency Proceeding of
Holdings.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that, contrary to the intention of the
parties, the claims of the First Priority Secured Parties and/or the Second
Priority Secured Parties in respect of the Shared Collateral constitute only one
secured claim (rather than separate classes of first priority and second
priority secured claims), then (i) each of the parties hereto hereby
acknowledges and agrees that, subject to Sections 2.1 and 4.1, all distributions
shall be made as if there were separate classes of first priority and second
priority secured claims against Holdings in respect of the Shared Collateral and
(ii) the First Priority Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, including any additional interest payable pursuant to the First
Priority Documents arising from or related to a default, which is disallowed as
a claim in any Insolvency Proceeding of Holdings, and reimbursement of all fees
and expenses of the First Priority Collateral Agent’s and the First Priority
Administrative Agent’s respective attorneys, financial consultants, and other
agents) before any distribution is made in respect of or by virtue of the Second
Priority Liens, with each of the Second Priority Collateral Agent and the Second
Priority Indenture Trustee, on behalf of itself and the other Second Priority
Secured Parties, hereby acknowledging and agreeing to turn over to the First
Priority Collateral Agent amounts otherwise received or receivable by them in
respect of or by virtue of the Second Priority Liens to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Priority Secured Parties.

6.7 Voting for Plan of Reorganization. The First Priority Secured Parties and
the Second Priority Secured Parties, in each case in such capacity, shall be
entitled to vote to accept or reject any Plan of Reorganization in connection
with any Insolvency Proceeding of Holdings so long as such Plan of
Reorganization is a Conforming Plan of Reorganization and shall be entitled to
vote to reject any such Plan of Reorganization that is a Non-Conforming Plan of
Reorganization; provided that each of the Second Priority Collateral Agent and
the Second Priority Indenture Trustee, on behalf of itself and the other Second
Priority Secured Parties,

 

21



--------------------------------------------------------------------------------

agrees that none of the Second Priority Secured Parties, in such capacity, shall
be entitled to take any action or vote in any way that supports any
Non-Conforming Plan of Reorganization or to object to a Plan of Reorganization
to which the requisite holders of First Priority Claims have consented on the
grounds that any sale of Shared Collateral thereunder or pursuant thereto is for
inadequate consideration, or that the sale process in respect thereof was
inadequate. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization by
any Second Priority Secured Party, in such capacity, shall be inconsistent with
and accordingly, a violation of the terms of this Agreement, and the First
Priority Administrative Agent shall be entitled (and hereby authorized by the
Second Priority Secured Parties) to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any such
Non-Conforming Plan of Reorganization withdrawn.

6.8 X Clause. Notwithstanding Section 4.2 hereof or any other provision of this
Agreement, regardless of whether a Discharge of First Priority Claims shall
occur in connection with a confirmed Plan of Reorganization, the Second Priority
Secured Parties shall be permitted to receive or retain any debt or equity
securities or other obligations of Holdings to be distributed to them under any
such confirmed Plan of Reorganization on account of or otherwise by virtue of
the Second Priority Liens on the Shared Collateral (collectively, a “Plan
Distribution”), so long as (i) any lien granted on the Shared Collateral to
secure such Plan Distributions shall be junior in priority to any liens granted
to secure any Plan Distribution to the First Priority Secured Parties under any
such Plan of Reorganization on account of the First Priority Liens to the same
extent as the Second Priority Liens are junior in priority to the First Priority
Liens on the Shared Collateral hereunder and such liens shall otherwise be
subject to the terms and conditions of this Agreement (or an analogous
agreement), and (ii) any Plan Distribution received by a Second Priority Secured
Party shall not be entitled to receive cash interest (but may accrue interest or
contain pay-in-kind interest), any Plan Distribution may not be subject to
amortization, redemption or other principal or preference paydown, in each case
prior to the Discharge of First Priority Claims (including by way of full
payment of any First Priority Claims with cash payment on any Plan Distribution
received by the First Priority Secured Parties); provided, however, that, absent
a Discharge of the First Priority Claims, any Plan Distribution received by a
Second Priority Secured Party under a Plan of Reorganization which does not
satisfy the criteria set forth in clauses (i) and (ii) above, shall be turned
over to the First Priority Administrative Agent in accordance with Section 4.2.

6.9 Determination of Distributions on Account of Lien on Shared Collateral. For
the purposes of this Agreement, including for the purposes of Sections 4.2, 5.4,
and 6.8 hereof, there shall be a presumption that any distribution to or for the
benefit of the Second Priority Secured Parties under any Plan of Reorganization
for Holdings shall be on account of or by virtue of the Second Priority Liens on
the Shared Collateral. Each of the Second Priority Collateral Agent and the
Second Priority Indenture Trustee, on behalf of itself and the other Second
Priority Secured Parties, shall have the burden of rebutting that presumption,
and of proving the portion (if any) of any distribution under any Plan of
Reorganization to, or for the benefit of, the Second Priority Secured Parties
that does not consist of proceeds of (or is not otherwise on account of or by
virtue of) such Lien on the Shared Collateral, in each case by clear and
convincing evidence.

 

22



--------------------------------------------------------------------------------

6.10 Plan of Reorganization. Neither the Second Priority Indenture Trustee nor
any other Second Priority Secured Party will sponsor, fund or otherwise
facilitate, or support or vote in favor of in an Insolvency Proceeding of
Holdings, any Plan of Reorganization that does not contemplate the payment in
full, in cash of the First Priority Claims upon the effective date of such Plan
of Reorganization unless the First Priority Administrative Agent shall have
otherwise consented. Neither the Second Priority Indenture Trustee nor any other
Second Priority Secured Party will raise or support any objection to any Plan of
Reorganization on the basis that the rate of interest payable on any Plan
Distribution to the First Priority Secured Parties is excessive or
over-compensatory.

Section 7. Reliance; Waivers; etc.

7.1 Reliance. Each of the Second Priority Collateral Agent and the Second
Priority Indenture Trustee, on behalf of itself and the Second Priority Secured
Parties, acknowledges that the Second Priority Secured Parties have,
independently and without reliance on the First Priority Collateral Agent, the
First Priority Administrative Agent or any other First Priority Secured Party,
and based on documents and information deemed by them appropriate, made their
own decision to enter into the Second Priority Trust Indenture, any other
applicable Second Priority Document, this Agreement and the transactions
contemplated hereby and thereby and they will continue to make their own credit
decisions in taking or not taking any action under the Second Priority Trust
Indenture, any such other Second Priority Document or this Agreement.

7.2 No Warranties or Liability. Each of the Second Priority Collateral Agent and
the Second Priority Indenture Trustee, on behalf of itself and the Second
Priority Secured Parties, acknowledges and agrees that each of the First
Priority Collateral Agent, the First Priority Administrative Agent and the other
holders of First Priority Claims have made no express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the First Priority
Documents or the ownership of any Shared Collateral or the perfection or
priority of any Lien thereon. The holders of First Priority Claims will be
entitled to manage and supervise their respective loans and extensions of credit
to AGI and the other First Priority Obligors in accordance with applicable law
and as they may otherwise, in their sole discretion, deem appropriate, and the
holders of First Priority Claims may manage their loans and extensions of credit
without regard to any right or interest that any Second Priority Secured Party
may have in the Shared Collateral or otherwise, except as otherwise provided in
this Agreement. None of the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party shall have any
duty to any Second Priority Secured Party to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of an event of
default or default under any agreement with any Obligor (including the Second
Priority Documents), regardless of any knowledge thereof which they may have or
be charged with.

7.3 No Waiver of Lien Priorities.

(a) To the fullest extent permitted under applicable law, no right of the First
Priority Collateral Agent, the First Priority Administrative Agent, the other
First Priority Secured Parties or any of them to enforce any provision of this
Agreement shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of Holdings, AGI or any other First

 

23



--------------------------------------------------------------------------------

Priority Obligor or by any act or failure to act by any First Priority Secured
Party, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement or any of the First Priority Documents or the Second
Priority Documents, regardless of any knowledge thereof which the First Priority
Collateral Agent, the First Priority Administrative Agent or the other First
Priority Secured Parties, or any of them, may have or be otherwise charged with.
To the fullest extent permitted under applicable law, no right of the Second
Priority Collateral Agent, the Second Priority Indenture Trustee, the other
Second Priority Secured Parties or any of them to enforce any provision of this
Agreement shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of Holdings or by any act or failure to act by any
Second Priority Secured Party, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement or any of the Second Priority
Documents, regardless of any knowledge thereof which the Second Priority
Collateral Agent, the Second Priority Indenture Trustee or the other Second
Priority Secured Parties, or any of them, may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the First Priority Obligors under the First Priority
Documents), the First Priority Secured Parties and any of them may, to the
fullest extent permitted under applicable law, at any time and from time to
time, without the consent of, or notice to, any Second Priority Secured Party,
without incurring any liability to any Second Priority Secured Party and without
impairing or releasing the lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of any
Second Priority Secured Party is affected, impaired or extinguished thereby), do
any one or more of the following:

(i) make loans and advances to any First Priority Obligor or issue, guaranty or
obtain letters of credit for account of any First Priority Obligor or otherwise
extend credit to any First Priority Obligor, in any amount and on any terms,
whether pursuant to a commitment or as a discretionary advance and whether or
not any default or event of default or failure of condition is then continuing;

(ii) change the manner, place or terms of payment or change or extend the time
of payment of, or renew, exchange, amend, increase or alter, the terms of any of
the First Priority Claims or any security therefor or guaranty thereof or any
liability of the First Priority Obligors, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
First Priority Claims), without any restriction as to the amount, tenor or terms
of any such increase or extension or otherwise amend, renew, exchange, extend,
modify or supplement in any manner any Liens held by the holders of First
Priority Claims, the First Priority Claims or any of the First Priority
Documents;

(iii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Shared Collateral or
any liability of any First Priority Obligor to the First Priority Secured
Parties, or any liability incurred directly or indirectly in respect thereof;

 

24



--------------------------------------------------------------------------------

(iv) settle or compromise any First Priority Claim or any other liability of any
First Priority Obligor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sum by whomsoever paid
and however realized to any liability (including the First Priority Claims) in
any manner or order; and

(v) exercise or delay in or refrain from exercising any right or remedy against
any First Priority Obligor or any security or any other Person, elect any remedy
and otherwise deal freely with the First Priority Obligors and the Shared
Collateral and any security or any liability of any First Priority Obligor to
the holders of First Priority Claims or any liability incurred directly or
indirectly in respect thereof.

(c) Each of the Second Priority Collateral Agent and the Second Priority
Indenture Trustee, on behalf of itself and the other Second Priority Secured
Parties, also agrees, to the fullest extent permitted under applicable law, that
no First Priority Secured Party shall have any liability to any of them, and
each of them, to the fullest extent permitted under applicable law, hereby
waives any claim against any First Priority Secured Party, arising out of any
action which such holders of First Priority Claims may take or permit or omit to
take with respect to the foreclosure upon, or sale, liquidation or other
disposition of, the Shared Collateral. Each of the Second Priority Collateral
Agent and the Second Priority Indenture Trustee, on behalf of itself and the
other Second Priority Secured Parties, agrees that none of the First Priority
Collateral Agent, the First Priority Administrative Agent or any other First
Priority Secured Party shall have any duty to them, express or implied,
fiduciary or otherwise, in respect of the maintenance or preservation of the
Shared Collateral, the First Priority Claims or otherwise.

(d) Each of the Second Priority Collateral Agent and the Second Priority
Indenture Trustee, on behalf of itself and the other Second Priority Secured
Parties, agrees not to assert and hereby waives, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshaling, appraisal, valuation or other similar
right that may otherwise be available under applicable law or any other similar
right a junior secured creditor may have under applicable law.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Priority Secured Parties and the Second Priority Secured Parties
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Priority Document or
Second Priority Document or any setting aside or avoidance of any First Priority
Lien or Second Priority Lien;

(b) any change in the time, manner or place of payment of, or in any other terms
of, any First Priority Claim or Second Priority Claim, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the First Priority
Documents or the Second Priority Documents;

 

25



--------------------------------------------------------------------------------

(c) any exchange of any security interest in any Shared Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of any First Priority Claim or Second
Priority Claim or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Obligor; or

(e) any other circumstance which otherwise might constitute a defense available
to, or a discharge of, any Obligor in respect of the First Priority Claims or
Second Priority Claims or of any First Priority Secured Party or Second Priority
Secured Party in respect of this Agreement.

Section 8. Miscellaneous.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Priority Documents and the Second
Priority Documents, the provisions of this Agreement shall govern and control.

8.2 Continuing Nature of this Agreement. This Agreement shall continue to be
effective until the Discharge of First Priority Claims shall have occurred. This
is a continuing agreement of lien priority. Each of the Second Priority
Collateral Agent and the Second Priority Indenture Trustee, on behalf of itself
and the other Second Priority Secured Parties, hereby irrevocably, absolutely,
and unconditionally waives any right it may have under applicable law to revoke
this Agreement or any provisions hereof.

8.3 Amendments; Waivers. (a) No amendment, modification or waiver of any
provision of this Agreement shall be deemed to be made unless the same shall be
in writing signed by the First Priority Collateral Agent, the First Priority
Administrative Agent, the Second Priority Collateral Agent and the Second
Priority Indenture Trustee and, subject to the immediately following sentence,
Holdings and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time. Notwithstanding the foregoing, Holdings
shall have no right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent its rights are
directly affected (which includes any amendment to Holdings’ ability to cause
additional obligations to constitute First Priority Claims or Second Priority
Claims as Holdings may designate).

(b) Notwithstanding anything in Section 8.3(a) to the contrary, this Agreement
may be amended, restated, modified and/or supplemented from time to time in
writing by Holdings and the First Priority Administrative Agent, in order to:
(i) add additional Persons to this Agreement who then hold, or are the duly
authorized trustees, agents or representatives of Persons who then hold,
additional classes of Indebtedness that constitute, or are intended to
constitute, Second Priority Claims, including the holders of (or the duly
authorized trustees, agents or representatives of the holders of) Indebtedness
incurred for the purposes of refinancing existing Second Priority Claims, and
(ii) provide the holders of such additional Indebtedness the comparable rights,
benefits and obligations as the holders of existing Second Priority Claims have
under this Agreement provided that, (x) the proposed amendments shall be in form
and

 

26



--------------------------------------------------------------------------------

substance reasonably satisfactory to the First Priority Administrative Agent and
Holdings, (y) the incurrence of the additional Indebtedness shall constitute
Second Priority Claims permitted by the terms of the Credit Agreement, the other
First Priority Documents and the Second Priority Documents (as certified by
Holdings), and (z) Holdings agrees to pay all costs and expenses incurred by the
First Priority Administrative Agent in connection with the consummation of the
proposed amendments.

8.4 Information Concerning Financial Condition of Holdings and its Subsidiaries.

(a) Each of the First Priority Secured Parties and the Second Priority Secured
Parties, as separate groups of secured creditors, shall be responsible for
keeping themselves informed of (i) the financial condition of Holdings and its
Subsidiaries and all endorsers and/or guarantors of the First Priority Claims or
the Second Priority Claims and (ii) all other circumstances bearing upon the
risk of nonpayment of the First Priority Claims or the Second Priority Claims.

(b) None of the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party shall have any
duty to advise the Second Priority Collateral Agent, the Second Priority
Indenture Trustee or any other Second Priority Secured Party of information
known to it or them regarding such condition or any such circumstance or
otherwise. In the event the First Priority Collateral Agent or the First
Priority Administrative Agent or any other First Priority Secured Party
undertakes at any time or from time to time to provide any such information to
any Second Priority Secured Party, it or they shall be under no obligation
(i) to provide any additional information or to provide any such information on
any subsequent occasion, (ii) to undertake any investigation or (iii) to
disclose any information which, pursuant to accepted or reasonable commercial
finance practices, such party wishes to maintain confidential.

8.5 Certain Successors. Each successor First Priority Collateral Agent and
Second Priority Collateral Agent shall execute and deliver a counterpart of and
become a party to this Agreement (but the failure to execute such counterpart
shall not diminish such Person’s obligations under this Agreement).

8.6 Application of Payments. All payments received by the holders of First
Priority Claims may be applied, reversed and reapplied, in whole or in part, to
such part of the First Priority Claims as the holders of First Priority Claims,
in their sole discretion, deem appropriate. Following the Discharge of First
Priority Claims and until the Discharge of Second Priority Claims has occurred,
all payments received by the holders of Second Priority Claims may be applied,
reversed and reapplied, in whole or in part, to such part of the Second Priority
Claims as the holders of Second Priority Claims, in their sole discretion, deem
appropriate.

8.7 Marshalling of Assets. Each of the Second Priority Collateral Agent and the
Second Priority Indenture Trustee, on behalf of itself and the other Second
Priority Secured Parties, hereby irrevocably, absolutely, and unconditionally
waives any and all rights or powers any Second Priority Secured Party may have
at any time under applicable law or otherwise to have the Shared Collateral, or
any part thereof, marshaled upon any foreclosure or other enforcement of the
First Priority Liens or the Second Priority Liens.

 

27



--------------------------------------------------------------------------------

8.8 Purchase Option in Favor of Second Priority Secured Parties. (a) Without
prejudice to the enforcement of remedies to the First Priority Secured Parties
(or the First Priority Administrative Agent or the First Priority Collateral
Agent on their behalf), any Person or Persons (in each case who must meet all
eligibility standards contained in all relevant First Priority Documents) at any
time or from time to time designated by the holders of more than 50% in
aggregate outstanding principal amount of the Second Priority Trust Indenture
Obligations as being entitled to exercise all default purchase options as to the
Second Priority Trust Indenture Obligations then outstanding (an “Eligible
Purchaser”) shall have the right to purchase by way of assignment (and shall
thereby also assume all commitments and duties of the First Priority Secured
Parties), at any time during the exercise period described in clause (c) below
of this Section 8.8, all, but not less than all, of the First Priority Credit
Agreement Obligations (other than the First Priority Credit Agreement
Obligations of a Defaulting Creditor), including all principal of and accrued
and unpaid interest and fees on and all prepayment or acceleration penalties and
premiums in respect of all First Priority Credit Agreement Obligations
outstanding at the time of purchase; provided that at the time of (and as a
condition to) any purchase pursuant to this Section 8.8, all commitments
pursuant to any then outstanding First Priority Document shall have terminated.
Any purchase pursuant to this Section 8.8(a) shall be made as follows:

(1) for (x) a purchase price equal to the sum of (A) in the case of all loans,
advances or other similar extensions of credit that constitute First Priority
Credit Agreement Obligations (including unreimbursed amounts drawn in respect of
First Priority Letters of Credit, but excluding the undrawn amount of then
outstanding First Priority Letters of Credit), the greater of (I) 100% and (II)
the then current market-based price, of the principal amount thereof and all
accrued and unpaid interest thereon through the date of purchase (without
regard, however, to any acceleration prepayment penalties or premiums other than
customary breakage costs), plus (B) all accrued and unpaid fees, expenses,
indemnities and other amounts through the date of purchase that are then due and
payable to the First Priority Secured Parties pursuant to the terms of the First
Priority Documents; and (y) an obligation on the part of the respective Eligible
Purchasers (which shall be expressly provided in the assignment documentation
described below) to (i) reimburse each issuing lender (or any First Priority
Secured Party required to pay same) for all amounts thereafter drawn with
respect to any First Priority Letters of Credit constituting First Priority
Credit Agreement Obligations which remain outstanding after the date of any
purchase pursuant to this Section 8.8, together with all facing fees and other
amounts which may at any future time be owing to the respective First Priority
Issuing Bank with respect to such First Priority Letters of Credit, and (ii) pay
over to the First Priority Secured Parties any amounts recovered by such
Eligible Purchasers on account of any acceleration prepayment premiums or
penalties with respect to the First Priority Credit Agreement Obligations;

(2) with the purchase price described in preceding clause (a)(1)(x) payable in
cash on the date of purchase against transfer to the respective Eligible
Purchaser or Eligible Purchasers (without recourse and without any
representation or warranty whatsoever, whether as to the enforceability of any
First Priority Credit Agreement Obligation or the validity, enforceability,
perfection, priority or sufficiency of any Lien securing, or guarantee or other
supporting obligation for, any First Priority Credit Agreement

 

28



--------------------------------------------------------------------------------

Obligation or as to any other matter whatsoever, except the representation and
warranty that the transferor owns free and clear of all Liens and encumbrances
(other than participation interests not prohibited by any First Priority
Document, in which case the purchase price described in preceding clause
(a)(1)(x) shall be appropriately adjusted so that the Eligible Purchaser or
Eligible Purchasers do not pay amounts represented by any participation interest
which remains in effect), and has the right to convey, whatever claims and
interests it may have in respect of the First Priority Credit Agreement
Obligations); provided that the purchase price in respect of any outstanding
First Priority Letter of Credit that remains undrawn on the date of purchase
shall be payable in cash as and when such First Priority Letter of Credit is
drawn upon (i) first, from the cash collateral account described in clause
(a)(3) below, until the amounts contained therein have been exhausted, and
(ii) thereafter, directly by the respective Eligible Purchaser or Eligible
Purchasers;

(3) with such purchase accompanied by a deposit by the Eligible Purchaser or
Eligible Purchasers of cash collateral under the sole dominion and control of
the applicable First Priority Collateral Agent or its designee in an amount
equal to 110% of the sum of the aggregate undrawn amount of all then outstanding
First Priority Letters of Credit pursuant to the First Priority Documents and
the aggregate facing and similar fees which will accrue thereon through the
stated maturity of the First Priority Letters of Credit (assuming no drawings
thereon before stated maturity), as security for the respective Eligible
Purchaser’s or Eligible Purchasers’ obligation to pay amounts as provided in
preceding clause (a)(1)(y), it being understood and agreed that (x) at the time
any facing or similar fees are owing to a First Priority Issuing Bank with
respect to any First Priority Letter of Credit, the applicable First Priority
Collateral Agent may apply amounts deposited with it as described above to pay
same and (y) upon any drawing under any Letter of Credit, the applicable First
Priority Collateral Agent shall apply amounts deposited with it as described
above to repay the respective unpaid drawing. After giving effect to any payment
made as described above in this clause (3), those amounts (if any) then on
deposit with the applicable First Priority Collateral Agent as described in this
clause (3) which exceed 110% of the sum of the aggregate undrawn amount of all
then outstanding First Priority Letters of Credit and the aggregate facing and
similar fees (to the respective First Priority Issuing Banks) which will accrue
thereon through the stated maturity of the then outstanding First Priority
Letters of Credit (assuming no drawings thereon before stated maturity), shall
be returned to the respective Eligible Purchaser or Eligible Purchasers (as
their interests appear). Furthermore, at such time as all First Priority Letters
of Credit have been cancelled, expired or been fully drawn, as the case may be,
and after all applications described above have been made, any excess cash
collateral deposited by the Eligible Purchaser or Eligible Purchasers as
described above in this clause (3) (and not previously applied or released as
provided above) shall be returned to the respective Eligible Purchaser or
Eligible Purchasers, as their interests appear;

(4) with the purchase price described in preceding clause (a)(1)(x) accompanied
by a waiver by the Second Lien Collateral Agent (on behalf of itself and the
related Second Lien Secured Parties) of all claims arising out of this Agreement
and the transactions contemplated hereby as a result of exercising the purchase
option contemplated by this Section 8.8;

 

29



--------------------------------------------------------------------------------

(5) with all amounts payable to the various First Priority Secured Parties in
respect of the assignments described above to be distributed to them by the
First Priority Collateral Agent in accordance with their respective holdings of
the First Priority Credit Agreement Obligations; and

(6) with such purchase to be made pursuant to assignment documentation in form
and substance reasonably satisfactory to, and prepared by counsel for, the First
Priority Collateral Agent (with the cost of such counsel to be paid by the
Obligors or, if the Obligors do not make such payment, by the respective
Eligible Purchaser or Eligible Purchasers, who shall have the right to obtain
reimbursement of same from the Obligors); it being understood and agreed that
the First Priority Collateral Agent and each other First Priority Secured Party
shall retain all rights to indemnification as provided in the relevant First
Priority Documents for all periods prior to any assignment by them pursuant to
the provisions of this Section 8.8. The relevant assignment documentation shall
also provide that, if for any reason (other than the gross negligence or willful
misconduct of the First Priority Collateral Agent (as determined by a court of
competent jurisdiction in a final and non-appealable judgment)), the amount of
cash collateral held by the First Priority Collateral Agent or its designee
pursuant to preceding clause (a)(3) is at any time less than the full amounts
owing with respect to any First Priority Letter of Credit described above
(including facing and similar fees) then the respective Eligible Purchaser or
Eligible Purchasers shall promptly reimburse the First Priority Collateral Agent
(who shall pay the respective First Priority Issuing Bank) the amount of
deficiency.

(b) The right to exercise the purchase option described in Section 8.8(a) above
shall be exercisable and legally enforceable upon at least seven Business Days’
prior written notice of exercise (which notice, once given, shall be irrevocable
and fully binding on the respective Eligible Purchaser or Eligible Purchasers)
given to the First Priority Collateral Agent by an Eligible Purchaser. Neither
the First Priority Collateral Agent nor any other First Priority Secured Party
shall have any disclosure obligation to any Eligible Purchaser, the Second Lien
Collateral Agent or any other Second Lien Secured Party in connection with any
exercise of such purchase option.

(c) The right to purchase the First Priority Credit Agreement Obligations as
described in this Section 8.8 may be exercised (by giving the irrevocable
written notice described in preceding clause (b)) during the period that
(1) begins on the date occurring three (3) Business Days after the first to
occur of (x) the date of the acceleration of the final maturity of the First
Priority Credit Agreement Obligations, (y) the occurrence of the final maturity
of the First Priority Credit Agreement Obligations or (z) the occurrence of an
Insolvency Proceeding with respect to Holdings which constitutes an event of
default under the First Priority Credit Agreement (in each case, so long as the
acceleration, failure to pay amounts due at final maturity or such Insolvency
Proceeding constituting an event of default has not been rescinded or cured
within such ten (10) Business Day Period, and so long as any unpaid amounts
constituting First Priority Credit Agreement Obligations remain owing); provided
that if there is any failure to meet the condition described in the proviso of
preceding clause (a) hereof, the aforementioned date shall be extended until the
first date upon which such condition is satisfied, and (2) ends on the ninetieth
(90th) day after the start of the period described in clause (1) above.

 

30



--------------------------------------------------------------------------------

(d) The obligations of the First Priority Secured Parties to sell their
respective First Priority Credit Agreement Obligations under this Section 8.8
are several and not joint and several. To the extent any First Priority Secured
Party (a “Defaulting Creditor”) breaches its obligation to sell its First
Priority Credit Agreement Obligations under this Section 8.8, nothing in this
Section 8.8 shall be deemed to require the Directing First Priority Collateral
Agent or any other First Priority Collateral Agent or First Priority Secured
Party to purchase such Defaulting Creditor’s First Priority Credit Agreement
Obligations for resale to the holders of Second Priority Trust Indenture
Obligations and in all cases, each First Priority Collateral Agent and each
First Priority Secured Party complying with the terms of this Section 8.8 shall
not be deemed to be in default of this Agreement or otherwise be deemed liable
for any action or inaction of any Defaulting Creditor; provided that nothing in
this clause (d) shall require any Eligible Purchaser to purchase less than all
of the First Priority Credit Agreement Obligations.

(e) Each Obligor irrevocably consents to any assignment effected to one or more
Eligible Purchasers pursuant to this Section 8.8 (so long as they meet all
eligibility standards contained in all relevant First Priority Documents, other
than obtaining the consent of any Obligor to an assignment to the extent
required by such First Priority Documents) for purposes of all First Priority
Documents and hereby agrees that no further consent from such Obligor shall be
required.

8.9 Notices. (a) All notices to the First Priority Secured Parties permitted or
required under this Agreement may be sent to the First Priority Administrative
Agent (with a copy to the First Priority Collateral Agent). All notices to the
Second Priority Secured Parties permitted or required under this Agreement may
be sent to the Second Priority Indenture Trustee (with a copy to the Second
Priority Collateral Agent). All notices to Holdings permitted or required under
this Agreement may be sent to Holdings. Unless otherwise expressly provided
herein, all notices and other communications provided for hereunder shall be in
writing (including by facsimile transmission or other electronic means). All
such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address as set forth below each
party’s name in this Section, or, as to each party, at such other address as may
be designated by such party in a written notice to all of the other parties. All
such notices and other communications shall be deemed to be given or made upon
the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

Deutsche Bank Trust Company Americas (in its capacity as the First Priority
Collateral Agent and the First Priority Administrative Agent)

Deutsche Bank Trust Company Americas Address: 60 Wall Street; 25th Floor New
York, New York 10005 Facsimile: (904) 746 4860 Email: sara.pelton@db.com

 

31



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association (in its capacity as the Second Priority
Collateral Agent and the Second Priority Indenture Trustee)

Wells Fargo Bank, National Association Corporate Trust Services Address: 150
East 42nd Street, 40th Floor New York, New York 10017 Facsimile: (917) 260 1593
Email: Yana.lislenko@wellsfargo.com

Affinion Group Holdings, Inc. (as Holdings)

Affinion Group Holdings, Inc. Address: 6 High Ridge Park Stamford, CT 06905
Facsimile: (203) 956 1206 Email: slevy@affiniongroup.com

8.10 Further Assurances. Each of the First Priority Administrative Agent, on
behalf of itself and the other First Priority Secured Parties, the Second
Priority Indenture Trustee, on behalf of itself and the other Second Priority
Secured Parties, and Holdings, agrees that each of them shall take such further
action and shall execute and deliver such additional documents and instruments
(in recordable form, if requested) as any other party may reasonably request to
effect the terms of this Agreement (including, in the case of the First Priority
Administrative Agent and the Second Priority Indenture Trustee, to direct the
First Priority Collateral Agent and the Second Priority Collateral Agent to do
the same).

8.11 Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Binding on Successors and Assigns; No Third Party Beneficiaries This
Agreement shall be binding upon and inure to the benefit of the First Priority
Collateral Agent, the First Priority Administrative Agent, the other First
Priority Secured Parties (including to the benefit of any successors to the
First Priority Secured Parties by virtue of any refinancing), the Second
Priority Collateral Agent, the Second Priority Indenture Trustee, the other
Second Priority Secured Parties (including to the benefit of any successors to
the Second Priority Secured Parties by virtue of any refinancing), and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits hereunder. This Agreement shall be binding upon
Holdings and its successors and assigns; provided that neither Holdings nor any
successor or assign thereof shall be entitled to enforce any provision of this
Agreement (other than any provision hereof expressly preserving any right of
Holdings under any First Priority Document or Second Priority Document).

8.13 Specific Performance Each of the First Priority Collateral Agent, the First
Priority Administrative Agent, the Second Priority Collateral Agent and the
Second Priority

 

32



--------------------------------------------------------------------------------

Indenture Trustee may demand specific performance of this Agreement. Each of the
Second Priority Collateral Agent and the Second Priority Indenture Trustee, on
behalf of itself and the other Second Priority Secured Parties, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by the First Priority Collateral Agent, the
First Priority Administrative Agent or any other First Priority Secured Party
(other than the defense that the obligation for which specific performance is
being sought has been performed in accordance with this Agreement). Without
limiting the generality of the foregoing or of the other provisions of this
Agreement, in seeking specific performance in any Insolvency Proceeding of
Holdings, the First Priority Collateral Agent and the First Priority
Administrative Agent may seek such relief as if it were the “holder” of the
claims of the Second Priority Secured Parties under Section 1126(a) of the
Bankruptcy Code or otherwise had been granted an irrevocable power of attorney
by the Second Priority Secured Parties.

8.14 Section Titles; Time Periods The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.

8.15 Counterparts This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement.

8.16 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties listed below. This Agreement shall be effective both
before and after the commencement of any Insolvency Proceeding of Holdings.
Consistent with, but not in limitation of, the preceding sentence, each of the
First Priority Collateral Agent and the First Priority Administrative Agent, on
behalf of itself and the other First Priority Secured Parties, and each of the
Second Priority Collateral Agent and the Second Priority Indenture Trustee, on
behalf of itself and the other Second Priority Secured Parties, irrevocably
acknowledges that this Agreement constitutes a “subordination agreement” within
the meaning of both New York law and Section 510(a) of the Bankruptcy Code. All
references to any Obligor shall include any Obligor as debtor and
debtor-in-possession and any receiver or trustee for such Obligor in any
Insolvency Proceeding of such Obligor.

8.18 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Priority Secured Parties and the Second Priority Secured
Parties as separate groups of secured creditors with respect to the Shared
Collateral. Neither Holdings nor any other creditor thereof shall have any right
hereunder. Nothing in this Agreement is intended to or shall impair the absolute
and unconditional obligations of: (x) Holdings, AGI or each other First Priority
Obligor to pay the First Priority Claims, and (y) Holdings, to pay the Second
Priority Claims, in each case as and when the same shall become due and payable
in accordance with their terms. Without prejudice

 

33



--------------------------------------------------------------------------------

to the terms of this Agreement and except as it concerns the relative rights of
the holders of the First Priority Claims and the Security Priority Claims with
respect to the Shared Collateral (and the proceeds thereof) and the Liens
created theron, nothing herein shall be construed as governing the relative
ranking of Holdings’ payment obligation with respect to the First Priority
Claims and the Second Priority Claims or as subordinating the Second Priority
Claims to the First Priority Claims as to right of payment. Each provision
hereunder applicable to the First Priority Secured Parties and the Second
Priority Secured Parties shall be applicable to, and binding upon them, solely
in their respective capacities as such.

8.19 Exclusive Means of Exercising Rights under this Agreement. The First
Priority Secured Parties shall be deemed, pursuant to the First Priority
Documents, to have irrevocably appointed the First Priority Administrative Agent
as their exclusive agent hereunder. The Second Priority Secured Parties shall be
deemed, pursuant to the Second Priority Documents, to have irrevocably appointed
the Second Priority Indenture Trustee as their exclusive agent hereunder.
Consistent with such appointment, (a) the First Priority Secured Parties further
shall be deemed to have agreed that only the First Priority Administrative Agent
(and not any individual claimholder or group of claimholders) as agent for the
First Priority Secured Parties, or any of the First Priority Administrative
Agent’s agents (including the First Priority Collateral Agent) shall have the
right on their behalf to exercise any rights, powers, and/or remedies under or
in connection with this Agreement (including bringing any action to interpret or
otherwise enforce the provisions of this Agreement); provided that (i) First
Priority Secured Parties holding obligations in respect to obligations in
respect of hedging agreements may exercise customary netting rights with respect
thereto, (ii) cash collateral may be held pursuant to the terms of the First
Priority Documents (including any relating to hedging agreements) and any such
individual First Priority Secured Party may act against such cash collateral,
and (iii) First Priority Secured Parties may exercise customary rights of setoff
against depository or other accounts maintained with them; and (b) the Second
Priority Secured Parties further shall be deemed to have agreed that only the
Second Priority Indenture Trustee (and not any individual claimholder or group
of claimholders), as the agent of the Second Priority Secured Parties, or any of
the Second Priority Indenture Trustee’s agents (including the Second Priority
Collateral Agent) shall have the right on their behalf to exercise any rights,
powers, and/or remedies under or in connection with this Agreement (including
bringing any action to interpret or otherwise enforce the provisions of this
Agreement). Specifically, but without limiting the generality of the foregoing,
each First Priority Secured Party or group of First Priority Secured Parties and
each Second Priority Secured Party or group of Second Priority Secured Parties
shall not be entitled to take or file, but instead shall be precluded from
taking or filing (whether in any Insolvency Proceeding of Holdings or
otherwise), any action, judicial or otherwise, to enforce any right or power or
pursue any remedy under this Agreement (including any declaratory judgment or
other action to interpret or otherwise enforce the provisions of this
Agreement), except solely as provided in the proviso in the immediately
preceding sentence.

8.20 Right of First Priority Collateral Agent to Continue. Any Person serving as
First Priority Collateral Agent shall be entitled to continue, including to
continue to perform his, her or its rights, obligations and duties, as the First
Priority Collateral Agent, notwithstanding whether any such Person has served or
is serving as the Second Priority Collateral Agent. Without limiting the
generality of the preceding sentence of this Section 8.20, any Person serving as
First Priority Collateral Agent shall be entitled to continue to so serve in
such capacity

 

34



--------------------------------------------------------------------------------

(including to continue to perform any of such First Priority Collateral Agent’s
rights, obligations, and/or duties) even if any such Person has resigned as the
Second Priority Collateral Agent, but such resignation has not become effective
for any reason, including because a successor Second Priority Collateral Agent
has not been appointed or has accepted such appointment, without any liability
to any of the Second Priority Secured Parties by virtue of any such resignation
and any of the circumstances relating in any manner whatsoever to such
resignation.

8.21 Interpretation. This Agreement is a product of negotiations among
representatives of, and has been reviewed by counsel to, each of the First
Priority Collateral Agent, the Second Priority Collateral Agent, the First
Priority Administrative Agent, the Second Priority Indenture Trustee and
Holdings and is the product of those Persons on behalf of themselves and the
First Priority Secured Parties (in the case of the First Priority Administrative
Agent) and the Second Priority Secured Parties (in the case of the Second
Priority Indenture Trustee). Accordingly, this Agreement’s provisions shall not
be construed against, or in favor of, any party or other Person merely by virtue
of the extent of that party or other Person’s involvement, or lack of
involvement, in the preparation of this Agreement and of any of its specific
provisions.

8.22 Forum Selection and Consent to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED THERETO.

8.23 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 8.23 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

35



--------------------------------------------------------------------------------

8.24 No Contest. Each of the Second Priority Collateral Agent and the Second
Priority Indenture Trustee, on behalf of itself and the other Second Priority
Secured Parties, agrees that none of them shall contest, in an Insolvency
Proceeding of Holdings or otherwise, the enforecability of any provision of this
Agreement.

[Signature Pages Follow]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF AMERICA N.A.), as
First Priority Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: DEUTSCHE BANK TRUST COMPANY AMERICAS (AS SUCCESSOR TO BANK OF
AMERICA N.A.), as First Priority Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Additional Signature Pages Follow]

 

Signature page to Affinion Holdings Intercreditor Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Second Priority Indenture Trustee By:
 

 

  Name:   Title: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Second Priority
Collateral Agent By:  

 

  Name:   Title:

[Additional Signature Page Follows]

 

Signature page to Affinion Holdings Intercreditor Agreement



--------------------------------------------------------------------------------

AFFINION GROUP HOLDINGS, INC., as Holdings By:  

 

  Name:   Title:

 

Signature page to Affinion Holdings Intercreditor Agreement



--------------------------------------------------------------------------------

Exhibit C

AFFINION INVESTMENTS INTERCREDITOR PRINCIPLES

[See Attached.]



--------------------------------------------------------------------------------

Certain Terms of Affinion Investments Intercreditor Arrangements

 

1. Background

Reference is made to (i) that certain Amended and Restated Credit Agreement,
dated as of April 9, 2010, among Affinion Group Holdings, Inc. (“Holdings”),
Affinion Group, Inc. (“AGI”), the lenders party thereto (the “Senior Secured
Lenders”), Deutsche Bank Trust Company Americas, as Collateral Agent and
Administrative Agent (collectively in such capacities, the “Administrative
Agent”), and various agents party thereto (as so amended and restated and as
further amended, amended and restated, modified or supplemented from time to
time, the “Credit Agreement”), and (ii) Amendment No. 3 to the Amended and
Restated Credit Agreement; and Amendment No. 3 to the Amended and Restated
Guarantee and Collateral Agreement, dated as of December 12, 2013 (“Amendment
No. 3”). Capitalized terms not otherwise defined herein have the same meanings
as specified in the Credit Agreement as amended by Amendment No. 3.

As part of the Permitted Exchange Transactions, (x) Affinion Investments, a
wholly owned subsidiary of AGI, will (i) issue new notes (the “Affinion
Investments Notes”, and the noteholders thereunder, the “Affinion Investments
Noteholders”) in exchange for AGI’s existing 11.5% Senior Subordinated Notes due
2015 (the “Existing AGI Notes”), and (ii) receive an intercompany subordinated
note issued by AGI in exchange for the Existing AGI Notes (the “Extended Senior
Subordinated Notes”), (y) Affinion Investments II, LLC (“Affinion Investments
II”), a wholly owned subsidiary of AGI, formerly known as Connexions Loyalty,
LLC and prior to that as Affinion Loyalty, LLC, will guarantee the obligations
of Affinion Investments under the Affinion Investments Notes and the other
Affinion Investments Notes Documents (such guarantee, the “Affinion Investments
II Note Guarantee”) and (z) both Affinion Investments and Affinion Investments
II will guarantee (such guarantees, collectively, the “Affinion Investments
Senior Guarantee”) the obligations of AGI as borrower under the Credit
Agreement. After giving effect to the Permitted Exchange Transactions, Affinion
Investments will directly own 17.5% of the equity interests of Affinion
International Holdings Limited (“Affinion International”) and 35% of the equity
interests of all other active “first-tier” foreign subsidiaries and will have no
other material assets (other than the Extended Senior Subordinated Notes) or
material liabilities (other than the Affinion Investments Notes, the Affinion
Investments Senior Guarantee and other obligations under the Affinion
Investments Notes Documents), and Affinion Investments II will directly own
17.5% of the equity interests of Affinion International and will have no other
material assets or material liabilities (other than the Affinion Investments
Senior Guarantee and other obligations under the Affinion Investments Notes
Documents).

Below is a summary of certain key intercreditor principles to be reflected in
the intercreditor agreement (the “Intercreditor Agreement”) to be entered into
by, inter alia: (i) the Administrative Agent; (ii) the indenture trustee under
the Affinion Investments Note Indenture (the “Affinion Investments Notes
Trustee”); (iii) Affinion Investments; and (iv) Affinion Investments II.



--------------------------------------------------------------------------------

2. Subordination

All obligations of Affinion Investments and Affinion Investments II under the
Affinion Investments Notes Documents (including, in the case of Affinion
Investments II, the Affinion Investments II Note Guarantee) shall be
subordinated in right of payment to the prior payment in full in cash of all
obligations of Affinion Investments and Affinion Investments II under the Credit
Agreement and the other Loan Documents (including the Affinion Investments
Senior Guarantee) on the terms provided in that certain “Description of The New
Investments Notes” included in the Offering Memo (including “turnover” and
“blockage” provisions). All obligations of AGI, Affinion Investments, Affinion
Investments II and the other Loan Parties under the other Extended Senior
Subordinated Notes Documents shall be subordinated in right of payment to the
prior payment in full in cash of all obligations of AGI, Affinion Investments,
Affinion Investments II and the other Loan Parties under the Credit Agreement
and the other Loan Documents on terms identical to the subordination provided
for in the immediately preceding sentence. The Affinion Investments Noteholders
and the Affinion Investments Notes Trustee (as assignees of certain rights of
Affinion Investments under the Extended Senior Subordinated Notes Documents)
will also agree to be bound by the subordination provisions therein to the same
extent as Affinion Investments is so bound (but without regard to any effects of
bankruptcy law on Affinion Investments) and all obligations of Affinion
Investments under the subordination provisions shall also apply to the Affinion
Investments Noteholders and the Affinion Investments Notes Trustee (as assignees
of such rights) for the benefit of the Senior Secured Lenders and the
Administrative Agent.

The Affinion Investments Noteholders and the Affinion Investments Notes Trustee
will acknowledge and agree to the subordination provisions contained in the
Affinion Investments Notes Documents, including, without limitation, the
agreement to turnover any amounts received by them in contravention of the
subordination provisions to the Administrative Agent even if, at the time of
such payment, the Affinion Investments Senior Guarantee has been terminated
(other than in accordance with the terms thereof), invalidated or declared void
(for reason of it constituting a fraudulent transfer or otherwise), as if the
Affinion Investments Senior Guarantee has not been so terminated, invalidated or
avoided and as if it remains legal, valid, binding and in full force and effect
at the time at which such payment is received by an Affinion Investments
Noteholder or the Affinion Investments Notes Trustee.

 

3. Allocation of AI Realization Proceeds

(a) Prior to the Senior Secured Discharge Date

Prior to the date on which all obligations under the Credit Agreement (including
post-petition interest, whether or not an allowed claim) and the other Loan
Documents have been fully repaid in full in cash (the “Senior Secured Discharge
Date”), the rights of the Affinion Investments Noteholders to receive payment
from cash amounts (the “AI Realization Proceeds”) attributable to assets owned
by Affinion Investments and Affinion Investments II (as determined in good faith
by the Administrative Agent or, if such Persons or their assets are then subject
to a bankruptcy or similar proceeding, a court of competent jurisdiction)
received (i) after the exercise of any remedies by the Senior Secured Lenders
(or the Administrative Agent acting therefor) under the Credit Agreement and the
other Loan Documents (including the Affinion Investments Senior Guarantee) or
applicable law or by the Affinion Investments Noteholders (or



--------------------------------------------------------------------------------

the Affinion Investments Notes Trustee acting therefor) under Affinion
Investments Notes Documents (including the Affinion Investments II Note
Guarantee) or applicable law, or (ii) upon any distribution in connection with
any proceeding or other action of AGI or any of its subsidiaries in respect of
bankruptcy or other debtor relief laws (whether as a result of a payment under
the Affinion Investments Senior Guarantee, the Affinion Investments Notes
Indenture or the Affinion Investments II Note Guarantee, any realization upon
the disposition of any assets owned by, or the equity interests of, Affinion
Investments or Affinion Investments II, any setoff rights or otherwise) shall,
subject to the following arrangements, be subordinated in full to the rights of
the Senior Secured Lenders (and the Administrative Agent) with respect to the AI
Realization Proceeds.

Prior to the Senior Secured Discharge Date, the Senior Secured Lenders (or the
Administrative Agent acting therefor) shall transfer, or cause to be
transferred, all AI Realization Proceeds to the Affinion Investments Notes
Trustee to be held by the Affinion Investments Notes Trustee for application to
the account of the Affinion Investments Noteholders (in satisfaction of amounts
owing in respect of the Affinion Investments Notes) in accordance with the
following arrangements:

 

  (i) the Affinion Investments Notes Trustee shall immediately deposit such AI
Realization Proceeds (and shall direct Affinion Investments and Affinion
Investments II to deposit any AI Realization Proceeds that they receive which
would otherwise be remitted to the Affinion Investments Notes Trustee) into a
deposit account over which the Senior Secured Lenders (or the Administrative
Agent acting therefor) shall have a first-priority perfected security interest
securing the obligations of the Affinion Investments Noteholders (and the
Affinion Investments Notes Trustee) described in sub-paragraph (ii) below, with
perfection to be achieved by way of “control” by either maintaining such account
with Deutsche Bank in the name of the Administrative Agent or a third-party bank
satisfactory to the Administrative Agent, in each subject to a deposit account
control agreement; and

 

  (ii) the Affinion Investments Noteholders and the Affinion Investments Notes
Trustee shall agree to turnover the AI Realization Proceeds to the
Administrative Agent for application to the Senior Secured Lenders as their
interests may appear on the Senior Deficiency Event Date (as defined below) but,
for the avoidance of doubt, not in excess of the amount necessary to cause the
Senior Secured Discharge Date to occur.

As used herein, the term “Senior Deficiency Event Date” means the earlier to
occur of (x) the date the Administrative Agent shall have furnished notice to
the Affinion Investments Notes Trustee that the Senior Secured Lenders (or the
Administrative Agent acting on their behalf) have (in their good faith judgment)
exhausted all commercially reasonable remedies available to the Senior Secured
Lenders (or the Administrative Agent) under the Credit Agreement, the other Loan
Documents and applicable law to discharge the obligations under the Credit
Agreement and the other Loan Documents, and the Senior Secured Discharge Date
has not then occurred and (y) the date occurring 12 months after the earlier to
occur of (i) the date of the first exercise of remedies by the Administrative
Agent under the Credit Agreement, the other Loan Documents and applicable law
(other than with respect to Affinion Investments, Affinion Investments II and
their respective assets) and (ii) a bankruptcy or insolvency default with
respect to AGI or any of its subsidiaries under the Credit Agreement.



--------------------------------------------------------------------------------

The terms of the deposit account control arrangements shall permit the
Administrative Agent to withdraw AI Realization Proceeds held in the deposit
account for application to the Senior Secured Lenders on the Senior Deficiency
Event Date in satisfaction of the Affinion Investments Notes Trustee’s (and the
Affinion Investments Noteholders’) turnover obligations described above but, for
the avoidance of doubt, not in excess of the amount necessary to cause the
Senior Secured Discharge Date to occur.

(b) Allocation of All AI Realization Proceeds after the Senior Secured Discharge
Date

On the occurrence of the Senior Discharge Date (but subject to customary
reinstatement provisions), (i) all AI Realization Proceeds received thereafter
and (ii) all amounts held on deposit under the arrangements described in section
(a) above, shall be available for distribution to the Affinion Investments Notes
Trustee for the benefit of the Affinion Investments Noteholders.

(c) Acknowledgement by Affinion Investments Noteholders and the Loan Parties.

Subject to the application of AI Realization Proceeds as described in sections
3(a) and (b) above, the Affinion Investments Notes Trustee and the Affinion
Investments Noteholders will acknowledge that the agreements in this section 3
do not (and shall not be construed to) limit in any manner the rights of the
Administrative Agent or the Senior Secured Lenders to exercise any rights or
remedies available to them under the Credit Agreement and the other Loan
Documents or at law (including, but not limited to, (i) the right to make
determinations regarding the release, disposition and enforcement on any
collateral, (ii) the right to act or refrain from acting as to any remedy
otherwise available to them, (iii) any right to credit bid the obligations under
the Credit Agreement, (iv) the manner and order of such exercise in their sole
discretion, and (v) rights of setoff and recoupment), and the Administrative
Agent and the Senior Secured Lenders are under no obligation to (x) proceed
against AGI, any guarantor (other than Affinion Investments and Affinion
Investments II) or any other person (or their assets) or exhaust any security
held by AGI, any such guarantor or any other person prior to proceeding against
Affinion Investments, Affinion Investments II or their respective assets or
(y) except as expressly provided in sections 3(a) and (b) above, marshal any
assets in favor of the Affinion Investments Notes Trustee and the Affinion
Investments Noteholders or in payment of the obligations in respect of the
Affinion Investment Notes or the Affinion Investments II Notes Guarantee.

Holdings, AGI, Affinion Investments, Affinion Investments II and each other Loan
Party shall acknowledge and agree to the application of the AI Realization
Proceeds as described above, including that any such AI Realization Proceeds
arising from the exercise of any remedies by the Senior Secured Lenders (or the
Administrative Agent) under the Credit Agreement, the other Loan Documents or
applicable law may be held for application to or may be applied to the Affinion
Investment Notes.



--------------------------------------------------------------------------------

Exhibit D

FORM OF CONSENT

Dated as of             , 2013

Reference is made to (a) Amendment No. 3 to the Amended and Restated Credit
Agreement; and Amendment No. 3 to the Amended and Restated Guarantee and
Collateral Agreement, dated as of December 12, 2013 (collectively, the
“Amendment”; capitalized terms not otherwise defined herein being used herein as
defined in the Amendment and in the Credit Agreement referred to below), (b) the
Amended and Restated Credit Agreement, dated as of April 9, 2010, among Affinion
Group Holdings, Inc., Affinion Group, Inc., as the Borrower, Deutsche Bank Trust
Company Americas, as administrative agent for the Lenders, and the Lenders and
Agents referred to therein (as amended, the “Credit Agreement”), and (c) the
other Loan Documents referred to therein.

The undersigned as parties to one or more of the Loan Documents, each hereby
consents to the execution, delivery and the performance of the Amendment and
agrees that each of the Loan Documents to which it is a party is, and shall
continue to be, in full force and effect and is hereby in all respects ratified
and confirmed on the Amendment No. 3 Effective Date, except that, on and after
the Amendment No. 3 Effective Date, (i) each reference to “the Credit
Agreement”, “thereunder”, “thereof”, “therein” or words of like import referring
to the Credit Agreement shall mean and be a reference to the Credit Agreement,
as amended and otherwise modified by the Amendment and (ii) each reference to
“the Guarantee and Collateral Agreement”, “thereunder”, “thereof”, “therein” or
words of like import referring to the Guarantee and Collateral Agreement shall
mean and be a reference to the Guarantee and Collateral Agreement, as amended
and otherwise modified by the Amendment.

This Consent shall be governed by, and construed in accordance with, the laws of
the State of New York.

[Signature pages follow]



--------------------------------------------------------------------------------

[SUBSIDIARY LOAN PARTY] By:  

 

  Name:   Title: [SUBSIDIARY LOAN PARTY] By:  

 

  Name:   Title: [SUBSIDIARY LOAN PARTY] By:  

 

  Name:   Title:

 

[SIGNATURE PAGE TO CONSENT]